Exhibit 10.39

 

Execution Version

 

REDACTED COPY

Portions of this Exhibit 10.39 have been omitted pursuant to a confidential
treatment request.  The omitted material has been filed separately with the
Securities and Exchange Commission.

 

 

 

INDENTURE

 

 

dated as of August 9, 2005

 

 

by and between

 

 

WILLIS ENGINE SECURITIZATION TRUST,
a Delaware statutory trust,
as issuer of the Notes,

 

 

and

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Indenture Trustee of the Notes

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

 

Section 1.01

Definitions

 

Section 1.02 [a05-18192_4ex10d39.htm#Section1_02_212644]

Rules of Construction [a05-18192_4ex10d39.htm#Section1_02_212644]

 

Section 1.03 [a05-18192_4ex10d39.htm#Section1_03_212743]

Compliance Certificates and Opinions [a05-18192_4ex10d39.htm#Section1_03_212743]

 

Section 1.04 [a05-18192_4ex10d39.htm#Section1_04_212750]

Acts of Noteholders [a05-18192_4ex10d39.htm#Section1_04_212750]

 

 

 

 

ARTICLE II [a05-18192_4ex10d39.htm#Articleii_212834]

 

 

 

THE NOTES [a05-18192_4ex10d39.htm#Articleii_212834]

 

 

 

Section 2.01 [a05-18192_4ex10d39.htm#Section2_01_212839]

Authorization of Notes; Amount of Outstanding Principal Balance; Terms; Form;
Execution and Delivery [a05-18192_4ex10d39.htm#Section2_01_212839]

 

Section 2.02 [a05-18192_4ex10d39.htm#Section2_02_213021]

Restrictive Legends [a05-18192_4ex10d39.htm#Section2_02_213021]

 

Section 2.03 [a05-18192_4ex10d39.htm#Section2_03_213129]

Note Registrar and Paying Agent [a05-18192_4ex10d39.htm#Section2_03_213129]

 

Section 2.04 [a05-18192_4ex10d39.htm#Section2_04_213222]

Paying Agent to Hold Money in Trust [a05-18192_4ex10d39.htm#Section2_04_213222]

 

Section 2.05 [a05-18192_4ex10d39.htm#Section2_05_213229]

Method of Payment [a05-18192_4ex10d39.htm#Section2_05_213229]

 

Section 2.06 [a05-18192_4ex10d39.htm#Section2_06_213315]

Minimum Denomination [a05-18192_4ex10d39.htm#Section2_06_213315]

 

Section 2.07 [a05-18192_4ex10d39.htm#Section2_07_213318]

Exchange Option [a05-18192_4ex10d39.htm#Section2_07_213318]

 

Section 2.08 [a05-18192_4ex10d39.htm#Section2_08_213417]

Mutilated, Destroyed, Lost or Stolen Notes
[a05-18192_4ex10d39.htm#Section2_08_213417]

 

Section 2.09 [a05-18192_4ex10d39.htm#Section2_09_213431]

Payments of Transfer Taxes [a05-18192_4ex10d39.htm#Section2_09_213431]

 

Section 2.10 [a05-18192_4ex10d39.htm#Section2_10_213433]

Book-Entry Registration [a05-18192_4ex10d39.htm#Section2_10_213433]

 

Section 2.11 [a05-18192_4ex10d39.htm#Section2_11_213543]

Special Transfer Provisions [a05-18192_4ex10d39.htm#Section2_11_213543]

 

Section 2.12 [a05-18192_4ex10d39.htm#Section2_12_213705]

Temporary Definitive Notes [a05-18192_4ex10d39.htm#Section2_12_213705]

 

Section 2.13 [a05-18192_4ex10d39.htm#Section2_13_213712]

Statements to Noteholders [a05-18192_4ex10d39.htm#Section2_13_213712]

 

Section 2.14 [a05-18192_4ex10d39.htm#Section2_14CusipCinsAndIsinNumber_214728]

CUSIP, CINS AND ISIN Numbers
[a05-18192_4ex10d39.htm#Section2_14CusipCinsAndIsinNumber_214728]

 

Section 2.15 [a05-18192_4ex10d39.htm#Section2_15DebtTreatmentOfNotes_214846]

Debt Treatment of Notes
[a05-18192_4ex10d39.htm#Section2_15DebtTreatmentOfNotes_214846]

 

 

 

 

ARTICLE III [a05-18192_4ex10d39.htm#ArticleIiiAccountsPriorityOfPayme_214818]

 

 

 

ACCOUNTS; PRIORITY OF PAYMENTS
[a05-18192_4ex10d39.htm#ArticleIiiAccountsPriorityOfPayme_214818]

 

 

 

Section 3.01 [a05-18192_4ex10d39.htm#Section3_01EstablishmentOfAccount_214850]

Establishment of Accounts; Investments
[a05-18192_4ex10d39.htm#Section3_01EstablishmentOfAccount_214850]

 

Section 3.02 [a05-18192_4ex10d39.htm#Section3_02CollectionsAccount__215316]

Collections Account
[a05-18192_4ex10d39.htm#Section3_02CollectionsAccount__215316]

 

 

i

--------------------------------------------------------------------------------


 

Section 3.03 [a05-18192_4ex10d39.htm#Section3_03EngineAcquisitionAccou_215420]

Engine Acquisition Account
[a05-18192_4ex10d39.htm#Section3_03EngineAcquisitionAccou_215420]

 

Section 3.04 [a05-18192_4ex10d39.htm#Section3_04SeniorRestrictedCashAc_215534]

Senior Restricted Cash Account
[a05-18192_4ex10d39.htm#Section3_04SeniorRestrictedCashAc_215534]

 

Section 3.05 [a05-18192_4ex10d39.htm#Section3_05JuniorRestrictedCashAc_215638]

Junior Restricted Cash Account
[a05-18192_4ex10d39.htm#Section3_05JuniorRestrictedCashAc_215638]

 

Section 3.06 [a05-18192_4ex10d39.htm#Section3_06EngineReserveAccount__215704]

Engine Reserve Account
[a05-18192_4ex10d39.htm#Section3_06EngineReserveAccount__215704]

 

Section 3.07 [a05-18192_4ex10d39.htm#Section3_07SecurityDepositAccount_215804]

Security Deposit Account
[a05-18192_4ex10d39.htm#Section3_07SecurityDepositAccount_215804]

 

Section 3.08 [a05-18192_4ex10d39.htm#Section3_08ExpenseAccount__215850]

Expense Account [a05-18192_4ex10d39.htm#Section3_08ExpenseAccount__215850]

 

Section 3.09 [a05-18192_4ex10d39.htm#Section3_09SeriesAccounts__215855]

Series Accounts [a05-18192_4ex10d39.htm#Section3_09SeriesAccounts__215855]

 

Section 3.10 [a05-18192_4ex10d39.htm#Section3_10RedemptiondefeasanceAc_215928]

Redemption/Defeasance Account
[a05-18192_4ex10d39.htm#Section3_10RedemptiondefeasanceAc_215928]

 

Section 3.11 [a05-18192_4ex10d39.htm#Section3_11EngineReplacementAccou_215932]

Engine Replacement Account
[a05-18192_4ex10d39.htm#Section3_11EngineReplacementAccou_215932]

 

Section 3.12 [a05-18192_4ex10d39.htm#Section3_12Calculations__215953]

Calculations [a05-18192_4ex10d39.htm#Section3_12Calculations__215953]

 

Section 3.13 [a05-18192_4ex10d39.htm#Section3_13PaymentDateDistributio_220747]

Payment Date Distributions from the Collections Account
[a05-18192_4ex10d39.htm#Section3_13PaymentDateDistributio_220747]

 

Section 3.14 [a05-18192_4ex10d39.htm#Section3_14AllocationRules__221423]

Allocation Rules [a05-18192_4ex10d39.htm#Section3_14AllocationRules__221423]

 

Section 3.15 [a05-18192_4ex10d39.htm#Section3_15CertainRedemptions__221724]

Certain Redemptions
[a05-18192_4ex10d39.htm#Section3_15CertainRedemptions__221724]

 

Section 3.16 [a05-18192_4ex10d39.htm#Section3_16ProcedureForRedemption_221942]

Procedure for Redemptions
[a05-18192_4ex10d39.htm#Section3_16ProcedureForRedemption_221942]

 

Section 3.17 [a05-18192_4ex10d39.htm#Section3_17CollectionsLoans__222130]

Collections Loans [a05-18192_4ex10d39.htm#Section3_17CollectionsLoans__222130]

 

Section 3.18 [a05-18192_4ex10d39.htm#Section3_18_234001]

Adjustments in Targeted Principal Balances
[a05-18192_4ex10d39.htm#Section3_18_234001]

 

 

 

 

ARTICLE IV [a05-18192_4ex10d39.htm#ArticleIvDefaultAndRemedies_222451]

 

 

 

DEFAULT AND REMEDIES [a05-18192_4ex10d39.htm#ArticleIvDefaultAndRemedies_222451]

 

 

 

Section 4.01 [a05-18192_4ex10d39.htm#Section4_01EventsOfDefault__222502]

Events of Default [a05-18192_4ex10d39.htm#Section4_01EventsOfDefault__222502]

 

Section 4.02 [a05-18192_4ex10d39.htm#Section4_02RemediesUponEventOfDef_222837]

Remedies Upon Event of Default
[a05-18192_4ex10d39.htm#Section4_02RemediesUponEventOfDef_222837]

 

Section 4.03 [a05-18192_4ex10d39.htm#Section4_03LimitationOnSuits__223319]

Limitation on Suits
[a05-18192_4ex10d39.htm#Section4_03LimitationOnSuits__223319]

 

Section 4.04 [a05-18192_4ex10d39.htm#Section4_04WaiverOfExistingDefaul_223357]

Waiver of Existing Defaults
[a05-18192_4ex10d39.htm#Section4_04WaiverOfExistingDefaul_223357]

 

Section 4.05 [a05-18192_4ex10d39.htm#Section4_05RestorationOfRightsAnd_223500]

Restoration of Rights and Remedies
[a05-18192_4ex10d39.htm#Section4_05RestorationOfRightsAnd_223500]

 

Section 4.06 [a05-18192_4ex10d39.htm#Section4_06RemediesCumulative__223517]

Remedies Cumulative
[a05-18192_4ex10d39.htm#Section4_06RemediesCumulative__223517]

 

Section 4.07 [a05-18192_4ex10d39.htm#Section4_07AuthorityOfCourtsNotRe_223532]

Authority of Courts Not Required
[a05-18192_4ex10d39.htm#Section4_07AuthorityOfCourtsNotRe_223532]

 

Section 4.08 [a05-18192_4ex10d39.htm#Section4_08_221553]

Rights of Noteholders to Receive Payment
[a05-18192_4ex10d39.htm#Section4_08_221553]

 

Section 4.09 [a05-18192_4ex10d39.htm#Section4_09_221557]

Indenture Trustee May File Proofs of Claim
[a05-18192_4ex10d39.htm#Section4_09_221557]

 

Section 4.10 [a05-18192_4ex10d39.htm#Section4_10_221559]

Undertaking for Costs [a05-18192_4ex10d39.htm#Section4_10_221559]

 

Section 4.11 [a05-18192_4ex10d39.htm#Section4_11_221603]

Control by Noteholders [a05-18192_4ex10d39.htm#Section4_11_221603]

 

Section 4.12 [a05-18192_4ex10d39.htm#Section4_12_221624]

Purchase Rights of the Series B Noteholders
[a05-18192_4ex10d39.htm#Section4_12_221624]

 

 

 

 

ARTICLE V [a05-18192_4ex10d39.htm#ArticleV_221647]

 

 

 

REPRESENTATIONS, WARRANTIES AND COVENANTS
[a05-18192_4ex10d39.htm#ArticleV_221647]

 

 

 

Section 5.01 [a05-18192_4ex10d39.htm#Section5_01_221652]

Representations and Warranties [a05-18192_4ex10d39.htm#Section5_01_221652]

 

Section 5.02 [a05-18192_4ex10d39.htm#Section5_02_221811]

General Covenants [a05-18192_4ex10d39.htm#Section5_02_221811]

 

 

ii

--------------------------------------------------------------------------------


 

Section 5.03 [a05-18192_4ex10d39.htm#Section5_03_232546]

Portfolio Covenants [a05-18192_4ex10d39.htm#Section5_03_232546]

 

Section 5.04 [a05-18192_4ex10d39.htm#Section5_04_222350]

Operating Covenants [a05-18192_4ex10d39.htm#Section5_04_222350]

 

 

 

 

ARTICLE VI [a05-18192_4ex10d39.htm#ArticleVi_222446]

 

 

 

THE INDENTURE TRUSTEE [a05-18192_4ex10d39.htm#ArticleVi_222446]

 

 

 

Section 6.01 [a05-18192_4ex10d39.htm#Section6_01_222451]

Acceptance of Trusts and Duties [a05-18192_4ex10d39.htm#Section6_01_222451]

 

Section 6.02 [a05-18192_4ex10d39.htm#Section6_02_222457]

Absence of Duties [a05-18192_4ex10d39.htm#Section6_02_222457]

 

Section 6.03 [a05-18192_4ex10d39.htm#Section6_03_222531]

Representations or Warranties [a05-18192_4ex10d39.htm#Section6_03_222531]

 

Section 6.04 [a05-18192_4ex10d39.htm#Section6_04_222534]

Reliance; Agents; Advice of Counsel [a05-18192_4ex10d39.htm#Section6_04_222534]

 

Section 6.05 [a05-18192_4ex10d39.htm#Section6_05_222645]

Not Acting in Individual Capacity [a05-18192_4ex10d39.htm#Section6_05_222645]

 

Section 6.06 [a05-18192_4ex10d39.htm#Section6_06_222648]

No Compensation from Noteholders [a05-18192_4ex10d39.htm#Section6_06_222648]

 

Section 6.07 [a05-18192_4ex10d39.htm#Section6_07_222659]

Notice of Defaults [a05-18192_4ex10d39.htm#Section6_07_222659]

 

Section 6.08 [a05-18192_4ex10d39.htm#Section6_08_222706]

Indenture Trustee May Hold Securities
[a05-18192_4ex10d39.htm#Section6_08_222706]

 

Section 6.09 [a05-18192_4ex10d39.htm#Section6_09_222711]

Corporate Trustee Required; Eligibility
[a05-18192_4ex10d39.htm#Section6_09_222711]

 

Section 6.10 [a05-18192_4ex10d39.htm#Section6_10_222717]

Reports by WEST [a05-18192_4ex10d39.htm#Section6_10_222717]

 

 

 

 

ARTICLE VII [a05-18192_4ex10d39.htm#ArticleVii_222738]

 

 

 

SUCCESSOR TRUSTEES [a05-18192_4ex10d39.htm#ArticleVii_222738]

 

 

 

Section 7.01 [a05-18192_4ex10d39.htm#Section7_01_222743]

Resignation and Removal of Indenture Trustee
[a05-18192_4ex10d39.htm#Section7_01_222743]

 

Section 7.02 [a05-18192_4ex10d39.htm#Section7_02_222753]

Appointment of Successor [a05-18192_4ex10d39.htm#Section7_02_222753]

 

 

 

 

ARTICLE VIII [a05-18192_4ex10d39.htm#ArticleViii_222907]

 

 

 

INDEMNITY [a05-18192_4ex10d39.htm#ArticleViii_222907]

 

 

 

Section 8.01 [a05-18192_4ex10d39.htm#Section8_01_222915]

Indemnity [a05-18192_4ex10d39.htm#Section8_01_222915]

 

Section 8.02 [a05-18192_4ex10d39.htm#Section8_02_223009]

Noteholders’ Indemnity [a05-18192_4ex10d39.htm#Section8_02_223009]

 

Section 8.03 [a05-18192_4ex10d39.htm#Section8_03_223015]

Survival [a05-18192_4ex10d39.htm#Section8_03_223015]

 

 

 

 

ARTICLE IX [a05-18192_4ex10d39.htm#ArticleIx_223019]

 

 

 

SUPPLEMENTAL INDENTURES [a05-18192_4ex10d39.htm#ArticleIx_223019]

 

 

 

Section 9.01 [a05-18192_4ex10d39.htm#Section9_01_223023]

Supplemental Indentures Without the Consent of the Noteholders
[a05-18192_4ex10d39.htm#Section9_01_223023]

 

Section 9.02 [a05-18192_4ex10d39.htm#Section9_02_223232]

Supplemental Indentures with the Consent of Noteholders
[a05-18192_4ex10d39.htm#Section9_02_223232]

 

Section 9.03 [a05-18192_4ex10d39.htm#Section9_03_223434]

Execution of Supplemental Indentures [a05-18192_4ex10d39.htm#Section9_03_223434]

 

Section 9.04 [a05-18192_4ex10d39.htm#Section9_04_223439]

Effect of Supplemental Indentures [a05-18192_4ex10d39.htm#Section9_04_223439]

 

 

iii

--------------------------------------------------------------------------------


 

Section 9.05 [a05-18192_4ex10d39.htm#Section9_05_223451]

Reference in Notes to Supplemental Indentures
[a05-18192_4ex10d39.htm#Section9_05_223451]

 

Section 9.06 [a05-18192_4ex10d39.htm#Section9_06_223457]

Issuance of Additional Series of Notes
[a05-18192_4ex10d39.htm#Section9_06_223457]

 

 

 

 

ARTICLE X [a05-18192_4ex10d39.htm#ArticleX_223606]

 

 

 

MODIFICATION AND WAIVER [a05-18192_4ex10d39.htm#ArticleX_223606]

 

 

 

Section 10.01 [a05-18192_4ex10d39.htm#Section10_01_223612]

Modification and Waiver with Consent of Holders
[a05-18192_4ex10d39.htm#Section10_01_223612]

 

Section 10.02 [a05-18192_4ex10d39.htm#Section10_02_223630]

Modification Without Consent of Holders
[a05-18192_4ex10d39.htm#Section10_02_223630]

 

Section 10.03 [a05-18192_4ex10d39.htm#Section10_03_223633]

Subordination and Priority of Payments
[a05-18192_4ex10d39.htm#Section10_03_223633]

 

Section 10.04 [a05-18192_4ex10d39.htm#Section10_04_223639]

Execution of Amendments by Indenture Trustee
[a05-18192_4ex10d39.htm#Section10_04_223639]

 

 

 

 

ARTICLE XI [a05-18192_4ex10d39.htm#ArticleXi_223648]

 

 

 

SUBORDINATION [a05-18192_4ex10d39.htm#ArticleXi_223648]

 

 

 

Section 11.01 [a05-18192_4ex10d39.htm#Section11_01_223653]

Subordination [a05-18192_4ex10d39.htm#Section11_01_223653]

 

 

 

 

ARTICLE XII [a05-18192_4ex10d39.htm#Articlexii_224647]

 

 

 

DISCHARGE OF INDENTURE; DEFEASANCE [a05-18192_4ex10d39.htm#Articlexii_224647]

 

 

 

Section 12.01 [a05-18192_4ex10d39.htm#Section12_01_221544]

Discharge of Liability on the Notes; Defeasance
[a05-18192_4ex10d39.htm#Section12_01_221544]

 

Section 12.02 [a05-18192_4ex10d39.htm#Section12_02_221608]

Conditions to Defeasance [a05-18192_4ex10d39.htm#Section12_02_221608]

 

Section 12.03 [a05-18192_4ex10d39.htm#Section12_03_221700]

Application of Trust Money [a05-18192_4ex10d39.htm#Section12_03_221700]

 

Section 12.04 [a05-18192_4ex10d39.htm#Section12_04_221705]

Repayment to Issuer [a05-18192_4ex10d39.htm#Section12_04_221705]

 

Section 12.05 [a05-18192_4ex10d39.htm#Section12_05_221745]

Indemnity for Government Obligations and Corporate Obligations
[a05-18192_4ex10d39.htm#Section12_05_221745]

 

Section 12.06 [a05-18192_4ex10d39.htm#Section12_06_221749]

Reinstatement [a05-18192_4ex10d39.htm#Section12_06_221749]

 

 

 

 

ARTICLE XIII [a05-18192_4ex10d39.htm#Articlexiii_221821]

 

 

 

MISCELLANEOUS [a05-18192_4ex10d39.htm#Articlexiii_221821]

 

 

 

Section 13.01 [a05-18192_4ex10d39.htm#Section13_01_221833]

Right of Indenture Trustee to Perform
[a05-18192_4ex10d39.htm#Section13_01_221833]

 

Section 13.02 [a05-18192_4ex10d39.htm#Section13_02_221837]

Waiver [a05-18192_4ex10d39.htm#Section13_02_221837]

 

Section 13.03 [a05-18192_4ex10d39.htm#Section13_03_221841]

Severability [a05-18192_4ex10d39.htm#Section13_03_221841]

 

Section 13.04 [a05-18192_4ex10d39.htm#Section13_04_221907]

Notices [a05-18192_4ex10d39.htm#Section13_04_221907]

 

Section 13.05 [a05-18192_4ex10d39.htm#Section13_05_222058]

Assignments [a05-18192_4ex10d39.htm#Section13_05_222058]

 

Section 13.06 [a05-18192_4ex10d39.htm#Section13_06_222102]

Currency Conversion [a05-18192_4ex10d39.htm#Section13_06_222102]

 

Section 13.07 [a05-18192_4ex10d39.htm#Section13_07_222131]

Application to Court [a05-18192_4ex10d39.htm#Section13_07_222131]

 

Section 13.08 [a05-18192_4ex10d39.htm#Section13_08_222152]

Governing Law [a05-18192_4ex10d39.htm#Section13_08_222152]

 

 

iv

--------------------------------------------------------------------------------


 

Section 13.09 [a05-18192_4ex10d39.htm#Section13_09_222155]

Jurisdiction [a05-18192_4ex10d39.htm#Section13_09_222155]

 

Section 13.10 [a05-18192_4ex10d39.htm#Section13_10_222204]

Counterparts [a05-18192_4ex10d39.htm#Section13_10_222204]

 

Section 13.11 [a05-18192_4ex10d39.htm#Section13_11_222215]

Table of Contents, Headings, Etc. [a05-18192_4ex10d39.htm#Section13_11_222215]

 

 

Schedule

 

Description

 

 

 

 

 

Schedule 1 [a05-18192_4ex10d39.htm#Schedule1_232602]

 

Engine Subsidiaries [a05-18192_4ex10d39.htm#Schedule1_232602]

 

Schedule 2 [a05-18192_4ex10d39.htm#Schedule2_232605]

 

Engine Trusts [a05-18192_4ex10d39.htm#Schedule2_232605]

 

Schedule 3 [a05-18192_4ex10d39.htm#Schedule3_232609]

 

Leasing Subsidiaries [a05-18192_4ex10d39.htm#Schedule3_232609]

 

Schedule 4 [a05-18192_4ex10d39.htm#Schedule4_232609]

 

Initial Engines [a05-18192_4ex10d39.htm#Schedule4_232609]

 

Schedule 5 [a05-18192_4ex10d39.htm#Schedule5_232611]

 

Agent for Service of Process [a05-18192_4ex10d39.htm#Schedule5_232611]

 

 

 

 

 

Exhibit

 

Description

 

 

 

 

 

Exhibit A-1 [a05-18192_4ex10d39.htm#Exhibita1_232615]

 

Form of Series A Term Note [a05-18192_4ex10d39.htm#Exhibita1_232615]

 

Exhibit A-2 [a05-18192_4ex10d39.htm#Exhibita2_232620]

 

Form of Series A Warehouse Note [a05-18192_4ex10d39.htm#Exhibita2_232620]

 

Exhibit B-1 [a05-18192_4ex10d39.htm#Exhibitb1_000859]

 

Form of Series B Term Note [a05-18192_4ex10d39.htm#Exhibitb1_000859]

 

Exhibit B-2 [a05-18192_4ex10d39.htm#Exhibitb2_000911]

 

Form of Series B Warehouse Note [a05-18192_4ex10d39.htm#Exhibitb2_000911]

 

Exhibit C-1 [a05-18192_4ex10d39.htm#Exhibitc1_000913]

 

Form of Certificate to be Given by Noteholders
[a05-18192_4ex10d39.htm#Exhibitc1_000913]

 

Exhibit C-2 [a05-18192_4ex10d39.htm#Exhibitc2_000914]

 

Form of Certificate to be Given by Euroclear or Clearstream
[a05-18192_4ex10d39.htm#Exhibitc2_000914]

 

Exhibit C-3 [a05-18192_4ex10d39.htm#Exhibitc3_000915]

 

Form of Certificate to Depository Regarding Interest
[a05-18192_4ex10d39.htm#Exhibitc3_000915]

 

Exhibit C-4 [a05-18192_4ex10d39.htm#Exhibitc4_000916]

 

Form of Depositary Certificate Regarding Interest
[a05-18192_4ex10d39.htm#Exhibitc4_000916]

 

Exhibit C-5 [a05-18192_4ex10d39.htm#Exhibitc5_000917]

 

Form of Transfer Certificate for Exchange or Transfer from 144A Book-Entry Note
to Regulations S Book-Entry Note [a05-18192_4ex10d39.htm#Exhibitc5_000917]

 

Exhibit C-6 [a05-18192_4ex10d39.htm#Exhibitc6_000918]

 

Form of Initial Purchaser Exchange Instructions
[a05-18192_4ex10d39.htm#Exhibitc6_000918]

 

Exhibit C-7 [a05-18192_4ex10d39.htm#Exhibitc7_000920]

 

Certificate to be Given by Transferee of Beneficial Interest in a Regulation S
Temporary Book-Entry Note [a05-18192_4ex10d39.htm#Exhibitc7_000920]

 

Exhibit D [a05-18192_4ex10d39.htm#Exhibitd_000921]

 

Form of Investment Letter to be Delivered in Connection with Transfers to
Non-QIB Accredited Investors [a05-18192_4ex10d39.htm#Exhibitd_000921]

 

Exhibit E [a05-18192_4ex10d39.htm#Exhibite_000922]

 

Concentration Limits [a05-18192_4ex10d39.htm#Exhibite_000922]

 

Exhibit F [a05-18192_4ex10d39.htm#Exhibitf_000923]

 

PRI Guidelines [a05-18192_4ex10d39.htm#Exhibitf_000923]

 

Exhibit G-1 [a05-18192_4ex10d39.htm#Exhibitg1_000924]

 

Form of Monthly Report [a05-18192_4ex10d39.htm#Exhibitg1_000924]

 

Exhibit G-2 [a05-18192_4ex10d39.htm#Exhibitg2_000925]

 

Form of Annual Report [a05-18192_4ex10d39.htm#Exhibitg2_000925]

 

Exhibit H [a05-18192_4ex10d39.htm#Exhibith_000926]

 

Insurance Provision [a05-18192_4ex10d39.htm#Exhibith_000926]

 

Exhibit I [a05-18192_4ex10d39.htm#Exhibiti_000927]

 

Core Lease Provisions [a05-18192_4ex10d39.htm#Exhibiti_000927]

 

Exhibit J [a05-18192_4ex10d39.htm#Exhibitj_000928]

 

Required Acquisition Agreement Terms [a05-18192_4ex10d39.htm#Exhibitj_000928]

 

 

v

--------------------------------------------------------------------------------


 

INDENTURE, dated as of August 9, 2005 (as amended, supplemented and otherwise
modified from time to time, this “Indenture”), by and between WILLIS ENGINE
SECURITIZATION TRUST, a Delaware statutory trust, as issuer of the Notes
(“WEST”), and Deutsche Bank Trust Company Americas, a New York banking
corporation, indenture trustee of each Series of Notes (the “Indenture
Trustee”).

 

ARTICLE I

 

DEFINITIONS

 


SECTION 1.01                               DEFINITIONS.

 

For purposes of this Indenture, the following terms shall have the meanings
indicated below:

 

“144A Book-Entry Note” means a Note sold in reliance on Rule 144A, represented
by a single permanent global note in fully registered form, without coupons, the
form of which shall be substantially in the form of the applicable Note Form for
such Note, with the legends required by Section 2.02 for a 144A Book-Entry Note
inscribed thereon and with such changes therein and such additional information
as may be specified in the Supplement pursuant to which such Note is issued.

 

“Account” means each of the Collections Account, the Expense Account, the Engine
Replacement Account, the Security Deposit Account, each Series Account, the
Senior Restricted Cash Account, the Junior Restricted Cash Account, the Engine
Reserve Account, the Engine Acquisition Account, any Lessor Account, any
Redemption/Defeasance Account and any sub-accounts and ledger and sub-ledger
accounts maintained therein in accordance with this Indenture.

 

“Acquisition Agreement” means any agreement (other than the Asset Transfer
Agreement) pursuant to which Additional Engines are acquired by a member of WEST
Group in a Permitted Engine Acquisition.

 

“Acquisition Balance Redemption” has the meaning given to such term in
Section 3.15(b) hereof.

 

“Act” has the meaning, with respect to any Noteholder, given to such term in
Section 1.04 hereof.

 

“Additional Certificates” means any Beneficial Interest Certificates issued
pursuant to the Trust Agreement, the proceeds of which are used, in substantial
part, to acquire Additional Engines or to fund Discretionary Engine
Modifications.

 

“Additional Engine” means each Engine acquired by a member of WEST Group (other
than an Initial Remaining Engine) subsequent to the Initial Closing Date in
accordance with the conditions set forth in Section 5.03(b) of this Indenture.

 

--------------------------------------------------------------------------------


 

“Additional Interest” means, with respect to a Series of Notes, the amount of
interest due and payable in respect of any overdue payments in respect of such
Series of Notes, as specified in the related Supplement.

 

“Additional Interest Amount” means, with respect to any Series of Notes, that
amount of Additional Interest due and payable on such Series of Notes on a
Payment Date, including any Additional Interest due and payable on a prior
Payment Date that was not paid on such prior Payment Date.

 

“Additional Notes” means the Notes evidencing any Additional Series issued by
WEST from time to time subsequent to the Initial Closing Date.

 

“Additional Series” means any Series issued by WEST subsequent to the Initial
Closing Date pursuant to a Supplement to this Indenture.

 

“Adjusted Base Value” means, with respect to an Engine, such Engine’s Base
Value, adjusted for the actual maintenance status of such Engine, but without
regard to any Lease, Maintenance Reserve Payments, Security Deposits or other
related assets.

 

“Adjusted Borrowing Value” means, for an Engine as of any date of determination,
the Initial Borrowing Value of such Engine, as adjusted downward as of each
Payment Date after the Delivery Date of such Engine at a rate per annum equal to
*** of the Initial Borrowing Value of such Engine, provided that, if any
Discretionary Engine Modification is made to an Engine, the cost of such
Discretionary Engine Modification shall be added to the Adjusted Borrowing Value
of such Engine as of the date of such Discretionary Engine Modification, and
such cost as so added shall also be adjusted downward as of each Payment Date
thereafter at a rate per annum equal to *** of such cost.

 

“Administrative Agency Agreement” means the Administrative Agency Agreement,
dated as of the Initial Closing Date, among the Administrative Agent, the
Security Trustee, the Indenture Trustee, WEST and each other WEST Group Member
or any replacement administrative agency agreement, including the Back-Up
Administrative Agency Agreement, with a replacement Administrative Agent,
including the Back-Up Administrative Agent.

 

“Administrative Agent” means Willis, in its capacity as administrative agent
under the Administrative Agency Agreement, including its successors in interest
and permitted assigns, until another Person shall have become the administrative
agent under such agreement, after which “Administrative Agent” shall mean such
other Person.

 

“Administrative Agent Fee” means, for any Payment Date, the compensation payable
to the Administrative Agent on such Payment Date in accordance with the terms
of, and designated in, the Administrative Agency Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
Person or is a director or officer of such Person; “control” of a Person means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting Stock, by contract or otherwise.

 

--------------------------------------------------------------------------------

***                 Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

7

--------------------------------------------------------------------------------


 

“Aggregate Adjusted Borrowing Value” means, as of any date of determination, an
amount equal to the sum of (i) the Adjusted Borrowing Values (measured as of the
last day of the month immediately preceding such date of determination) of all
Engines then owned by any WEST Group Member that are subject to the Lien of a
Mortgage, and (ii), during the Replacement Period in respect of each Engine that
was the subject of an Engine Disposition in respect of which the Controlling
Trustees have elected to reinvest all or a portion of the Disposition Proceeds
in a Replacement Exchange, the amount of the Disposition Proceeds to be so
invested.

 

“Aggregate Note Principal Balance” means, as of any date of determination, an
amount equal to the sum of the then Outstanding Principal Balance of all
Series of Notes then Outstanding.

 

“Aggregate Unused Commitments” means, as of any date of determination, an amount
equal to the sum of the then Unused Commitments of all Series of Warehouse Notes
then outstanding.

 

“Agreed Currency” has the meaning given to such term in Section 13.06(a) hereof.

 

“Airworthiness Directive” means any mandatory maintenance directive issued by
any Aviation Authority having jurisdiction over any Engine or by the FAA or the
JAA/EASA.

 

“Allocable Minimum Principal Payment Amount“ means, for any Optional Redemption
or Acquisition Balance Redemption for any Series of Notes, an amount equal to
the product of the Minimum Principal Payment Amount for such Series of Notes on
the Redemption Date and the applicable Redemption Fraction.

 

“Allocable Scheduled Principal Payment Amount“ means, for any Optional
Redemption or Acquisition Balance Redemption for any Series of Notes, an amount
equal to the product of the Scheduled Principal Payment Amount for such
Series of Notes on the Redemption Date and the applicable Redemption Fraction.

 

“Allocated Amount” means (a) for an Initial Engine (other than the Third
Remaining Engine), an amount equal to the product of (i) the sum of (x) the Net
Proceeds from the sale of all of the Term Notes on the Initial Closing Date and
(y) the Loans made by the Holders of the Warehouse Notes on the Initial Closing
Date, and (ii) a fraction, the numerator of which is the Initial Borrowing Value
of such Initial Engine and the denominator of which is the sum of the Initial
Borrowing Values of all Initial Engines (other than the Third Remaining Engine)
and (b) for an Additional Engine, the amount stated in the related Supplement
for the Series of Notes, the proceeds of which are used to finance the
acquisition of such Additional Engine.

 

“Allowed Restructuring” has the meaning given to such term in
Section 5.02(f)(i) hereof.

 

“Annual Appraised Value” means, with respect to any Engine, the mathematical
average of three Appraised Values of such Engine made in accordance with
Section 5.03(f) hereof.

 

“Annual Servicer Audit” means an annual audit of the activities of the Servicer
on the basis of agreed procedures.

 

8

--------------------------------------------------------------------------------


 

“Annual Report” has the meaning given to such term in Section 2.13(a) hereof.

 

“Applicable Law” means all applicable laws, rules, statutes, ordinances,
regulations and orders of Governmental Authorities, including, without
limitation, the applicable laws, rules, regulations and orders of each Aviation
Authority.

 

“Appraisal” means a desktop appraisal of an Engine, i.e. an appraisal without a
physical inspection of an Engine, performed by an Appraiser to determine the
Appraised Value of such Engine.

 

“Appraisal Date” has the meaning given to such term in Section 5.03(f) hereof.

 

“Appraisal Deficiency Amount” means, as of any date of determination, the
amount, if any, by which the Aggregate Adjusted Borrowing Value exceeds the sum
of (x) the most recent Annual Appraised Values of all Engines and (y) the
Balance in the Engine Reserve Account on such date.

 

“Appraised Value” means, with respect to an Engine, the Adjusted Base Value of
such Engine as determined in an Appraisal.

 

“Appraiser” means an independent appraiser that is a member of the International
Society of Transport Aircraft Trading (“ISTAT”) or, if ISTAT ceases to exist,
any similar professional aircraft appraiser organization in which at least one
of the Initial Appraisers is a member that is approved by a Special Majority of
the Controlling Trustees.

 

“Approved Manufacturer” means each of CFM International, General Electric
Corporation, Pratt & Whitney, Rolls Royce, International Aero Engines and each
other Person that is approved by a Special Majority of the Controlling Trustees.

 

“Asset Transfer Agreement” means the Asset Transfer Agreement, dated as of the
Initial Closing Date among WEST, Willis and WEST Funding.

 

“Authorized Agent” means, with respect to the Notes of any Series, any
authorized Paying Agent or Note Registrar for the Notes of such Series.

 

“Available Collections Amount” means, for any Payment Date, the amount of
Collections in the Collections Account on the immediately preceding
Determination Date, plus or minus, as applicable, the aggregate amount of all
transfers to be made to or from the Collections Account pursuant to Sections
3.01(e), 3.02(b) 3.04(d), 3.05(d), 3.06(a), 3.07(a) and 3.17 during the period
beginning on such Determination Date and ending on such Payment Date.

 

“Available Sales Proceeds” means the following portions of Net Sales Proceeds
from an Engine Disposition:

 

(a) If WEST does not elect to reinvest any of the Modified Net Sale Proceeds in
a Replacement Exchange, the Available Sales Proceeds will be equal to the
Modified Net Sales Proceeds, which will be included in the Available Collections
Amount on the next Payment Date after the Engine Disposition.

 

9

--------------------------------------------------------------------------------


 

(b) If WEST elects to reinvest all of the Modified Net Sales Proceeds in a
Replacement Exchange but in fact reinvests less than all of such Modified Net
Sales Proceeds within the Replacement Period, the Available Sales Proceeds will
be equal to the product of (x) the Modified Net Sale Proceeds from the Engine
Disposition and (y) a fraction, the numerator of which is the amount of the
Disposition Proceeds from such Engine Disposition that are transferred to the
Collections Account at the end of the applicable Replacement Period and the
denominator of which is the entire amount of the Disposition Proceeds from such
Engine Disposition, and such Available Sales Proceeds will be included in the
Available Collections Amount on the first Payment Date succeeding the end of the
Replacement Period.

 

(c)  If WEST elects to reinvest less than all of the Modified Net Sales Proceeds
from an Engine Disposition, the portion of the Modified Net Sales Proceeds that
is not to be reinvested will be treated as Available Sales Proceeds and will be
included in the Available Collections Amount on the next succeeding Payment
Date; the portion of the Modified Net Sales Proceeds that WEST elects for
reinvestment will be treated as Available Sales Proceeds and included in the
Available Collections Amount on the next Payment Date after the end of the
Replacement Period to the extent, if any, that they are not in fact reinvested,
calculated as described in clause (b) above.

 

“Aviation Authority” means the FAA, the JAA/EASA and/or any other governmental
authority which, from time to time, has control or supervision of civil aviation
or has jurisdiction over the airworthiness, operation and/or maintenance of an
Engine.

 

“Back-Up Administrative Agency Agreement” means the Back-Up Administrative
Agency Agreement dated as of the Initial Closing Date among the Back-Up
Administrative Agent, the Security Trustee, WEST and each other WEST Group
Member or any replacement back-up administrative agency agreement with a
replacement Back-Up Administrative Agent.

 

“Back-Up Administrative Agent” means UT Finance, in its capacity as Back-Up
Administrative Agent under the Back-Up Administrative Agency Agreement,
including its successors in interest and permitted assigns, until another Person
shall have become the Back-Up Administrative Agent under such agreement, after
which “Back-Up Administrative Agent” shall mean such other Person.

 

“Back-Up Administrative Agent Fee” means the compensation (if any) payable to
the Back-Up Administrative Agent on such Payment Date in accordance with the
terms of the Back-Up Administrative Agency Agreement and designated as such
therein.

 

“Back-Up Servicer” means UT Finance, in its capacity as Back-Up Servicer under
the Back-Up Servicing Agreement, including its successors in interest, until
another Person shall have become the Back-Up Servicer under that agreement,
after which “Back-Up Servicer” shall mean such successor Person.

 

“Back-Up Servicer Fee” means, for any Payment Date, the compensation (if any)
payable to the Back-Up Servicer on such Payment Date in accordance with the
terms of the Back-Up Servicing Agreement and designated as such therein.

 

10

--------------------------------------------------------------------------------


 

“Back-Up Servicing Agreement” means that certain back-up servicing agreement,
dated as of the Initial Closing Date, among the Back-Up Servicer, the Security
Trustee, WEST and each WEST Group Member or any replacement back-up servicing
agreement with a replacement Back-Up Administrative Agent.

 

“Balance” means, with respect to any Account as of any date, the sum of the cash
deposits in such account and the value of any Permitted Investments held in such
Account as of such date, as determined in accordance with Section 1.02(m)
hereof.

 

“Base Interest” has, with respect to a specific Series of Notes, the meaning
given to such term in the related Supplement.

 

“Base Interest Amount” means, with respect to any Series of Notes, that amount
of Base Interest due and payable on such Series of Note on a Payment Date,
including any Base Interest due and payable on a prior Payment Date that was not
paid on such prior Payment Date.

 

“Base Interest Shortfall” has the meaning given to such term in
Section 3.12(d)(ii) hereof.

 

“Base Value” means, with respect to an Engine, an Appraiser’s opinion of the
underlying economic value of the Engine, in an open, unrestricted, stable market
environment with a reasonable balance of supply and demand, and with full
consideration of the Engine’s “highest and best use,” the engine model’s
historical trend of values and such Appraiser’s projection of value trends,
presuming an arm’s-length, cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable period of time available for marketing,

 

“Beneficial Interest” means, with respect to WEST, a beneficial interest in WEST
consisting of a specified percentage interest in the residual value of WEST, the
right to the allocations and distributions in respect of such beneficial
interest and all other rights of a holder of a beneficial interest in WEST as a
statutory trust.

 

“Beneficial Interest Certificate” has the meaning set forth in the Trust
Agreement.

 

“Benefit Plan” of any Person, means, at any time, any employee benefit plan
(including a multiemployer plan as defined in Section 4001(a)(3) of ERISA), the
funding requirements of which (under Section 302 of ERISA or Section 412 of the
Code) are, or at any time within six years immediately preceding the time in
question were, in whole or in part, the responsibility of such Person.

 

“Book-Entry Notes” means the Regulation S Book-Entry Notes and the 144A
Book-Entry Notes.

 

“Borrowing Base Adjustment Amount” means, as of any date of determination, an
amount equal to the sum of (a) the applicable Appraisal Deficiency Amount as of
such date, and (b) the sum of all applicable Sale Proceeds Surplus Amounts as of
such date.

 

11

--------------------------------------------------------------------------------


 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York and San Francisco, California are
authorized by law to close, and, for purposes of calculating LIBOR, London,
England.

 

“Capetown Convention” means the Protocol to the Convention on International
Interests in Mobile Equipment on Matters specific to Aircraft Equipment
(Capetown, 2001), together with the Convention on International Interest in
Mobile Equipment (Capetown, 2001).

 

“Cede” means, Cede & Co., as nominee for DTC.

 

“Class” means, if specified by a Supplement with respect to a Series, a class of
Notes of such Series having the same rights to payment as all other Notes of
such class, as specified by such Supplement.

 

“Clearing Agency Participant” means a Person who has an account with
Clearstream.

 

“Clearstream” means Clearstream Banking, a French société anonyme.

 

“Closing Date” means in the case of (i) the Initial Notes, the Initial Closing
Date, (ii) any Additional Notes, the relevant Series Issuance Date of such
Notes.

 

“Code” means the International Revenue Code of 1986, as amended.

 

“Collateral” means the Trust Collateral and the Mortgage Collateral,
collectively.

 

“Collateral Liquidation Notice” means a written notice from the Control Parties
for the Senior Series representing a majority of the Outstanding Principal
Balance of the Senior Series, directing the Indenture Trustee to liquidate the
Collateral in accordance with Section 4.02(b) and the Security Trust Agreement.

 

“Collection Period” means, unless otherwise specified in the Supplement for any
Series of Notes, with respect to each Payment Date other than the first Payment
Date in respect of a Series, the period commencing on the first day of the
calendar month immediately preceding the month in which such Payment Date occurs
and ending on the last day of such calendar month and, in the case of the first
Payment Date in respect of a Series (other than the Initial Notes), the period
commencing on the Series Issuance Date, for any Additional Series, and ending on
the last day of the first full calendar month following such Series Issuance
Date.  There is no Collection Period for the first Payment Date in respect of
the Initial Notes, and the payments of principal and interest to be made on such
first Payment Date will be funded in part out of the proceeds of the Initial
Notes to be deposited in the Collections Account.

 

“Collections” means, with respect to a Collection Period, all amounts (without
duplication) received by the WEST Group, including, but not limited to,
(i) Lease Payments, (ii) amounts withdrawn under any Security Deposit or other
assurance in respect of a Lessee’s obligations under a Lease, (iii) amounts
received in respect of claims for damages or in respect of any breach of
contract for nonpayment of any of the foregoing, (iv) the Net Sale Proceeds of
any Engine Disposition or amounts received under any Engine Disposition
Agreement (except for any portion of such Net Sale Proceeds that WEST shall
direct to be deposited into either the

 

12

--------------------------------------------------------------------------------


 

Engine Replacement Account or a Qualified Escrow Account), (v) Modified Net
Sales Proceeds deposited in the Engine Replacement Account or a Qualified Escrow
Account and not applied to the purchase or funding of an Additional Engine or
Qualified Engine Modification, including amounts transferred from the Engine
Replacement Account (or received from a Qualified Intermediary) due to a failure
to acquire or fund an Additional Engine or Qualified Engine Modifications within
the Replacement Period; (vi) net payments to WEST under any Hedging Agreement
maintained in accordance with the terms of this Indenture, (vii) investment
income, if any, on all amounts on deposit in the Accounts (except to the extent
that any Lease requires such investment income to be maintained as Segregated
Funds), (viii) any proceeds or other payments received under the Related
Documents, including amounts transferred to the Collections Account from the
Engine Reserve Account or the Engine Acquisition Account, (ix) any proceeds of
any Collections Loan made pursuant to Section 3.17 hereof, (x) the portion of
the Net Proceeds of the Series A1 Notes and Series B1 Notes deposited in the
Collections Account on the Initial Closing Date, and (xi) any other amounts
received by WEST or any other WEST Group Member (including any amounts received
from any other Subsidiary of WEST, whether by way of distribution, dividend,
repayment of a loan or otherwise), but not including any funds to be applied in
connection with a Redemption and other amounts required to be paid over to any
third party pursuant to any Related Document.

 

“Collections Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Collections Loan” means a Loan, the proceeds of which are to be deposited in
the Collections Account pursuant to Section 3.17 hereof.

 

“Commitment Fee” has, with respect to any Series of Warehouse Notes, the meaning
set forth in the related Supplement.

 

“Commitment Fee Amount” means, with respect to a specific Series of Warehouse
Notes on a Payment Date, the amount of the Commitment Fee due and payable in
respect of such Series of Warehouse Notes on such Payment Date, including any
Commitment Fees due and payable on a prior Payment Date that were not paid on
such prior Payment Date.

 

“Concentration Limits” means the limits set forth in Exhibit E hereto, as such
limits may be adjusted from time to time as provided in Section 5.03(e).

 

“Concentration Variance Limits” has the meaning give to such term in
Section 5.03(e) hereof.

 

“Concentration Violation” means a breach of the covenant set forth in
Section 5.03(e) hereof (with or without regard to the Concentration Variance
Limits as specified in this Indenture) if effect were given to any sale,
transfer, lease or other disposition or any purchase or other acquisition
pursuant to an Engine Disposition Agreement regardless of whether such sale,
transfer, lease or other disposition or purchase or other acquisition is
scheduled or expected to occur after the date on which such Engine Disposition
Agreement becomes binding on WEST or a WEST Group Member.

 

“Control Party” means (a), in respect of any Series of Term Notes and any
Series of Warehouse Notes after the occurrence of a Conversion Event with
respect to such Series of

 

13

--------------------------------------------------------------------------------


 

Warehouse Notes, unless otherwise provided in the Supplement related to such
Series, Holders of Notes of such Series representing more than fifty percent
(50%) of the then aggregate Outstanding Principal Balance of all Outstanding
Notes of such Series, and (b), in the case of any Series of Warehouse Notes
prior to the occurrence of a Conversion Event with respect to such Series,
unless otherwise provided in the Supplement related to such Series, Holders of
Notes of such Series representing more than fifty percent (50%) of the aggregate
Maximum Commitments of the holders of such Warehouse Notes.

 

“Controlling Trustee” means each of the four (4) trustees of WEST designated as
such in accordance with the terms of the Trust Agreement.

 

“Conversion Date” means, with respect to any Series of Warehouse Notes, the date
specified as such in the related Supplement.

 

“Conversion Event” means, with respect to a Series of Warehouse Note, the
earliest to occur of (a) the Conversion Date for such Series of Warehouse Notes,
(b) an Early Amortization Event, (c) an Event of Default, (d) a Servicer
Termination Event and (e) any other event or condition specified in the related
Supplement for such Series of Warehouse Notes.

 

“Conversion Step-Up Interest” has, with respect to a specific Series of Notes,
the meaning given to such term in the related Supplement.

 

“Conversion Step-Up Interest Amount” means, with respect to any Series of Notes,
that amount of Conversion Step-Up Interest due and payable on such Series of
Note on a Payment Date, including any Conversion Step-Up Interest due and
payable on a prior Payment Date that was not paid on such prior Payment Date.

 

“Core Lease Provisions” means the requirements for Leases set forth in
Exhibit I.

 

“Corporate Obligations” has the meaning given to such term in
Section 12.02(a) hereof.

 

“Corporate Trust Office” means, with respect to the Indenture Trustee, the
office of such trustee in the city at which at any particular time its corporate
trust business shall be principally administered and, with respect to the
Indenture Trustee on the date hereof, shall be Deutsche 60 Wall Street—26th
Floor, New York, New York 10005, Attention: Corporate Trust and Agency Services,
Facsimile No:  (212) 797-8606, or at any other time at such other address as the
Indenture Trustee may designate from time to time by notice to the Holders and
WEST.

 

“Currency Hedge Agreements” means an ISDA currency swap, options, and any other
similar hedging arrangements (including, without limitation, the current or
forward purchase and sale of non-Dollar currency) between WEST or any other WEST
Group Member and the Eligible Hedge Counterparty named therein, including any
schedules and confirmations prepared and delivered in connection therewith, in
form and substance meeting the Rating Agency Hedging Requirements, pursuant to
which (i) WEST will receive payments from, or make payments to, the Eligible
Hedge Counterparty as provided therein and (ii) recourse by the Eligible Hedge
Counterparty to WEST is limited to distributions in accordance with the priority
of payments set forth in Section 3.13 hereof.

 

14

--------------------------------------------------------------------------------


 

“Custodial Agreement” means the Custodial Agreement dated as of the Initial
Closing Date among the Custodial Agent, the Security Trustee and WEST or any
replacement custodial agreement with a replacement Custodial Agent.

 

“Default” means a condition, event or act which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Notice” has the meaning given to such term in Section 4.02(a) hereof.

 

“Definitive Note” means a note issued in definitive form pursuant to the terms
and conditions of this Indenture and the related Supplement, the form of which
shall be substantially in the form of the applicable Note Form for such Note,
with the legends required by Section 2.02 for a Definitive Note inscribed
thereon and with such changes therein and such additional information as may be
specified in the Supplement pursuant to which such Note is issued

 

“Delivery Date” means, in the case of any Engine, the date on which title to
such Engine or the Engine Interest in respect of such Engine, is transferred to
WEST or an Engine Subsidiary, provided that the Delivery Date for the Engines
owned by WEST Funding on the Initial Closing Date is the Initial Closing Date.

 

“Delivery Period” means (i) with respect to the Initial Engines, the period
commencing on the Initial Closing Date and continuing until the earlier to occur
of (x) the date on which an Early Amortization Event or an Event of Default
occurs and (y) October 9, 2005, (ii) with respect to any Additional Engines
being acquired with the proceeds of Additional Notes, the period beginning on
the Closing Date for such Series of Notes, the proceeds of which are being used
to finance such Additional Engines, and ending on the date specified in the
related Supplement or, if earlier, the date on which an Early Amortization Event
or an Event of Default occurs, and (iii) with respect to any Additional Engine
being acquired with the proceeds of Warehouse Notes, the period beginning on the
Funding Date on which WEST receives the proceeds of such Warehouse Notes to be
used to acquire such Additional Engine and ending such number of days after such
Funding Date as may be specified in the related Supplement for such Warehouse
Notes or, if earlier, the date on which an Early Amortization Event or an Event
of Default occurs.

 

“Determination Date” means the last day of the calendar month immediately
preceding each Payment Date.

 

“Direct Participants” means securities brokers and dealers, banks, trust
companies and clearing corporations, and may include certain other organizations
which access the DTC system directly.

 

“Direction” has the meaning given to such term in Section 1.04(c) hereof.

 

“Discretionary Engine Modification” means a modification or improvement of an
Engine, the cost of which is capitalized in accordance with U.S. GAAP, that is
not a Mandatory Engine Modification.  A Discretionary Engine Modification shall
include, without limitation, any Qualified Engine Modification, the cost of
which is capitalized in accordance with U.S. GAAP.

 

15

--------------------------------------------------------------------------------


 

“Disposition Fee” means, for any Engine Disposition (other than an Engine
Disposition resulting from a Total Loss), an amount equal to the product of
(i) three percent (3%) and (ii) the Net Sale Proceeds in respect of such Engine
Disposition (such Net Sales Proceeds to be calculated without deducting the
amount of the Disposition Fee).

 

“Disposition Proceeds” means, with respect to any Engine Disposition, an amount
equal to the sum of (i) the Modified Net Sale Proceeds realized therefrom, and
(ii) any amounts released from the Engine Reserve Account in connection with
such Engine Disposition pursuant to Section 3.06(d) hereof.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“DTC” means The Depository Trust Company, a limited purpose trust company
organized under the New York Banking Law, its nominees and their successors.

 

“DTC Participants” means Euroclear, Clearstream or other Persons who have
accounts with DTC.

 

“Early Amortization Event” means, as of any Payment Date, the existence of any
one or more of the following events or conditions, unless the occurrence of such
event or condition is waived by a Requisite Majority:

 


(A)                                  THE BACK-UP SERVICING AGREEMENT HAS BEEN
TERMINATED AND A REPLACEMENT BACK-UP SERVICER SHALL NOT HAVE ASSUMED THE DUTIES
OF THE BACK-UP SERVICER WITHIN SIXTY (60) DAYS OF SUCH TERMINATION; PROVIDED
THAT SUCH EARLY AMORTIZATION EVENT SHALL TERMINATE ON THE DATE ON WHICH A
REPLACEMENT BACK-UP SERVICER SHALL HAVE ASSUMED THE DUTIES OF THE BACK-UP
SERVICER;


 


(B)                                 A SERVICER TERMINATION EVENT HAS OCCURRED,
AND A REPLACEMENT SERVICER HAS NOT ASSUMED THE DUTIES OF THE SERVICER WITHIN
THIRTY (30) DAYS AFTER THE OCCURRENCE OF SUCH SERVICER TERMINATION EVENT;
PROVIDED THAT SUCH EARLY AMORTIZATION EVENT SHALL TERMINATE ON THE DATE ON WHICH
A REPLACEMENT SERVICER, WHICH MAY BE THE BACK-UP SERVICER, SHALL HAVE ASSUMED
THE DUTIES OF THE SERVICER;


 


(C)                                  A MAXIMUM BORROWING BASE DEFICIENCY OCCURS
ON THREE (3) CONSECUTIVE PAYMENT DATES, PROVIDED THAT SUCH EARLY AMORTIZATION
EVENT SHALL TERMINATE ON THE DATE ON WHICH A SUBSEQUENT MONTHLY REPORT INDICATES
THAT A MAXIMUM BORROWING BASE DEFICIENCY NO LONGER EXISTS;


 


(D)                                 WEST’S EBIT RATIO (CALCULATED IN ACCORDANCE
WITH U.S. GAAP AT THE END OF THE FOUR (4) CALENDAR QUARTERS IMMEDIATELY
PRECEDING SUCH PAYMENT DATE ON A ROLLING FOUR (4) QUARTER BASIS) IS LESS THAN
1.10 FOR FOUR (4) CONSECUTIVE PAYMENT DATES, PROVIDED THAT SUCH EARLY
AMORTIZATION EVENT SHALL TERMINATE ON THE FOURTH CONSECUTIVE PAYMENT DATE ON
WHICH WEST HAS BEEN IN COMPLIANCE WITH THE ABOVE EBIT RATIO;


 


(E)                                  THE MAXIMUM BORROWING BASE IS LESS THAN
SEVENTY-FIVE MILLION DOLLARS ($75,000,000); PROVIDED THAT SUCH EARLY
AMORTIZATION EVENT SHALL TERMINATE ON THE DATE

 

16

--------------------------------------------------------------------------------


 


ON WHICH THE ADMINISTRATIVE AGENT CERTIFIES TO THE INDENTURE TRUSTEE IN WRITING
THAT THE MAXIMUM BORROWING BASE IS AT LEAST SEVENTY-FIVE MILLION DOLLARS
($75,000,000);


 


(F)                                    THE ACTUAL NOTIONAL AMOUNT OF THE
INTEREST RATE HEDGE AGREEMENTS TO WHICH WEST AND ALL WEST GROUP MEMBERS ARE
PARTIES AS PROVIDED IN SECTION 5.02(M) HEREOF HAS BEEN EITHER LESS THAN THE
MINIMUM REQUIRED HEDGE AMOUNT OR MORE THAN THE MAXIMUM REQUIRED HEDGE AMOUNT FOR
A PERIOD OF MORE THAN SIXTY (60) DAYS; PROVIDED THAT, SUCH EARLY AMORTIZATION
EVENT SHALL TERMINATE ON THE DATE ON WHICH THE ADMINISTRATIVE AGENT CERTIFIES TO
THE INDENTURE TRUSTEE IN WRITING THAT THE ACTUAL NOTIONAL AMOUNT OF WEST’S
INTEREST RATE HEDGE AGREEMENTS IS GREATER THAN THE MINIMUM REQUIRED HEDGE AMOUNT
AND LESS THAN THE MAXIMUM REQUIRED HEDGE AMOUNT;


 


(G)                                 WEST SHALL BE SUBJECT TO AN ENTITY LEVEL TAX
ON ITS INCOME ON NET CAPITAL OR TO REGISTRATION AS AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED; PROVIDED THAT SUCH EARLY
AMORTIZATION EVENT SHALL TERMINATE ON THE DATE ON WHICH THE ADMINISTRATIVE AGENT
CERTIFIES TO THE INDENTURE TRUSTEE IN WRITING THAT WEST IS NO LONGER SUBJECT TO
SUCH TAX OR IS NOT SUBJECT TO SUCH REGISTRATION, AS APPLICABLE AS CERTIFIED BY
THE CONTROLLING TRUSTEES TO THE INDENTURE TRUSTEE IN WRITING; AND


 


(H)                                 AN EARLY AMORTIZATION EVENT SPECIFIED IN THE
RELATED SUPPLEMENT FOR ANY SERIES OF NOTES SHALL HAVE OCCURRED AND BE
CONTINUING.


 

“EASA” means the European Aviation Safety Agency.

 

“EBIT” means, for any fiscal period, WEST’s earnings (loss) before Interest
Expense and taxes, including gains and losses from the sale of assets and
foreign exchange transactions, in all cases determined in accordance with U.S.
GAAP.

 

“EBIT Ratio” means, for WEST as of any Payment Date, the ratio of (a) EBIT to
(b)  Interest Expense, in each case for the most recently concluded
four (4) calendar quarters; provided, however, that for the first three
(3) calendar quarters of WEST following the Initial Closing Date, EBIT and
Interest Expense through the end of any such quarter under consideration will,
for purposes of this calculation, be calculated on an annualized basis by
multiplying actual EBIT or Interest Expense for the calendar quarters which have
been completed since the Closing Date by a fraction, the numerator of which is
four (4) and the denominator of which is the number of full fiscal quarters then
completed.

 

“Eligibility Requirements” has the meaning given to such term in
Section 2.03(b) hereof.

 

“Eligible Account” means a “deposit account” (within the meaning of
Section 9-102(a)(29) of the UCC) or Securities Account (as defined in the
Security Trust Agreement) maintained with an Eligible Institution in the name of
WEST or another WEST Group Member in accordance with the Related Documents and
pledged to the Security Trustee pursuant to the Security Trust Agreement.

 

“Eligible Hedge Counterparty” means either of the following: (a) at the time of
execution and delivery of the related Interest Rate Hedge Agreement, any bank or
other financial institution (or any party providing credit support on such
Person’s behalf) that has (x) a long-term

 

17

--------------------------------------------------------------------------------


 

unsecured debt rating of at least “A” from Fitch and “A2” from Moody’s or (y) a
short-term unsecured debt rating of at least “F-1” from Fitch and “P-1” from
Moody’s or is otherwise approved by a Rating Agency Confirmation or (b), at the
time of any transfer of an Interest Rate Hedge Agreement, any bank or other
financial institution (or any party providing credit support on such Person’s
behalf) that satisfies the criteria in clause (a).

 

“Eligible Institution” means (a) any depository institution or trust company,
with a capital and surplus of not less than $250,000,000, whose long-term
unsecured debt rating from each Rating Agency is not less than A (or the
equivalent) and whose deposits are insured by the Federal Deposit Insurance
Corporation or (b) a federally or state chartered depository institution, with a
capital and surplus of not less than $250,000,000, subject to regulations
regarding fiduciary funds on deposit substantially similar to 12 C.F.R.
§ 9.10(b), including, without limitation, a California chartered depository
institution meeting such capital and surplus requirements, subject to regulation
under California Financial Code section 1562, that in each case has a long-term
unsecured debt rating from each Rating Agency of not less than A (or the
equivalent) or a short-term unsecured debt rating of P-1 by Moody’s and, if
rated by Fitch, at least F1 by Fitch.

 

“Encumbrance” means any mortgage, pledge, lien, encumbrance, charge or security
interest, including, without limitation, any conditional sale, any sale without
recourse against the sellers, or any agreement to give any security interest
over or with respect to any WEST Group Member’s assets (excluding Lessee Funds
that are Segregated Funds), including, without limitation, all Stock and any
Indebtedness of any Subsidiary held by WEST or any other WEST Group Member.

 

“Engine” means a basic power jet propulsion engine assembly for an aircraft that
is (i) Stage III or later compliant, (ii) manufactured by any QEC Kit and an
Approved Manufacturer, and (iii) owned by WEST or any Engine Subsidiary,
including its essential accessories as supplied by the manufacturer of such
aircraft engine, but excluding the nacelle, and including any and all modules
and Parts incorporated in, installed on or attached to each such engine from
time to time and any substitutions therefor.

 

“Engine Acquisition Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Engine Disposition” means any sale, transfer or other disposition of any Engine
(or an interest therein), including by reason of such Engine suffering a Total
Loss.

 

“Engine Disposition Agreement” means any lease, sublease, conditional sale
agreement, finance lease, hire purchase agreement or other agreement (other than
an agreement relating to maintenance, modification or repairs) or any purchase
option granted to a Person other than WEST or any other WEST Group Member to
purchase an Engine pursuant to a purchase option agreement, in each case
pursuant to which any Person acquires or is entitled to acquire legal title to,
or the economic benefits of ownership of, such Engine.

 

18

--------------------------------------------------------------------------------


 

“Engine Interest” means the ownership interest in an Engine Trust that owns an
Engine.  The acquisition or disposition of all of the Engine Interest with
respect to an Engine Trust that holds an Engine constitutes, respectively, the
acquisition or disposition of that Engine.

 

“Engine Mortgage” means each mortgage executed and delivered by WEST or a WEST
Subsidiary substantially in the form attached to the Security Trust Agreement,
pursuant to which WEST or such WEST Subsidiary shall grant a security interest
to the Security Trustee in each Engine owned by it and related assets and in all
Leases of such Engine.

 

“Engine Replacement Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Engine Reserve Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Engine Reserve Amount” has the meaning given to such term in
Section 5.04(d) hereof.

 

“Engine Reserve Deficit” has the meaning given to such term in
Section 5.04(e) hereof.

 

“Engine Reserve Deposit” has the meaning given to such term in
Section 3.12(a) hereof.

 

“Engine Subsidiaries” means, initially, those Persons or other entities set
forth on Schedule 1 to this Indenture as Engine Subsidiaries and their
successors, together with any other WEST Subsidiary (other than any Engine
Trust) holding title to Engines or holding Engine Interests.

 

“Engine Sub-Account” has the meaning given to such term in
Section 3.06(b) hereof.

 

“Engine Thrust Upgrade” means the modification of an Engine in accordance with
the requirements of the manufacturer and the applicable Aviation Authority to
increase its thrust rating.

 

“Engine Trust Agreement” means, initially, each owner trust agreement with an
Engine Trustee in effect on the Closing Date, as set forth on Schedule 2,
together with any other trust agreement with an Engine Trustee under which an
owner trust or statutory trust estate is created with respect to an Engine and
an Engine Subsidiary holds the Engine Interest, whether or not such Engine
Subsidiary was the original grantor of such owner trust estate or holder of such
Engine Interest.

 

“Engine Trustee” means initially, Wells Fargo Bank Northwest, National
Association, and its successors as owner trustee or statutory trustee under the
Engine Trust Agreements set forth on Schedule 2, together with each other
financial institution that acts as an owner trustee or statutory trustee under
any other Engine Trust Agreement.

 

“Engine Trusts” means the owner trust or statutory trust estates created
pursuant to the Engine Trust Agreements.

 

19

--------------------------------------------------------------------------------


 

“Enhancement Agreement” means, any agreement, instrument or document governing
the terms of any Series Enhancement or pursuant to which any Series Enhancement
is issued or outstanding.

 

“Equity Trustees” means the three Controlling Trustees of WEST designated as
such in the Trust Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Euroclear” means Euroclear Bank S.N./N.V., as operator of the Euroclear System.

 

“Event of Default” means the existence of any of the events or conditions
described in Section 4.01 hereof.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Exchange Date” means the date on which interests in each Regulation S Temporary
Book-Entry Note will be exchangeable for interests in an Unrestricted Book-Entry
Note, which shall be the later of (i) the fortieth (40th) day after the later of
(a) the Closing Date and (b) the completion of the distribution of the related
Series of Notes and (ii) the date on which the requisite certifications are due
to and provided to the Indenture Trustee.

 

“Expense Account” has the meaning given to such term in Section 3.01(a) hereof.

 

“Federal Aviation Administration” or “FAA” means the United States Federal
Aviation Authority or any governmental authority succeeding to the functions
thereof.

 

“Final Maturity Date” means, with respect to a Series, the date set forth in the
related Supplement on or prior to which the Outstanding Principal Balance of,
and accrued interest on, all Notes of such Series are required to have been
repaid in full.

 

“Final Principal Payment Shortfall” has the meaning given to such term in
Section 3.12(d)(vi) hereof.

 

“Fitch” means Fitch, Inc., and any successor thereto, or, if such corporation or
its successor shall for any reason no longer perform the functions of a
securities rating agency, “Fitch” shall be deemed to refer to any other
nationally recognized rating agency designated by WEST.

 

“Fixed Rate Note” means, as provided in the related Supplement, any Note having
a Stated Rate that is a fixed percentage.

 

“Floating Rate Note” means, as provided in the related Supplement, any Note
having a Stated Rate that varies with a specified index, such as LIBOR.

 

“Funding Date” means each date on which WEST borrows funds in respect of a
Series of Warehouse Notes as set forth in the related Supplement for such
Series of Warehouse Notes.

 

20

--------------------------------------------------------------------------------


 

“Future Lease” means, in respect of any Engine, a Lease of such Engine entered
into by any WEST Group Member and any Lessee at any time after the Delivery Date
for such Engine.

 

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Applicable Law.

 

“Governmental Authority” shall mean any government, legislative body, regulatory
authority, court, administrative agency or commission or other governmental
agency or instrumentality (or any officer or representative thereof), domestic,
foreign or international, of competent jurisdiction, including the European
Union.

 

“Hedge Counterparty” means, in the singular, any one of, and in the plural, all
of, the Eligible Hedge Counterparties and their successors and assigns which
have entered into a Hedging Agreement.

 

“Hedge Default” means the occurrence of an Event of Default described in
Section 4.01(a), (f) or (g).

 

“Hedge Payment” means Periodic Hedge Payments and Hedge Termination Payments.

 

“Hedge Payment Shortfall” has the meaning given to such term in
Section 3.12(d) hereof.

 

 “Hedge Termination Payment” means any payment due under a Hedging Agreement as
a result of the termination of such Hedging Agreement for whatever reason.

 

“Hedged Lease” means a Lease with an original term of more than one (1) year and
which, in the case of the Initial Engines as of the Closing Date and in the case
of any Additional Engine as of its Delivery Date, have more than one (1) year
remaining in its term.

 

“Hedging Agreement” means an Interest Rate Hedge Agreement or a Currency Hedge
Agreement, as applicable.

 

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (i) all indebtedness of such Person for borrowed money,
(ii) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (iii) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (iv) all obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of purchasing such property or
service or taking delivery and title thereto or the completion of such services,
and payment deferrals arranged primarily as a method of raising funds to acquire
such property or service, (v) all obligations of such Person under a lease of
(or other agreement conveying the right to use) any property (whether real,
personal or mixed) that is required to be classified and accounted for as a
capital lease obligation under U.S. GAAP, (vi) all Indebtedness (as defined in
clauses (i) through (v) of this paragraph) of other Persons secured by a lien on
any asset of such Person, whether or not such Indebtedness is assumed by such
Person, and (vii) all Indebtedness (as defined in clauses (i) through (v) of
this paragraph) of other Persons guaranteed by such Person.

 

21

--------------------------------------------------------------------------------


 

“Indenture” has the meaning set forth in the preamble hereof.

 

“Indenture Trustee” has the meaning given to such term in the preamble hereof,
and any successor Trustee appointed in accordance with the terms hereof.

 

“Indenture Trustee Fees” means the compensation and expenses (including
attorneys fees and expenses and indemnification payments) payable to the
Indenture Trustee for its services under this Indenture and the other Related
Documents to which it is a party.

 

“Independent Controlling Trustee” means the Controlling Trustee designated as
such in the Trust Agreement.

 

“Initial Appraisals” means the Appraisals of the Initial Engines provided by the
Initial Appraisers, each dated as of a date during December, 2004.

 

“Initial Appraised Value” means (i) in the case of each Initial Engine, the
mathematical average of the Appraised Values of such Engine in the Initial
Appraisals, (ii) in the case of any Additional Engine acquired with the proceeds
of one or more Series of Warehouse Notes, the mathematical average of the
Appraised Values of such Additional Engine provided in Appraisals by three
(3) Appraisers, each such Appraisal to be as of a date not more than six
(6) months prior to the Delivery Date of such Additional Engine by WEST or a
member of WEST Group, and (iii) in the case of any other Additional Engine, the
mathematical average of the Appraised Values of such Additional Engine provided
in Appraisals by three (3) Appraisers, each such Appraisal to be as of a date
not more than six (6) months prior to the Closing Date for the Series of Term
Notes, the proceeds of which are to be used to finance the acquisition of such
Additional Engine.

 

“Initial Appraisers” means any of or all of (as the context may require)
Airclaims, Ltd., AVITAS, Inc., BK Associates, Inc. and International Bureau of
Aviation, Ltd.

 

“Initial Borrowing Value” means, (i) in respect of any Engine acquired from a
Person that is not an Affiliate of WEST, the purchase price paid by WEST or a
WEST Group Member to acquire such Engine and (ii) in respect of any Engine
acquired from a Person that is an Affiliate of WEST, the lower of (a) its
Initial Appraised Value and (ii) its book value on the records of the Affiliate
seller as determined under U.S. GAAP as consistently applied by such Affiliate
seller as of the date of acquisition.  The Initial Borrowing Value of the
Initial Engines is set forth in the Asset Transfer Agreement.

 

“Initial Closing Date” means August 9, 2005.

 

“Initial Engine” means each of the Engines (or an interest therein) identified
on Schedule 4 hereto that has been, or will be, acquired by WEST through its
acquisition of WEST Funding on the Initial Closing Date or by WEST Funding
during the Delivery Period beginning thereon, in each case pursuant to the Asset
Transfer Agreement.

 

“Initial Notes” means all Series of Notes issued on the Initial Closing Date.

 

“Initial Remaining Engine” means each of the Initial Engines that is not
delivered on the Initial Closing Date.

 

22

--------------------------------------------------------------------------------


 

“Institutional Accredited Investor” means a Person that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act.

 

“Intercompany Loan” has the meaning given to such term in
Section 5.02(c)(iv) hereof.

 

“Interest Accrual Period” means, except as may be otherwise provided in the
related Supplement for a Series of Notes, the period beginning on each Payment
Date and ending on (but excluding) the next succeeding Payment Date, except that
the initial Interest Accrual Period shall begin on the Initial Closing Date and
end on (but exclude) the first Payment Date occurring after the Initial Closing
Date.

 

“Interest Expense” means, for any period, the aggregate amount of interest
expense as shown for such period on the income statement of WEST, determined in
accordance with U.S. GAAP.

 

“Interest Rate Hedge Agreement” means an ISDA interest rate swap or cap
agreement, collar or other interest rate hedging instrument between WEST and the
Eligible Hedge Counterparty named therein, including any schedules and
confirmations prepared and delivered in connection therewith, pursuant to which
(i) WEST will receive payments from, or make payments to, the Eligible Hedge
Counterparty as provided therein, and which (a) in form and substance complies
with the Rating Agency Hedge Requirements for such agreements, (ii) limits
recourse by the Eligible Hedge Counterparty to WEST to distributions in
accordance with the priority of payments set forth in Section 3.13 hereof, and
(iii) is consistent with the requirements of Section 5.02(f)(iv).

 

“Investment Letter” means a letter substantially in the form of Exhibit D
attached hereto.

 

“ISDA” means International Swap and Derivatives Association, Inc.

 

“Issuance Date” means, in the case of a Series of Term Notes, the
Series Issuance Date, and, in the case of a Series of Warehouse Notes, the date
on which a Conversion Event occurs in respect of such Series of Warehouse Notes.

 

“Issuance Expenses” means the aggregate amount of all subscription discounts,
brokerage commissions, placement fees, resale fees, structuring fees, out of
pocket transaction expenses and other similar fees, commissions and expenses
relating to the issuance of each Series of the Initial Notes or any Additional
Series, as specified in the related Supplement for each Series.

 

“Joint Airworthiness Authorities” or “JAA” means the Joint Airworthiness
Authorities of the European Union.

 

“Junior Borrowing Base” means, as of any date of determination, the sum of
(a) *** of the then Aggregate Adjusted Borrowing Value; (b) the Balance in the
Junior Restricted Cash Account on such date; and (c) the Balance in the Engine
Acquisition Account on such date, minus *** of the Borrowing Base Adjustment
Amount as of such date, minus the Outstanding Principal Balance of the Series A
Notes.

 

--------------------------------------------------------------------------------

***                 Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

23

--------------------------------------------------------------------------------


 

“Junior Borrowing Base Deficiency” means, as of any date of determination, the
amount (if any) by which (i) the then Outstanding Principal Balance of all
Series B Notes (after giving effect to any payments of Scheduled Principal
Payment Amounts on one or more Series B Notes on such date), exceeds (ii) the
Junior Borrowing Base as of such date.

 

“Junior Restricted Cash Amount” means, as of each Closing Date, Funding Date and
Payment Date, an amount equal to the product of (i) three percent (3%), and
(ii) the sum of the Outstanding Principal Balances of all Series B Notes as of
such date, which Outstanding Principal Balances shall be calculated after giving
effect to all Loans made and Term Notes issued on such date and all principal
payments made on such date in respect of each Series B Note.

 

“Junior Warehouse Note” means any Warehouse Note that is designated as a
Series B Note in the related Supplement.

 

“Lease” means, with respect to an Engine, any aircraft engine lease agreement,
conditional sale agreement, hire purchase agreement or other similar
arrangement, as may be in effect between a WEST Group Member that owns or
leases-in such Engine (as Lessor) and a Person that is not a WEST Group Member
(as Lessee), as such agreement or arrangement may be amended, modified,
extended, supplemented, assigned or novated from time to time in accordance with
the Related Documents; provided that if, under any sub-leasing arrangement with
respect to an Engine permitted by the Lease of such Engine and executed by the
Lessee and a sub-lessee, the Lessor of such Engine agrees to receive payments or
collateral directly from, or is to make payments directly to, such sub-lessee,
in any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Lease” of such Engine, and the sub-lessee shall
constitute the related “Lessee” with respect to such Engine, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant Lessor.

 

“Lease Payments” means all lease payments and other amounts payable by or on
behalf of a Lessee under a Lease, including, without limitation, Rent Payments,
Maintenance Reserve Payments and Security Deposits.

 

“Leasing Subsidiaries” means, initially, those Persons or other entities set
forth on Schedule 3 hereto and their successors, together with any other
bankruptcy remote special purpose entities to which the Engine Subsidiaries or
the Engine Trusts may lease one or more of the Engines, which are Lessors under
Leases of such Engines to Lessees and which are wholly owned directly or
indirectly by WEST.

 

“Lessee” means each Person not a WEST Group Member who is the lessee or vendee
under a Lease of an Engine from time to time with any WEST Group Member.

 

“Lessee Funds” means, either or both as the context may require, of (a) any
Security Deposits provided by a Lessee under a Lease and (b) any Maintenance
Reserve Payments that a Lessee is obligated to pay under a Lease and, in each
case, includes Security Deposits and Maintenance Reserve Payments that are
Segregated Funds.

 

24

--------------------------------------------------------------------------------


 

“Lessor” means, with respect to any Lease, the WEST Group Member that is the
lessor or vendor under such Lease.

 

“Lessor Account” has the mean given to such term in Section 3.02(c).

 

“LIBOR“ means, for any Interest Accrual Period in respect of any Series of
Notes, the rate per annum, determined by the Trustee and notified in writing by
the Trustee to the Administrative Agent, which is the arithmetic mean (rounded
to the nearest 1/100 of 1%) of the offered rates for Dollar deposits having a
maturity of the Specified Period for such Series commencing on the first day of
such Interest Accrual Period that appears on the Telerate Page 3750 (defined
below) at approximately 11:00 a.m., London time on the Reference Date such
Interest Accrual Period; provided, however, that if there shall at any time no
longer exist a Telerate Page 3750, “LIBOR” shall mean the rate per annum equal
to the average rate at which the principal London offices of The Union Bank of
Switzerland are offered Dollar deposits for the Specified Period and in a
principal amount equal to an amount of not less than one million Dollars
($1,000,000) at or about 10:00 a.m., New York City time, on the Reference Date
specified for such Interest Accrual Period in the London Eurodollar interbank
market for delivery on the first day of such Interest Accrual Period.  As used
herein, “Telerate Page 3750” means Page 3750 on Moneyline Telerate or such other
page as may replace the page 3750 on that service or such other service as may
be nominated by the British Bankers’ Association for the purpose of displaying
London interbank offered rates for Dollar deposits.

 

“Lien” means the security interest in the Mortgage Collateral created by the
Engine Mortgages.

 

“Loan” means any amount borrowed by WEST from the Holder or Holders of any
Series of Warehouse Notes, pursuant to the related Supplement for such Series.

 

“Maintenance Reserve Evaluation” means, an evaluation prepared by SH&E, or other
Person appointed by the Controlling Trustees, as to the projected maintenance
costs of the Engines in the Portfolio over the lesser of their estimated
remaining useful life and twenty-five (25) years, a projection of whether,
taking into account expected Maintenance Reserve Payments from Lessees in
respect of then existing Leases and Future Leases of the Engines, and making
other assumptions reasonably acceptable to the Controlling Trustees, the funds
available in the Engine Reserve Account will be sufficient to pay for such
projected maintenance costs at all times, a schedule of the targeted balances in
the Engine Reserve Account for each Payment Date during such remaining useful
life or 25 year period and a schedule of the projected shortfalls between such
balances and the projected maintenance costs.

 

“Maintenance Reserve Payment” means any payment (including any use payment)
deposited in or credited to the Collections Account or Engine Reserve Account
that is based on the usage of an Engine or which is based on, or in respect of
which, the Lessor under a Lease may be obligated to reimburse the Lessee under
such Lease for specified maintenance activities with respect to the Engine
subject to such Lease.

 

“Maintenance Reserve Payment Balance” means the amount of the Maintenance
Reserve Payments held by the seller of an Engine to be transferred to the Engine
Reserve Account in

 

25

--------------------------------------------------------------------------------


 

connection with the acquisition of such Engine, as provided in the Asset
Transfer Agreement for the Initial Engines and in the applicable Acquisition
Agreement for any Additional Engines.

 

“Mandatory Engine Modification” means a modification or improvement of an
Engine, the cost of which will be capitalized in accordance with U.S. GAAP,
required pursuant to the terms of the related Lease or the terms of Applicable
Law or which, in the discretion of the Servicer, is commercially necessary in
order to place such Engine in the minimum condition required to lease or
re-lease such Engine.

 

“Maximum Borrowing Base” means, as of any date of determination, the sum of
(a) *** of the then Aggregate Adjusted Borrowing Value; (b) the Balances in the
Senior Restricted Cash Account and the Junior Restricted Cash Account on such
date; and (c) the Balance in the Engine Acquisition Account on such date, minus
*** of the Borrowing Base Adjustment Amount as of such date.

 

“Maximum Borrowing Base Deficiency” means, as of any date of determination, the
amount (if any) by which (i) the then Aggregate Note Principal Balance (after
giving effect to any payments of Minimum Principal Payment Amounts and Scheduled
Principal Payment Amounts on all Notes on such date), exceeds (ii) the Maximum
Borrowing Base as of such date.

 

“Maximum Commitment” means, with respect to any Series of Warehouse Notes, the
maximum amount of loans that each Holder of such Warehouse Notes is committed to
make to WEST in accordance with the terms and conditions of the related
Supplement; provided that, on the occurrence of a Conversion Event with respect
to any Series of Warehouse Notes, the Maximum Commitment of such Holder of such
Warehouse Notes shall be the Outstanding Principal Balance of such Warehouse
Notes on the date of such Conversion Event.

 

“Maximum Principal Balance” shall mean, with respect to any Warehouse Note, the
maximum amount that WEST may borrow from the Holder of such Warehouse Note,
which shall be equal to the Maximum Commitment of such Holder.

 

“Maximum Required Hedge Amount” means, as of any date of determination, an
amount equal to the product of (x) one hundred twenty-five percent (125%) and
(y) the Outstanding Principal Balance of the Notes as of such date and (z) a
fraction, the numerator of which is the sum of the Adjusted Borrowing Values of
all Engines subject to a Hedged Lease as of such date and the denominator of
which is the Aggregate Adjusted Borrowing Value as of such date.

 

“Merger Transaction” has the meaning given to such term in
Section 5.02(g) hereof.

 

“Minimum Principal Payment Amount” means, for each Series of Notes for any
Payment Date, the excess, if any, of (x) the sum of the then Outstanding
Principal Balance of all Notes of such Series, assuming that all Minimum
Principal Payment Amounts for all prior Payment Dates have been paid in full,
over (y) the Minimum Targeted Principal Balance of such Series for such Payment
Date.

 

“Minimum Required Hedge Amount” means, as of any date of determination, an
amount equal to the product of (A) ninety percent (90%) and (y) the Outstanding
Principal Balance of the Notes as of such date and (z) a fraction, the numerator
of which is the sum of the Adjusted

 

--------------------------------------------------------------------------------

***                 Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

26

--------------------------------------------------------------------------------


 

Borrowing Values of all Engines subject to a Hedged Lease as of such date and
the denominator of which is the Aggregate Adjusted Borrowing Value as of such
date.

 

“Minimum Targeted Principal Balance” means, for each Series of Notes on any
Payment Date, the amount identified as such in the related Supplement, as it may
be adjusted from time to time in accordance with such Supplement.

 

“Modification Agreement” means any agreement between a WEST Group Member and a
Supplier for the purchase and/or installation of a Mandatory Engine Modification
or a Discretionary Engine Modification.

 

“Modified Net Sale Proceeds” means, with respect to any Engine Disposition, the
Net Sale Proceeds from such Engine Disposition minus the amount of any
Disposition Fee payable to the Servicer in respect of such Engine Disposition.

 

“Monthly Report” has the meaning given to such term in Section 2.13(a) hereof.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Collateral” means the Engines, the Leases and the other collateral in
which the Engine Mortgages create a Lien.

 

“Net Base Interest Shortfall” has the meaning given to such term in
Section 3.05(c) hereof.

 

“Net Hedge Payment Shortfall” has the meaning given to such term in
Section 3.04(c) hereof.

 

“Net Proceeds” means, with respect to the issuance of a Series of Notes, the
aggregate amount of cash received by WEST in connection with such issuance after
deducting therefrom (without duplication) all Issuance Expenses; provided that
such amount shall not be less than zero.

 

“Net Sale Proceeds” means, with respect to any Engine Disposition, the aggregate
amount of cash received by or on behalf of the seller in connection with such
transaction after deducting therefrom (without duplication) (a) reasonable and
customary brokerage commissions and other similar fees and commissions (other
than any Disposition Fee payable to the Servicer), and (b) the amount of taxes
payable in connection with or as a result of such transaction, in each case to
the extent, but only to the extent, that amounts so deducted are, at the time of
receipt of such cash, actually paid to a Person that is not an Affiliate of the
seller and are properly attributable to such transaction or to the asset that is
the subject thereof.

 

“Net Stated Interest Shortfall” has the meaning given to such term in
Section 3.04(c) hereof.

 

“Non-U.S. Person” means a person who is not a U.S. person, as defined in
Regulation S.

 

27

--------------------------------------------------------------------------------


 

“Note” means any one of the promissory notes executed by WEST and authenticated
by or on behalf of the Indenture Trustee, substantially in the form attached to
the related Supplement.

 

“Note Form” means, (a) with respect to a Series A Term Note, the form of Note
attached hereto as Exhibit A-1, with such changes therein and such additional
information as may be provided in the Supplement under which such Series A Term
Note is issued, (b) with respect to a Series A Warehouse Note, the form of Note
attached hereto as Exhibit A-2, with such changes therein and such additional
information as may be provided in the Supplement under which such Series A
Warehouse Note is issued, (a) with respect to a Series B Term Note, the form of
Note attached hereto as Exhibit B-1, with such changes therein and such
additional information as may be provided in the Supplement under which such
Series B Term Note is issued, (a) with respect to a Series B Warehouse Note, the
form of Note attached hereto as Exhibit B-2, with such changes therein and such
additional information as may be provided in the Supplement under which such
Series Warehouse Note is issued.

 

“Noteholder” or “Holder” means any Person in whose name a Note is registered
from time to time in the Register for such Notes.

 

“Noteholder Indemnified Amounts” means, in respect of any Series of Notes, all
amounts due to the Holders of the Notes for increased capital costs and similar
amounts, including indemnification payments, as specified in the Supplement that
establishes such Series of Notes.

 

“Note Registrar” has the meaning given to such term in Section 2.03(a) hereof.

 

“Notice of Sole Control” has the meaning given to such term in the Security
Trust Agreement.

 

“Notices” has the meaning given to such term in Section 13.04 hereof.

 

“Officer’s Certificate” means a certificate signed by, with respect to WEST, any
Signatory Trustee and, with respect to any other Person, any officer, director,
trustee or equivalent representative.

 

“Off-Production Engine” means, as of any date of determination, an Engine that
can be installed only on aircraft types that are no longer being manufactured by
the manufacturers of such aircraft types as of such date.

 

“Operating Bank” means any Eligible Institution at which any Account is held;
provided that if at any time an Operating Bank ceases to be an Eligible
Institution, a successor depository institution or trust company shall be
appointed by the Administrative Agent on behalf of the Security Trustee and all
Accounts at the predecessor Operating Bank shall thereafter be transferred to
and be maintained at such successor depository institution or trust company and
such successor depository institution or trust company shall thereafter be an
“Operating Bank”.  The initial Operating Bank is Deutsche Bank Trust Company
Americas.

 

“Operating Expenses” means (i) WEST Expenses, (ii) Ordinary Course Expenses and
(iii) Mandatory Engine Modifications but only to the extent of the excess of the
cost of any

 

28

--------------------------------------------------------------------------------


 

Mandatory Engine Modification over the portion funded from the Balance in the
Engine Reserve Account.

 

“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of the Servicer or the Administrative Agent or counsel to WEST, that
meets the requirements of Section 1.03 hereof.

 

“Optional Redemption” means, with respect to a Series, a voluntary prepayment by
WEST of all or a portion of the Outstanding Principal Balance of such Series in
accordance with the terms of the applicable Supplement.

 

“Ordinary Course Expenses” means, with respect to any Payment Date, all of the
following expenses and costs, incurred by, or on behalf of any WEST Group Member
in connection with the ownership, use, leasing and/or operation of the Engines,
during the related Collection Period: (i) costs for routine maintenance and
repairs (but not Discretionary Engine Modifications) needed to return an Engine
to “serviceable” condition, but only to the extent that the amounts then on
deposit in the Engine Reserve Account that are available therefor are
insufficient to cover these costs; (ii) the cost of repositioning an Engine in
connection with the origination or termination of a Lease; (iii) legal fees and
court costs incurred in connection with enforcing rights under a Lease of an
Engine and/or repossessing such Engine (but excluding legal fees incurred by the
Servicer in the negotiation and documentation of Future Leases or of amendments
or renewals of Leases and Future Leases); (iv) the cost of obtaining and
maintaining contingent and off-lease insurance with respect to the Engines;
(v) taxes, levies, duties, charges, assessments, fees, penalties, deductions or
withholdings assessed, charged or imposed upon or against the use and operation
of the Engines; (vi) the cost of storing an off-lease Engine; (vii) expenses and
costs (including legal fees) of pursuing claims against manufacturers or sellers
of an Engine; (viii) non-recoverable sales and value-added taxes with respect to
an Engine; and (ix) governmental filing fees necessary to perfect, or continue
the perfection of, the security interest of the Security Trustee in an Engine
and/or a Lease.

 

“Outstanding” means (a) with respect to the Notes of any Series at any time, all
Notes of such Series theretofore authenticated and delivered by the Indenture
Trustee except (i) any such Notes cancelled by, or delivered for cancellation
to, the Indenture Trustee; (ii) any such Notes, or portions thereof, for which
the payment of principal of and accrued and unpaid interest on which moneys have
been deposited in the applicable Series Account or distributed to Noteholders by
the Indenture Trustee and any such Notes, or portions thereof, for the payment
or redemption of which moneys in the necessary amount have been deposited in the
Redemption/Defeasance Account for such Notes; (iii) any such Notes in exchange
or substitution for which other Notes, as the case may be, have been
authenticated and delivered, or which have been paid pursuant to the terms of
this Indenture (unless proof satisfactory to the Indenture Trustee is presented
that any of such Notes is held by a Person in whose hands such Note is a legal,
valid and binding obligation of WEST); and (iv) for the limited purposes set
forth in Section 1.04(c), any Note held by WEST or any other affiliate thereof
and (b) when used with respect to any other evidence of indebtedness shall mean,
at any time, any principal amount thereof then unpaid and outstanding (whether
or not due or payable).

 

“Outstanding Note” means a Note that is Outstanding.

 

29

--------------------------------------------------------------------------------


 

“Outstanding Principal Balance” means, with respect to any Outstanding Notes,
the total principal balance of such Outstanding Notes unpaid and outstanding at
any time.

 

“Owners” means the holders of the Beneficial Interest.

 

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee of WEST, and
its successors in such capacity.

 

“Part” means any and all parts, avionics, attachments, accessions,
appurtenances, furnishings, components, appliances, accessories, instruments and
other equipment installed in, or attached to (or constituting a spare for any
such item installed in or attached to) any Engine.

 

“Paying Agent” has the meaning given to such term in Section 2.03(a) hereof. 
The term “Paying Agent” includes any additional Paying Agent.

 

“Payment Date” means the 15th day of each month, commencing on August 15, 2005;
provided that if any Payment Date would otherwise fall on a day which is not a
Business Day, such Payment Date shall be the first following day which is a
Business Day.

 

“Payment Date Schedule” means the schedule prepared by the Administrative Agent
pursuant to Section 3.12(e) hereof.

 

“Periodic Hedge Payment” means any payment under a Hedging Agreement other than
a Hedge Termination Payment.

 

“Permitted Encumbrance” means (i) any Encumbrance for taxes, assessments and
governmental charges or levies not yet due and payable or which are being
contested in good faith by appropriate proceedings, provided that the
proceedings relating to such Encumbrance or the continued existence of such
Encumbrance does not give rise to any reasonable likelihood of the sale,
forfeiture or other loss of the affected asset; (ii) in respect of any Engine,
any Encumbrance of a repairer, carrier or hangar keeper arising in the ordinary
course of business by operation of law or similar Encumbrance, provided that the
proceedings relating to such Encumbrance or the continued existence of such
Encumbrance does not give rise to any reasonable likelihood of the sale,
forfeiture or other loss of the affected asset; (iii) any Encumbrances on any
Engines permitted under any Lease thereof (other than Encumbrances created by
the relevant lessor); (iv) any Encumbrances created by or through or arising
from debt or liabilities or any act or omission of any Lessee in each case
either in contravention of the relevant Lease (whether or not such Lease has
been terminated) or without the consent of the relevant lessor (provided that if
such lessor becomes aware of any such Encumbrance, it shall use commercially
reasonable efforts to have any such Encumbrance lifted, removed and otherwise
discharged); (v) any Encumbrance created in favor of WEST or any WEST Subsidiary
or the Security Trustee, including any Encumbrance created or required to be
created under the Security Trust Agreement or any Mortgage; (vi) any Encumbrance
arising under any agreements the terms of which contemplate that custody of
Lessee Funds held for Lessees with respect to Additional Engines is held by a
third-party; (vii) any Lease in respect of any Engine and the rights of the
Lessee under such Lease; (viii) any Encumbrance in respect of the deposit of any
Disposition Proceeds in any Qualified Escrow Account with a Qualified
Intermediary as part of a Replacement Exchange.

 

30

--------------------------------------------------------------------------------


 

“Permitted Engine Acquisition” has the meaning given to such term in
Section 5.03(b) hereof.

 

“Permitted Engine Disposition” has the meaning given to such term in
Section 5.03(a)(ii)(3) hereof.

 

“Permitted Holder” has the meaning given to such term in
Section 5.02(i)(iii) hereof.

 

“Permitted Investments” means, in each case, book-entry securities, negotiable
instruments or securities represented by instruments in bearer or registered
form which evidence:

 

(a) direct obligations of, and obligations fully guaranteed as to timely payment
by, the United States of America (having original maturities of no more than 365
days, or such lesser time as is required for the distribution of funds);

 

(b) demand deposits, time deposits or certificates of deposit of the Operating
Bank or of depository institutions or trust companies organized under the laws
of the United States of America or any state thereof, or the District of
Columbia (or any domestic branch of a foreign bank) (i) having original
maturities of no more than 365 days, or such lesser time as is required for the
distribution of funds; provided that at the time of investment or contractual
commitment to invest therein, the short-term debt rating of such depository
institution or trust company shall be at least “F1+” by Fitch and “P-1” by
Moody’s or (ii) having maturities of more than 365 days and, at the time of the
investment or contractual commitment to invest therein, a rating of “AA” from
Fitch and “Aa2” from Moody’s;

 

(c) corporate or municipal debt obligations (i) having remaining maturities of
no more than 365 days, or such lesser time as is required for the distribution
of funds, having, at the time of the investment or contractual commitment to
invest therein, a rating of at least “F1+” or “AA” by Fitch and “P-1” or “Aa2”
by Moody’s or (ii) having maturities of more than 365 days and, at the time of
the investment or contractual commitment to invest therein, a rating of “AA”
from Fitch and “Aa2” from Moody’s;

 

(d) investments in money market funds (including funds in respect of which the
Indenture Trustee or any of its affiliates is investment manager or advisor)
having a rating of at least “AA” by Fitch and “Aa2” by Moody’s;

 

(e) notes or bankers’ acceptances (having original maturities of no more than
365 days, or such lesser time as is required for the distribution of funds)
issued by any depository institution or trust company referred to in (b) above;
or

 

(f) any other investments approved pursuant to a Rating Agency Confirmation;

 

provided, however, that no investment shall be made in any obligations of any
depository institution or trust company which has a contractual right to set off
and apply any deposits held, and other indebtedness owing, by any WEST Group
Member to or for the credit or the account of such bank.

 

31

--------------------------------------------------------------------------------


 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any political subdivision thereof or
any other legal entity, including public bodies.

 

“Portfolio” means, at any time, all Engines owned by WEST Group and the Leases
related to such Engines.

 

“Portfolio Sub-Account” has the meaning given to such term in
Section 3.06(c) hereof.

 

“Precedent Lease” has the meaning given to such term in
Section 5.03(d)(ii) hereof.

 

“PRI” has the meaning given to such term in Section 5.04(g) hereof.

 

“PRI Guidelines” means the list of prohibited countries and countries with
respect to which PRI must be obtained as set forth in the PRI Guidelines
attached as Exhibit F hereto, as amended from time to time subject to the
receipt of a Rating Agency Confirmation.

 

“Principal Terms” means, with respect to any Series, all of the following
information: (i) the name or designation of such Series; (ii) the initial
principal amount of the Notes to be issued for such Series (or method for
calculating such amount); (iii) the interest rate to be paid with respect to
each Series of Notes for such Series (or method for the determination thereof);
(iv) the Payment Date and the date or dates from which interest shall accrue and
on which principal is scheduled to be paid; (v) the designation of any
Series Accounts and the terms governing the operation of any such
Series Accounts; (vi) the terms of any form of Series Enhancement with respect
thereto; (vii) the Final Maturity Date for the Series; (viii) if specified in
the related Supplement, the number of Classes of Notes of the Series and the
rights and priorities of each such Class; (ix) the priority of such Series with
respect to any other Series; (x) the Control Party with respect to such Series;
(xi) the Scheduled Principal Payment Amounts and the Minimum Principal Payment
Amounts for such Series, (xii) the designation of a Series as a Term Series or a
Warehouse Series, (xiii) the designation of such Series as Series A Notes or
Series B Notes, and (xiv) any other terms of such Series.

 

“Private Placement Legend” means the legend initially set forth on the Notes in
the form set forth in Section 2.02 hereof.

 

“Pro Forma Lease” has the meaning given to such term in Section 5.03(d) hereof.

 

“Proceeding” means any suit in equity, action at law, or other judicial or
administrative proceeding.

 

“Purchase Option Notice” has the meaning given to such term in Section 4.12.

 

“Purchase Price” means (a), in the case of a Permitted Engine Acquisition, the
amount to be paid to the seller of an Engine pursuant to the Acquisition
Agreement or the Asset Transfer Agreement and (b), in the case of a Mandatory
Engine Modification or a Discretionary Engine Modification, the cost of such
Mandatory Engine Modification or Discretionary Engine Modification as provided
in the Modification Agreement with the Supplier of such Mandatory Engine
Modification or Discretionary Engine Modification.

 

32

--------------------------------------------------------------------------------


 

“QEC Kit” means a quick engine change kit, consisting of components and
accessories installed or capable of being installed on an Engine to speed the
removal and installation of the Engine on an aircraft.

 

“Qualified Engine Modification” means an Engine Thrust Upgrade or the
acquisition and installation of a QEC Kit on an Engine.

 

“Qualified Escrow Account” means an escrow account that is (i) established with
a Qualified Intermediary pursuant to an agreement under which the Disposition
Proceeds from an Engine Disposition are deposited in such escrow account in
connection with a Replacement Exchange and are to be applied to the acquisition
of an Additional Engine or the funding of Qualified Engine Modification
designated by WEST or another WEST Group Member or, if and to the extent not so
applied by the end of the applicable Replacement Period for such Engine
Disposition, deposited by the Qualified Intermediary in the Collections Account
and (ii) in respect of which WEST or the WEST Group Member has pledged its
rights in such escrow account to the Security Trustee pursuant to the Security
Trust Agreement.

 

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A promulgated under the Securities Act.

 

“Qualified Intermediary” means a Person described in Treasury Regulations
§1.1031(k)-1(g)(4) or any successor regulations, provided that such Person has a
short term debt rating of, or the obligations of such Person are guaranteed by a
Person that has a short term debt rating of, not lower than P-1 from Moody’s
and/or F-1 from Fitch.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Rating Agency” means, with respect to any Series of Notes, the nationally
recognized statistical rating organization selected by WEST to issue a rating
with respect to such Series of Notes; provided that such organizations shall
only be deemed to be a Rating Agency for purposes of the Indenture with respect
to Notes they are then rating, as specified in the related Supplement for each
Series of Notes.

 

“Rating Agency Confirmation” means, with respect to any action or omission
specified herein for which a Rating Agency Confirmation is required, a prior
written confirmation from each Rating Agency then rating a Series of Notes then
Outstanding that such action or omission in and of itself will not result in a
lowering, qualification or withdrawal of the then current ratings on any such
Series.

 

“Rating Agency Hedge Requirements” means the requirements in respect of any
Hedging Agreement published by the Rating Agencies that are applicable to such
Hedging Agreements.

 

“Received Currency” has the meaning given to such term in
Section 13.06(a) hereof.

 

“Record Date” means with respect to each Payment Date, the close of business on
the fifth Business Day immediately preceding such Payment Date and, with respect
to the date on which any Direction is to be given by the Noteholders, the close
of business on the last Business Day prior to the solicitation of such
Direction.

 

33

--------------------------------------------------------------------------------


 

“Redemption” means an Optional Redemption, an Acquisition Balance Redemption or
a Tax Redemption.

 

“Redemption/Defeasance Account” means an account established by the Indenture
Trustee pursuant to Section 3.10 hereof.

 

“Redemption Date” means the date, which shall in each case be a Payment Date, on
which Notes of any Series are redeemed in whole or in part pursuant to a
Redemption.

 

“Redemption Fraction” means, for any Series with respect to any Optional
Redemption or Acquisition Balance Redemption, a fraction, the numerator of which
is the principal amount of the Optional Redemption or Acquisition Balance
Redemption and the denominator of which is the Outstanding Principal Balance of
such Series immediately prior to such Optional Redemption or Acquisition Balance
Redemption.

 

“Redemption Notice” means, a notice sent by the Indenture Trustee to each holder
of the Series of Notes to be redeemed, as described in Section 3.16(d) hereof.

 

“Redemption Premium” means, with respect to any Series of Notes, such amount as
may be payable in connection with a Redemption of such Series of Notes, in whole
or in part, as part of or in addition to, the Redemption Price in respect of
such Redemption.

 

“Redemption Price” means, with respect to any Series of Notes that will be the
subject of a Redemption, an amount (determined as of the Determination Date for
the Redemption Date for any Redemption) equal to, unless otherwise specified in
the related Supplement, the Outstanding Principal Balance of the Series of Notes
being repaid together with all accrued and unpaid interest thereon and, if
specified in the related Supplement, a Redemption Premium.

 

“Reference Date” means, with respect to each Interest Accrual Period, the day
that is two (2) Business Days prior to the Payment Date on which such Interest
Accrual Period commences; provided, however, that the Reference Date with
respect to the initial Interest Accrual Period means the date that is two
(2) Business Days before the Initial Closing Date.

 

“Refinancing” means the issuance of an Additional Series of Notes for the
purpose of an Optional Redemption of all, and not less than all, of an
outstanding Series of Notes.

 

“Register” has the meaning given to such term in Section 2.03(a) hereof.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Regulation S Book-Entry Notes” means the Unrestricted Book-Entry Notes and the
Regulation S Temporary Book-Entry Notes.

 

“Regulation S Temporary Book-Entry Note” means Notes initially sold outside the
United States in reliance on Regulation S, represented by a single temporary
global note in fully registered form, without interest coupons, the form of
which shall be substantially in the form of the applicable Note Form for such
Note, with the legends required by Section 2.02 for a Regulation S Temporary
Book-Entry Note inscribed thereon and with such changes therein and

 

34

--------------------------------------------------------------------------------


 

such additional information as may be specified in the Supplement pursuant to
which such Note is issued

 

“Related Documents” means the Administrative Agency Agreement, the Acquisition
Agreements, the Servicing Agreement, the Back-Up Servicing Agreement, each
Enhancement Agreement, this Indenture, any Hedging Agreements, the Notes, each
Supplement, the Security Documents and the Back-Up Administrative Agency
Agreement together with all certificates, documents and instruments delivered
pursuant to any of the foregoing.

 

“Relevant Information” means the information provided by the Service Providers
to the Administrative Agent that is required to enable the Administrative Agent
make the calculations contemplated by Section 3.12(a) through (e).

 

 “Remaining Engine” means (a) any Initial Engine for which title thereto has not
been transferred to an Engine Subsidiary on or prior to the Initial Closing Date
and which is expected to be acquired by an Engine Subsidiary during the Delivery
Period beginning thereon and (b) any Additional Engine for which title thereto
has not been transferred to an Engine Subsidiary on or prior to the related
Closing Date and which is expected to be acquired by an Engine Subsidiary during
the related Delivery Period.

 

“Renewal Lease” has the meaning given to such term in Section 5.03(d) hereof.

 

“Rent Payments” means all payments of basic rent under a Lease that are payable
in respect of periods specified under such Lease.

 

“Replacement Exchange” means the acquisition by WEST or a WEST Subsidiary of one
or more Additional Engines in a Permitted Engine Acquisition or the funding of
Qualified Engine Modifications with all or a portion of the Disposition Proceeds
from a Permitted Engine Disposition by any Engine Subsidiary or Engine Trust in
a Permitted Engine Disposition within the Replacement Period applicable to such
Permitted Engine Disposition, provided that WEST shall have elected to use all
or such portion of such Disposition Proceeds in a Replacement Exchange in
accordance with Section 3.11 hereof.

 

“Replacement Period” means, with respect to any portion of the Disposition
Proceeds of a Permitted Engine Disposition that WEST elects to use to acquire
Additional Engines or Qualified Engine Modifications in a Replacement Exchange
pursuant to Section 3.11 hereof, the period beginning on the date of such Engine
Disposition and ending on the earlier of (i) the 120th day after the date of
such Engine Disposition and (ii) the occurrence of an Event of Default.

 

“Required Acquisition Agreement Terms” means the terms and conditions set forth
in Exhibit J, which must be included in any Acquisition Agreement.

 

“Required Expense Amount” means, with respect to a Payment Date, an amount equal
to the sum of (i) the Operating Expenses payable on such Payment Date,
consisting of all Operating Expenses incurred by the Service Providers and not
previously reimbursed and the amounts shown on all invoices received from the
Service Providers for the reimbursement or payment of Operating Expenses not
previously paid or reimbursed, (ii) a reserve for Operating Expenses that

 

35

--------------------------------------------------------------------------------


 

are due and payable during the Interest Accrual Period beginning on such Payment
Date and (iii) a reserve for Extraordinary Operating Expenses.

 

“Required Expense Deposit” has the meaning ascribed to such term in
Section 3.12(a).

 

“Required Expense Reserve” means the sum of the amounts described in clauses
(ii) and (iii) in the definition of “Required Expense Amount.”

 

“Requisite Majority” means, with respect to any action proposed to be taken
pursuant to the terms of this Indenture, that the Control Party (or Control
Parties) representing more than fifty percent (50%) of the sum of (a) the then
Outstanding Principal Balance of the Notes (other than any Series of Warehouse
Notes prior to a Conversion Event having occurred with respect to such Series of
Warehouse Notes) and (b) the Maximum Commitments of all Series of Warehouse
Notes prior to a Conversion Event having occurred with respect to such Series of
Warehouse Notes shall approve or direct such proposed action, provided that, in
making such a determination, each Control Party shall be deemed to have voted
the entire Outstanding Principal Balance or Maximum Commitment, as applicable,
of the related Series in favor of, or in opposition to, such proposed action, as
the case may be.

 

“Responsible Officer” means, (i) with respect to the Indenture Trustee and the
Security Trustee, any officer within the Corporate Trust Office, including any
Principal, Vice President, Managing Director, Director or any other officer of
the Indenture Trustee customarily performing functions similar to those
performed by any of the above designated officers and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge and familiarity with the particular subject and
(ii) with respect to WEST, any Controlling Trustee.

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Sales Proceeds Surplus Amount” means, as of any date of determination in
connection with an Engine for which an Engine Disposition has occurred since the
most recent Appraisal Date, the Adjusted Borrowing Value of which is no longer
included in Aggregate Adjusted Borrowing Value as of such date of determination,
the amount, if any, by which (A) the Disposition Proceeds realized from such
Engine Disposition exceeds (B) the Adjusted Borrowing Value of such Engine on
the date of such Engine Disposition.

 

“Scheduled Principal Payment Amount” means, for each Series of Notes on any
Payment Date, the excess, if any, of (x) the sum of the then Outstanding
Principal Balance of all Notes of such Series (after giving effect to any
payment of the Minimum Principal Payment Amount for such Series of Notes
actually paid on such Payment Date, assuming that all Scheduled Principal
Payment Amounts for all prior Payment Dates have been paid in full), over (y)
the Scheduled Targeted Principal Balance for such Series for such Payment Date.

 

“Scheduled Targeted Principal Balance” means, for each Series of Notes on any
Payment Date, the amount set forth in the related Supplement.

 

“Secured Parties” has the meaning given to such term in the Security Trust
Agreement.

 

36

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Deposit Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Security Deposits” means any cash deposits and other collateral provided by, or
on behalf of, a Lessee to secure the obligations of such Lessee under a Lease.

 

“Security Documents” means the Security Trust Agreement, the Engine Mortgages,
the Custodial Agreement and each other agreement that creates a Security
Interest in favor of the Secured Parties.

 

“Security Interests” means the security interests granted or expressed to be
granted in the Collateral pursuant to the Security Trust Agreement.

 

“Security Trust Agreement” means the Security Trust Agreement dated as of the
Initial Closing Date, among WEST, WEST Funding, each other party thereto and the
Security Trustee, for the benefit of the Secured Parties.

 

“Security Trustee” means the trustee appointed pursuant to the Security Trust
Agreement, initially Deutsche Bank Trust Company Americas.

 

“Segregated Funds” means all Lessee Funds that, pursuant to the terms of the
related Lease, are not permitted to be commingled with the funds of the lessor
under such Lease.

 

“Seller” means (i), with respect to the Asset Transfer Agreement, Willis and
(ii) with respect to any Acquisition Agreement, Willis or any other seller of an
Engine in a Permitted Engine Acquisition.

 

“Senior Borrowing Base” means, as of any date of determination, the sum of
(a) seventy percent (70%) of the then Aggregate Adjusted Borrowing Value;
(b) the Balance on deposit in the Senior Restricted Cash Account on such date;
and (c) the Balance in the Engine Acquisition Account on such date, minus
seventy percent (70%) of the Borrowing Base Adjustment Amount as of such date.

 

“Senior Borrowing Base Deficiency” means, as of any date of determination, the
amount (if any) by which (i) the then Outstanding Principal Balance of all
Series A Notes (after giving effect to any payments of Minimum Principal Payment
Amounts and Scheduled Principal Payment Amounts on one or more Series A Notes on
such date), exceeds (ii) the Senior Borrowing Base as of such date.

 

“Senior Claim” has the meaning given thereto in Section 11.01(a) hereof.

 

“Senior Claimant” has the meaning given thereto in Section 11.01(a) hereof.

 

“Senior Restricted Cash Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

37

--------------------------------------------------------------------------------


 

“Senior Restricted Cash Amount” means, as of each Closing Date, Funding Date and
Payment Date, an amount equal to the product of (i) four percent (4%), and
(ii) the sum of the Outstanding Principal Balances of all Series A Notes as of
such date, which Outstanding Principal Balances shall be calculated after giving
effect to all advances of principal and principal payments made on such date in
respect of the Series A Notes.

 

“Senior Series” means all Series of Series A Notes then outstanding, so long as
any amounts are due in respect of any Series of Series A Notes, and, at such
time that no such amounts are due, all Series of Series B Notes then
outstanding.

 

“Series” means any series of Notes established pursuant to a Supplement.

 

“Series Account” has the meaning given to such term in Section 3.01(a) hereof.

 

“Series Allocation Rules” has the meaning given to such term in
Section 3.14(c) hereof.

 

“Series A Minimum Adjustment Fraction” means, for any Series of Series A Notes
as of any Payment Date, a fraction equal to one minus the sum of the Series A
Payment Date Minimum Disposition Fractions for such Payment Date and for all
preceding Payment Dates on which such Series of Series A Notes was outstanding,
provided that the Series A Minimum Adjustment Fraction shall not be less than
zero.

 

“Series A Note” means any note issued as part of a Series of Notes that is
designated as “Series A Notes” in the related Supplement and further
differentiated by a unique alpha-numeric designator.

 

“Series A Note Purchase Date” has the meaning given to such term in Section 4.12
hereof.

 

“Series A Note Purchaser” has the meaning given to such term in Section 4.12
hereof.

 

“Series A Payment Date Minimum Disposition Fraction” means, for any Payment Date
a fraction, the numerator of which is *** of the Available Sales Proceeds
included in the Available Collections Amount on that Payment Date and the
denominator of which is the sum of the original Minimum Targeted Principal
Balances for all Series A Notes on such Payment Date, as adjusted for any
Optional Redemption pursuant to Section 3.18(b).

 

“Series A Payment Date Scheduled Disposition Fraction” means, for any Payment
Date a fraction, the numerator of which is *** of the Available Sales Proceeds
included in the Available Collections Amount on that Payment Date and the
denominator of which is the sum of the original Scheduled Targeted Principal
Balances for all Series A Notes on such Payment Date, as adjusted for any
Optional Redemption pursuant to Section 3.18(b).

 

“Series A Scheduled Adjustment Fraction” means, for any Series of Series A Notes
as of any Payment Date, a fraction equal to one minus the sum of the Series A
Payment Date Scheduled Disposition Fractions for such Payment Date and for all
preceding Payment Dates on which such Series of Series A Notes was outstanding,
provided that the Series A Scheduled Adjustment Fraction shall not be less than
zero.

 

--------------------------------------------------------------------------------

***                 Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

38

--------------------------------------------------------------------------------


 

“Series A Supplemental Principal Payment Amount” means, on each Payment Date on
which there is a Senior Borrowing Base Deficiency, an amount equal to such
Senior Borrowing Base Deficiency.

 

“Series A Warehouse Note” means a Warehouse Note designated as a Series A Note.

 

“Series B Note” means any note issued as part of a Series of Notes that is
designated as “Series B Notes” in the related Supplement and further
differentiated by a unique alpha-numeric designator.

 

“Series B Payment Date Scheduled Disposition Fraction” means, for any Payment
Date a fraction, the numerator of which is *** of the Available Sales Proceeds
included in the Available Collections Amount on that Payment Date and the
denominator of which is the sum of the original Scheduled Targeted Principle
Balances for all Series A Notes and Series B Notes on such Payment Date, as
adjusted for any Optional Redemption pursuant to Section 3.18(b).

 

“Series B Scheduled Adjustment Fraction” means, for any Series of Series B Notes
as of any Payment Date, a fraction equal to one minus the sum of the Series B
Payment Date Scheduled Disposition Fractions for such Payment Date and for all
preceding Payment Dates on which such Series of Series B Notes was outstanding,
provided that the Series B Scheduled Adjustment Fraction shall not be less than
zero.

 

“Series B Supplemental Principal Payment Amount” means, on each Payment Date on
which there is a Junior Borrowing Base Deficiency, an amount equal to such
Junior Borrowing Base Deficiency.

 

“Series B Warehouse Note” means a Warehouse Note designated as a Series B Note.

 

“Series Enhancement” means the rights and benefits provided to the Noteholders
of any Series pursuant to any letter of credit, surety bond, financial guaranty
insurance policy, insurance agreement, cash collateral or reserve account,
spread account, guaranteed rate agreement, maturity liquidity facility or other
similar arrangement. The subordination of any Series to another Series shall not
be deemed to be a Series Enhancement.

 

“Series Enhancer” means, for each Series, the Person as set forth in the related
Supplement then providing any Series Enhancement, other than the Noteholders of
any Class which is subordinated to another Class.

 

“Series Issuance Date” means, with respect to any Series, the date on which the
Notes of such Series are to be originally issued in accordance with the
provisions of Section 9.06 of this Indenture and the related Supplement.

 

“Service Provider” means each of or all of (as the context may require) the
Servicer, the Back-up Servicer, the Indenture Trustee, the Security Trustee, the
Administrative Agent, the Back-Up Administrative Agent and the Operating Banks.

 

“Service Provider Fees” means any fees and expenses due or reimbursable to
Service Providers in accordance with the applicable agreements with such
Servicer Providers (including



--------------------------------------------------------------------------------

***                 Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

39

--------------------------------------------------------------------------------


 

the Related Documents), including, without limitation, the Indenture Trustee
Fees due to the Indenture Trustee hereunder.

 

“Servicer” means Willis, in its capacity as Servicer under the Servicing
Agreement, including its successors in interest, until another Person shall have
become the servicer under such agreement, after which “Servicer” shall mean such
other Person.

 

“Servicer Fee” means, for any Payment Date, the compensation payable to the
Servicer on such Payment Date in accordance with the terms of, and designated
in, the Servicing Agreement.

 

“Servicer Termination Event” has the meaning given to such term in the Servicing
Agreement.

 

“Servicing Agreement” means that certain servicing agreement, dated as of the
Initial Closing Date among the Servicer, the Security Trustee, each WEST Group
Member and the other parties thereto or any replacement servicing agreement,
including the Back-Up Servicing Agreement, with a replacement Servicer,
including the Back-Up Servicer.

 

“SH&E” means Simat, Hellisen & Eichner, Inc., an independent consulting firm.

 

“Signatory Trustee” has the meaning given to such term in the Trust Agreement.

 

“Significant Operating Expenses” means the following Operating Expenses to the
extent included in the Annual Budget and other Operating Expenses (including,
without limitation, significant repossession expenses) for which the Controlling
Trustees shall determine that it is reasonable and prudent to establish a
reserve during the twelve (12) month period prior to their being due and
payable: costs of the Annual Appraisal, the Maintenance Reserve Evaluation and
the Annual Audit, cost of preparing the audited financial statements for the
Annual Report and insurance premiums.

 

“Special Majority” has the meaning given to such term in the Trust Agreement.

 

“Specified Period” means, with respect to any Series of Notes, the maturity of
the Dollar deposits used in the definition of LIBOR, as specified in the related
Supplement for such Series.

 

“Stated Interest” means, with respect to any Note, the amount of interest
payable on such Note at the Stated Rate set forth in the related Supplement.

 

“Stated Interest Amount” means, with respect to any Series of Notes, that amount
of Stated Interest due and payable on such Series of Notes on a Payment Date,
including any Stated Interest due and payable on a prior Payment Date that was
not paid on such Payment Date.

 

“Stated Interest Shortfall” has the meaning given to such term in
Section 3.12(d).

 

“Stated Rate” means, as specified in the related Supplement, the rate of
interest payable on a specific Note.

 

40

--------------------------------------------------------------------------------


 

“Stock” means all shares of capital stock, all beneficial interests in trusts,
all ordinary shares and preferred shares and any options, warrants and other
rights to acquire such shares or interests.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

“Substitute Engine” means any Engine that is to be transferred to a member of
WEST Group in place of any Remaining Engine, to the extent authorized by the
applicable Acquisition Agreement.

 

“Supplement” means any supplement to this Indenture which sets forth the
Principal Terms and other terms and conditions of the Series of Notes issued
thereunder.

 

“Supplemental Interest” means, with respect to any Series of Notes, that portion
(if any) of the interest payable on such Notes that has been designated as such
in the related Supplement.

 

“Supplemental Interest Amount” means, with respect to any Series of Notes, that
amount of Supplemental Interest due and payable on such Series of Note on a
Payment Date, including any Supplemental Interest due and payable on a prior
Payment Date that was not paid on such prior Payment Date.

 

“Supplemental Payment Allocation Rules” has the meaning given to such term in
Section 3.14(c) hereof.

 

“Supplier” means the Person that supplies or installs a Mandatory Engine
Modification or Discretionary Engine Modification and to whom payment for the
Purchase Price of such Mandatory Engine Modification or Discretionary Engine
Modification is to be made.

 

“Tax” and “Taxes” mean any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, loss, damage, liability, expense, additions to tax and additional
amounts or costs incurred or imposed with respect thereto) imposed or otherwise
assessed by the United States or by any state, local or foreign government (or
any subdivision or agency thereof) or other taxing authority, including, without
limitation: taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation, or net worth and similar charges; taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value added, taxes
on goods and services, gains taxes, license, registration and documentation
fees, customs duties, tariffs, and similar charges.

 

“Tax Redemption” has the meaning given to such term in Section 3.15(c) hereof.

 

41

--------------------------------------------------------------------------------


 

“Term Note” means each Note issued as part of a Term Series.

 

“Term Series” means a Series of Notes in which funds representing the full
Outstanding Principal Balance of such Notes are fully disbursed to WEST on the
issuance date of such Series.

 

“Third Party Event” has the meaning given to such term in Section 5.04 hereof.

 

“Third Remaining Engine” has the meaning given to such term in the Asset
Transfer Agreement.

 

“Total Loss” means, with respect to any Engine (a) if the same is subject to a
Lease, an Event of Loss (as defined in such Lease) or the like (however so
defined); or (b) if the same is not subject to a Lease, (i) its actual,
constructive, compromised, arranged or agreed total loss, (ii) its destruction,
damage beyond economic repair or being rendered permanently unfit for normal use
for any reason whatsoever, (iii) its requisition for title, confiscation,
restraint, detention, forfeiture or any compulsory acquisition or seizure or
requisition for hire (other than a requisition for hire for a temporary period
not exceeding 180 days) by or under the order of any government (whether civil,
military or de facto) or public or local authority or (iv) its hijacking, theft
or disappearance, resulting in loss of possession by the owner or operator
thereof for a period of ninety (90)  consecutive days or longer.  A Total Loss
with respect to any Engine shall be deemed to occur on the date on which such
Total Loss is deemed pursuant to the relevant Lease to have occurred or, if such
Lease does not so deem or the relevant Engine is not subject to a Lease, (A) in
the case of an actual total loss or destruction, damage beyond economic repair
or being rendered permanently unfit, the date on which such loss, destruction,
damage or rendering occurs (or, if the date of loss or destruction is not known,
the date on which the relevant Engine was last heard of); (B) in the case of a
constructive, compromised, arranged or agreed total loss, the earlier of (1) the
date 30 days after the date on which notice claiming such total loss is issued
to the insurers or brokers and (2) the date on which such loss is agreed or
compromised by the insurers; (C) in the case of requisition for title,
confiscation, restraint, detention, forfeiture, compulsory acquisition or
seizure, the date on which the same takes effect; (D) in the case of a
requisition for hire, the expiration of a period of 180 days from the date on
which such requisition commenced (or, if earlier, the date upon which insurers
make payment on the basis of a Total Loss); or (E) in the case of clause
(iv) above, the final day of the period of 90  consecutive days referred to
therein.

 

“Trust Agreement” means that certain Trust Agreement, dated the Initial Closing
Date, between the Owner Trustee and Willis, as Depositor.

 

“Trustee Resolution” means a resolution adopted by a majority of the Controlling
Trustees, evidenced by a certified copy of such resolution signed by a Signatory
Trustee.

 

“UBS Investment Bank” means UBS Securities LLC and UBS Limited, each of which is
a subsidiary of UBS AG, and acting through UBS AG’s global investment banking
and securities business.

 

“UCC” means the Uniform Commercial Code as enacted in the State of New York.

 

42

--------------------------------------------------------------------------------


 

“United States Person” and “U.S. Person” have the meanings given to such terms
in Regulation S under the Securities Act.

 

“Unused Commitment” means, as of any date in respect of the Holder of any
Warehouse Notes, the excess of the Maximum Commitment of such Holder in respect
of such Warehouse Notes over the Outstanding Principal Balance of such Warehouse
Notes.

 

“Unrestricted Book-Entry Note” shall have the meaning given to such term in
Section 2.01(d)(iv) hereof, the form of which shall be substantially in the form
of the applicable Note Form for such Note, with the legends required by
Section 2.02 for an Unrestricted Book-Entry Note inscribed thereon and with such
changes therein and such additional information as may be specified in the
Supplement pursuant to which such Note is issued.

 

“U.S. GAAP” means generally accepted accounting principles in the United States,
as in effect from time to time.

 

“U.S. Government Obligations” has the meaning given to such term in
Section 12.02(a) hereof.

 

“UT Finance” means UT Finance Corporation, a Delaware corporation.

 

“Warehouse Note” means any Note issued as part of a Warehouse Series.

 

“Warehouse Series” means a Series of Notes pursuant to which WEST will, upon
meeting certain requirements, be entitled to request Loans from the Holders of
such Notes up to Maximum Principal Balance during the period commencing on the
Series Issuance Date of such Series and ending on (but excluding) the date on
which a Conversion Event occurs in respect of such Series.

 

“WEST” means Willis Engine Securitization Trust, a Delaware statutory trust
organized pursuant to the Trust Agreement.

 

“WEST Expense” means, for any Payment Date, any of the following costs directly
incurred by WEST or any other WEST Group Member or incurred by the Servicer or
the Administrative Agent in their performance of their obligations that are, in
each case, reasonable in amount and are fairly attributable to WEST or any other
WEST Group Member and their permitted activities hereunder during the related
Collection Period: (i) accounting and audit expenses, and tax preparation,
filing and audit expenses; (ii) premiums for liability, casualty, fidelity,
directors and officers and other insurance; (iii) directors’ and trustees’ fees
and expenses, including fees and expenses of the Independent Controlling Trustee
and Owner Trustee but excluding any fees to the Equity Trustees; (iv) legal fees
and expenses not associated with the Engines and the Leases; (v) other
professional fees, including the cost of obtaining the annual Appraisals of the
Engines and the annual Maintenance Reserve Evaluation as described in Sections
5.04(d) and 5.04(e); (vi) taxes (including personal or other property taxes and
all sales, value added, use and similar taxes) other than taxes assessed with
respect to the ownership, use and/or operation of the Engines or that constitute
Ordinary Course Expenses; (vii) taxes imposed in respect of any and all
issuances of equity interests, stock exchange listing fees, registrar and

 

43

--------------------------------------------------------------------------------


 

transfer expenses and trustee’s fees with respect to any outstanding securities
of WEST; and (viii) surveillance fees assessed by the Rating Agencies.

 

“WEST Funding” means WEST Engine Funding LLC, a Delaware limited liability
company.

 

“WEST Group” means WEST, the Engine Subsidiaries (including WEST Funding), the
Leasing Subsidiaries (including WEST Ireland) and the Engine Trusts.

 

“WEST Group Member” means WEST or any WEST Subsidiary.

 

“WEST Subsidiary” means either or both, as the context may require, of (i) each
Subsidiary of WEST existing on the Initial Closing Date and listed on
Schedule 1, Schedule 2 and Schedule 3 to this Indenture, and (ii) each other
direct or indirect Subsidiary of WEST (including each Engine Trust of which WEST
or a Subsidiary thereof is the holder of a beneficial interest).

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

Section 1.02                                Rules of Construction.


 

Unless the context otherwise requires:

 


(A)                                  A TERM HAS THE MEANING ASSIGNED TO IT AND
AN ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING ASSIGNED TO IT IN
ACCORDANCE WITH U.S. GAAP.


 


(B)                                 THE TERMS “HEREIN”, “HEREOF” AND OTHER WORDS
OF SIMILAR IMPORT REFER TO THIS INDENTURE AS A WHOLE AND NOT TO ANY PARTICULAR
ARTICLE, SECTION OR OTHER SUBDIVISION.


 


(C)                                  UNLESS OTHERWISE INDICATED IN CONTEXT, ALL
REFERENCES TO ARTICLES, SECTIONS, APPENDICES, EXHIBITS OR ANNEXES REFER TO AN
ARTICLE OR SECTION OF, OR AN APPENDIX, EXHIBIT OR ANNEX TO, THIS INDENTURE.


 


(D)                                 WORDS OF THE MASCULINE, FEMININE OR NEUTER
GENDER SHALL MEAN AND INCLUDE THE CORRELATIVE WORDS OF OTHER GENDERS, AND WORDS
IN THE SINGULAR SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


(E)                                  THE TERMS “INCLUDE”, “INCLUDING” AND
SIMILAR TERMS SHALL BE CONSTRUED AS IF FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”.


 


(F)                                    REFERENCES IN THIS INDENTURE TO AN
AGREEMENT OR OTHER DOCUMENT (INCLUDING THIS INDENTURE) MEAN THE AGREEMENT OR
OTHER DOCUMENT AND ALL SCHEDULES, EXHIBITS, ANNEXES AND OTHER MATERIALS THAT ARE
PART OF SUCH AGREEMENT AND INCLUDE REFERENCES TO SUCH AGREEMENT OR DOCUMENT AS
AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED IN ACCORDANCE WITH ITS
TERMS AND THE PROVISIONS OF THIS INDENTURE, AND THE PROVISIONS OF THIS INDENTURE
APPLY TO SUCCESSIVE EVENTS AND TRANSACTIONS.

 

44

--------------------------------------------------------------------------------


 


(G)                                 REFERENCES IN THIS INDENTURE TO ANY STATUTE
OR OTHER LEGISLATIVE PROVISION SHALL INCLUDE ANY STATUTORY OR LEGISLATIVE
MODIFICATION OR RE-ENACTMENT THEREOF, OR ANY SUBSTITUTION THEREFOR.


 


(H)                                 REFERENCES IN THIS INDENTURE TO THE NOTES OF
ANY SERIES INCLUDE THE CONDITIONS APPLICABLE TO THE NOTES OF SUCH SERIES; AND
ANY REFERENCE TO ANY AMOUNT OF MONEY DUE OR PAYABLE BY REFERENCE TO THE NOTES OF
ANY SERIES SHALL INCLUDE ANY SUM COVENANTED TO BE PAID BY WEST UNDER THIS
INDENTURE IN RESPECT OF THE NOTES OF SUCH SERIES.


 


(I)                                     REFERENCES IN THIS INDENTURE TO ANY
ACTION, REMEDY OR METHOD OF JUDICIAL PROCEEDING FOR THE ENFORCEMENT OF THE
RIGHTS OF CREDITORS OR OF SECURITY SHALL BE DEEMED TO INCLUDE, IN RESPECT OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK, REFERENCES TO SUCH ACTION, REMEDY
OR METHOD OF JUDICIAL PROCEEDING FOR THE ENFORCEMENT OF THE RIGHTS OF CREDITORS
OR OF SECURITY AVAILABLE OR APPROPRIATE IN SUCH JURISDICTION AS SHALL MOST
NEARLY APPROXIMATE SUCH ACTION, REMEDY OR METHOD OF JUDICIAL PROCEEDING
DESCRIBED OR REFERRED TO IN THIS INDENTURE.


 


(J)                                     WHERE ANY PAYMENT IS TO BE MADE, FUNDS
APPLIED OR ANY CALCULATION IS TO BE MADE HEREUNDER ON A DAY WHICH IS NOT A
BUSINESS DAY, UNLESS ANY RELATED DOCUMENT OTHERWISE PROVIDES, SUCH PAYMENT SHALL
BE MADE, FUNDS APPLIED AND CALCULATION MADE ON THE NEXT SUCCEEDING BUSINESS DAY,
AND PAYMENTS SHALL BE ADJUSTED ACCORDINGLY.


 


(K)                                  WHERE THE SERVICER OR ANY REPLACEMENT
SERVICER IS PERFORMING OR MAY PERFORM LEASE MANAGEMENT AND/OR REMARKETING
SERVICES PURSUANT TO A RELATED DOCUMENT IN RELATION TO ONE OR MORE ENGINES AT
THE SAME TIME, A REFERENCE IN THIS INDENTURE TO THE “SERVICER” SHALL BE
CONSTRUED AS A REFERENCE TO EACH OF THE SERVICER OR SUCH REPLACEMENT SERVICER
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE CONSTRUED
ACCORDINGLY.


 


(L)                                     ANY PROVISION IN THIS INDENTURE
PROVIDING FOR A TRANSFER TO OR AMONG, OR A WITHDRAWAL FROM, AN ACCOUNT OR ANY
OTHER BANK ACCOUNT BY THE ADMINISTRATIVE AGENT SHALL BE CONSTRUED TO BE A
TRANSFER TO OR AMONG, OR A WITHDRAWAL FROM, AS THE CASE MAY BE, SUCH ACCOUNT OR
OTHER BANK ACCOUNT BY THE OPERATING BANK OR OTHER ELIGIBLE INSTITUTION AT WHICH
THE APPLICABLE ACCOUNT OR ACCOUNTS ARE LOCATED AT THE WRITTEN, ELECTRONIC OR
OTHER AUTOMATED FUNDS TRANSFER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT. 
SUCH DIRECTION MAY BE MADE BY THE ADMINISTRATIVE AGENT UNLESS AND UNTIL A
DEFAULT NOTICE SHALL HAVE BEEN DELIVERED TO WEST OR THE ADMINISTRATIVE AGENT, OR
THE ADMINISTRATIVE AGENT SHALL HAVE DEFAULTED UNDER THE ADMINISTRATIVE AGENCY
AGREEMENT, AND ANY SUCH DIRECTION (I) SHALL BE IN WRITING, (II) SHALL GIVE FULL
DETAILS OF THE AMOUNT TO BE TRANSFERRED OR WITHDRAWN, THE ACCOUNT OR OTHER BANK
ACCOUNT TO BE DEBITED, THE ACCOUNT OR OTHER BANK ACCOUNT TO BE CREDITED AND THE
DATE OF THE RELEVANT PAYMENT AND (III) SHALL CERTIFY THAT SUCH REQUEST IS MADE
PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE.  THE OPERATING
BANK AND THE INDENTURE TRUSTEE SHALL BE ENTITLED TO ACT IN ACCORDANCE WITH SUCH
A REQUEST, WITHOUT FURTHER QUESTION OR INQUIRY, AND SHALL HAVE NO OBLIGATION TO
GIVE ANY DIRECTION TO ANY OTHER ELIGIBLE INSTITUTION AT WHICH AN ACCOUNT OR
ACCOUNTS ARE LOCATED UNLESS AND UNTIL IT RECEIVES SUCH A REQUEST FROM THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE ADMINISTRATIVE AGENT SHALL AT ALL TIMES
COMPLY WITH THE RELEVANT PROVISIONS OF THE ADMINISTRATIVE AGENCY AGREEMENT WITH
RESPECT TO ANY SUCH DIRECTION.

 

45

--------------------------------------------------------------------------------


 


(M)                               FOR PURPOSES OF DETERMINING THE BALANCE OF
AMOUNTS CREDITED TO AND/OR DEPOSITED IN AN ACCOUNT, THE “VALUE” OF PERMITTED
INVESTMENTS DEPOSITED IN AND/OR CREDITED TO AN ACCOUNT SHALL BE THE LOWER OF THE
ACQUISITION COST THEREOF AND THE THEN FAIR MARKET VALUE THEREOF AND THE “VALUE”
OF DOLLARS AND CASH EQUIVALENTS OF DOLLARS (OTHER THAN CASH EQUIVALENTS OF
DOLLARS INCLUDED IN THE DEFINITION OF PERMITTED INVESTMENTS) SHALL BE THE FACE
VALUE THEREOF.


 

Section 1.03                                Compliance Certificates and
Opinions.


 

Upon any application or request by WEST to the Indenture Trustee to take any
action under any provision of this Indenture, WEST shall furnish to the
Indenture Trustee an Officer’s Certificate stating that, in the opinion of the
signers thereof, all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with, and an
Opinion of Counsel stating that, in the opinion of such counsel, all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture or any indenture supplemental hereto
shall include:

 

(a)                                  a statement that each individual signing
such certificate or opinion has read such covenant or condition and the
definitions in this Indenture relating thereto;

 

(b)                                 a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based;

 

(c)                                  a statement that, in the opinion of each
such individual, he has made such examination or investigation as is necessary
to enable him to express an informed opinion as to whether or not such covenant
or condition has been complied with; and

 

(d)                                 a statement as to whether, in the opinion of
each such individual, such condition or covenant has been complied with.

 

Section 1.04                                Acts of Noteholders.


 

(a)  Any direction, consent, waiver or other action provided by this Indenture
in respect of the Notes of any Series or Class to be given or taken by
Noteholders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Noteholders in person or by an agent
or proxy duly appointed in writing; and, except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Indenture Trustee, to each Rating Agency where it is hereby
expressly required pursuant to this Indenture or to WEST.  Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Noteholders signing such instrument or
instruments.  Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose under

 

46

--------------------------------------------------------------------------------


 

this Indenture and conclusive in favor of the Indenture Trustee or WEST, if made
in the manner provided in this Section.

 


(B)                                 THE FACT AND DATE OF THE EXECUTION BY ANY
PERSON OF ANY SUCH INSTRUMENT OR WRITING MAY BE PROVED BY THE CERTIFICATE OF ANY
NOTARY PUBLIC OR OTHER OFFICER OF ANY JURISDICTION AUTHORIZED TO TAKE
ACKNOWLEDGMENTS OF DEEDS OR ADMINISTER OATHS THAT THE PERSON EXECUTING SUCH
INSTRUMENT ACKNOWLEDGED TO HIM THE EXECUTION THEREOF, OR BY AN AFFIDAVIT OF A
WITNESS TO SUCH EXECUTION SWORN TO BEFORE ANY SUCH NOTARY OR SUCH OTHER OFFICER
AND WHERE SUCH EXECUTION IS BY AN OFFICER OF A CORPORATION OR ASSOCIATION,
TRUSTEE OF A TRUST OR MEMBER OF A PARTNERSHIP, ON BEHALF OF SUCH CORPORATION,
ASSOCIATION, TRUST OR PARTNERSHIP, SUCH CERTIFICATE OR AFFIDAVIT SHALL ALSO
CONSTITUTE SUFFICIENT PROOF OF HIS AUTHORITY.  THE FACT AND DATE OF THE
EXECUTION OF ANY SUCH INSTRUMENT OR WRITING, OR THE AUTHORITY OF THE PERSON
EXECUTING THE SAME, MAY ALSO BE PROVED IN ANY OTHER REASONABLE MANNER WHICH THE
INDENTURE TRUSTEE DEEMS SUFFICIENT.


 


(C)                                  IN DETERMINING WHETHER THE HOLDERS OF NOTES
HAVE GIVEN ANY DIRECTION, CONSENT, REQUEST, DEMAND, AUTHORIZATION, NOTICE,
WAIVER OR OTHER ACT (A “DIRECTION”), UNDER THIS INDENTURE, NOTES OWNED BY WEST
OR ANY AFFILIATE OF ANY SUCH PERSON SHALL BE DISREGARDED AND DEEMED NOT TO BE
OUTSTANDING FOR PURPOSES OF ANY SUCH DETERMINATION.  IN DETERMINING WHETHER THE
INDENTURE TRUSTEE SHALL BE PROTECTED IN RELYING UPON ANY SUCH DIRECTION, ONLY
NOTES WHICH A RESPONSIBLE OFFICER OF THE INDENTURE TRUSTEE ACTUALLY KNOWS TO BE
SO OWNED SHALL BE SO DISREGARDED.  NOTWITHSTANDING THE FOREGOING, (I) IF ANY
SUCH PERSON OWNS 100% OF THE NOTES OF ANY SERIES OUTSTANDING, SUCH NOTES SHALL
NOT BE SO DISREGARDED AS AFORESAID, AND (II) IF ANY AMOUNT OF NOTES OF SUCH
SERIES SO OWNED BY ANY SUCH PERSON HAVE BEEN PLEDGED IN GOOD FAITH, SUCH NOTES
SHALL NOT BE DISREGARDED AS AFORESAID IF THE PLEDGEE ESTABLISHES TO THE
SATISFACTION OF THE INDENTURE TRUSTEE THE PLEDGEE’S RIGHT SO TO ACT WITH RESPECT
TO SUCH NOTES AND THAT THE PLEDGEE IS NOT WEST, WILLIS OR ANY AFFILIATE OF ANY
SUCH PERSON.


 


(D)                                 WEST MAY AT ITS OPTION, BY DELIVERY OF
OFFICERS’ CERTIFICATES TO THE INDENTURE TRUSTEE, SET A RECORD DATE OTHER THAN
THE RECORD DATE TO DETERMINE THE NOTEHOLDERS IN RESPECT OF THE NOTES OF ANY
SERIES ENTITLED TO GIVE ANY DIRECTION IN RESPECT OF SUCH NOTES.  SUCH RECORD
DATE SHALL BE THE RECORD DATE SPECIFIED IN SUCH OFFICER’S CERTIFICATE WHICH
SHALL BE A DATE NOT MORE THAN 30 DAYS PRIOR TO THE FIRST SOLICITATION OF
NOTEHOLDERS IN CONNECTION THEREWITH.  IF SUCH A RECORD DATE IS FIXED, SUCH
DIRECTION MAY BE GIVEN BEFORE OR AFTER SUCH RECORD DATE, BUT ONLY THE
NOTEHOLDERS OF RECORD OF THE APPLICABLE SERIES AT THE CLOSE OF BUSINESS ON SUCH
RECORD DATE SHALL BE DEEMED TO BE NOTEHOLDERS FOR THE PURPOSES OF DETERMINING
WHETHER NOTEHOLDERS OF THE REQUISITE PROPORTION OF OUTSTANDING NOTES OF SUCH
SERIES HAVE AUTHORIZED OR AGREED OR CONSENTED TO SUCH DIRECTION, AND FOR THAT
PURPOSE THE OUTSTANDING NOTES OF SUCH SERIES SHALL BE COMPUTED AS OF SUCH RECORD
DATE; PROVIDED THAT NO SUCH DIRECTION BY THE NOTEHOLDERS ON SUCH RECORD DATE
SHALL BE DEEMED EFFECTIVE UNLESS IT SHALL BECOME EFFECTIVE PURSUANT TO THE
PROVISIONS OF THIS INDENTURE NOT LATER THAN ONE YEAR AFTER THE RECORD DATE.


 


(E)                                  ANY DIRECTION OR OTHER ACTION BY THE HOLDER
OF ANY NOTE SHALL BIND THE HOLDER OF EVERY NOTE ISSUED UPON THE TRANSFER THEREOF
OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF, WHETHER OR NOT NOTATION OF SUCH
ACTION IS MADE UPON SUCH NOTE.

 

47

--------------------------------------------------------------------------------


 

ARTICLE II

 


THE NOTES

 

Section 2.01                                Authorization of Notes; Amount of
Outstanding Principal Balance; Terms; Form; Execution and Delivery.


 


(A)                                  THE NUMBER OF SERIES, OR THE NUMBER OF
CLASSES WITHIN A SERIES, WHICH MAY BE CREATED BY THIS INDENTURE IS NOT LIMITED;
PROVIDED, HOWEVER, THAT (I) THE INITIAL NOTES SHALL CONSIST OF FOUR (4) SERIES,
THE SERIES A1 TERM NOTES, THE SERIES B1 TERM NOTES, THE SERIES A2 WAREHOUSE
NOTES AND THE SERIES B2 WAREHOUSE NOTES; (II) ANY ADDITIONAL SERIES OF NOTES
SHALL BE DESIGNATED AS EITHER SERIES A NOTES OR SERIES B NOTES AND AS EITHER
TERM NOTES OR WAREHOUSE NOTES; AND (III) THE ISSUANCE OF ANY SERIES OF NOTES
SHALL (A) COMPLY WITH THE PROVISIONS OF SECTION 9.06 HEREOF AND (B) NOT RESULT
IN, OR WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH WOULD RESULT IN,
THE OCCURRENCE OF AN EARLY AMORTIZATION EVENT OR AN EVENT OF DEFAULT.  THE
AGGREGATE PRINCIPAL BALANCE OF NOTES OF EACH SERIES WHICH MAY BE ISSUED,
AUTHENTICATED AND DELIVERED UNDER THIS INDENTURE IS NOT LIMITED EXCEPT AS SHALL
BE SET FORTH IN ANY SUPPLEMENT AND AS RESTRICTED BY THE PROVISIONS OF THIS
INDENTURE.


 


(B)                                 THE NOTES ISSUABLE UNDER THIS INDENTURE
SHALL BE ISSUED IN SUCH SERIES AS MAY FROM TIME TO TIME BE CREATED BY SUPPLEMENT
PURSUANT TO THIS INDENTURE AND MAY BE ISSUED IN SUCH CLASSES WITHIN A SERIES AS
MAY BE AUTHORIZED BY THE RELATED SUPPLEMENT FOR SUCH SERIES.  EACH SERIES OF
SERIES A NOTES AND SERIES B NOTES SHALL BE CREATED BY A SEPARATE SUPPLEMENT AND
SHALL BE GIVEN CONSECUTIVE NUMBERS IN CHRONOLOGICAL ORDER OF ISSUANCE TO
DIFFERENTIATE THE NOTES OF EACH SUCH SERIES OF SERIES A NOTES AND SERIES B NOTES
FROM THE NOTES OF ANY OTHER SERIES OF SERIES A NOTES AND SERIES B NOTES,
RESPECTIVELY.


 


(C)                                  UPON SATISFACTION OF AND COMPLIANCE WITH
THE REQUIREMENTS AND CONDITIONS TO CLOSING SET FORTH IN THE RELATED SUPPLEMENT,
NOTES OF THE SERIES TO BE EXECUTED AND DELIVERED ON A PARTICULAR CLOSING DATE
PURSUANT TO SUCH RELATED SUPPLEMENT, MAY BE EXECUTED BY WEST AND DELIVERED TO
THE INDENTURE TRUSTEE FOR AUTHENTICATION FOLLOWING THE EXECUTION AND DELIVERY OF
THE RELATED SUPPLEMENT CREATING SUCH SERIES OR FROM TIME TO TIME THEREAFTER, AND
THE INDENTURE TRUSTEE SHALL AUTHENTICATE AND DELIVER NOTES UPON WEST’S REQUEST
SET FORTH IN AN OFFICER’S CERTIFICATE OF WEST SIGNED BY ONE OF ITS AUTHORIZED
SIGNATORIES, WITHOUT FURTHER ACTION ON THE PART OF WEST.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREUNDER OR IN ANY SUPPLEMENT, ANY SUCH
AUTHENTICATION MAY BE MADE ON SEPARATE COUNTERPARTS AND BY FACSIMILE.


 


(D)                                 THERE SHALL BE ISSUED AND DELIVERED AND
AUTHENTICATED ON THE RELEVANT CLOSING DATE TO EACH OF THE NOTEHOLDERS, NOTES IN
THE PRINCIPAL AMOUNTS AND MATURITIES AND BEARING THE INTEREST RATES, IN EACH
CASE IN REGISTERED FORM AND SUBSTANTIALLY IN THE FORM SET FORTH IN THE
APPLICABLE SUPPLEMENT, WITH SUCH APPROPRIATE INSERTIONS, OMISSIONS,
SUBSTITUTIONS AND OTHER VARIATIONS AS ARE REQUIRED OR PERMITTED BY THIS
INDENTURE, AND MAY HAVE SUCH LETTERS, NUMBERS OR OTHER MARKS OF IDENTIFICATION
AND SUCH LEGENDS OR ENDORSEMENTS PRINTED, LITHOGRAPHED, TYPEWRITTEN OR ENGRAVED
THEREON, AS MAY BE REQUIRED TO COMPLY WITH THE RULES OF ANY SECURITIES EXCHANGE
ON WHICH SUCH NOTES MAY BE LISTED OR TO CONFORM TO ANY USAGE IN RESPECT THEREOF,
OR AS MAY, CONSISTENTLY HEREWITH, BE PRESCRIBED BY THE INDENTURE TRUSTEE OR BY
THE SIGNATORY TRUSTEE EXECUTING SUCH NOTES, SUCH DETERMINATION BY SAID SIGNATORY
TRUSTEE TO BE EVIDENCED BY HIS

 

48

--------------------------------------------------------------------------------


 


EXECUTION OF THE NOTES.  DEFINITIVE NOTES OF EACH SERIES SHALL BE PRINTED,
LITHOGRAPHED, TYPEWRITTEN OR ENGRAVED OR PRODUCED BY ANY COMBINATION OF THESE
METHODS OR MAY BE PRODUCED IN ANY OTHER MANNER PERMITTED BY THE RULES OF ANY
SECURITIES EXCHANGE ON WHICH THE NOTES MAY BE LISTED, ALL AS DETERMINED BY THE
SIGNATORY TRUSTEE EXECUTING SUCH NOTES, AS EVIDENCED BY HIS EXECUTION OF SUCH
NOTES.


 

(I)                                     EACH SERIES OF NOTES SOLD IN RELIANCE ON
RULE 144A SHALL BE REPRESENTED BY A SINGLE PERMANENT GLOBAL NOTE IN FULLY
REGISTERED FORM, WITHOUT COUPONS (EACH, A “144A BOOK-ENTRY NOTE”), WHICH WILL BE
DEPOSITED WITH DTC OR ITS CUSTODIAN, THE INDENTURE TRUSTEE OR AN AGENT OF THE
INDENTURE TRUSTEE AND REGISTERED IN THE NAME OF CEDE AS NOMINEE OF DTC.

 

(II)                                  EACH SERIES OF NOTES OFFERED AND SOLD
OUTSIDE OF THE UNITED STATES IN RELIANCE ON REGULATION S SHALL BE REPRESENTED BY
A REGULATION S TEMPORARY BOOK-ENTRY NOTE, WHICH WILL BE DEPOSITED WITH THE
INDENTURE TRUSTEE OR AN AGENT OF THE INDENTURE TRUSTEE AS CUSTODIAN FOR AND
REGISTERED IN THE NAME OF CEDE, AS NOMINEE OF DTC.  BENEFICIAL INTERESTS IN EACH
REGULATION S TEMPORARY BOOK-ENTRY NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR
CLEARSTREAM; PROVIDED, HOWEVER, THAT SUCH INTERESTS MAY BE EXCHANGED FOR
INTERESTS IN A 144A BOOK-ENTRY NOTE OR A DEFINITIVE NOTE IN ACCORDANCE WITH THE
CERTIFICATION REQUIREMENTS DESCRIBED IN SECTION 2.07 HEREOF.  EACH UNRESTRICTED
BOOK-ENTRY NOTE WILL BE DEPOSITED WITH THE INDENTURE TRUSTEE AND REGISTERED IN
THE NAME OF CEDE AS NOMINEE OF DTC.

 

(III)                               A BENEFICIAL OWNER OF AN INTEREST IN A
REGULATION S TEMPORARY BOOK-ENTRY NOTE MAY RECEIVE PAYMENTS IN RESPECT OF ITS
NOTES ON REGULATION S TEMPORARY BOOK-ENTRY NOTES ONLY AFTER DELIVERY TO
EUROCLEAR OR CLEARSTREAM, AS THE CASE MAY BE, OF A WRITTEN CERTIFICATION
SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT C-1 TO THIS INDENTURE, AND UPON
DELIVERY BY EUROCLEAR OR CLEARSTREAM, AS THE CASE MAY BE, TO THE INDENTURE
TRUSTEE AND NOTE REGISTRAR OF A CERTIFICATION OR CERTIFICATIONS SUBSTANTIALLY IN
THE FORM SET FORTH IN EXHIBIT C-2 TO THIS INDENTURE. THE DELIVERY BY A
BENEFICIAL OWNER OF THE CERTIFICATION REFERRED TO ABOVE SHALL CONSTITUTE ITS
IRREVOCABLE INSTRUCTION TO EUROCLEAR OR CLEARSTREAM, AS THE CASE MAY BE, TO
ARRANGE FOR THE EXCHANGE OF THE BENEFICIAL OWNER’S INTEREST IN THE REGULATION S
TEMPORARY BOOK-ENTRY NOTE FOR A BENEFICIAL INTEREST IN THE UNRESTRICTED
BOOK-ENTRY NOTE AFTER THE EXCHANGE DATE IN ACCORDANCE WITH THE PARAGRAPH BELOW.

 

(IV)                              NOT EARLIER THAN THE EXCHANGE DATE, INTERESTS
IN EACH REGULATION S TEMPORARY BOOK-ENTRY NOTE WILL BE EXCHANGEABLE FOR INTEREST
IN THE RELATED PERMANENT GLOBAL NOTE (AN “UNRESTRICTED BOOK-ENTRY NOTE”).  AFTER
(1) THE EXCHANGE DATE AND (2) RECEIPT BY THE INDENTURE TRUSTEE AND NOTE
REGISTRAR OF WRITTEN INSTRUCTIONS FROM EUROCLEAR OR CLEARSTREAM, AS THE CASE MAY
BE, DIRECTING THE INDENTURE TRUSTEE AND NOTE REGISTRAR TO CREDIT OR CAUSE TO BE
CREDITED TO EITHER EUROCLEAR’S OR CLEARSTREAM’S, AS THE CASE MAY BE, DEPOSITARY
ACCOUNT A BENEFICIAL INTEREST IN THE UNRESTRICTED BOOK-ENTRY NOTE IN A PRINCIPAL
AMOUNT NOT GREATER THAN THAT OF THE BENEFICIAL INTEREST IN THE REGULATION S
TEMPORARY BOOK-ENTRY NOTE, THE INDENTURE TRUSTEE AND NOTE REGISTRAR SHALL
INSTRUCT DTC TO REDUCE THE PRINCIPAL AMOUNT OF THE REGULATION S TEMPORARY
BOOK-ENTRY NOTE AND INCREASE THE PRINCIPAL AMOUNT OF THE UNRESTRICTED BOOK-ENTRY
NOTE, BY THE PRINCIPAL AMOUNT OF THE

 

49

--------------------------------------------------------------------------------


 

BENEFICIAL INTEREST IN THE REGULATION S TEMPORARY BOOK-ENTRY NOTE TO BE SO
TRANSFERRED, AND TO CREDIT OR CAUSE TO BE CREDITED TO THE ACCOUNT OF A DIRECT
PARTICIPANT A BENEFICIAL INTEREST IN THE UNRESTRICTED BOOK-ENTRY NOTE HAVING A
PRINCIPAL AMOUNT EQUAL TO THE REDUCTION IN THE PRINCIPAL AMOUNT OF THE
REGULATION S TEMPORARY BOOK-ENTRY NOTE.

 

(V)                                 UPON THE EXCHANGE OF THE ENTIRE PRINCIPAL
AMOUNT OF THE REGULATION S TEMPORARY BOOK-ENTRY NOTE FOR BENEFICIAL INTERESTS IN
THE UNRESTRICTED BOOK-ENTRY NOTE, THE INDENTURE TRUSTEE SHALL CANCEL THE
REGULATION S TEMPORARY BOOK-ENTRY NOTE IN ACCORDANCE WITH THE INDENTURE
TRUSTEE’S POLICIES IN EFFECT FROM TIME TO TIME.

 

(VI)                              NO INTEREST IN THE REGULATION S BOOK-ENTRY
NOTES MAY BE HELD BY OR TRANSFERRED TO A UNITED STATES PERSON EXCEPT FOR
EXCHANGES FOR A BENEFICIAL INTEREST IN A 144A BOOK-ENTRY NOTE OR A DEFINITIVE
NOTE AS DESCRIBED BELOW.

 


(E)                                  THE NOTES SHALL BE EXECUTED ON BEHALF OF
WEST BY THE MANUAL OR FACSIMILE SIGNATURE OF A SIGNATORY TRUSTEE OF WEST.


 


(F)                                    EACH NOTE BEARING THE MANUAL OR FACSIMILE
SIGNATURES OF ANY INDIVIDUAL WHO WAS AT THE TIME SUCH NOTE WAS EXECUTED A
SIGNATORY TRUSTEE OF WEST SHALL BIND WEST, NOTWITHSTANDING THAT ANY SUCH
INDIVIDUAL HAS CEASED TO HOLD SUCH OFFICE PRIOR TO THE AUTHENTICATION AND
DELIVERY OF SUCH NOTES OR ANY PAYMENT THEREON.


 


(G)                                 AT ANY TIME AND FROM TIME TO TIME AFTER THE
EXECUTION OF ANY NOTES, WEST MAY DELIVER SUCH NOTES TO THE INDENTURE TRUSTEE FOR
AUTHENTICATION AND, SUBJECT TO THE PROVISIONS OF CLAUSE (H) BELOW, THE INDENTURE
TRUSTEE SHALL AUTHENTICATE SUCH NOTES BY MANUAL OR FACSIMILE SIGNATURE UPON
RECEIPT BY IT OF AN OFFICER’S CERTIFICATE OF WEST CERTIFYING THAT ALL CONDITIONS
PRECEDENT IN CONNECTION WITH THE ISSUANCE OF SUCH NOTES HAVE BEEN SATISFIED AND
DIRECTING THE INDENTURE TRUSTEE TO AUTHENTICATE SUCH NOTES.  THE NOTES SHALL BE
AUTHENTICATED ON BEHALF OF THE INDENTURE TRUSTEE BY ANY RESPONSIBLE OFFICER OF
THE INDENTURE TRUSTEE.


 


(H)                                 NO NOTE SHALL BE ENTITLED TO ANY BENEFIT
UNDER THIS INDENTURE OR BE VALID OR OBLIGATORY FOR ANY PURPOSE, UNLESS IT SHALL
HAVE BEEN EXECUTED ON BEHALF OF WEST AS PROVIDED IN CLAUSE (E) ABOVE AND
AUTHENTICATED BY OR ON BEHALF OF THE INDENTURE TRUSTEE AS PROVIDED IN CLAUSE
(G) ABOVE.  SUCH SIGNATURES SHALL BE CONCLUSIVE EVIDENCE THAT SUCH NOTE HAS BEEN
DULY EXECUTED AND AUTHENTICATED UNDER THIS INDENTURE.  EACH NOTE SHALL BE DATED
THE DATE OF ITS AUTHENTICATION.


 

Section 2.02                                Restrictive Legends.


 

Except as specified in Section 2.11(f) hereof, each 144A Book-Entry Note, each
Unrestricted Book-Entry Note and each Definitive Note issued in reliance on
Section 4(2) of the Securities Act (and all Notes issued in exchange therefor or
upon registration of transfer or substitution thereof) shall bear the following
legend on the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY IN
ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED
STATES OR TO, OR

 

50

--------------------------------------------------------------------------------


 

FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN RULE
501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT) (AN
“INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS NOT A U.S. PERSON AND IS
ACQUIRING THIS NOTE IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S
UNDER THE SECURITIES ACT, (2) AGREES THAT IT WILL NOT BEFORE TWO YEARS AFTER THE
LATER OF THE ORIGINAL ISSUE DATE OF THIS NOTE AND THE LAST DATE THAT WILLIS
ENGINE SECURITIZATION TRUST, A DELAWARE STATUTORY TRUST (“WEST”), OR ANY OF ITS
AFFILIATES OWNED THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
WEST OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE INDENTURE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE INDENTURE TRUSTEE) AND AN OPINION OF COUNSEL ACCEPTABLE
TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (D) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE
WITH RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (F) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH
CASE (A) THROUGH (F) ABOVE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF
ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN THE TWO-YEAR PERIOD REFERRED TO ABOVE, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE TRANSFER NOTICE ATTACHED HERETO
AND SUBMIT SUCH TRANSFER NOTICE TO THE INDENTURE TRUSTEE.  IF THE PROPOSED
TRANSFEREE IS AN INSTITUTIONAL ACCREDITED INVESTOR OR IF THE TRANSFER IS
PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
INDENTURE TRUSTEE AND WEST SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER
INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT

 

51

--------------------------------------------------------------------------------


 

SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  AS USED
HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND “U.S. PERSON” HAVE
THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE SECURITIES ACT.  THE
INDENTURE CONTAINS A PROVISION REQUIRING THE INDENTURE TRUSTEE TO REFUSE TO
REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

Each Book-Entry Note shall also bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO WEST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS BOOK-ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS BOOK-ENTRY NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.11 OF THE INDENTURE.

 

Each Regulation S Temporary Book-Entry Note shall bear the following legend on
the face thereof:

 

THIS NOTE IS A REGULATION S TEMPORARY BOOK-ENTRY NOTE WITHIN THE MEANING OF THE
INDENTURE REFERRED TO HEREINAFTER AND IS SUBJECT TO RESTRICTIONS ON THE TRANSFER
AND EXCHANGE THEREOF AND ON THE PAYMENT OF INTEREST THEREON AS SPECIFIED IN THE
INDENTURE.

 

Section 2.03                                Note Registrar and Paying Agent


 


(A)                                  WITH RESPECT TO EACH SERIES OF NOTES, THERE
SHALL AT ALL TIMES BE MAINTAINED AN OFFICE OR AGENCY IN THE LOCATION SET FORTH
IN SECTION 13.04 HEREOF WHERE NOTES OF SUCH SERIES MAY BE PRESENTED OR
SURRENDERED FOR REGISTRATION OF TRANSFER OR FOR EXCHANGE (EACH, A “NOTE
REGISTRAR”), AND FOR PAYMENT THEREOF (EACH, A “PAYING AGENT”) AND WHERE NOTICES
TO OR DEMANDS UPON WEST IN RESPECT OF SUCH NOTES MAY BE SERVED. FOR SO LONG AS
ANY SERIES OF NOTES IS LISTED ON ANY STOCK EXCHANGE, WEST SHALL APPOINT AND
MAINTAIN A PAYING AGENT AND A NOTE REGISTRAR IN THE JURISDICTION IN WHICH SUCH
STOCK EXCHANGE IS LOCATED.  WEST SHALL CAUSE EACH NOTE

 

52

--------------------------------------------------------------------------------


 


REGISTRAR TO KEEP A REGISTER OF EACH SUCH SERIES OF NOTES FOR WHICH IT IS ACTING
AS NOTE REGISTRAR AND OF THEIR TRANSFER AND EXCHANGE (THE “REGISTER”).  WRITTEN
NOTICE OF THE LOCATION OF EACH SUCH OTHER OFFICE OR AGENCY AND OF ANY CHANGE OF
LOCATION THEREOF SHALL BE GIVEN BY THE INDENTURE TRUSTEE TO WEST AND THE HOLDERS
OF SUCH SERIES.  IN THE EVENT THAT NO SUCH OFFICE OR AGENCY SHALL BE MAINTAINED
OR NO SUCH NOTICE OF LOCATION OR OF CHANGE OF LOCATION SHALL BE GIVEN,
PRESENTATIONS AND DEMANDS MAY BE MADE AND NOTICES MAY BE SERVED AT THE CORPORATE
TRUST OFFICE OF THE INDENTURE TRUSTEE.


 


(B)                                 EACH AUTHORIZED AGENT IN THE LOCATION SET
FORTH IN SECTION 13.04 SHALL BE A BANK OR TRUST COMPANY, SHALL BE A CORPORATION
ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OR
TERRITORY THEREOF OR OF THE DISTRICT OF COLUMBIA, WITH A COMBINED CAPITAL AND
SURPLUS OF AT LEAST $75,000,000 (OR HAVING A COMBINED CAPITAL AND SURPLUS IN
EXCESS OF $5,000,000 AND THE OBLIGATIONS OF WHICH, WHETHER NOW IN EXISTENCE OR
HEREAFTER INCURRED, ARE FULLY AND UNCONDITIONALLY GUARANTEED BY A CORPORATION
ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES, ANY STATE OR
TERRITORY THEREOF OR OF THE DISTRICT OF COLUMBIA AND HAVING A COMBINED CAPITAL
AND SURPLUS OF AT LEAST $75,000,000) AND SHALL BE AUTHORIZED UNDER THE LAWS OF
THE UNITED STATES OR ANY STATE OR TERRITORY THEREOF TO EXERCISE CORPORATE TRUST
POWERS, SUBJECT TO SUPERVISION BY FEDERAL OR STATE AUTHORITIES (SUCH
REQUIREMENTS, THE “ELIGIBILITY REQUIREMENTS”).  THE INDENTURE TRUSTEE SHALL
INITIALLY BE A PAYING AGENT AND NOTE REGISTRAR HEREUNDER WITH RESPECT TO THE
NOTES OF EACH SERIES.  EACH NOTE REGISTRAR OTHER THAN THE INDENTURE TRUSTEE
SHALL FURNISH TO THE INDENTURE TRUSTEE, AT STATED INTERVALS OF NOT MORE THAN SIX
MONTHS, AND AT SUCH OTHER TIMES AS THE INDENTURE TRUSTEE MAY REQUEST IN WRITING,
A COPY OF THE REGISTER MAINTAINED BY SUCH NOTE REGISTRAR.


 


(C)                                  ANY CORPORATION INTO WHICH ANY AUTHORIZED
AGENT MAY BE MERGED OR CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY
CORPORATION RESULTING FROM ANY MERGER, CONSOLIDATION OR CONVERSION TO WHICH ANY
AUTHORIZED AGENT SHALL BE A PARTY, OR ANY CORPORATION SUCCEEDING TO THE
CORPORATE TRUST BUSINESS OF ANY AUTHORIZED AGENT, SHALL BE THE SUCCESSOR OF SUCH
AUTHORIZED AGENT HEREUNDER, IF SUCH SUCCESSOR CORPORATION IS OTHERWISE ELIGIBLE
UNDER THIS SECTION, WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER
ACT ON THE PART OF THE PARTIES HERETO OR SUCH AUTHORIZED AGENT OR SUCH SUCCESSOR
CORPORATION.


 


(D)                                 ANY AUTHORIZED AGENT MAY AT ANY TIME RESIGN
BY GIVING WRITTEN NOTICE OF RESIGNATION TO THE INDENTURE TRUSTEE AND WEST.  WEST
MAY, AND AT THE REQUEST OF THE INDENTURE TRUSTEE SHALL, AT ANY TIME TERMINATE
THE AGENCY OF ANY AUTHORIZED AGENT BY GIVING WRITTEN NOTICE OF TERMINATION TO
SUCH AUTHORIZED AGENT AND TO THE INDENTURE TRUSTEE.  UPON THE RESIGNATION OR
TERMINATION OF AN AUTHORIZED AGENT OR IF AT ANY TIME ANY SUCH AUTHORIZED AGENT
SHALL CEASE TO BE ELIGIBLE UNDER THIS SECTION (WHEN, IN EITHER CASE, NO OTHER
AUTHORIZED AGENT PERFORMING THE FUNCTIONS OF SUCH AUTHORIZED AGENT SHALL HAVE
BEEN APPOINTED BY THE INDENTURE TRUSTEE), WEST SHALL PROMPTLY APPOINT ONE OR
MORE QUALIFIED SUCCESSOR AUTHORIZED AGENTS TO PERFORM THE FUNCTIONS OF THE
AUTHORIZED AGENT WHICH HAS RESIGNED OR WHOSE AGENCY HAS BEEN TERMINATED OR WHO
SHALL HAVE CEASED TO BE ELIGIBLE UNDER THIS SECTION.  WEST SHALL GIVE WRITTEN
NOTICE OF ANY SUCH APPOINTMENT MADE BY IT TO THE INDENTURE TRUSTEE; AND IN EACH
CASE THE INDENTURE TRUSTEE SHALL MAIL NOTICE OF SUCH APPOINTMENT TO ALL HOLDERS
OF THE RELATED SERIES AS THEIR NAMES AND ADDRESSES APPEAR ON THE REGISTER FOR
SUCH SERIES.

 

53

--------------------------------------------------------------------------------


 


(E)                                  WEST AGREES TO PAY, OR CAUSE TO BE PAID,
FROM TIME TO TIME REASONABLE COMPENSATION TO EACH AUTHORIZED AGENT FOR ITS
SERVICES AND TO REIMBURSE IT FOR ITS REASONABLE EXPENSES TO BE AGREED TO
PURSUANT TO SEPARATE AGREEMENTS WITH EACH SUCH AUTHORIZED AGENT.


 

Section 2.04                                Paying Agent to Hold Money in Trust.


 

The Indenture Trustee shall require each Paying Agent other than the Indenture
Trustee to agree in writing that all moneys deposited with any Paying Agent for
the purpose of any payment on the Notes shall be deposited and held in trust for
the benefit of the Holders entitled to such payment, subject to the provisions
of this Section.  Moneys so deposited and held in trust shall constitute a
separate trust fund for the benefit of the Holders with respect to which such
money was deposited.

 

The Indenture Trustee may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, direct
any Paying Agent to pay to the Indenture Trustee all sums held in trust by such
Paying Agent; and, upon such payment by any Paying Agent to the Indenture
Trustee, such Paying Agent shall be released from all further liability with
respect to such moneys.

 

Section 2.05                                Method of Payment.


 


(A)                                  ON EACH PAYMENT DATE, THE INDENTURE TRUSTEE
SHALL, OR SHALL INSTRUCT A PAYING AGENT TO, PAY, TO THE EXTENT OF THE
COLLECTIONS AVAILABLE THEREFOR, TO THE NOTEHOLDERS OF EACH SERIES ALL INTEREST,
PRINCIPAL AND PREMIUM, IF ANY, ON THE NOTES OF SUCH SERIES; PROVIDED, THAT IN
THE EVENT AND TO THE EXTENT RECEIPT OF ANY PAYMENT IS NOT CONFIRMED BY THE
INDENTURE TRUSTEE OR SUCH PAYING AGENT BY 1:00 P.M. (NEW YORK CITY TIME) ON SUCH
PAYMENT DATE OR ANY BUSINESS DAY THEREAFTER, DISTRIBUTION THEREOF SHALL BE MADE
ON THE BUSINESS DAY FOLLOWING THE BUSINESS DAY SUCH PAYMENT IS RECEIVED; AND
PROVIDED FURTHER, THAT PAYMENT ON A REGULATION S TEMPORARY BOOK-ENTRY NOTE SHALL
BE MADE TO THE HOLDER THEREOF ONLY IN CONFORMITY WITH SECTION 2.05(C) HEREOF. 
EACH SUCH PAYMENT ON ANY PAYMENT DATE OTHER THAN THE LEGAL FINAL PAYMENT DATE
WITH RESPECT TO ANY SERIES OF NOTES SHALL BE MADE BY THE INDENTURE TRUSTEE OR
PAYING AGENT TO THE NOTEHOLDERS AS OF THE RECORD DATE FOR SUCH PAYMENT DATE. 
THE FINAL PAYMENT WITH RESPECT TO ANY NOTE, HOWEVER, SHALL BE MADE ONLY UPON
PRESENTATION AND SURRENDER OF SUCH NOTE BY THE NOTEHOLDER OR ITS AGENT AT THE
CORPORATE TRUST OFFICE OR AGENCY OF THE INDENTURE TRUSTEE OR PAYING AGENT
SPECIFIED IN THE NOTICE GIVEN BY THE INDENTURE TRUSTEE OR PAYING AGENT WITH
RESPECT TO SUCH FINAL PAYMENT.


 


(B)                                 AT SUCH TIME, IF ANY, AS THE NOTES OF ANY
SERIES ARE ISSUED IN THE FORM OF DEFINITIVE NOTES, PAYMENTS ON A PAYMENT DATE
SHALL BE MADE BY CHECK MAILED TO EACH NOTEHOLDER OF A DEFINITIVE NOTE ON THE
APPLICABLE RECORD DATE AT ITS ADDRESS APPEARING ON THE REGISTER MAINTAINED WITH
RESPECT TO SUCH SERIES.  ALTERNATIVELY, UPON APPLICATION IN WRITING TO THE
INDENTURE TRUSTEE, NOT LATER THAN THE APPLICABLE RECORD DATE, BY A NOTEHOLDER OF
ONE OR MORE DEFINITIVE NOTES OF SUCH SERIES HAVING AN AGGREGATE ORIGINAL
PRINCIPAL AMOUNT OF NOT LESS THAN $1,000,000, ANY SUCH PAYMENTS SHALL BE MADE BY
WIRE TRANSFER TO AN ACCOUNT DESIGNATED BY SUCH NOTEHOLDER AT A FINANCIAL
INSTITUTION IN NEW YORK, NEW YORK; PROVIDED THAT THE FINAL PAYMENT FOR EACH
SERIES OF NOTES SHALL BE MADE ONLY UPON PRESENTATION AND SURRENDER OF THE
DEFINITIVE NOTES OF SUCH SERIES BY THE NOTEHOLDER OR ITS AGENT AT THE CORPORATE
TRUST OFFICE OR AGENCY OF THE

 

54

--------------------------------------------------------------------------------


 


INDENTURE TRUSTEE OR PAYING AGENT SPECIFIED IN THE NOTICE OF SUCH FINAL PAYMENT
GIVEN BY THE INDENTURE TRUSTEE OR PAYING AGENT.  THE INDENTURE TRUSTEE OR PAYING
AGENT SHALL MAIL SUCH NOTICE OF THE FINAL PAYMENT OF SUCH SERIES TO EACH OF THE
NOTEHOLDERS OF SUCH SERIES, SPECIFYING THE DATE AND AMOUNT OF SUCH FINAL
PAYMENT.


 


(C)                                  THE BENEFICIAL OWNER OF A REGULATION S
TEMPORARY BOOK-ENTRY NOTE OF ANY SERIES MAY ARRANGE TO RECEIVE INTEREST
INSTALLMENTS THROUGH EUROCLEAR OR CLEARSTREAM ON SUCH REGULATION S TEMPORARY
BOOK-ENTRY NOTE ONLY AFTER DELIVERY BY SUCH BENEFICIAL OWNER TO EUROCLEAR OR
CLEARSTREAM, AS THE CASE MAY BE, OF A WRITTEN CERTIFICATION SUBSTANTIALLY IN THE
FORM OF EXHIBIT C-3 HERETO, AND UPON DELIVERY OF EUROCLEAR OR CLEARSTREAM, AS
THE CASE MAY BE, TO THE PAYING AGENT OF A CERTIFICATION OR CERTIFICATIONS
SUBSTANTIALLY IN THE FORM OF EXHIBIT C-4 HERETO.  NO INTEREST SHALL BE PAID TO
ANY BENEFICIAL OWNER AND NO INTEREST SHALL BE PAID TO EUROCLEAR OR CLEARSTREAM
ON SUCH BENEFICIAL OWNER’S INTEREST IN A REGULATION S TEMPORARY BOOK-ENTRY NOTE
UNLESS EUROCLEAR OR CLEARSTREAM, AS THE CASE MAY BE, HAS PROVIDED SUCH A
CERTIFICATION TO THE PAYING AGENT WITH RESPECT TO SUCH INTEREST.


 

Section 2.06                                Minimum Denomination.


 

Unless otherwise set forth in the Supplement for a Series, each Note shall be
issued in minimum denominations of $100,000 and integral multiples of $1,000 in
excess thereof.

 

Section 2.07                                Exchange Option.


 

If the holder of a beneficial interest in an Unrestricted Book-Entry Note
deposited with DTC wishes at any time to exchange its interest in the
Unrestricted Book-Entry Note, or to transfer its interest in the Unrestricted
Book-Entry Note to a Person who wishes to take delivery thereof in the form of
an interest in the 144A Book-Entry Note, the holder may, subject to the
rules and procedures of Euroclear or Clearstream and DTC, as the case may be,
give directions for the Indenture Trustee and Note Registrar to exchange or
cause the exchange or transfer or cause the transfer of the interest for an
equivalent beneficial interest in the 144A Book-Entry Note. Upon receipt by the
Indenture Trustee and Note Registrar of instructions from Euroclear or
Clearstream (based on instructions from depositaries for Euroclear and
Clearstream) or from a DTC Participant, as applicable, or DTC, as the case may
be, directing the Indenture Trustee and Note Registrar to credit or cause to be
credited a beneficial interest in the 144A Book-Entry Note equal to the
beneficial interest in the Unrestricted Book-Entry Note to be exchanged or
transferred (such instructions to contain information regarding the DTC
Participant account to be credited with the increase, and, with respect to an
exchange or transfer of an interest in the Unrestricted Book-Entry Note,
information regarding the DTC Participant account to be debited with the
decrease), the Indenture Trustee and Note Registrar shall instruct DTC to reduce
the Unrestricted Book-Entry Note by the aggregate principal amount of the
beneficial interest in the Unrestricted Book-Entry Note to be exchanged or
transferred, and the Indenture Trustee shall instruct DTC, concurrently with the
reduction, to increase the principal amount of the 144A Book-Entry Note by the
aggregate principal amount of the beneficial interest in the Unrestricted
Book-Entry Note to be so exchanged or transferred, and to credit or cause to be
credited to the account of the Person specified in the instructions a beneficial
interest in the 144A Book-Entry Note equal to the reduction in the principal
amount of the Unrestricted Book-Entry Note.

 

55

--------------------------------------------------------------------------------


 

If a holder of a beneficial interest in the 144A Book-Entry Note wishes at any
time to exchange its interest in the 144A Book-Entry Note for an interest in a
Regulation S Book-Entry Note, or to transfer its interest in the 144A Book-Entry
Note to a Person who wishes to take delivery thereof in the form of an interest
in the Regulation S Book-Entry Note, the holder may, subject to the rules and
procedures of DTC, give directions for the Indenture Trustee and Note Registrar
to exchange or cause the exchange or transfer or cause the transfer of the
interest for an equivalent beneficial interest in the Regulation S Book-Entry
Note. Upon receipt by the Indenture Trustee and Note Registrar of
(a) instructions given in accordance with DTC’s procedures from a DTC
Participant directing the Indenture Trustee and Note Registrar to credit or
cause to be credited a beneficial interest in the Regulation S Book-Entry Note
in an amount equal to the beneficial interest in the 144A Book-Entry Note to be
exchanged or transferred, (b) a written order given in accordance with DTC’s
procedures containing information regarding the account of the depositaries for
Euroclear or Clearstream or another Clearing Agency Participant, as the case may
be, to be credited with the increase and the name of the account and
(c) certificates in the forms of Exhibits C-5 and C-7 hereto, respectively,
given by the Noteholder and the proposed transferee of the interest, the
Indenture Trustee and Note Registrar shall instruct DTC to reduce the 144A
Book-Entry Note by the aggregate principal amount of the beneficial interest in
the 144A Book-Entry Note to be so exchanged or transferred and the Indenture
Trustee and Note Registrar shall instruct DTC, concurrently with the reduction,
to increase the principal amount of the Regulation S Book-Entry Note by the
aggregate principal amount of the beneficial interest in the 144A Book-Entry
Note to be so exchanged or transferred, and to credit or cause to be credited to
the account of the Person specified in the instructions a beneficial interest in
the Regulation S Book-Entry Note equal to the reduction in the principal amount
of the 144A Book-Entry Note.

 

Notwithstanding anything to the contrary herein, an Initial Purchaser may
exchange beneficial interests in the Regulation S Temporary Book-Entry Note held
by it for interests in the 144A Book-Entry Note only after delivery by the
Initial Purchaser of instructions to DTC for the exchange, substantially in the
form of Exhibit C-6 hereto. Upon receipt of the instructions provided in the
preceding sentence, the Indenture Trustee and Note Registrar shall instruct DTC
to reduce the principal amount of the Regulation S Temporary Book-Entry Note to
be so transferred and shall instruct DTC to increase the principal amount of the
144A Book-Entry Note and credit or cause to be credited to the account of the
placement agent a beneficial interest in the 144A Book-Entry Note having a
principal amount equal to the amount by which the principal amount of the
Regulation S Temporary Book-Entry Note was reduced upon the transfer pursuant to
the instructions provided in the first sentence of this paragraph.

 

If a Book-Entry Note is exchanged for a Definitive Note, the Notes may be
exchanged or transferred for one another only in accordance with such procedures
as are substantially consistent with the provisions of the three immediately
preceding paragraphs (including the certification requirements intended to
ensure that the exchanges or transfers comply with Rule 144 or Regulation S, as
the case may be) and as may be from time to time adopted by the Indenture
Trustee.

 

56

--------------------------------------------------------------------------------


 

Section 2.08                                Mutilated, Destroyed, Lost or Stolen
Notes.


 

If any Note shall become mutilated, destroyed, lost or stolen, WEST shall, upon
the written request of the Holder thereof and presentation of the Note or
satisfactory evidence of destruction, loss or theft thereof to the Indenture
Trustee or Note Registrar, issue, and the Indenture Trustee shall authenticate
and the Indenture Trustee or Note Registrar shall deliver in exchange therefor
or in replacement thereof, a new Note of the same Series, payable to such Holder
in the same principal amount, of the same maturity, with the same payment
schedule, bearing the same interest rate and dated the date of its
authentication.  If the Note being replaced has become mutilated, such Note
shall be surrendered to the Indenture Trustee or a Note Registrar and forwarded
to WEST by the Indenture Trustee or such Note Registrar.  If the Note being
replaced has been destroyed, lost or stolen, the Holder thereof shall furnish to
WEST, the Indenture Trustee or a Note Registrar (i) such security or indemnity
as may be required by them to save WEST, the Indenture Trustee and such Note
Registrar harmless and (ii) evidence satisfactory to WEST, the Indenture Trustee
and such Note Registrar of the destruction, loss or theft of such Note and of
the ownership thereof.  The Noteholders will be required to pay any tax or other
governmental charge imposed in connection with such exchange or replacement and
any other expenses (including the fees and expenses of the Indenture Trustee and
any Note Registrar) connected therewith.

 

Section 2.09                                Payments of Transfer Taxes.


 

Upon the transfer of any Note or Notes pursuant to Section 2.07 hereof, WEST or
the Indenture Trustee may require from the party requesting such new Note or
Notes payment of a sum to reimburse WEST or the Indenture Trustee for, or to
provide funds for the payment of, any transfer tax or similar governmental
charge payable in connection therewith.

 

Section 2.10                                Book-Entry Registration


 


(A)                                  UPON THE ISSUANCE OF ANY BOOK-ENTRY NOTES,
DTC OR ITS CUSTODIAN WILL CREDIT, ON ITS BOOK-ENTRY REGISTRATION AND TRANSFER
SYSTEM, THE RESPECTIVE PRINCIPAL AMOUNTS OF THE INDIVIDUAL BENEFICIAL INTERESTS
REPRESENTED BY SUCH BOOK-ENTRY NOTES TO THE ACCOUNTS OF A DIRECT PARTICIPANT.
OWNERSHIP OF BENEFICIAL INTERESTS IN A BOOK-ENTRY NOTE WILL BE LIMITED TO DTC
PARTICIPANTS OR PERSONS WHO HOLD INTERESTS THROUGH DTC PARTICIPANTS. OWNERSHIP
OF BENEFICIAL INTERESTS IN THE BOOK-ENTRY NOTES WILL BE SHOWN ON, AND THE
TRANSFER OF THAT OWNERSHIP WILL BE EFFECTED ONLY THROUGH, RECORDS MAINTAINED BY
DTC (WITH RESPECT TO INTERESTS OF DTC PARTICIPANTS) AND THE RECORDS OF DTC
PARTICIPANTS (WITH RESPECT TO INTERESTS OF PERSONS OTHER THAN DTC PARTICIPANTS).


 


(B)                                 SO LONG AS DTC, OR ITS NOMINEE, IS THE
REGISTERED OWNER OR HOLDER OF A BOOK-ENTRY NOTE, DTC OR SUCH NOMINEE, AS THE
CASE MAY BE, WILL BE CONSIDERED THE SOLE OWNER OR NOTEHOLDER REPRESENTED BY SUCH
BOOK-ENTRY NOTE FOR ALL PURPOSES UNDER THIS INDENTURE, THE SUPPLEMENTS AND THE
BOOK-ENTRY NOTES. UNLESS (A) DTC NOTIFIES WEST THAT IT IS UNWILLING OR UNABLE TO
CONTINUE AS DEPOSITORY FOR A BOOK-ENTRY NOTE, (B) WEST ELECTS TO TERMINATE THE
BOOK-ENTRY SYSTEM FOR THE BOOK-ENTRY NOTES, OR (C) AN EVENT OF DEFAULT HAS
OCCURRED AND THE CONTROL PARTY OF SUCH SERIES CERTIFIES THAT CONTINUATION OF A
BOOK-ENTRY SYSTEM THROUGH DTC (OR A SUCCESSOR) FOR SUCH SERIES IS NO LONGER IN
THE BEST INTERESTS OF SUCH NOTEHOLDERS OF SUCH SERIES,

 

57

--------------------------------------------------------------------------------


 


OWNERS OF BENEFICIAL INTERESTS IN A BOOK-ENTRY NOTE WILL NOT BE ENTITLED TO HAVE
ANY PORTION OF SUCH BOOK-ENTRY NOTE REGISTERED IN THEIR NAMES, WILL NOT RECEIVE
OR BE ENTITLED TO RECEIVE PHYSICAL DELIVERY OF NOTES IN DEFINITIVE FORM AND WILL
NOT BE CONSIDERED TO BE THE OWNERS OR NOTEHOLDERS UNDER THIS INDENTURE, THE
SUPPLEMENTS OR THE BOOK-ENTRY NOTES.  IN ADDITION, NO BENEFICIAL OWNER OF AN
INTEREST IN A BOOK-ENTRY NOTE WILL BE ABLE TO TRANSFER THAT INTEREST EXCEPT IN
ACCORDANCE WITH DTC’S APPLICABLE PROCEDURES (IN ADDITION TO THOSE UNDER THE
SUPPLEMENTS AND, IF APPLICABLE, THOSE OF CLEARSTREAM AND EUROCLEAR).


 


(C)                                  INVESTORS MAY HOLD THEIR INTEREST IN A
REGULATION S BOOK-ENTRY NOTE THROUGH CLEARSTREAM OR EUROCLEAR, IF THEY ARE
PARTICIPANTS IN SUCH SYSTEMS, OR INDIRECTLY THROUGH ORGANIZATIONS THAT ARE
PARTICIPANTS IN SUCH SYSTEMS. AFTER THE EXCHANGE DATE, INVESTORS ALSO MAY HOLD
SUCH INTERESTS THROUGH ORGANIZATIONS OTHER THAN CLEARSTREAM AND EUROCLEAR THAT
ARE DTC PARTICIPANTS. CLEARSTREAM AND EUROCLEAR WILL HOLD INTERESTS IN A
REGULATION S BOOK-ENTRY NOTE ON BEHALF OF THEIR PARTICIPANTS THROUGH CUSTOMERS’
SECURITIES ACCOUNTS IN THEIR RESPECTIVE NAMES ON THE BOOKS OF THEIR RESPECTIVE
DEPOSITARIES, WHICH IN TURN WILL HOLD SUCH INTERESTS IN A REGULATION S
BOOK-ENTRY NOTE IN CUSTOMERS’ ACCOUNTS IN THE DEPOSITARIES’ NAMES ON THE BOOKS
OF DTC. CITIBANK, N.A. WILL INITIALLY ACT AS DEPOSITARY FOR CLEARSTREAM AND
MORGAN GUARANTY TRUST COMPANY OF NEW YORK, BRUSSELS OFFICE, WILL INITIALLY ACT
AS DEPOSITARY FOR EUROCLEAR. INVESTORS MAY HOLD THEIR INTERESTS IN A 144A
BOOK-ENTRY NOTE DIRECTLY THROUGH DTC, IF THEY ARE DTC PARTICIPANTS, OR
INDIRECTLY THROUGH ORGANIZATIONS THAT ARE DTC PARTICIPANTS.


 


(D)                                 ALL PAYMENTS OF PRINCIPAL AND INTEREST WILL
BE MADE BY THE PAYING AGENT ON BEHALF OF WEST IN IMMEDIATELY AVAILABLE FUNDS OR
THE EQUIVALENT, SO LONG AS DTC CONTINUES TO MAKE ITS SAME-DAY FUNDS SETTLEMENT
SYSTEM AVAILABLE TO WEST.


 

None of WEST, the Note Registrar, the Paying Agent or the Indenture Trustee
shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be fully protected in relying on, such
registration instructions.  Upon the issuance of Definitive Notes of such
Series, the Indenture Trustee shall recognize the Persons in whose name the
Definitive Notes are registered in the Register as Noteholders hereunder. 
Neither WEST nor the Indenture Trustee shall be liable if the Indenture Trustee
or WEST is unable to locate a qualified successor DTC.

 

Definitive Notes of any Series will be freely transferable and exchangeable for
Definitive Notes of the same Series at the office of the Indenture Trustee or
the office of a Note Registrar upon compliance with the requirements set forth
herein.  In the case of a transfer of only part of a holding of Definitive
Notes, a new Definitive Note shall be issued to the transferee in respect of the
part transferred and a new Definitive Note in respect of the balance of the
holding not transferred shall be issued to the transferor and may be obtained at
the office of the applicable Note Registrar.

 


(E)                                  ANY BENEFICIAL INTEREST IN ONE OF THE
BOOK-ENTRY NOTES AS TO ANY SERIES THAT IS TRANSFERRED TO A PERSON WHO TAKES
DELIVERY IN THE FORM OF AN INTEREST IN ANOTHER BOOK-ENTRY NOTE WILL, UPON
TRANSFER, CEASE TO BE AN INTEREST IN SUCH BOOK-ENTRY NOTE AND BECOME AN INTEREST
IN SUCH OTHER BOOK-ENTRY NOTE AND, ACCORDINGLY, WILL THEREAFTER BE SUBJECT TO
ALL TRANSFER RESTRICTIONS, IF ANY, AND OTHER PROCEDURES APPLICABLE TO BENEFICIAL
INTERESTS IN SUCH OTHER BOOK-ENTRY NOTE FOR AS LONG AS IT REMAINS SUCH AN
INTEREST.

 

58

--------------------------------------------------------------------------------


 


(F)                                    ANY DEFINITIVE NOTE DELIVERED IN EXCHANGE
FOR AN INTEREST IN A 144A BOOK-ENTRY NOTE PURSUANT TO PARAGRAPH (B) OF THIS
SECTION SHALL, EXCEPT AS OTHERWISE PROVIDED BY PARAGRAPH (F) OF SECTION 2.11,
BEAR THE PRIVATE PLACEMENT LEGEND APPLICABLE TO A 144A BOOK-ENTRY NOTE SET FORTH
IN SECTION 2.02 HEREOF.


 


(G)                                 ANY DEFINITIVE NOTE DELIVERED IN EXCHANGE
FOR AN INTEREST IN A UNRESTRICTED BOOK-ENTRY NOTE PURSUANT TO PARAGRAPH (B) OF
THIS SECTION SHALL, EXCEPT AS OTHERWISE PROVIDED BY PARAGRAPH (F) OF
SECTION 2.11, BEAR THE PRIVATE PLACEMENT LEGEND APPLICABLE TO A UNRESTRICTED
BOOK-ENTRY NOTE SET FORTH IN SECTION 2.02 HEREOF.


 

Section 2.11                                Special Transfer Provisions. 


 


(A)                                  TRANSFERS TO NON-QIB INSTITUTIONAL
ACCREDITED INVESTORS. THE FOLLOWING PROVISIONS SHALL APPLY WITH RESPECT TO THE
REGISTRATION OF ANY PROPOSED TRANSFER OF A NOTE (OTHER THAN A REGULATION S
TEMPORARY BOOK-ENTRY NOTE) TO ANY INSTITUTIONAL ACCREDITED INVESTOR WHICH IS NOT
A QIB (EXCLUDING NON-U.S. PERSONS):


 

(I)                                     THE NOTE REGISTRAR SHALL REGISTER THE
TRANSFER OF ANY NOTE, WHETHER OR NOT SUCH NOTE BEARS THE PRIVATE PLACEMENT
LEGEND, IF THE PROPOSED TRANSFEREE HAS DELIVERED TO THE NOTE REGISTRAR (A) A
CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO AND (B) AN OPINION OF
COUNSEL ACCEPTABLE TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

(II)                                  IF THE PROPOSED TRANSFEROR IS A DIRECT
PARTICIPANT HOLDING A BENEFICIAL INTEREST IN THE 144A BOOK-ENTRY NOTE, UPON
RECEIPT BY THE NOTE REGISTRAR OF (X) THE DOCUMENTS, IF ANY, REQUIRED BY
PARAGRAPH (I) AND (Y) INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE DTC’S AND THE
NOTE REGISTRAR’S PROCEDURES, THE NOTE REGISTRAR SHALL REFLECT ON ITS BOOKS AND
RECORDS THE DATE AND A DECREASE IN THE PRINCIPAL AMOUNT OF THE 144A BOOK-ENTRY
NOTE IN AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTEREST IN
THE 144A BOOK-ENTRY NOTE TO BE TRANSFERRED, AND WEST SHALL EXECUTE, AND THE
INDENTURE TRUSTEE SHALL AUTHENTICATE AND DELIVER, ONE OR MORE DEFINITIVE NOTES
OF LIKE TENOR AND AMOUNT.

 


(B)                                 TRANSFERS TO QIBS. THE FOLLOWING PROVISIONS
SHALL APPLY WITH RESPECT TO THE REGISTRATION OF ANY PROPOSED TRANSFER OF AN
INTEREST IN A 144A BOOK-ENTRY NOTE OR A DEFINITIVE NOTE ISSUED IN EXCHANGE FOR
AN INTEREST IN SUCH 144A BOOK-ENTRY NOTE IN ACCORDANCE WITH
SECTION 2.10(B) HEREOF TO A QIB (EXCLUDING NON-U.S. PERSONS):


 

(I)                                     IF THE NOTE TO BE TRANSFERRED CONSISTS
OF (X) DEFINITIVE NOTES, THE NOTE REGISTRAR SHALL REGISTER THE TRANSFER IF SUCH
TRANSFER IS BEING MADE BY A PROPOSED TRANSFEROR WHO HAS CHECKED THE BOX PROVIDED
FOR ON THE FORM OF NOTE STATING, OR HAS OTHERWISE ADVISED WEST AND THE NOTE
REGISTRAR IN WRITING, THAT THE SALE HAS BEEN MADE IN COMPLIANCE WITH THE
PROVISIONS OF RULE 144A TO A TRANSFEREE WHO HAS SIGNED THE CERTIFICATION
PROVIDED FOR ON THE FORM OF NOTE STATING, OR HAS OTHERWISE ADVISED WEST AND THE
NOTE REGISTRAR IN WRITING, THAT IT IS PURCHASING THE NOTE FOR ITS OWN ACCOUNT OR
AN ACCOUNT WITH RESPECT TO WHICH IT EXERCISES SOLE INVESTMENT DISCRETION AND
THAT IT AND ANY SUCH ACCOUNT ARE QIBS WITHIN THE MEANING OF RULE 144A, ARE AWARE
THAT THE SALE TO IT IS

 

59

--------------------------------------------------------------------------------


 

BEING MADE IN RELIANCE ON RULE 144A AND ACKNOWLEDGE THAT THEY HAVE RECEIVED SUCH
INFORMATION REGARDING WEST AS THEY HAVE REQUESTED PURSUANT TO RULE 144A OR HAVE
DETERMINED NOT TO REQUEST SUCH INFORMATION AND THAT THEY ARE AWARE THAT THE
TRANSFEROR IS RELYING UPON THEIR FOREGOING REPRESENTATIONS IN ORDER TO CLAIM THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144A OR (Y) AN INTEREST IN A 144A
BOOK-ENTRY NOTE, THE TRANSFER OF SUCH INTEREST MAY BE EFFECTED ONLY THROUGH THE
BOOK-ENTRY SYSTEM MAINTAINED BY THE DTC.

 

(II)                                  IF THE PROPOSED TRANSFEREE IS A DIRECT
PARTICIPANT, AND THE NOTE TO BE TRANSFERRED IS A DEFINITIVE NOTE, UPON RECEIPT
BY THE NOTE REGISTRAR OF THE DOCUMENTS REFERRED TO IN CLAUSE (I) AND
INSTRUCTIONS GIVEN IN ACCORDANCE WITH THE DTC’S AND THE NOTE REGISTRAR’S
PROCEDURES, THE NOTE REGISTRAR SHALL REFLECT ON ITS BOOKS AND RECORDS THE DATE
AND AN INCREASE IN THE PRINCIPAL AMOUNT AT MATURITY OF THE 144A BOOK-ENTRY NOTE
IN AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT AT MATURITY OF THE DEFINITIVE NOTE TO
BE TRANSFERRED, AND THE INDENTURE TRUSTEE SHALL CANCEL THE DEFINITIVE NOTE SO
TRANSFERRED.

 


(C)                                  TRANSFERS OF INTERESTS IN A REGULATION S
TEMPORARY BOOK-ENTRY NOTE. THE FOLLOWING PROVISIONS SHALL APPLY WITH RESPECT TO
REGISTRATION OF ANY PROPOSED TRANSFER OF INTERESTS IN A REGULATION S TEMPORARY
BOOK-ENTRY NOTE:


 

(I)                                     THE NOTE REGISTRAR SHALL REGISTER THE
TRANSFER OF ANY INTEREST IN A REGULATION S TEMPORARY BOOK-ENTRY NOTE (X) IF THE
PROPOSED TRANSFEREE IS A NON-U.S. PERSON AND THE PROPOSED TRANSFEROR HAS
DELIVERED TO THE NOTE REGISTRAR A CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT C-7 HERETO OR (Y) IF THE PROPOSED TRANSFEREE IS A QIB AND THE PROPOSED
TRANSFEROR HAS CHECKED THE BOX PROVIDED FOR ON THE FORM OF NOTE STATING, OR HAS
OTHERWISE ADVISED WEST AND THE NOTE REGISTRAR IN WRITING, THAT THE SALE HAS BEEN
MADE IN COMPLIANCE WITH THE PROVISIONS OF RULE 144A TO A TRANSFEREE WHO HAS
SIGNED THE CERTIFICATION PROVIDED FOR ON THE FORM OF NOTE STATING, OR HAS
OTHERWISE ADVISED WEST AND THE NOTE REGISTRAR IN WRITING, THAT IT IS PURCHASING
THE NOTE FOR ITS OWN ACCOUNT OR AN ACCOUNT WITH RESPECT TO WHICH IT EXERCISES
SOLE INVESTMENT DISCRETION AND THAT IT AND ANY SUCH ACCOUNT ARE QIBS WITHIN THE
MEANING OF RULE 144A, ARE AWARE THAT THE SALE TO THEM IS BEING MADE IN RELIANCE
ON RULE 144A AND ACKNOWLEDGE THAT THEY HAVE RECEIVED SUCH INFORMATION REGARDING
WEST AS THEY HAVE REQUESTED PURSUANT TO RULE 144A OR HAVE DETERMINED NOT TO
REQUEST SUCH INFORMATION AND THAT THEY ARE AWARE THAT THE TRANSFEROR IS RELYING
UPON THEIR FOREGOING REPRESENTATIONS IN ORDER TO CLAIM THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144A.

 

(II)                                  IF THE PROPOSED TRANSFEREE IS A DIRECT
PARTICIPANT THAT PROVIDES THE DOCUMENTS REFERRED TO IN CLAUSE (I)(Y) ABOVE, UPON
RECEIPT BY THE NOTE REGISTRAR OF SUCH DOCUMENTS AND INSTRUCTIONS GIVEN IN
ACCORDANCE WITH THE DTC’S AND THE NOTE REGISTRAR’S PROCEDURES, THE NOTE
REGISTRAR SHALL REFLECT ON ITS BOOKS AND RECORDS THE DATE AND AN INCREASE IN THE
PRINCIPAL AMOUNT OF THE 144A BOOK-ENTRY NOTE OF THE RELEVANT SERIES, IN AN
AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE REGULATION S TEMPORARY BOOK-ENTRY
NOTE OF SUCH SERIES TO BE TRANSFERRED, AND THE INDENTURE TRUSTEE SHALL DECREASE
THE AMOUNT OF THE REGULATION S TEMPORARY BOOK-ENTRY NOTE OF SUCH SERIES.

 

60

--------------------------------------------------------------------------------


 


(D)                                 TRANSFERS OF INTERESTS IN A UNRESTRICTED
BOOK-ENTRY NOTE.  THE NOTE REGISTRAR SHALL REGISTER ANY TRANSFER OF INTERESTS IN
AN UNRESTRICTED BOOK-ENTRY NOTE OR DEFINITIVE NOTE ISSUED IN EXCHANGE FOR AN
INTEREST IN A 144A BOOK-ENTRY NOTE IN ACCORDANCE WITH SECTION 2.10(B) HEREOF TO
U.S. PERSONS OR TO NON-U.S. PERSONS WITHOUT REQUIRING ANY ADDITIONAL
CERTIFICATION.


 


(E)                                  TRANSFERS TO NON-U.S. PERSONS AT ANY TIME. 
THE FOLLOWING PROVISIONS SHALL APPLY WITH RESPECT TO ANY TRANSFER OF A NOTE TO A
NON-U.S. PERSON:


 

(I)                                     PRIOR TO THE APPLICABLE EXCHANGE DATE,
THE NOTE REGISTRAR SHALL REGISTER ANY PROPOSED TRANSFER OF A REGULATION S
TEMPORARY BOOK-ENTRY NOTE TO A NON-U.S. PERSON UPON RECEIPT OF A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT C-7 HERETO FROM THE PROPOSED TRANSFEROR.

 

(II)                                  ON AND AFTER THE APPLICABLE EXCHANGE DATE,
THE NOTE REGISTRAR SHALL REGISTER ANY PROPOSED TRANSFER OF A NOTE TO ANY
NON-U.S. PERSON IF THE NOTE TO BE TRANSFERRED IS A DEFINITIVE NOTE OR AN
INTEREST IN A 144A BOOK-ENTRY NOTE, UPON RECEIPT OF A CERTIFICATE SUBSTANTIALLY
IN THE FORM OF EXHIBIT C-7 FROM THE PROPOSED TRANSFEROR.

 

(III)                               (A)  IF THE PROPOSED TRANSFEROR IS A DIRECT
PARTICIPANT HOLDING A BENEFICIAL INTEREST IN AN UNRESTRICTED BOOK-ENTRY NOTE,
UPON RECEIPT BY THE NOTE REGISTRAR OF (X) THE DOCUMENTS, IF ANY, REQUIRED BY
PARAGRAPH (II) AND (Y) INSTRUCTIONS IN ACCORDANCE WITH THE DTC’S AND THE NOTE
REGISTRAR’S PROCEDURES, THE NOTE REGISTRAR SHALL REFLECT ON ITS BOOKS AND
RECORDS THE DATE AND A DECREASE IN THE PRINCIPAL AMOUNT OF A 144A BOOK-ENTRY
NOTE IN AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTEREST IN
SUCH 144A BOOK-ENTRY NOTE TO BE TRANSFERRED, AND (B) IF THE PROPOSED TRANSFEREE
IS A DIRECT PARTICIPANT, UPON RECEIPT BY THE NOTE REGISTRAR OF INSTRUCTIONS
GIVEN IN ACCORDANCE WITH THE DTC’S AND THE NOTE REGISTRAR’S PROCEDURES, THE NOTE
REGISTRAR SHALL REFLECT ON ITS BOOKS AND RECORDS THE DATE AND AN INCREASE IN THE
PRINCIPAL AMOUNT OF THE UNRESTRICTED BOOK-ENTRY NOTE OF THE RELEVANT SERIES IN
AN AMOUNT EQUAL TO THE PRINCIPAL AMOUNT OF THE BENEFICIAL INTEREST IN SUCH 144A
BOOK-ENTRY NOTE OR ANY DEFINITIVE NOTES ISSUED IN EXCHANGE FOR SUCH INTEREST IN
SUCH 144A BOOK-ENTRY NOTE TO BE TRANSFERRED, AND THE INDENTURE TRUSTEE SHALL
CANCEL THE DEFINITIVE NOTE, IF ANY, SO TRANSFERRED OR DECREASE THE AMOUNT OF THE
144A BOOK-ENTRY NOTE.

 


(F)                                    PRIVATE PLACEMENT LEGEND.  UPON THE
TRANSFER, EXCHANGE OR REPLACEMENT OF NOTES NOT BEARING THE PRIVATE PLACEMENT
LEGEND, THE NOTE REGISTRAR SHALL DELIVER NOTES THAT DO NOT BEAR THE PRIVATE
PLACEMENT LEGEND.  UPON THE TRANSFER, EXCHANGE OR REPLACEMENT OF NOTES BEARING
THE PRIVATE PLACEMENT LEGEND, THE NOTE REGISTRAR SHALL DELIVER ONLY NOTES THAT
BEAR THE PRIVATE PLACEMENT LEGEND UNLESS EITHER (I) THE PRIVATE PLACEMENT LEGEND
IS NO LONGER REQUIRED UNDER SECTION 2.02 HEREOF OR, IN RESPECT OF A DEFINITIVE
NOTE, THE CONDITION SET FORTH IN PARAGRAPH (E)(II) OF THIS SECTION 2.11 EXISTS
OR (II) THERE IS DELIVERED TO THE NOTE REGISTRAR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO WEST AND THE INDENTURE TRUSTEE TO THE EFFECT THAT
NEITHER SUCH LEGEND NOR THE RELATED RESTRICTIONS ON TRANSFER ARE REQUIRED IN
ORDER TO MAINTAIN COMPLIANCE WITH THE PROVISIONS OF THE SECURITIES ACT.

 

61

--------------------------------------------------------------------------------


 


(G)                                 GENERAL.  BY ITS ACCEPTANCE OF ANY NOTE
BEARING THE PRIVATE PLACEMENT LEGEND, EACH HOLDER OF SUCH NOTE ACKNOWLEDGES THE
RESTRICTIONS ON TRANSFER OF SUCH NOTE SET FORTH IN THIS INDENTURE AND IN THE
PRIVATE PLACEMENT LEGEND AND AGREES THAT IT WILL TRANSFER SUCH NOTE ONLY AS
PROVIDED IN THIS INDENTURE.  THE NOTE REGISTRAR SHALL NOT REGISTER A TRANSFER OF
ANY NOTE UNLESS SUCH TRANSFER COMPLIES WITH THE RESTRICTIONS ON TRANSFER OF SUCH
NOTE SET FORTH IN THIS INDENTURE. IN CONNECTION WITH ANY TRANSFER OF NOTES, EACH
HOLDER AGREES BY ITS ACCEPTANCE OF THE NOTES TO FURNISH THE INDENTURE TRUSTEE
THE CERTIFICATIONS AND LEGAL OPINIONS DESCRIBED HEREIN TO CONFIRM THAT SUCH
TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT; PROVIDED THAT
THE INDENTURE TRUSTEE SHALL NOT BE REQUIRED TO DETERMINE (BUT MAY RELY ON A
DETERMINATION MADE BY WEST WITH RESPECT TO) THE SUFFICIENCY OF ANY SUCH LEGAL
OPINIONS.


 

Section 2.12                                Temporary Definitive Notes.


 

Pending the preparation of Definitive Notes of any Series, WEST may execute and
the Indenture Trustee may authenticate and deliver temporary Definitive Notes of
such Series which are printed, lithographed, typewritten or otherwise produced,
in any denomination, containing substantially the same terms and provisions as
are set forth in the applicable exhibit hereto or in any indenture supplemental
hereto, except for such appropriate insertions, omissions, substitutions and
other variations relating to their temporary nature as the Signatory Trustee of
WEST executing such temporary Definitive Notes may determine, as evidenced by
his execution of such temporary Definitive Notes.

 

If temporary Definitive Notes of any Series are issued, WEST will cause
Definitive Notes of such Series to be prepared without unreasonable delay. 
After the preparation of Definitive Notes of such Series, the temporary
Definitive Notes shall be exchangeable for Definitive Notes upon surrender of
such temporary Definitive Notes at the Corporate Trust Office of the Indenture
Trustee, without charge to the Holder thereof.  Upon surrender for cancellation
of any one or more temporary Definitive Notes, WEST shall execute and the
Indenture Trustee shall authenticate and deliver in exchange therefor Definitive
Notes of like Series, in authorized denominations and in the same aggregate
principal amounts.  Until so exchanged, such temporary Definitive Notes shall in
all respects be entitled to the same benefits under this Indenture as Definitive
Notes.

 

Section 2.13                                Statements to Noteholders.


 

(a)  On the last Business Day before each Payment Date, WEST shall cause the
Administrative Agent to deliver to the Indenture Trustee, the Controlling
Trustees and the Holders of each Series of Warehouse Notes prior to the
occurrence of a Conversion Event with respect to such Series of Warehouse Notes,
and the Indenture Trustee shall (or shall instruct any Paying Agent to) promptly
thereafter (but not later than such Payment Date) distribute to the Rating
Agencies, the Back-Up Servicer, the Back-Up Administrative Agent, each Hedge
Counterparty and to each Holder of record with respect to such Payment Date, a
report, substantially in the form attached as Exhibit G-1 hereto prepared by the
Administrative Agent and setting forth the information described therein (each,
a “Monthly Report”).  WEST shall cause the Administrative Agent to deliver a
copy of the Annual Budget for each year with the Monthly Report for January in
such year, and the Indenture Trustee shall include a copy of such

 

62

--------------------------------------------------------------------------------


 

Annual Budget with the Monthly Report for January sent to the Persons described
in the preceding sentence.  WEST shall cause the Administrative Agent to
delivery a copy of the Maintenance Reserve Evaluation for each year with the
Monthly Report for the next month after it is received in such year, and the
Indenture Trustee shall include a copy of such Maintenance Reserve Evaluation
with the Monthly Report for such month sent to the Persons described in the
first sentence of this Section 2.13(a). WEST shall cause the Administrative
Agent to deliver to the Indenture Trustee and the Controlling Trustees with the
Monthly Report for each May, and the Indenture Trustee shall (or shall instruct
any Paying Agent to) distribute with the Monthly Report for each May to the
Persons described in the first sentence in this Section 2.13(a), a report,
substantially in the form attached as Exhibit G-2 hereto prepared by the
Administrative Agent and setting forth the information described therein (each,
an “Annual Report”).  The Indenture Trustee shall deliver, promptly upon written
request, a copy of each Monthly Report and Annual Report to any Holder or other
Secured Party and, at the written request of any Holder, to any prospective
purchaser of any Notes from such Holder. If any Series of Notes is then listed
on any stock exchange, the Indenture Trustee also shall provided a copy of each
Monthly Report and each Annual Report to the applicable listing agent on behalf
of such stock exchange.

 


(B)                                 AFTER THE END OF EACH CALENDAR YEAR BUT NOT
LATER THAN THE LATEST DATE PERMITTED BY LAW, THE ADMINISTRATIVE AGENT SHALL
DELIVER TO THE INDENTURE TRUSTEE, AND THE INDENTURE TRUSTEE SHALL (OR SHALL
INSTRUCT ANY PAYING AGENT TO) FURNISH TO EACH PERSON WHO AT ANY TIME DURING SUCH
CALENDAR YEAR WAS A NOTEHOLDER OF RECORD OF ANY SERIES OF NOTES, A STATEMENT
(FOR EXAMPLE, A FORM 1099 OR ANY OTHER MEANS REQUIRED BY LAW) PREPARED BY THE
ADMINISTRATIVE AGENT CONTAINING THE SUM OF THE AMOUNTS DETERMINED PURSUANT TO
EXHIBIT G-1 HERETO WITH RESPECT TO THE SERIES OF NOTES FOR SUCH CALENDAR YEAR
OR, IN THE EVENT SUCH PERSON WAS A NOTEHOLDER OF RECORD OF ANY SERIES DURING
ONLY A PORTION OF SUCH CALENDAR YEAR, FOR THE APPLICABLE PORTION OF SUCH
CALENDAR YEAR, AND SUCH OTHER ITEMS AS ARE READILY AVAILABLE TO THE
ADMINISTRATIVE AGENT AND WHICH A NOTEHOLDER SHALL REASONABLY REQUEST AS
NECESSARY FOR THE PURPOSE OF SUCH NOTEHOLDER’S PREPARATION OF ITS U.S. FEDERAL
INCOME OR OTHER TAX RETURNS.  SO LONG AS ANY OF THE NOTES ARE REGISTERED IN THE
NAME OF THE INITIAL DTC OR ITS NOMINEE, SUCH REPORT AND SUCH OTHER ITEMS WILL BE
PREPARED ON THE BASIS OF SUCH INFORMATION SUPPLIED TO THE ADMINISTRATIVE AGENT
BY THE INITIAL DTC AND THE DIRECT PARTICIPANTS, AND WILL BE DELIVERED BY THE
INDENTURE TRUSTEE, WHEN RECEIVED FROM THE ADMINISTRATIVE AGENT, TO THE DTC TO
THE APPLICABLE BENEFICIAL OWNERS IN THE MANNER DESCRIBED ABOVE.  IN THE EVENT
THAT ANY SUCH INFORMATION HAS BEEN PROVIDED BY ANY PAYING AGENT DIRECTLY TO SUCH
PERSON THROUGH OTHER TAX-RELATED REPORTS OR OTHERWISE, THE INDENTURE TRUSTEE IN
ITS CAPACITY AS PAYING AGENT SHALL NOT BE OBLIGATED TO COMPLY WITH SUCH REQUEST
FOR INFORMATION.


 


(C)                                  IF REQUIRED BY THE RELATED SUPPLEMENT FOR
ANY SERIES, THE TRUSTEE SHALL DISTRIBUTE A COPY OF THE PAYMENT DATE
SCHEDULE DELIVERED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 3.12(E) TO
THE HOLDERS OF THE NOTES OF SUCH SERIES PROMPTLY AFTER RECEIVING SUCH PAYMENT
DATE SCHEDULE.


 


(D)                                 AT SUCH TIME, IF ANY, AS THE NOTES OF ANY
SERIES ARE ISSUED IN THE FORM OF DEFINITIVE NOTES, THE INDENTURE TRUSTEE SHALL
PREPARE AND DELIVER THE INFORMATION DESCRIBED IN SECTION 2.13(B) TO EACH HOLDER
OF RECORD OF A DEFINITIVE NOTE OF SUCH SERIES FOR THE RELEVANT PERIOD OF
BENEFICIAL OWNERSHIP OF SUCH DEFINITIVE NOTE AS APPEARS ON THE RECORDS OF THE
INDENTURE TRUSTEE.

 

63

--------------------------------------------------------------------------------


 


(E)                                  FOLLOWING EACH PAYMENT DATE AND ANY OTHER
DATE SPECIFIED HEREIN FOR DISTRIBUTION OF ANY PAYMENTS WITH RESPECT TO THE NOTES
AND PRIOR TO A REDEMPTION, THE INDENTURE TRUSTEE SHALL CAUSE NOTICE THEREOF TO
BE GIVEN (I) BY PUBLICATION IN SUCH ENGLISH LANGUAGE NEWSPAPER OR NEWSPAPERS AS
THE INDENTURE TRUSTEE SHALL APPROVE HAVING A GENERAL CIRCULATION IN EUROPE, (II)
BY EITHER OF (A) THE INFORMATION CONTAINED IN SUCH NOTICE APPEARING ON THE
RELEVANT PAGE OF THE REUTERS SCREEN OR SUCH OTHER MEDIUM FOR THE ELECTRONIC
DISPLAY OF DATA AS MAY BE APPROVED BY THE INDENTURE TRUSTEE AND NOTIFIED TO
NOTEHOLDERS OR (B) PUBLICATION IN THE FINANCIAL TIMES AND THE WALL STREET
JOURNAL (NATIONAL EDITION) OR, IF EITHER NEWSPAPER SHALL CEASE TO BE PUBLISHED
OR TIMELY PUBLICATION THEREIN SHALL NOT BE PRACTICABLE, IN SUCH ENGLISH LANGUAGE
NEWSPAPER OR NEWSPAPERS AS THE INDENTURE TRUSTEE SHALL APPROVE HAVING A GENERAL
CIRCULATION IN EUROPE AND THE UNITED STATES AND (III) UNTIL SUCH TIME AS ANY
DEFINITIVE NOTES ARE ISSUED AND, SO LONG AS THE NOTES OF ANY SERIES ARE
REGISTERED WITH THE DTC, EUROCLEAR AND/OR CLEARSTREAM, DELIVERY OF THE RELEVANT
NOTICE TO THE DTC, EUROCLEAR AND/OR CLEARSTREAM FOR COMMUNICATION BY THEM TO
NOTEHOLDERS OF SUCH SERIES. NOTWITHSTANDING THE ABOVE, ANY NOTICE TO THE
NOTEHOLDERS OF ANY SERIES SPECIFYING A FLOATING INTEREST RATE FOR THE NOTES, ANY
PAYMENT DATE, ANY PRINCIPAL PAYMENT OR ANY PAYMENT OF PREMIUM, IF ANY, SHALL BE
VALIDLY GIVEN BY DELIVERY OF THE RELEVANT NOTICE TO THE DTC, EUROCLEAR AND/OR
CLEARSTREAM FOR COMMUNICATION BY THEM TO SUCH NOTEHOLDERS, WITHOUT THE NEED FOR
PUBLICATION IN THE IN AN ENGLISH LANGUAGE NEWSPAPER DESCRIBED IN CLAUSE (I) OF
THE PRECEDING SENTENCE.  IF ANY SERIES OF NOTES IS LISTED ON A STOCK EXCHANGE,
NOTICE SPECIFYING (A) AN INCREASE IN THE INTEREST RATE OF ANY SUCH SERIES OF
NOTES DUE TO CONVERSION STEP-UP INTEREST OR (B) REDEMPTION OF PRINCIPAL OF ANY
NOTES MUST BE PUBLISHED IN A DAILY NEWSPAPER OF GENERAL CIRCULATION IN THE
JURISDICTION IN WHICH SUCH STOCK EXCHANGE IS LOCATED FOR SO LONG AS ANY CLASS OF
NOTES IS LISTED ON SUCH STOCK EXCHANGE.  ANY SUCH NOTICE SHALL BE DEEMED TO HAVE
BEEN GIVEN ON THE FIRST DAY ON WHICH ANY OF SUCH CONDITIONS SHALL HAVE BEEN MET.


 


(F)                                    THE INDENTURE TRUSTEE SHALL BE AT LIBERTY
TO SANCTION SOME OTHER METHOD OF GIVING NOTICE TO THE NOTEHOLDERS OF ANY SERIES
IF, IN ITS OPINION, SUCH OTHER METHOD IS REASONABLE, HAVING REGARD TO THE NUMBER
AND IDENTITY OF THE NOTEHOLDERS OF SUCH SERIES AND/OR TO MARKET PRACTICE THEN
PREVAILING, IS IN THE BEST INTERESTS OF THE NOTEHOLDERS OF SUCH SERIES AND WILL
COMPLY WITH THE RULES OF ANY STOCK EXCHANGE ON WHICH ANY SERIES OF NOTES IS
LISTED AS CONFIRMED BY THE LISTING AGENT FOR SUCH STOCK EXCHANGE OR SUCH OTHER
STOCK EXCHANGE (IF ANY) ON WHICH THE NOTES OF SUCH SERIES ARE THEN LISTED, AND
ANY SUCH NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN ON SUCH DATE AS THE INDENTURE
TRUSTEE MAY APPROVE; PROVIDED THAT NOTICE OF SUCH METHOD IS GIVEN TO THE
NOTEHOLDERS OF SUCH SERIES IN SUCH MANNER AS THE INDENTURE TRUSTEE SHALL
REQUIRE.


 

Section 2.14                                CUSIP, CINS AND ISIN Numbers.

 

WEST in issuing the Notes may use “CUSIP”, “CINS”, “ISIN” or other
identification numbers (if then generally in use), and if so, the Indenture
Trustee shall use CUSIP numbers, CINS numbers, ISIN numbers or other
identification numbers, as the case may be, in notices of redemption or exchange
as a convenience to Holders; provided that any such notice shall state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of redemption or exchange and that
reliance may be placed only on the other identification numbers printed on the
Notes; provided further, that failure to use “CUSIP”, “CINS”, “ISIN” or other
identification numbers in any notice of redemption or exchange shall not affect
the validity or sufficiency of such notice.

 

64

--------------------------------------------------------------------------------


 

Section 2.15                                     Debt Treatment of Notes.  The
parties hereto agree, and the holders of the Notes by their purchase thereof
shall be deemed to have agreed, to treat the Notes as debt for U.S. federal
income tax purposes.

 

ARTICLE III

 

ACCOUNTS; PRIORITY OF PAYMENTS

 

Section 3.01                                Establishment of Accounts;
Investments.

 


(A)                                  ACCOUNTS.  THE ADMINISTRATIVE AGENT, ON
BEHALF AND AT THE DIRECTION OF WEST, WILL ESTABLISH ON OR BEFORE THE INITIAL
CLOSING DATE AND MAINTAIN IN THE NAME OF WEST ALL OF THE FOLLOWING ACCOUNTS: (I)
A COLLECTIONS ACCOUNT (THE “COLLECTIONS ACCOUNT”), (II) AN ENGINE REPLACEMENT
ACCOUNT (THE “ENGINE REPLACEMENT ACCOUNT”), (III) A SECURITY DEPOSIT ACCOUNT
(THE “SECURITY DEPOSIT ACCOUNT”), (IV) AN EXPENSE ACCOUNT (THE “EXPENSE
ACCOUNT”), (V) ONE ACCOUNT FOR EACH SERIES OF NOTES TO BE ISSUED ON THE INITIAL
CLOSING DATE (EACH, A “SERIES ACCOUNT”), (VI) A SENIOR RESTRICTED CASH ACCOUNT
(THE “SENIOR RESTRICTED CASH ACCOUNT”), (VII) A JUNIOR RESTRICTED CASH ACCOUNT
(THE “JUNIOR RESTRICTED CASH ACCOUNT”), (VIII) AN INTEREST RESERVE ACCOUNT FOR
THE SERIES A1 NOTES (THE “SERIES A1 INTEREST RESERVE ACCOUNT”), (IX) AN ENGINE
RESERVE ACCOUNT (THE “ENGINE RESERVE ACCOUNT”) AND (X) AN ENGINE ACQUISITION
ACCOUNT (THE “ENGINE ACQUISITION ACCOUNT”). FROM TIME TO TIME THEREAFTER,
INCLUDING ON ANY OTHER CLOSING DATE OR ANY FUNDING DATE, THE ADMINISTRATIVE
AGENT, ON BEHALF AND AT THE DIRECTION OF WEST, WILL ESTABLISH SUCH OTHER
ACCOUNTS AS MAY BE AUTHORIZED OR REQUIRED BY THIS INDENTURE AND THE OTHER
RELATED DOCUMENTS. EACH ACCOUNT ESTABLISHED OR TO BE ESTABLISHED HEREUNDER OR
UNDER ANY OTHER RELATED DOCUMENT SHALL BE (W) ESTABLISHED AND MAINTAINED (1)
INITIALLY WITH THE INITIAL OPERATING BANK, SO LONG AS THE INITIAL OPERATING BANK
HAS EITHER (A) A LONG-TERM UNSECURED DEBT RATING OF NOT LESS THAN “A” (OR THE
EQUIVALENT) BY EACH RATING AGENCY OR (2) A SHORT-TERM UNSECURED DEBT RATING OF
NOT LESS THAN “P-1” BY MOODY’S AND, IF RATED BY FITCH, OF NOT LESS THAN “F1” BY
FITCH AND (2) THEREAFTER, AT AN ELIGIBLE INSTITUTION, (X) AN ELIGIBLE ACCOUNT,
(Y) UNDER THE “CONTROL” OF THE SECURITY TRUSTEE (AS DEFINED IN THE UCC),
INCLUDING, INTER ALIA, THE SOLE POWER TO DIRECT WITHDRAWALS OR TRANSFERS FROM
THE ACCOUNTS, AND, TOGETHER WITH ALL AMOUNTS FROM TIME TO TIME ON DEPOSIT
THEREIN OR CREDITED THERETO, SHALL BE SUBJECT TO A FIRST PRIORITY PERFECTED
SECURITY INTEREST IN FAVOR OF THE SECURITY TRUSTEE, AND (Z) OTHERWISE MAINTAINED
IN ACCORDANCE WITH THE TERMS OF THE SECURITY TRUST AGREEMENT, THIS INDENTURE AND
THE OTHER RELATED DOCUMENTS.


 


(B)                                 ELIGIBLE ACCOUNTS.  IF, AT ANY TIME, ANY
ACCOUNT CEASES TO BE AN ELIGIBLE ACCOUNT, THE ADMINISTRATIVE AGENT OR AN AGENT
THEREOF SHALL, WITHIN TEN (10) BUSINESS DAYS, ESTABLISH A NEW ACCOUNT MEETING
THE CONDITIONS SET FORTH IN THIS SECTION 3.01 IN RESPECT OF SUCH ACCOUNT AND
TRANSFER ANY CASH OR INVESTMENTS IN THE EXISTING ACCOUNT TO SUCH NEW ACCOUNT;
AND FROM THE DATE SUCH NEW ACCOUNT IS ESTABLISHED, IT SHALL HAVE THE SAME
DESIGNATION AS THE EXISTING ACCOUNT.  IF AN OPERATING BANK SHOULD CHANGE AT ANY
TIME (INCLUDING, WITHOUT LIMITATION, ANY REPLACEMENT OF AN OPERATING BANK FOR
FAILING TO BE AN ELIGIBLE INSTITUTION), THEN THE ADMINISTRATIVE AGENT, ACTING ON
BEHALF OF THE SECURITY TRUSTEE, SHALL THEREUPON PROMPTLY ESTABLISH REPLACEMENT
ACCOUNTS AS NECESSARY AT THE SUCCESSOR OPERATING BANK AND TRANSFER THE BALANCE
OF FUNDS IN EACH ACCOUNT THEN MAINTAINED AT THE FORMER OPERATING BANK PURSUANT
TO THE TERMS OF THE ADMINISTRATIVE AGENCY AGREEMENT TO SUCH SUCCESSOR OPERATING
BANK.

 

65

--------------------------------------------------------------------------------


 


(C)                      WITHDRAWALS AND TRANSFERS.  THE SECURITY TRUSTEE SHALL
HAVE SOLE DOMINION AND CONTROL OVER THE ACCOUNTS (INCLUDING, INTER ALIA, THE
SOLE POWER TO DIRECT WITHDRAWALS OR TRANSFERS FROM THE ACCOUNTS), PROVIDED THAT
PRIOR TO THE DELIVERY OF A NOTICE OF SOLE CONTROL, THE ADMINISTRATIVE AGENT
SHALL BE PERMITTED TO DIRECT WITHDRAWALS AND TRANSFERS IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THE RELATED DOCUMENTS. THE ADMINISTRATIVE AGENT SHALL
MAKE WITHDRAWALS AND TRANSFERS FROM THE ACCOUNTS IN ACCORDANCE WITH THE TERMS OF
THE RELATED DOCUMENTS BASED ON THE MONTHLY REPORT.

 


(D)                     INVESTMENTS.  FOR SO LONG AS ANY NOTES REMAIN
OUTSTANDING, THE INDENTURE TRUSTEE, AT THE WRITTEN DIRECTION OF THE
ADMINISTRATIVE AGENT, SHALL, OR SHALL DIRECT THE OPERATING BANK HOLDING EACH
ACCOUNT IN WRITING, TO INVEST AND REINVEST THE FUNDS ON DEPOSIT IN THE ACCOUNTS
IN PERMITTED INVESTMENTS; PROVIDED, HOWEVER, THAT IF AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE INDENTURE TRUSTEE SHALL INVEST SUCH AMOUNT IN
PERMITTED INVESTMENTS DESCRIBED IN CLAUSE (D) OF THE DEFINITION THEREOF FROM THE
TIME OF RECEIPT THEREOF UNTIL SUCH TIME AS SUCH AMOUNTS ARE REQUIRED TO BE
DISTRIBUTED PURSUANT TO THE TERMS OF THIS INDENTURE.  IN THE ABSENCE OF WRITTEN
DIRECTION DELIVERED TO THE INDENTURE TRUSTEE FROM THE ADMINISTRATIVE AGENT, THE
INDENTURE TRUSTEE SHALL INVEST ANY FUNDS IN PERMITTED INVESTMENTS DESCRIBED IN
CLAUSE (D) OF THE DEFINITION THEREOF.  THE INDENTURE TRUSTEE SHALL MAKE SUCH
INVESTMENTS AND REINVESTMENTS IN ACCORDANCE WITH THE TERMS OF THE FOLLOWING
PROVISIONS:

 

(I)                                     THE PERMITTED INVESTMENTS SHALL HAVE
MATURITIES AND OTHER TERMS SUCH THAT SUFFICIENT FUNDS SHALL BE AVAILABLE TO MAKE
REQUIRED PAYMENTS PURSUANT TO THIS INDENTURE ON THE BUSINESS DAY IMMEDIATELY
PRECEDING THE FIRST PAYMENT DATE AFTER WHICH SUCH INVESTMENT IS MADE, IN THE
CASE OF INVESTMENTS OF FUNDS ON DEPOSIT IN THE COLLECTIONS ACCOUNT; AND

 

(II)                                  IF ANY FUNDS TO BE INVESTED ARE NOT
RECEIVED IN THE ACCOUNTS BY 1:00 P.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY,
SUCH FUNDS SHALL, IF POSSIBLE, BE INVESTED IN OVERNIGHT PERMITTED INVESTMENTS.

 


(E)                      TRANSFERS.  ON EACH PAYMENT DATE, PRIOR TO ANY
TRANSFERS TO OR FROM THE COLLECTIONS ACCOUNT ON SUCH PAYMENT DATE PURSUANT TO
SECTIONS 3.04, 3.05, 3.06, 3.07 AND 3.17 OR THE DISTRIBUTIONS PURSUANT TO
SECTION 3.13, THE ADMINISTRATIVE AGENT SHALL INSTRUCT EACH OPERATING BANK TO
TRANSFER TO THE COLLECTIONS ACCOUNT THE AMOUNT OF THE INVESTMENT EARNINGS IN THE
ACCOUNT OR ACCOUNTS WITH SUCH OPERATING BANK (EXCEPT AS MAY BE OTHERWISE
REQUIRED IN THE CASE OF SEGREGATED FUNDS).


 

Section 3.02                                Collections Account.

 


(A)                                  THE SERVICER WILL DIRECT ALL LESSEES TO
REMIT DIRECTLY TO THE COLLECTIONS ACCOUNT ALL LEASE PAYMENTS OWING, FROM TIME TO
TIME, PURSUANT TO THE TERMS OF EACH LEASE.  ADDITIONAL FUNDS MAY BE DEPOSITED
INTO THE COLLECTIONS ACCOUNT FROM THE SENIOR RESTRICTED CASH ACCOUNT IN
ACCORDANCE WITH SECTION 3.04, THE JUNIOR RESTRICTED CASH ACCOUNT IN ACCORDANCE
WITH SECTION 3.05, THE ENGINE RESERVE ACCOUNT IN ACCORDANCE WITH SECTION 3.06,
THE SECURITY DEPOSIT ACCOUNT IN ACCORDANCE WITH SECTION 3.07 AND THE ENGINE
REPLACEMENT ACCOUNT (OR QUALIFIED ESCROW ACCOUNTS HELD WITH QUALIFIED
INTERMEDIARIES) IN ACCORDANCE WITH SECTION 3.11. WEST


 

66

--------------------------------------------------------------------------------



 


ALSO MAY DIRECT THE INDENTURE TRUSTEE TO DEPOSIT IN THE COLLECTIONS ACCOUNT THE
AMOUNT OF ANY WAREHOUSE ADVANCE MADE PURSUANT TO SECTION 3.17.

 


(B)                                 AMOUNTS RECEIVED IN THE COLLECTIONS ACCOUNT
IN RESPECT OF SECURITY DEPOSITS AND MAINTENANCE RESERVE PAYMENTS WILL BE
TRANSFERRED, ON EACH PAYMENT DATE, DIRECTLY INTO THE SECURITY DEPOSIT ACCOUNT
AND THE ENGINE RESERVE ACCOUNT, RESPECTIVELY, AS PROVIDED IN THE PAYMENT DATE
SCHEDULE.  A PORTION OF ANY NET SALE PROCEEDS FROM A PERMITTED ENGINE
DISPOSITION RECEIVED IN THE COLLECTIONS ACCOUNT UP TO THE MODIFIED NET SALES
PROCEEDS FOR SUCH ENGINE DISPOSITION MAY BE TRANSFERRED TO THE ENGINE
REPLACEMENT ACCOUNT, TO THE EXTENT THAT WEST ELECTS TO REINVEST ALL OR A PORTION
OF SUCH MODIFIED NET SALE PROCEEDS IN A REPLACEMENT EXCHANGE IN ACCORDANCE WITH
SECTION 3.11 HEREOF.  ALL OF THE TRANSFERS OF FUNDS DESCRIBED IN THIS SECTION
3.02(B) WILL BE MADE PRIOR TO THE DISTRIBUTION OF THE AVAILABLE COLLECTIONS
AMOUNT PURSUANT TO SECTION 3.13.


 


(C)                                  IF WEST DETERMINES THAT IT IS NECESSARY OR
APPROPRIATE FOR TAX OR REGULATORY REASONS FOR A LESSEE OF AN ENGINE TO MAKE
LEASE PAYMENTS TO AN ACCOUNT OWNED BY THE LESSOR OF SUCH ENGINE, THE
ADMINISTRATIVE AGENT SHALL ESTABLISH AN ACCOUNT (A “LESSOR ACCOUNT”) IN THE NAME
OF SUCH LESSOR IN ACCORDANCE WITH SECTION 3.01 AND WEST SHALL CAUSE SUCH LESSOR
(I) TO DIRECT SUCH LESSEE TO MAKE ALL LEASE PAYMENTS TO SUCH ACCOUNT AND (II) TO
TAKE SUCH ACTIONS AS SHALL BE NECESSARY TO PLEDGE SUCH ACCOUNT TO THE SECURITY
TRUSTEE PURSUANT TO THE SECURITY TRUST AGREEMENT. THEREAFTER, THE ADMINISTRATIVE
AGENT SHALL DIRECT THE OPERATING BANK AT WHICH SUCH LESSOR ACCOUNT IS MAINTAINED
TO TRANSFER ALL FUNDS DEPOSITED IN SUCH LESSOR ACCOUNT TO THE COLLECTIONS
ACCOUNT PROMPTLY AND IN ANY EVENT NOT LATER THAN THE NEXT SUCCEEDING
DETERMINATION DATE AFTER SUCH FUNDS ARE DEPOSITED.


 

Section 3.03                                Engine Acquisition Account.

 


(A)                                  IN ORDER TO PROVIDE THE FUNDS NECESSARY TO
COMPLETE THE ACQUISITION OF ANY REMAINING ENGINES (OTHER THAN THE THIRD
REMAINING ENGINE) DURING THE DELIVERY PERIOD BEGINNING ON A CLOSING DATE, THE
INDENTURE TRUSTEE, AT THE WRITTEN DIRECTION OF THE ADMINISTRATIVE AGENT, WILL
DEPOSIT INTO THE ENGINE ACQUISITION ACCOUNT, FROM THE NET PROCEEDS OF THE SERIES
OF NOTES ISSUED ON SUCH CLOSING DATE, FUNDS IN AN AMOUNT EQUAL TO THE SUM OF THE
ALLOCATED AMOUNTS FOR SUCH REMAINING ENGINES, AS SUCH ALLOCATED AMOUNT MAY BE
ADJUSTED FOR CAPITAL IMPROVEMENTS AND/OR CASUALTIES PURSUANT TO THE RELATED
SUPPLEMENT BETWEEN THE CLOSING DATE AND A DELIVERY DATE. PROCEEDS OF BORROWINGS
UNDER THE WAREHOUSE NOTES THAT ARE TO BE USED TO FUND THE ACQUISITION OF THE
THIRD REMAINING ENGINE AND ANY ADDITIONAL ENGINES OR THE COST OF ANY MANDATORY
ENGINE MODIFICATIONS OR DISCRETIONARY ENGINE MODIFICATION ALSO SHALL BE
DEPOSITED IN THE ENGINE ACQUISITION ACCOUNT, FOR DISBURSEMENT ON THE APPLICABLE
FUNDING DATE OR DURING THE DELIVERY PERIOD BEGINNING ON SUCH FUNDING DATE.  TO
THE EXTENT THAT THE ACQUISITION OF ANY REMAINING ENGINE OR ANY SUCH ADDITIONAL
ENGINE IS TO BE FUNDED WITH ADDITIONAL EQUITY CONTRIBUTIONS FROM THE HOLDERS OF
THE BENEFICIAL INTEREST CERTIFICATES, SUCH EQUITY CONTRIBUTIONS ALSO SHALL BE
DEPOSITED IN THE ENGINE ACQUISITION ACCOUNT.  THE INDENTURE TRUSTEE SHALL
MAINTAIN RECORDS OF THE FUNDS ALLOCABLE TO THE REMAINING ENGINES TO BE ACQUIRED
IN EACH DELIVERY PERIOD AND THE FUNDS ALLOCABLE TO ANY SUCH ADDITIONAL ENGINES,
MANDATORY ENGINE MODIFICATIONS OR DISCRETIONARY ENGINE MODIFICATIONS.

 

67

--------------------------------------------------------------------------------


 


(B)                                 ON EACH DELIVERY DATE ON WHICH WEST ACQUIRES
A REMAINING ENGINE OR AN ADDITIONAL ENGINE (OR AN ENGINE INTEREST WITH RESPECT
TO A REMAINING ENGINE OR AN ADDITIONAL ENGINE), THE INDENTURE TRUSTEE, AT THE
WRITTEN DIRECTION OF THE ADMINISTRATIVE AGENT ACCOMPANIED BY A WRITTEN STATEMENT
OF THE ADMINISTRATIVE AGENT THAT ALL OF THE CONDITIONS FOR THE RELEASE OF FUNDS
UNDER THE RELATED DOCUMENTS AND FOR PAYMENT OF THE PURCHASE PRICE FOR SUCH
REMAINING ENGINE SPECIFIED IN THE ASSET TRANSFER AGREEMENT OR THE APPLICABLE
ACQUISITION AGREEMENT OR FOR SUCH ADDITIONAL ENGINE SPECIFIED IN THE APPLICABLE
ACQUISITION AGREEMENT HAVE BEEN SATISFIED, WILL TRANSFER FUNDS FROM THE ENGINE
ACQUISITION ACCOUNT TO WILLIS, IN THE CASE OF THE ASSET TRANSFER AGREEMENT, OR
TO THE APPLICABLE SELLER, IN THE CASE OF THE APPLICABLE ACQUISITION AGREEMENT,
IN EACH CASE IN THE AMOUNT SPECIFIED IN THE ASSET TRANSFER AGREEMENT OR SUCH
ACQUISITION AGREEMENT, AS APPLICABLE.


 


(C)                                  ON EACH FUNDING DATE OR OTHER BUSINESS DAY
ON WHICH WEST IS TO PAY THE PURCHASE PRICE OF A MANDATORY ENGINE MODIFICATION OR
DISCRETIONARY ENGINE MODIFICATION, IN WHOLE OR IN PART, THE INDENTURE TRUSTEE,
AT THE WRITTEN DIRECTION OF THE ADMINISTRATIVE AGENT ACCOMPANIED BY A WRITTEN
STATEMENT OF THE ADMINISTRATIVE AGENT THAT ALL OF THE CONDITIONS FOR THE RELEASE
OF FUNDS UNDER THE RELATED DOCUMENTS AND FOR PAYMENT OF ALL OR SUCH PORTION OF
THE PURCHASE PRICE OF SUCH MANDATORY ENGINE MODIFICATION OR DISCRETIONARY ENGINE
MODIFICATION SPECIFIED IN THE APPLICABLE MODIFICATION AGREEMENT HAVE BEEN
SATISFIED, WILL TRANSFER FUNDS FROM THE ENGINE ACQUISITION ACCOUNT TO THE
SUPPLIER OF SUCH MANDATORY ENGINE MODIFICATION OR DISCRETIONARY ENGINE
MODIFICATION, IN THE AMOUNT SPECIFIED IN THE APPLICABLE MODIFICATION AGREEMENT.


 


(D)                                 UPON THE EXPIRATION OR EARLIER TERMINATION
OF ANY DELIVERY PERIOD FOR ANY REMAINING ENGINES OR ADDITIONAL ENGINES, THE
INDENTURE TRUSTEE SHALL DIRECT THE OPERATING BANK HOLDING THE ENGINE ACQUISITION
ACCOUNT TO ALLOCATE ALL AMOUNTS THEN REMAINING ON DEPOSIT IN THE ENGINE
ACQUISITION ACCOUNT IN RESPECT OF SUCH REMAINING ENGINES OR ADDITIONAL ENGINES,
WHETHER OR NOT DELIVERED DURING SUCH DELIVERY PERIOD AMONG (I) THE HOLDERS OF
THE BENEFICIAL INTEREST CERTIFICATES THAT MADE EQUITY CONTRIBUTIONS IN RESPECT
OF SUCH REMAINING ENGINES AND ADDITIONAL ENGINES AND (II) THE OUTSTANDING SERIES
OF NOTES IN RESPECT OF WHICH PROCEEDS WERE DEPOSITED IN THE ENGINE ACQUISITION
ACCOUNT IN RESPECT OF SUCH REMAINING ENGINES AND ADDITIONAL ENGINES, IN
PROPORTION TO SUCH EQUITY CONTRIBUTIONS AND DEPOSITS AND (X) TO REMIT TO THE
HOLDERS OF THE BENEFICIAL INTEREST CERTIFICATES THE PORTION OF SUCH AMOUNTS
ALLOCABLE TO THEM AND (Y) TO TRANSFER TO A REDEMPTION/DEFEASANCE ACCOUNT FOR
EACH SERIES OF NOTES, THE PORTION OF SUCH AMOUNTS ALLOCABLE TO SUCH SERIES OF
NOTES, TO BE APPLIED TO THE REDEMPTION OF EACH SUCH SERIES OF NOTES AS PROVIDED
IN SECTION 3.15(B) HEREOF.


 

Section 3.04                                Senior Restricted Cash Account.

 


(A)                                  ON THE INITIAL CLOSING DATE, WEST SHALL
DEPOSIT (OR CAUSE TO BE DEPOSITED) IN THE SENIOR RESTRICTED CASH ACCOUNT CASH,
IN AN AMOUNT EQUAL TO THE SENIOR RESTRICTED CASH AMOUNT AS OF THE INITIAL
CLOSING DATE, OUT OF THE NET PROCEEDS OF THE SERIES A1 NOTES RECEIVED ON THE
INITIAL CLOSING DATE AND OUT OF THE LOANS MADE UNDER THE SERIES A2 NOTES ON THE
INITIAL CLOSING DATE.  ON EACH OTHER CLOSING DATE AND ON ANY FUNDING DATE, WEST
SHALL DEPOSIT (OR CAUSE TO BE DEPOSITED) IN THE SENIOR RESTRICTED CASH ACCOUNT
CASH, IN AN AMOUNT EQUAL TO FOUR PERCENT (4%) OF THE OUTSTANDING PRINCIPAL
BALANCE OF THE ADDITIONAL NOTES THAT ARE SERIES A NOTES ISSUED ON ANY SUCH
CLOSING DATE OR FOUR PERCENT (4%) OF THE AMOUNT OF LOANS BORROWED


 

68

--------------------------------------------------------------------------------



 


UNDER SERIES A WAREHOUSE NOTES ON ANY SUCH CLOSING DATE OR FUNDING DATE, AS
APPLICABLE, OUT OF THE NET PROCEEDS OF SUCH ADDITIONAL NOTES OR SUCH LOANS, AS
APPLICABLE.

 


(B)                                 ON EACH PAYMENT DATE ON WHICH THE AVAILABLE
COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR (B), IF
THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT IS LESS THAN THE SENIOR
RESTRICTED CASH AMOUNT AS OF SUCH PAYMENT DATE, THE INDENTURE TRUSTEE SHALL, IN
ACCORDANCE WITH THE PAYMENT DATE SCHEDULE DELIVERED PURSUANT TO SECTION 3.12(E)
HEREOF, DEPOSIT FUNDS INTO THE SENIOR RESTRICTED CASH ACCOUNT IN ORDER TO
RESTORE THE BALANCE THEREIN TO THE SENIOR RESTRICTED CASH AMOUNT AS OF SUCH
PAYMENT DATE, TO THE EXTENT OF THE AVAILABLE COLLECTIONS AMOUNT AS PROVIDED IN
SECTION 3.13.


 


(C)                                  ON EACH PAYMENT DATE ON WHICH THERE IS A
STATED INTEREST SHORTFALL IN RESPECT OF ONE OR MORE SERIES OF SERIES A NOTES OR
A HEDGE PAYMENT SHORTFALL IN RESPECT OF ONE OR MORE HEDGE COUNTERPARTIES, THE
INDENTURE TRUSTEE SHALL, IN ACCORDANCE WITH THE PAYMENT DATE SCHEDULE DELIVERED
PURSUANT TO SECTION 3.12(E) HEREOF, WITHDRAW FROM THE SENIOR RESTRICTED CASH
ACCOUNT AND DEPOSIT IN THE SERIES ACCOUNTS FOR THE SERIES A NOTES AN AMOUNT
EQUAL TO THE LESSER OF (I) THE AGGREGATE AMOUNT OF (X) THE STATED INTEREST
SHORTFALLS FOR ALL SERIES A NOTES AND (Y) THE HEDGE PAYMENT SHORTFALLS FOR ALL
HEDGE COUNTERPARTIES AND (II) THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT,
PROVIDED THAT IF THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT ON A
DETERMINATION DATE IS LESS THAN THE AGGREGATE AMOUNT DESCRIBED IN CLAUSE (I) FOR
THE RELATED PAYMENT DATE, THEN THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT
WILL BE ALLOCATED AMONG THE VARIOUS AFFECTED SERIES AND HEDGE COUNTERPARTIES IN
PROPORTION TO THE STATED INTEREST SHORTFALLS AND HEDGE PAYMENT SHORTFALLS. THE
EXCESS OF THE STATED INTEREST SHORTFALL OVER THE BALANCE SO ALLOCATED TO EACH
SERIES SHALL BE THE “NET STATED INTEREST SHORTFALL” FOR SUCH SERIES AND SHALL BE
ADDED TO THE STATED INTEREST AMOUNT OF SUCH SERIES FOR THE NEXT SUCCEEDING
PAYMENT DATE.  THE EXCESS OF THE HEDGE PAYMENT SHORTFALL OVER THE BALANCE SO
ALLOCATED TO EACH HEDGE COUNTERPARTY SHALL BE THE “NET HEDGE PAYMENT SHORTFALL”
FOR SUCH HEDGE COUNTERPARTY AND SHALL BE ADDED TO THE PERIODIC HEDGE PAYMENT DUE
TO SUCH HEDGE COUNTERPARTY FOR THE NEXT SUCCEEDING PAYMENT DATE.


 


(D)                                 ON EACH PAYMENT DATE ON WHICH THE AVAILABLE
COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR (B),
BEFORE MAKING ANY DISTRIBUTIONS PURSUANT TO SECTION 3.13, THE INDENTURE TRUSTEE,
IN ACCORDANCE WITH THE PAYMENT DATE SCHEDULE DELIVERED PURSUANT TO SECTION
3.12(E) HEREOF, SHALL DEPOSIT IN THE COLLECTIONS ACCOUNT THE EXCESS, IF ANY, OF
(A) THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT (AFTER GIVING EFFECT TO
ANY WITHDRAWALS THEREFROM TO BE MADE ON SUCH PAYMENT DATE PURSUANT TO SECTION
3.04(C)) OVER (B) THE SENIOR RESTRICTED CASH AMOUNT (DETERMINED AFTER GIVING
EFFECT TO ANY PAYMENTS OF PRINCIPAL ON THE SERIES A NOTES TO BE MADE ON SUCH
PAYMENT DATE).


 


(E)                                  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND A COLLATERAL LIQUIDATION NOTICE SHALL HAVE BEEN DELIVERED TO THE TRUSTEE, OR
ON THE LAST FINAL MATURITY DATE FOR ANY SERIES OF SERIES A NOTES, THEN THE
BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT (AFTER GIVING EFFECT TO ANY
WITHDRAWALS THEREFROM ON SUCH DATE PURSUANT TO SECTION 3.04(C)) SHALL BE
DEPOSITED INTO THE SERIES ACCOUNTS FOR THE SERIES A NOTES, ALLOCATED AMONG SUCH
SERIES ACCOUNTS IN PROPORTION TO THE OUTSTANDING PRINCIPAL BALANCES OF SUCH
SERIES OF SERIES A NOTES.

 

69

--------------------------------------------------------------------------------


 


(F)                                    THE AMOUNT OF THE SENIOR RESTRICTED CASH
AMOUNT MAY BE DECREASED BY THE CONTROLLING TRUSTEES FROM TIME TO TIME SUBJECT TO
OBTAINING A RATING AGENCY CONFIRMATION.


 

Section 3.05                                Junior Restricted Cash Account.

 


(A)                                  ON THE INITIAL CLOSING DATE, WEST SHALL
DEPOSIT (OR CAUSE TO BE DEPOSITED) IN THE JUNIOR RESTRICTED CASH ACCOUNT CASH,
IN AN AMOUNT EQUAL TO THE JUNIOR RESTRICTED CASH AMOUNT AS OF THE INITIAL
CLOSING DATE, OUT OF THE NET PROCEEDS OF THE SERIES B1 NOTES RECEIVED ON THE
INITIAL CLOSING DATE AND OUT OF THE LOANS MADE UNDER THE SERIES B2 NOTES ON THE
INITIAL CLOSING DATE.  ON EACH OTHER CLOSING DATE AND ON ANY FUNDING DATE, WEST
SHALL DEPOSIT (OR CAUSE TO BE DEPOSITED) IN THE JUNIOR RESTRICTED CASH ACCOUNT
CASH, IN AN AMOUNT EQUAL TO THREE PERCENT (3%) OF THE OUTSTANDING PRINCIPAL
BALANCE OF THE ADDITIONAL NOTES THAT ARE SERIES B NOTES ISSUED ON ANY SUCH
CLOSING DATE OR THREE PERCENT (3%) OF THE AMOUNT OF LOANS BORROWED UNDER SERIES
B WAREHOUSE NOTES ON ANY SUCH CLOSING DATE OR FUNDING DATE, AS APPLICABLE, OUT
OF THE NET PROCEEDS OF SUCH ADDITIONAL NOTES OR SUCH LOANS, AS APPLICABLE.


 


(B)                                 ON EACH PAYMENT DATE ON WHICH THE AVAILABLE
COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR (B), IF
THE BALANCE IN THE JUNIOR RESTRICTED CASH ACCOUNT IS LESS THAN THE JUNIOR
RESTRICTED CASH AMOUNT AS OF SUCH PAYMENT DATE, THE INDENTURE TRUSTEE SHALL, IN
ACCORDANCE WITH THE PAYMENT DATE SCHEDULE DELIVERED PURSUANT TO SECTION 3.12(E)
HEREOF, DEPOSIT FUNDS INTO THE JUNIOR RESTRICTED CASH ACCOUNT IN ORDER TO
RESTORE THE BALANCE THEREIN TO THE JUNIOR RESTRICTED CASH AMOUNT AS OF SUCH
PAYMENT DATE, TO THE EXTENT OF THE AVAILABLE COLLECTIONS AMOUNT AS PROVIDED IN
SECTION 3.13.


 


(C)                                  ON EACH PAYMENT DATE ON WHICH THERE IS A
BASE INTEREST SHORTFALL IN RESPECT OF ONE OR MORE SERIES OF SERIES B NOTES, THE
INDENTURE TRUSTEE SHALL, IN ACCORDANCE WITH THE PAYMENT DATE SCHEDULE DELIVERED
PURSUANT TO SECTION 3.12(E) HEREOF, WITHDRAW FROM THE JUNIOR RESTRICTED CASH
ACCOUNT AND DEPOSIT IN THE SERIES ACCOUNTS FOR THE SERIES B NOTES AN AMOUNT
EQUAL TO THE LESSER OF (I) THE AGGREGATE AMOUNT OF THE BASE INTEREST SHORTFALLS
FOR ALL SERIES B NOTES AND (II) THE BALANCE IN THE JUNIOR RESTRICTED CASH
ACCOUNT, PROVIDED THAT IF THE BALANCE IN THE JUNIOR RESTRICTED CASH ACCOUNT ON A
DETERMINATION DATE IS LESS THAN THE AGGREGATE AMOUNT OF SUCH BASE INTEREST
SHORTFALLS FOR THE RELATED PAYMENT DATE, THEN BALANCE IN THE JUNIOR RESTRICTED
CASH ACCOUNT WILL BE ALLOCATED AMONG THE VARIOUS AFFECTED SERIES IN PROPORTION
TO THE BASE INTEREST SHORTFALLS FOR SUCH SERIES.  THE EXCESS OF THE BASE
INTEREST SHORTFALL OVER THE BALANCE SO ALLOCATED TO EACH SERIES SHALL BE THE
“NET BASE INTEREST SHORTFALL” FOR SUCH SERIES AND SHALL BE ADDED TO THE BASE
INTEREST AMOUNT OF SUCH SERIES FOR THE NEXT SUCCEEDING PAYMENT DATE.


 


(D)                                 ON EACH PAYMENT DATE ON WHICH THE AVAILABLE
COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR (B),
BEFORE MAKING ANY DISTRIBUTIONS PURSUANT TO SECTION 3.13, THE INDENTURE TRUSTEE,
IN ACCORDANCE WITH THE PAYMENT DATE SCHEDULE DELIVERED PURSUANT TO SECTION
3.12(E) HEREOF, SHALL DEPOSIT IN THE COLLECTIONS ACCOUNT THE EXCESS, IF ANY, OF
(A) THE BALANCE IN THE JUNIOR RESTRICTED CASH ACCOUNT (AFTER GIVING EFFECT TO
ANY WITHDRAWALS THEREFROM TO BE MADE ON SUCH PAYMENT DATE PURSUANT TO SECTION
3.04(C)) OVER (B) THE JUNIOR RESTRICTED CASH AMOUNT (DETERMINED AFTER GIVING
EFFECT TO ANY PAYMENTS OF PRINCIPAL ON THE SERIES B NOTES TO BE MADE ON SUCH
PAYMENT DATE).

 

70

--------------------------------------------------------------------------------


 


(E)                                  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND A COLLATERAL LIQUIDATION NOTICE SHALL HAVE BEEN DELIVERED TO THE INDENTURE
TRUSTEE, OR ON THE LAST FINAL MATURITY DATE FOR ANY SERIES OF SERIES B NOTES,
THEN THE BALANCE IN THE JUNIOR RESTRICTED CASH ACCOUNT (AFTER GIVING EFFECT TO
ANY WITHDRAWALS THEREFROM ON SUCH DATE PURSUANT TO SECTION 3.04(C)) SHALL BE
DEPOSITED INTO THE SERIES ACCOUNTS FOR THE SERIES B NOTES, ALLOCATED AMONG SUCH
SERIES ACCOUNTS IN PROPORTION TO THE OUTSTANDING PRINCIPAL BALANCES OF SUCH
SERIES OF SERIES B NOTES.


 


(F)                                    THE AMOUNT OF THE JUNIOR RESTRICTED CASH
AMOUNT MAY BE DECREASED FROM TIME TO TIME SUBJECT TO THE FOLLOWING CONDITIONS:
(I) A RATING AGENCY CONFIRMATION IS OBTAINED; AND (II) THE CONTROL PARTY FOR
EACH OUTSTANDING SERIES OF SERIES B NOTES CONSENTS TO SUCH CHANGE.


 

Section 3.06                                Engine Reserve Account.

 


(A)                                  ON EACH CLOSING DATE AND ON EACH DELIVERY
DATE FOR A REMAINING ENGINE OR AN ADDITIONAL ENGINE, WEST SHALL DEPOSIT (OR
CAUSE TO BE DEPOSITED) INTO THE ENGINE RESERVE ACCOUNT THE AMOUNT OF MAINTENANCE
RESERVE PAYMENT BALANCES, IF ANY, RECEIVED FROM WILLIS OR ANY OTHER PERSON
PURSUANT TO THE TERMS OF THE ASSET TRANSFER AGREEMENT OR THE APPLICABLE
ACQUISITION AGREEMENT OR HELD BY WEST FUNDING OR ANY ENGINE TRUST WITH RESPECT
TO THE ENGINES DELIVERED ON SUCH CLOSING DATE OR DELIVERY DATE, DIRECTLY OR
INDIRECTLY BY THE TRANSFER OF WEST FUNDING OR ANY OTHER ENGINE SUBSIDIARY OR ANY
ENGINE TRUST.  ON EACH PAYMENT DATE, PRIOR TO THE DISTRIBUTION OF AMOUNTS ON
DEPOSIT IN THE COLLECTIONS ACCOUNT PURSUANT TO SECTION 3.13 HEREOF, AND FROM
TIME TO TIME BETWEEN PAYMENT DATES, THE ADMINISTRATIVE AGENT OR, IF APPLICABLE,
THE INDENTURE TRUSTEE SHALL DIRECT THE OPERATING BANK TO TRANSFER FROM THE
COLLECTIONS ACCOUNT TO THE ENGINE RESERVE ACCOUNT THE AMOUNT OF ANY MAINTENANCE
RESERVE PAYMENTS THEN ON DEPOSIT IN THE COLLECTIONS ACCOUNT.


 


(B)                                 THE INDENTURE TRUSTEE WILL MAINTAIN ONE
SUB-ACCOUNT IN THE ENGINE RESERVE ACCOUNT FOR EACH ENGINE IN RESPECT OF THE
MAINTENANCE RESERVE PAYMENT BALANCES THAT WERE TRANSFERRED AND ALL MAINTENANCE
RESERVE PAYMENTS THEREAFTER MADE BY THE LESSEES OF SUCH ENGINE (THE “ENGINE
SUB-ACCOUNT” FOR SUCH ENGINE), PROVIDED THAT, IF ANY MAINTENANCE RESERVE
PAYMENTS IN RESPECT OF AN ENGINE ARE REQUIRED, PURSUANT TO THE TERMS OF THE
APPLICABLE LEASE, TO BE MAINTAINED AS SEGREGATED FUNDS, THE ENGINE SUB-ACCOUNT
FOR SUCH ENGINE SHALL IDENTIFY SUCH MAINTENANCE RESERVE PAYMENTS AS SEGREGATED
FUNDS ALLOCABLE TO SUCH LEASE AND, IF APPLICABLE, THE AMOUNT OF THE INVESTMENT
EARNINGS ON SUCH MAINTENANCE RESERVE PAYMENTS AS SEGREGATED FUNDS.


 


(C)                                  WEST SHALL CAUSE THE SERVICER TO MAINTAIN A
RECORD OF THE ENGINE SUB-ACCOUNTS IN THE ENGINE RESERVE ACCOUNT ALLOCABLE TO THE
ENGINES AS WELL AS A SEPARATE SUB-ACCOUNT (THE “PORTFOLIO SUB-ACCOUNT”) FOR ALL
ENGINE RESERVE DEPOSITS DEPOSITED IN THE ENGINE RESERVE ACCOUNT AND TO DELIVER
TO THE INDENTURE TRUSTEE, NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, TWO
BUSINESS DAYS PRIOR TO EACH PAYMENT DATE, A RECONCILIATION OF THE AMOUNTS
DEPOSITED IN AND DISBURSED FROM THE ENGINE RESERVE ACCOUNT IN THE AGGREGATE AND
FROM EACH SUB-ACCOUNT THEREIN DURING THE PRECEDING COLLECTION PERIOD. 
MAINTENANCE RESERVE PAYMENTS IN RESPECT OF AN ENGINE WILL BE APPLIED TO INCREASE
THE BALANCE OF THE ENGINE SUB-ACCOUNT FOR SUCH ENGINE, AND ANY REIMBURSEMENTS TO
THE LESSEE OF AN ENGINE WILL BE APPLIED TO REDUCE THE BALANCE OF THE ENGINE
SUB-ACCOUNT FOR SUCH ENGINE. ANY WITHDRAWAL FROM THE ENGINE RESERVE ACCOUNT TO
FUND A MANDATORY MODIFICATION ON AN ENGINE WILL BE APPLIED FIRST TO REDUCE THE
BALANCE OF THE ENGINE


 

71

--------------------------------------------------------------------------------



 


SUB-ACCOUNT FOR SUCH ENGINE AND THEN TO REDUCE BALANCE IN THE PORTFOLIO
SUB-ACCOUNT (WHICH BALANCE MAY BE NEGATIVE).

 


(D)                                 IF AN ENGINE IS SUBJECT TO A PERMITTED
ENGINE DISPOSITION, THEN, EXCEPT AS OTHERWISE PROVIDED IN THE APPLICABLE LEASE
OR ENGINE DISPOSITION AGREEMENT, THE INDENTURE TRUSTEE, AT THE WRITTEN DIRECTION
OF THE ADMINISTRATIVE AGENT, SHALL TRANSFER THE BALANCE IN THE ENGINE
SUB-ACCOUNT IN THE ENGINE RESERVE ACCOUNT ALLOCABLE TO SUCH ENGINE TO THE
COLLECTIONS ACCOUNT, UNLESS WEST SHALL ELECT TO TRANSFER ALL OR A PORTION OF
SUCH BALANCE TO THE ENGINE REPLACEMENT ACCOUNT OR TO A QUALIFIED ESCROW ACCOUNT
AS PART OF THE DISPOSITION PROCEEDS TO BE REINVESTED IN A REPLACEMENT EXCHANGE
IN ACCORDANCE WITH SECTION 3.11.


 


(E)                                  THE ADMINISTRATIVE AGENT MAY DIRECT THE
INDENTURE TRUSTEE IN WRITING ON EACH PAYMENT DATE AND FROM TIME TO TIME BETWEEN
PAYMENT DATES TO WITHDRAW FUNDS FROM THE ENGINE RESERVE ACCOUNT FOR ANY OR ALL
OF THE FOLLOWING PURPOSES:  (I) TO MAKE REIMBURSEMENTS TO A LESSEE FOR
MAINTENANCE COSTS TO THE EXTENT REQUIRED OR PERMITTED UNDER THE TERMS OF THE
RELEVANT LEASE WITH SUCH LESSEE BUT NOT IN EXCESS OF THE BALANCE IN THE ENGINE
SUB-ACCOUNT FOR THE ENGINE SUBJECT TO SUCH LEASE, AND (II) SUBJECT TO THE
RECEIPT OF THE TRUSTEE RESOLUTIONS REQUIRED BY SECTION 5.03(C) HEREOF, TO PAY
FOR THE COST OF PERFORMING MANDATORY ENGINE MODIFICATIONS TO THE EXTENT
PERMITTED BY SECTION 5.03(C) HEREOF.


 


(F)                                    IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND A COLLATERAL LIQUIDATION NOTICE SHALL HAVE BEEN DELIVERED TO THE
INDENTURE TRUSTEE, (I) THE INDENTURE TRUSTEE SHALL TRANSFER THE BALANCE OF THE
PORTFOLIO SUB-ACCOUNT TO THE COLLECTIONS ACCOUNT AS DIRECTED IN SUCH COLLATERAL
LIQUIDATION NOTICE AND (II) THE CONTROL PARTIES REPRESENTING A MAJORITY OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE SENIOR SERIES MAY DIRECT THE INDENTURE
TRUSTEE TO TRANSFER TO THE COLLECTIONS ACCOUNT THE BALANCE IN THE ENGINE
SUB-ACCOUNT OF ANY ENGINE THAT HAS BEEN ACTIVELY REMARKETED FOR A PERIOD OF AT
LEAST SIX (6) MONTHS WITHOUT HAVING BEEN SOLD OR LEASED.


 

Section 3.07                                Security Deposit Account.

 


(A)                                  ON EACH CLOSING DATE AND ON EACH DELIVERY
DATE FOR A REMAINING ENGINE OR AN ADDITIONAL ENGINE, WEST SHALL DEPOSIT (OR
CAUSE TO BE DEPOSITED) INTO THE SECURITY DEPOSIT ACCOUNT ALL SECURITY DEPOSITS,
IF ANY, HELD BY WILLIS OR ANY OTHER PERSON PURSUANT TO THE TERMS OF THE ASSET
TRANSFER AGREEMENT OR THE APPLICABLE ACQUISITION AGREEMENT OR HELD BY WEST
FUNDING OR ANY ENGINE TRUST WITH RESPECT TO THE ENGINES DELIVERED ON SUCH
CLOSING DATE OR DELIVERY DATE, DIRECTLY OR INDIRECTLY BY THE TRANSFER OF WEST
FUNDING OR ANY OTHER ENGINE SUBSIDIARY OR ANY ENGINE TRUST.  ON EACH PAYMENT
DATE, PRIOR TO THE DISTRIBUTION OF AMOUNTS ON DEPOSIT IN THE COLLECTIONS ACCOUNT
PURSUANT TO SECTION 3.13 HEREOF, AND FROM TIME TO TIME BETWEEN PAYMENT DATES,
THE ADMINISTRATIVE AGENT SUBJECT TO CLAUSES (C) AND (D) OF THIS SECTION 3.07
SHALL DIRECT THE OPERATING BANK TO TRANSFER FROM THE COLLECTIONS ACCOUNT TO THE
SECURITY DEPOSIT ACCOUNT THE AMOUNT OF ANY SECURITY DEPOSITS THEN ON DEPOSIT IN
THE COLLECTIONS ACCOUNT.


 


(B)                                 THE INDENTURE TRUSTEE WILL MAINTAIN A
SUB-ACCOUNT (EACH, A “LEASE SUB-ACCOUNT”) ALLOCATING THE BALANCE IN THE SECURITY
DEPOSIT ACCOUNT TO EACH LEASE IN RESPECT OF WHICH SECURITY DEPOSITS WERE
TRANSFERRED OR RECEIVED PROVIDED THAT, IF ANY SECURITY DEPOSITS ARE REQUIRED,
PURSUANT TO THE TERMS OF THE APPLICABLE LEASES, TO BE MAINTAINED AS SEGREGATED
FUNDS,


 

72

--------------------------------------------------------------------------------



 


THE LEASE SUB-ACCOUNTS FOR SUCH LEASES SHALL IDENTIFY THE SECURITY DEPOSITS AS
SEGREGATED FUNDS ALLOCABLE TO EACH SUCH LEASE AND, IF APPLICABLE, THE AMOUNT OF
THE INVESTMENT EARNINGS ON SUCH SECURITY DEPOSITS.

 


(C)                                  THE ADMINISTRATIVE AGENT MAY DIRECT THE
INDENTURE TRUSTEE IN WRITING TO WITHDRAW FUNDS ON DEPOSIT IN ANY LEASE
SUB-ACCOUNT IN THE SECURITY DEPOSIT ACCOUNT AND (I) TRANSFER SUCH FUNDS TO THE
COLLECTIONS ACCOUNT IN SATISFACTION OF THE OBLIGATIONS OF THE LESSEE UNDER SUCH
LEASE, BUT ONLY TO THE EXTENT OF THE SECURITY DEPOSIT ALLOCABLE TO SUCH LEASE OR
(II) REMIT SUCH FUNDS TO THE APPLICABLE LESSEE AS MAY BE REQUIRED OR PERMITTED
UNDER THE TERMS OF THE RELEVANT LEASE.


 


(D)                                 IF A LESSEE DOES NOT HAVE ANY RIGHT TO
RECEIVE A REFUND OR REIMBURSEMENT OF ITS SECURITY DEPOSIT, OR A LESSEE
RELINQUISHES ITS RIGHT TO RECEIVE A REFUND OR REIMBURSEMENT OF ITS SECURITY
DEPOSIT UPON THE EXPIRATION OR EARLIER TERMINATION OF A LEASE (INCLUDING A
TERMINATION AS THE RESULT OF THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER SUCH
LEASE), THE ADMINISTRATIVE AGENT SHALL DIRECT THE INDENTURE TRUSTEE, IN WRITING,
TO TRANSFER SUCH SECURITY DEPOSIT TO THE COLLECTIONS ACCOUNT UPON SUCH
EXPIRATION OR EARLIER TERMINATION.


 

Section 3.08                                Expense Account.

 


(A)                                  ON EACH CLOSING DATE AND FUNDING DATE, THE
ADMINISTRATIVE AGENT SHALL DIRECT THE OPERATING BANK IN WRITING TO (I) PAY TO
SUCH PERSONS AS SHALL BE SPECIFIED BY THE ADMINISTRATIVE AGENT SUCH ISSUANCE
EXPENSES AS SHALL BE DUE AND PAYABLE IN CONNECTION WITH THE ISSUANCE AND SALE OF
THE INITIAL NOTES ON THE INITIAL CLOSING DATE AND THE ADDITIONAL NOTES ON ANY
OTHER CLOSING DATE AND IN CONNECTION WITH THE BORROWINGS ON ANY SUCH FUNDING
DATE, AND (II) TRANSFER TO THE EXPENSE ACCOUNT THE REQUIRED EXPENSE DEPOSIT, IN
EACH CASE OUT OF THE NET PROCEEDS OF THE NOTES ISSUED ON SUCH CLOSING DATE OR
THE LOANS MADE ON SUCH CLOSING DATE OR FUNDING DATE OR A COMBINATION OF BOTH.


 


(B)                                 ON EACH PAYMENT DATE, THE ADMINISTRATIVE
AGENT WILL, IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS SET FORTH IN SECTION
3.13 HEREOF, DIRECT THE INDENTURE TRUSTEE, IN WRITING, TO PAY ANY OPERATING
EXPENSES THAT ARE DUE AND PAYABLE ON SUCH PAYMENT DATE AND TO TRANSFER TO THE
EXPENSE ACCOUNT FUNDS IN AN AMOUNT EQUAL TO THE REQUIRED EXPENSE DEPOSIT.


 


(C)                                  ON ANY BUSINESS DAY BETWEEN PAYMENT DATES,
THE ADMINISTRATIVE AGENT MAY DIRECT THE INDENTURE TRUSTEE, IN WRITING, TO
WITHDRAW FUNDS FROM THE EXPENSE ACCOUNT IN ORDER TO PAY ANY OPERATING EXPENSES
THEN DUE AND PAYABLE.


 


(D)                                 ON THE LAST FINAL MATURITY DATE FOR ALL
SERIES OF NOTES, AFTER PAYMENT OF ALL OPERATING EXPENSES DUE ON SUCH FINAL
MATURITY DATE, THE INDENTURE TRUSTEE SHALL TRANSFER THE BALANCE IN THE EXPENSE
ACCOUNT TO THE COLLECTIONS ACCOUNT FOR DISTRIBUTION IN ACCORDANCE WITH THE
PRIORITY OF PAYMENTS SET FORTH IN SECTION 3.13 HEREOF.


 

Section 3.09                                Series Accounts.

 


(A)                                  UPON THE ISSUANCE OF NOTES OF ANY SERIES
FOR WHICH A SERIES ACCOUNT WAS NOT PREVIOUSLY ESTABLISHED, THE ADMINISTRATIVE
AGENT SHALL CAUSE TO BE ESTABLISHED AND MAINTAINED A SERIES ACCOUNT FOR SUCH
SERIES OF NOTES.

 

73

--------------------------------------------------------------------------------


 


(B)                                 ON EACH PAYMENT DATE, AMOUNTS WILL BE
DEPOSITED INTO EACH SERIES ACCOUNT IN ACCORDANCE WITH SECTION 3.04, SECTION
3.05, SECTION 3.10 AND SECTION 3.13 HEREOF.


 


(C)                                  ALL AMOUNTS TRANSFERRED TO A SERIES ACCOUNT
FOR ANY SERIES OF NOTES IN ACCORDANCE WITH SECTION 3.04, SECTION 3.05, SECTION
3.10 AND SECTION 3.13 HEREOF SHALL BE APPLIED TO THE PAYMENT OF SUCH SERIES OF
NOTES IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE AND THE RELATED SUPPLEMENT.


 

Section 3.10                                Redemption/Defeasance Account.

 


(A)                                  UPON THE SENDING OF A REDEMPTION NOTICE IN
RESPECT OF ANY SERIES OF NOTES OR AN ELECTION BY WEST TO EFFECT A LEGAL
DEFEASANCE OR COVENANT DEFEASANCE OF ANY SERIES OF NOTES PURSUANT TO ARTICLE XII
HEREOF, THE INDENTURE TRUSTEE WILL ESTABLISH A REDEMPTION/DEFEASANCE ACCOUNT TO
RETAIN THE PROCEEDS TO BE USED IN ORDER TO REDEEM OR DEFEASE SUCH SERIES.


 


(B)                                 AMOUNTS SHALL BE DEPOSITED INTO ANY
REDEMPTION/DEFEASANCE ACCOUNT IN ACCORDANCE WITH SECTIONS 3.15 AND 3.16 HEREOF.


 


(C)                                  ON EACH REDEMPTION DATE, THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE INDENTURE TRUSTEE, SHALL TRANSFER A PORTION OF THE
PROCEEDS OF ANY REDEMPTION OF ANY SERIES OF NOTES EQUAL TO THE REDEMPTION PRICE
OF SUCH SERIES OF NOTES FROM THE REDEMPTION/DEFEASANCE ACCOUNT, ESTABLISHED IN
RESPECT OF SUCH REDEMPTION TO THE SERIES ACCOUNT FOR SUCH SERIES OF NOTES IN
EACH CASE IN ACCORDANCE WITH SECTIONS 3.15 AND 3.16 HEREOF AND TRANSFER THE
BALANCE OF SUCH PROCEEDS TO THE EXPENSE ACCOUNT.


 


(D)                                 ON EACH PAYMENT DATE, IN RESPECT OF ANY
SERIES OF NOTES THAT IS THE SUBJECT OF A LEGAL DEFEASANCE OR COVENANT
DEFEASANCE, THE ADMINISTRATIVE AGENT, ON BEHALF OF THE INDENTURE TRUSTEE, SHALL
TRANSFER FROM THE REDEMPTION/DEFEASANCE ACCOUNT TO THE HOLDERS OF SUCH NOTES THE
PAYMENTS OF PRINCIPAL AND INTEREST DUE ON SUCH NOTES IN ACCORDANCE WITH THE
TERMS OF SUCH DEFEASANCE.


 

Section 3.11                                Engine Replacement Account.

 


(A)                                  WEST MAY ELECT, BY NOTICE TO THE INDENTURE
TRUSTEE IN WRITING, NOT LATER THAN THE LAST BUSINESS DAY PRECEDING THE LATER OF
THE DATE OF ANY PERMITTED ENGINE DISPOSITION AND THE DATE ON WHICH THE NET SALE
PROCEEDS OF SUCH PERMITTED ENGINE DISPOSITION ARE RECEIVED, TO DEPOSIT ALL OR A
PORTION OF (I) THE MODIFIED NET SALE PROCEEDS REALIZED FROM SUCH PERMITTED
ENGINE DISPOSITION, WHETHER OR NOT INITIALLY DEPOSITED IN THE COLLECTIONS
ACCOUNT, AND (II) THE BALANCE IN THE ENGINE SUB-ACCOUNT WITHIN THE ENGINE
RESERVE ACCOUNT ALLOCABLE TO SUCH ENGINE IN (X) THE ENGINE REPLACEMENT ACCOUNT
OR (Y) A QUALIFIED ESCROW ACCOUNT MAINTAINED BY A QUALIFIED INTERMEDIARY,
PROVIDED THAT SUCH WRITTEN DIRECTION SHALL BE ACCOMPANIED BY A TRUSTEE
RESOLUTION THAT SUCH ELECTION HAS BEEN MADE AND THAT THE REQUIREMENTS OF
SECTIONS 5.03(A) IN RESPECT OF SUCH PERMITTED ENGINE DISPOSITION HAVE BEEN
SATISFIED.  THE INDENTURE TRUSTEE SHALL DEPOSIT IN THE COLLECTIONS ACCOUNT ALL
OR ANY PORTION OF THE NET SALE PROCEEDS REALIZED FROM ANY PERMITTED ENGINE
DISPOSITION AS TO WHICH THE DIRECTION DESCRIBED IN THE PRECEDING SENTENCE IS NOT
RECEIVED BY THE END OF THE LAST BUSINESS DAY PRECEDING THE LATER OF THE DATE OF
ANY ENGINE DISPOSITION AND THE DATE ON WHICH SUCH NET SALE PROCEEDS ARE
RECEIVED.

 

74

--------------------------------------------------------------------------------


 


(B)                                 WEST MAY ELECT TO APPLY THE DISPOSITION
PROCEEDS FROM A PERMITTED ENGINE DISPOSITION DEPOSITED IN THE ENGINE REPLACEMENT
ACCOUNT OR A QUALIFIED ESCROW ACCOUNT PURSUANT TO SECTION 3.11(A) IN A PERMITTED
ENGINE ACQUISITION OR TO FUND THE PURCHASE PRICE OF A QUALIFIED ENGINE
MODIFICATION AT ANY TIME DURING THE REPLACEMENT PERIOD BEGINNING ON THE DATE OF
SUCH PERMITTED ENGINE DISPOSITION.  ON EACH DELIVERY DATE OR FUNDING DATE DURING
THE REPLACEMENT PERIOD IN RESPECT OF A PERMITTED ENGINE DISPOSITION AND ON WHICH
WEST ACQUIRES AN ADDITIONAL ENGINE (OR AN ENGINE INTEREST WITH RESPECT TO AN
ADDITIONAL ENGINE) FROM A SELLER IN A PERMITTED ENGINE ACQUISITION OR DISBURSES
ALL OR A PORTION OF THE PURCHASE PRICE OF A QUALIFIED ENGINE MODIFICATION TO A
SUPPLIER, THE INDENTURE TRUSTEE, AT THE WRITTEN DIRECTION OF THE SERVICER
ACCOMPANIED BY (X) A WRITTEN STATEMENT OF THE SERVICER THAT ALL OF THE
CONDITIONS FOR PAYMENT OF THE PURCHASE PRICE FOR SUCH ADDITIONAL ENGINE
SPECIFIED IN THE APPLICABLE ACQUISITION AGREEMENT OR FOR SUCH QUALIFIED ENGINE
MODIFICATIONS IN THE APPLICABLE MODIFICATION AGREEMENT HAVE BEEN SATISFIED AND
(Y) A TRUSTEE RESOLUTION THAT WEST HAS ELECTED TO APPLY THE DISPOSITION PROCEEDS
FROM SUCH PERMITTED ENGINE DISPOSITION FOR SUCH PURPOSE AND THAT THE
REQUIREMENTS OF SECTION 5.03(B) OR 5.03(C), AS APPLICABLE, HAVE BEEN SATISFIED,
WILL (I) TRANSFER FUNDS IN AN AMOUNT EQUAL TO THE PURCHASE PRICE FOR SUCH
ADDITIONAL ENGINE OR QUALIFIED ENGINE MODIFICATIONS FROM THE ENGINE REPLACEMENT
ACCOUNT TO THE APPLICABLE SELLER OR SUPPLIER OR (II) DIRECT THE QUALIFIED
INTERMEDIARY TO ACQUIRE SUCH ADDITIONAL ENGINE AND TRANSFER SUCH ADDITIONAL
ENGINE TO THE APPLICABLE WEST SUBSIDIARY.


 


(C)                                  THE QUALIFIED INTERMEDIARY SHALL TRANSFER
ANY DISPOSITION PROCEEDS FROM AN ENGINE DISPOSITION REMAINING IN A QUALIFIED
ESCROW ACCOUNT TO THE COLLECTIONS ACCOUNT AT THE END OF THE APPLICABLE
REPLACEMENT PERIOD, AND THE INDENTURE TRUSTEE, WITHOUT FURTHER DIRECTION FROM
THE SERVICER OR THE ADMINISTRATIVE AGENT, SHALL TRANSFER ANY DISPOSITION
PROCEEDS FROM AN ENGINE DISPOSITION REMAINING IN THE ENGINE REPLACEMENT ACCOUNT
AT THE END OF THE REPLACEMENT PERIOD APPLICABLE TO SUCH ENGINE DISPOSITION TO
THE COLLECTIONS ACCOUNT ON THE NEXT BUSINESS DAY AFTER THE END OF SUCH
REPLACEMENT PERIOD.  ALL DISPOSITION PROCEEDS SO TRANSFERRED TO THE COLLECTIONS
ACCOUNT MAY NOT BE WITHDRAWN THEREFROM PURSUANT TO SECTION 3.11(A) OR OTHERWISE,
EXCEPT FOR DISTRIBUTION IN ACCORDANCE WITH SECTION 3.13.


 

Section 3.12                                Calculations.

 

(a)                                  As soon as reasonably practicable after
each Determination Date, but in no event later than 12:00 noon (New York City
time) on the third Business Day prior to the immediately succeeding Payment
Date, WEST shall cause the Administrative Agent, based on information known to
it or Relevant Information provided to it, determine the amount of Collections
received during the Collection Period ending on such Determination Date
(including the amount of any investment earnings on the Balances in the
Collections Account, if any, as of such Determination Date) and shall calculate
the following amounts:

 

(I)                                     (A) THE BALANCES IN THE COLLECTIONS
ACCOUNT, THE EXPENSE ACCOUNT, THE ENGINE RESERVE ACCOUNT, THE SENIOR RESTRICTED
CASH ACCOUNT, THE JUNIOR RESTRICTED CASH ACCOUNT, EACH INTEREST RESERVE ACCOUNT,
THE MAINTENANCE RESERVE ACCOUNT, THE SECURITY DEPOSIT ACCOUNT, THE ENGINE
ACQUISITION ACCOUNT AND THE ENGINE REPLACEMENT ACCOUNT ON SUCH DETERMINATION
DATE, AND (B) THE AMOUNT OF INVESTMENT EARNINGS (NET OF LOSSES AND INVESTMENT
EXPENSES), IF ANY, ON INVESTMENTS OF FUNDS ON DEPOSIT THEREIN DURING SUCH
COLLECTION PERIOD;

 

75

--------------------------------------------------------------------------------


 

(II)                                  (A) THE REQUIRED EXPENSE AMOUNT FOR SUCH
PAYMENT DATE AND (B) THE EXCESS, IF ANY, OF THE REQUIRED EXPENSE RESERVE FOR
SUCH PAYMENT DATE OVER THE BALANCE IN THE EXPENSE ACCOUNT AFTER PAYMENT OF ALL
OPERATING EXPENSES ON SUCH PAYMENT DATE (THE “REQUIRED EXPENSE DEPOSIT”);

 

(III)                               THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH
PAYMENT DATE, NET OF THE AMOUNTS DESCRIBED IN SECTION 4.02(C)(I) IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING ON SUCH PAYMENT DATE;

 

(IV)                              THE SENIOR BORROWING BASE AND THE JUNIOR
BORROWING BASE AS OF SUCH PAYMENT DATE;

 

(V)                                 THE AMOUNT, IF ANY (THE “ENGINE RESERVE
DEPOSIT”), BY WHICH THE ENGINE RESERVE AMOUNT FOR SUCH DETERMINATION DATE
EXCEEDS THE BALANCE IN THE ENGINE RESERVE ACCOUNT AS OF SUCH DETERMINATION DATE;

 

(VI)                              ALL OTHER AMOUNTS REQUIRED TO BE REPORTED IN
THE MONTHLY REPORT AND NOT INCLUDED ON THE PAYMENT DATE SCHEDULE TO BE PROVIDED
PURSUANT TO SECTION 3.12(E); AND

 

(VII)                           ANY OTHER INFORMATION, DETERMINATIONS AND
CALCULATIONS REASONABLY REQUIRED IN ORDER TO GIVE EFFECT TO THE TERMS OF THIS
INDENTURE AND THE RELATED DOCUMENTS, INCLUDING THE PREPARATION OF THE MONTHLY
REPORT AND ANNUAL REPORT.

 

PROVIDED THAT, IF THE ADMINISTRATIVE AGENT HAS NOT RECEIVED ALL OF THE RELEVANT
INFORMATION FOR SUCH PAYMENT DATE, THE ADMINISTRATIVE AGENT SHALL MAKE
REASONABLE ASSUMPTIONS FOR PURPOSES OF THE CALCULATIONS CONTEMPLATED BY THIS
SECTION 3.12.

 


(B)                                 CALCULATION OF INTEREST AMOUNTS.  NOT LATER
THAN 12:00 NOON (NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY PRIOR TO EACH
PAYMENT DATE, WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO MAKE THE FOLLOWING
CALCULATIONS OR DETERMINATIONS WITH RESPECT TO INTEREST AMOUNTS DUE ON SUCH
PAYMENT DATE:

 

(I)                                     THE STATED INTEREST AMOUNT FOR EACH
SERIES OF SERIES A NOTES;

 

(II)                                  THE STATED INTEREST AMOUNT FOR EACH SERIES
OF SERIES A NOTES;

 

(III)                               THE BASE INTEREST AMOUNT FOR EACH SERIES OF
SERIES B NOTES;

 

(IV)                              THE SUPPLEMENTAL INTEREST AMOUNT FOR EACH
SERIES OF SERIES B NOTES;

 

(V)                                 THE ADDITIONAL INTEREST AMOUNT, IF ANY, FOR
EACH SERIES OF NOTES; AND

 

(VI)                              THE CONVERSION STEP-UP INTEREST AMOUNT, IF
ANY, FOR EACH SERIES OF NOTES.

 


(C)                                  CALCULATION OF PRINCIPAL PAYMENTS AND
DISTRIBUTIONS TO WEST.  NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON THE
THIRD BUSINESS DAY PRIOR TO EACH PAYMENT DATE,


 

76

--------------------------------------------------------------------------------



 


WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO CALCULATE OR DETERMINE THE
FOLLOWING WITH RESPECT TO PRINCIPAL PAYMENTS DUE ON SUCH PAYMENT DATE AND THE
AMOUNTS DISTRIBUTABLE TO WEST ON SUCH PAYMENT DATE:

 

(I)                                     THE OUTSTANDING PRINCIPAL BALANCE OF
EACH SERIES OF NOTES ON SUCH PAYMENT DATE IMMEDIATELY PRIOR TO ANY PRINCIPAL
PAYMENT ON SUCH DATE

 

(II)                                  THE AMOUNT, IF ANY, OF ANY SENIOR
BORROWING BASE DEFICIENCY, JUNIOR BORROWING BASE DEFICIENCY OR MAXIMUM BORROWING
BASE DEFICIENCY AS OF SUCH PAYMENT DATE;

 

(III)                               THE AMOUNTS OF THE PRINCIPAL PAYMENTS, IF
ANY, TO BE MADE IN RESPECT OF EACH SERIES OF NOTES ON SUCH PAYMENT DATE,
INCLUDING:

 

(A)                              THE MINIMUM PRINCIPAL PAYMENT AMOUNTS FOR THE
SERIES A NOTES FOR SUCH PAYMENT DATE AND THE AMOUNTS OF ANY UNPAID MINIMUM
PRINCIPAL PAYMENT AMOUNTS FOR THE SERIES A NOTES FOR PRIOR PAYMENT DATES.

 

(B)                                THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS FOR
THE SERIES A NOTES AND THE AMOUNTS OF ANY UNPAID SCHEDULED PRINCIPAL PAYMENT
AMOUNTS FOR THE SERIES A NOTES FOR PRIOR PAYMENT DATES.

 

(C)                                THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS FOR
THE SERIES B NOTES AND THE AMOUNTS OF ANY UNPAID SCHEDULED PRINCIPAL PAYMENT
AMOUNTS FOR THE SERIES B NOTES FOR PRIOR PAYMENT DATES.

 

(D)                               THE SERIES A SUPPLEMENTAL PRINCIPAL PAYMENT
AMOUNT, IF ANY;

 

(E)                                 THE SERIES B SUPPLEMENTAL PRINCIPAL PAYMENT
AMOUNT, IF ANY; AND.

 

(F)                                 IF THE AVAILABLE COLLECTIONS AMOUNT IS NOT
SUFFICIENT TO MAKE PAYMENTS IN FULL OF THE FOREGOING PRINCIPAL PAYMENTS, THE
PRINCIPAL PAYMENTS TO BE MADE ON EACH SERIES OF NOTES IN ACCORDANCE WITH THE
SERIES ALLOCATION RULES AND THE SUPPLEMENTAL PAYMENT ALLOCATION RULES;

 

(IV)                              THE AMOUNTS, IF ANY, DISTRIBUTABLE TO WEST ON
SUCH PAYMENT DATE.

 


(D)                                 CALCULATION OF PAYMENT DATE SHORTFALLS.  NOT
LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY PRIOR TO
EACH PAYMENT DATE, WEST SHALL CAUSE THE ADMINISTRATIVE AGENT TO PERFORM THE
CALCULATIONS NECESSARY TO DETERMINE THE FOLLOWING:

 

77

--------------------------------------------------------------------------------


 

(I)                                     THE AMOUNT, IF ANY, BY WHICH THE
AGGREGATE OF THE STATED INTEREST AMOUNTS DUE IN RESPECT OF THE SERIES A NOTES
AND PERIODIC HEDGE PAYMENTS DUE TO HEDGE COUNTERPARTIES ON SUCH PAYMENT DATE
EXCEEDS THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE REMAINING AFTER
PAYMENT IN FULL OF ALL AMOUNTS SENIOR THERETO IN SECTION 3.13, ALLOCATED PRO
RATA BETWEEN (X) SUCH STATED INTEREST AMOUNTS (THE AMOUNTS ALLOCATED TO EACH
SERIES OF SERIES A NOTES, A “STATED INTEREST SHORTFALL” IN RESPECT OF SUCH
SERIES) AND (Y) SUCH PERIODIC HEDGE PAYMENTS (AS TO EACH HEDGE COUNTERPARTY, A
“HEDGE PAYMENT SHORTFALL”);

 

(II)                                  THE AMOUNT, IF ANY, BY WHICH THE AGGREGATE
OF THE BASE INTEREST AMOUNTS DUE IN RESPECT OF THE SERIES B NOTES EXCEEDS THE
AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE REMAINING AFTER PAYMENT IN
FULL OF ALL AMOUNTS SENIOR THERETO IN SECTION 3.13 (SUCH REMAINDER, A “BASE
INTEREST SHORTFALL”);

 

(III)                               IF THE AGGREGATE AMOUNT OF THE STATED
INTEREST SHORTFALLS EXCEEDS THE BALANCE IN THE SENIOR RESTRICTED CASH ACCOUNT
AND, IF APPLICABLE, THE BALANCES IN INTEREST RESERVE ACCOUNTS FOR THE SERIES A
NOTES, THE NET STATED INTEREST SHORTFALL IN RESPECT OF EACH SERIES OF SERIES A
NOTES;

 

(IV)                              IF THE AGGREGATE AMOUNT OF THE BASE INTEREST
SHORTFALLS EXCEEDS THE BALANCE IN THE JUNIOR RESTRICTED CASH ACCOUNT AND, IF
APPLICABLE, THE BALANCES IN INTEREST RESERVE ACCOUNTS FOR THE SERIES B NOTES,
THE NET BASE INTEREST SHORTFALL IN RESPECT OF EACH SERIES OF SERIES B NOTES;

 

(V)                                 THE AMOUNT, IF ANY, OF THE MINIMUM PRINCIPAL
PAYMENT AMOUNT PAYABLE ON EACH SERIES OF THE SERIES A NOTES THAT IS NOT PAID ON
SUCH PAYMENT DATE OUT OF THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE;

 

(VI)                              THE AMOUNT, IF ANY, OF THE SCHEDULED PRINCIPAL
PAYMENT AMOUNT PAYABLE ON EACH SERIES OF THE SERIES A NOTES THAT IS NOT PAID ON
SUCH PAYMENT DATE OUT OF THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE;

 

(VII)                           THE AMOUNT, IF ANY, OF THE SCHEDULED PRINCIPAL
PAYMENT AMOUNT PAYABLE ON EACH SERIES OF THE SERIES B NOTES THAT IS NOT PAID ON
SUCH PAYMENT DATE OUT OF THE AVAILABLE COLLECTIONS AMOUNT FOR SUCH PAYMENT DATE;
AND

 

(VIII)                        IF SUCH PAYMENT DATE IS THE FINAL MATURITY DATE
FOR ANY SERIES OF NOTES, THE AMOUNT, IF ANY, BY WHICH THE OUTSTANDING PRINCIPAL
BALANCE OF SUCH SERIES OF NOTES EXCEEDS THE AVAILABLE COLLECTIONS AMOUNT AFTER
PAYMENT IN FULL OF AMOUNTS SENIOR THERETO IN SECTION 3.13 (SUCH REMAINDER, A
“FINAL PRINCIPAL PAYMENT SHORTFALL”).

 


(E)                                  APPLICATION OF THE AVAILABLE COLLECTIONS
AMOUNT.                    NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, THREE
BUSINESS DAYS PRIOR TO EACH PAYMENT DATE, WEST WILL CAUSE THE ADMINISTRATIVE
AGENT, TO PREPARE AND DELIVER TO THE INDENTURE TRUSTEE THE PAYMENT DATE SCHEDULE
SETTING FORTH THE PAYMENTS, TRANSFERS, DEPOSITS AND DISTRIBUTIONS TO BE MADE
PURSUANT TO SECTION 3.13(A), (B) OR (C), AS APPLICABLE, SETTING FORTH
SEPARATELY, IN THE CASE OF PAYMENTS IN RESPECT OF EACH SERIES OF NOTES, THE
AMOUNT TO BE APPLIED ON SUCH PAYMENT DATE TO PAY ALL INTEREST, PRINCIPAL AND
PREMIUM, IF ANY, ON SUCH SERIES OF NOTES, ALL IN ACCORDANCE WITH


 

78

--------------------------------------------------------------------------------



 


SECTION 3.13.  ON EACH PAYMENT DATE, THE INDENTURE TRUSTEE, BASED ON THE PAYMENT
DATE SCHEDULE PROVIDED BY THE ADMINISTRATIVE AGENT FOR SUCH PAYMENT DATE, WILL
MAKE PAYMENTS, TRANSFERS, DEPOSITS AND DISTRIBUTIONS IN AN AGGREGATE AMOUNT
EQUAL TO THE AVAILABLE COLLECTIONS AMOUNT IN ACCORDANCE WITH THE ORDER OF
PRIORITY SET FORTH IN SECTION 3.13(A), (B) OR (C), AS APPLICABLE.  IF THE
INDENTURE TRUSTEE SHALL NOT HAVE RECEIVED SUCH PAYMENT DATE SCHEDULE BY THE LAST
BUSINESS DAY PRECEDING ANY PAYMENT DATE, SUCH PAYMENT DATE SHALL BE DEFERRED
UNTIL THE NEXT BUSINESS DAY AFTER SUCH PAYMENT DATE SCHEDULE IS RECEIVED BY THE
INDENTURE TRUSTEE.

 


(F)                                    RELEVANT INFORMATION.  WEST SHALL CAUSE
EACH SERVICE PROVIDER HAVING RELEVANT INFORMATION IN ITS POSSESSION TO MAKE SUCH
RELEVANT INFORMATION AVAILABLE TO THE ADMINISTRATIVE AGENT NOT LATER THAN
1:00 P.M., NEW YORK CITY TIME, FIVE BUSINESS DAYS PRIOR TO EACH PAYMENT DATE.

 


(G)                                 FLOATING RATE NOTES.  ON THE REFERENCE DATE
FOR EACH INTEREST ACCRUAL PERIOD, THE INDENTURE TRUSTEE (I) SHALL DETERMINE
LIBOR FOR THE RELEVANT SPECIFIED PERIOD FOR EACH SERIES OF FLOATING RATE NOTES
FOR THE INTEREST ACCRUAL PERIOD BEGINNING ON THE RELATED PAYMENT DATE, (II)
SHALL DETERMINE THE STATED RATE, BASE RATE AND SUPPLEMENTAL RATE, AS APPLICABLE,
ON EACH SUCH SERIES OF FLOATING RATE NOTES (IN EACH CASE, AS DEFINED IN THE
RELATED SUPPLEMENT FOR SUCH SERIES), AND (III) PROVIDE SUCH INFORMATION TO THE
ADMINISTRATIVE AGENT, WEST AND EACH NOTEHOLDER (AND, IF A SERIES OF NOTES IS
LISTED ON ANY STOCK EXCHANGE, TO THE RELEVANT LISTING AGENT AND PAYING AGENT)
WITH THE MONTHLY REPORT DELIVERED PURSUANT TO SECTION 2.13(A), PROVIDED THAT, IF
REQUIRED BY THE RELATED SUPPLEMENT FOR ANY SUCH SERIES OF FLOATING RATE NOTES,
THE INDENTURE TRUSTEE SHALL DELIVER SUCH INFORMATION TO THE HOLDERS OF SUCH
SERIES OF FLOATING RATE NOTES ON THE REFERENCE DATE IN THE MANNER PRESCRIBED BY
SUCH RELATED SUPPLEMENT.

 

Section 3.13                                Payment Date Distributions from the
Collections Account.

 

(a)                                  Regular Distributions.  On each Payment
Date, so long as no Event of Default or Early Amortization Event has occurred
and is continuing, after the withdrawals and transfers provided for in Section
3.02(b) have been made, the Available Collections Amount will be applied in the
following order of priority:

 

(1)                                  TO (A) THE SERVICE PROVIDERS AND PAYEES OF
ANY OPERATING EXPENSES PAYABLE ON SUCH PAYMENT DATE AND (B) THE EXPENSE ACCOUNT,
THE FOLLOWING AMOUNTS, PRO RATA: (I) THE SERVICE PROVIDER FEES, AND (II) THE
REQUIRED EXPENSE DEPOSIT;

 

(2)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES AND TO HEDGE COUNTERPARTIES, AS APPLICABLE, THE FOLLOWING AMOUNTS, PRO
RATA: (I) THE STATED INTEREST AMOUNTS ON THE SERIES A NOTES; (II) THE COMMITMENT
FEE AMOUNTS, IF ANY, FOR THE SERIES A WAREHOUSE NOTES AND (III) ANY PERIODIC
HEDGE PAYMENTS, RESPECTIVELY;

 

(3)                                  TO THE SENIOR RESTRICTED CASH ACCOUNT AND
ANY INTEREST RESERVE ACCOUNTS FOR THE SERIES A NOTES, THE FOLLOWING AMOUNTS, PRO
RATA: (I) THE AMOUNT NECESSARY TO RESTORE THE BALANCE IN THE SENIOR

 

79

--------------------------------------------------------------------------------


 

RESTRICTED CASH ACCOUNT TO THE SENIOR RESTRICTED CASH AMOUNT AND (II) THE AMOUNT
NECESSARY TO RESTORE THE BALANCES IN SUCH INTEREST RESERVE ACCOUNTS TO THE
APPLICABLE INTEREST RESERVE AMOUNTS;

 

(4)                                  TO THE SERIES ACCOUNTS FOR THE SERIES B
NOTES, PRO RATA, THE BASE INTEREST AMOUNTS ON THE SERIES B NOTES AND THE
COMMITMENT FEE AMOUNTS, IF ANY, FOR THE SERIES B WAREHOUSE NOTES;

 

(5)                                  TO THE JUNIOR RESTRICTED CASH ACCOUNT AND
ANY INTEREST RESERVE ACCOUNTS FOR THE SERIES B NOTES, THE FOLLOWING AMOUNTS, PRO
RATA: (I) THE AMOUNT NECESSARY TO RESTORE THE BALANCE IN THE JUNIOR RESTRICTED
CASH ACCOUNT TO THE JUNIOR RESTRICTED CASH AMOUNT AND (II) THE AMOUNT NECESSARY
TO RESTORE THE BALANCES IN SUCH INTEREST RESERVE ACCOUNTS TO THE APPLICABLE
INTEREST RESERVE AMOUNTS;

 

(6)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE MINIMUM PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES A NOTES
IN ACCORDANCE WITH THE SERIES ALLOCATION RULES;

 

(7)                                  TO THE ENGINE RESERVE ACCOUNT, THE ENGINE
RESERVE DEPOSIT, IF ANY, AND ANY UNPAID ENGINE RESERVE DEPOSITS FROM PRIOR
PAYMENT DATES;

 

(8)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES A
NOTES IN ACCORDANCE WITH THE SERIES ALLOCATION RULES;

 

(9)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE SERIES A SUPPLEMENTAL PRINCIPAL PAYMENT AMOUNT (IF ANY) FOR SUCH
PAYMENT DATE, ALLOCATED AMONG THE SERIES A NOTES IN ACCORDANCE WITH THE
SUPPLEMENTAL PAYMENT ALLOCATION RULES;

 

(10)                            TO THE SERIES ACCOUNTS FOR THE SERIES A NOTES,
THE FOLLOWING AMOUNTS, IF ANY, PRO RATA: THE ADDITIONAL INTEREST AMOUNTS AND THE
CONVERSION STEP-UP INTEREST AMOUNTS FOR THE SERIES A NOTES;

 

(11)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES,
THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES B NOTES IN
ACCORDANCE WITH THE SERIES ALLOCATION RULES;

 

(12)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES,
THE SERIES B SUPPLEMENTAL PRINCIPAL PAYMENT AMOUNT (IF ANY) FOR SUCH PAYMENT
DATE, ALLOCATED AMONG THE SERIES B NOTES IN ACCORDANCE WITH THE SUPPLEMENTAL
PAYMENT ALLOCATION RULES;

 

(13)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES,
THE FOLLOWING AMOUNTS, IF ANY, PRO RATA: THE SUPPLEMENTAL INTEREST AMOUNTS, THE

 

80

--------------------------------------------------------------------------------


 

ADDITIONAL INTEREST AMOUNTS, AND THE CONVERSION STEP-UP INTEREST AMOUNTS FOR THE
SERIES B NOTES;

 

(14)                            TO THE HEDGE COUNTERPARTIES, PRO RATA, ANY HEDGE
TERMINATION PAYMENTS;

 

(15)                            TO THE SERIES ACCOUNTS, PRO RATA, ALL NOTEHOLDER
INDEMNIFIED AMOUNTS;

 

(16)                            TO WEST, TO PAY ANY DISCRETIONARY ENGINE
MODIFICATIONS (TO THE EXTENT NOT FUNDED THROUGH BORROWINGS UNDER THE WAREHOUSE
NOTES OR THE ISSUANCE OF ADDITIONAL NOTES OR ADDITIONAL CERTIFICATES);

 

(17)                            TO WEST, ALL REMAINING AMOUNTS, WHICH MAY BE
DISTRIBUTED TO THE BENEFICIAL OWNER.

 

 


(B)                                 EARLY AMORTIZATION EVENT OR EVENT OF DEFAULT
(PRIOR TO A COLLATERAL LIQUIDATION NOTICE) DISTRIBUTIONS.  ON EACH PAYMENT DATE,
IF AN EARLY AMORTIZATION EVENT OR AN EVENT OF DEFAULT (OR A COMBINATION OF BOTH)
HAS OCCURRED AND IS THEN CONTINUING, SO LONG AS THE INDENTURE TRUSTEE HAS NOT
RECEIVED A COLLATERAL LIQUIDATION NOTICE, THE AVAILABLE COLLECTIONS AMOUNT WILL
BE APPLIED IN THE FOLLOWING ORDER OR PRIORITY, AFTER PAYMENT OF THE AMOUNTS
DESCRIBED IN SECTION 4.02(C)(I):


 

(1)                                  TO (A) THE SERVICE PROVIDERS AND PAYEES OF
ANY OPERATING EXPENSES PAYABLE ON SUCH PAYMENT DATE AND (B) THE EXPENSE ACCOUNT,
THE FOLLOWING AMOUNTS, PRO RATA, (I) THE SERVICE PROVIDER FEES, AND (II) THE
REQUIRED EXPENSE DEPOSIT;

 

(2)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES AND TO HEDGE COUNTERPARTIES, AS APPLICABLE, THE FOLLOWING AMOUNTS, PRO
RATA: (I) THE STATED INTEREST AMOUNTS ON THE SERIES A NOTES; (II) THE COMMITMENT
FEE AMOUNTS, IF ANY, FOR THE SERIES A NOTES; AND (III) PERIODIC HEDGE PAYMENTS,
RESPECTIVELY;

 

(3)                                  TO THE SENIOR RESTRICTED CASH ACCOUNT AND
ANY INTEREST RESERVE ACCOUNTS FOR THE SERIES A NOTES, THE FOLLOWING AMOUNTS, PRO
RATA: (I) THE AMOUNT NECESSARY TO RESTORE THE BALANCE IN THE SENIOR RESTRICTED
CASH ACCOUNT TO THE SENIOR RESTRICTED CASH AMOUNT AND (II) THE AMOUNT NECESSARY
TO RESTORE THE BALANCES IN SUCH INTEREST RESERVE ACCOUNTS TO THE APPLICABLE
INTEREST RESERVE AMOUNTS;

 

(4)                                  TO THE SERIES ACCOUNTS FOR THE SERIES B
NOTES, PRO RATA, THE BASE INTEREST AMOUNTS ON THE SERIES B NOTES AND THE
COMMITMENT FEE AMOUNTS, IF ANY, FOR THE SERIES B NOTES;

 

(5)                                  TO THE JUNIOR RESTRICTED CASH ACCOUNT AND
ANY INTEREST RESERVE ACCOUNTS FOR THE SERIES B NOTES, THE FOLLOWING AMOUNTS, PRO
RATA:

 

81

--------------------------------------------------------------------------------


 

(I) THE AMOUNT NECESSARY TO RESTORE THE BALANCE IN THE JUNIOR RESTRICTED CASH
ACCOUNT TO THE JUNIOR RESTRICTED CASH AMOUNT AND (II) THE AMOUNT NECESSARY TO
RESTORE THE BALANCES IN SUCH INTEREST RESERVE ACCOUNTS TO THE APPLICABLE
INTEREST RESERVE AMOUNTS;

 

(6)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES AND, IF A HEDGE DEFAULT HAS OCCURRED AND IS CONTINUING, TO THE HEDGE
COUNTERPARTIES, THE FOLLOWING AMOUNTS, RESPECTIVELY, PRO RATA: (I) THE MINIMUM
PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES A NOTES IN ACCORDANCE WITH
THE SERIES ALLOCATION RULES, AND (II) HEDGE TERMINATION PAYMENTS, IF ANY;

 

(7)                                  TO THE ENGINE RESERVE ACCOUNT, THE ENGINE
RESERVE DEPOSIT, IF ANY, AND ANY UNPAID ENGINE RESERVE DEPOSITS FROM PRIOR
PAYMENT DATES;

 

(8)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES A
NOTES IN ACCORDANCE WITH THE SERIES ALLOCATION RULES;

 

(9)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE PAYMENT OF THE PRINCIPAL OF ALL SERIES A NOTES, PRO RATA IN
ACCORDANCE WITH THEIR OUTSTANDING PRINCIPAL BALANCES UNTIL PAID IN FULL;

 

(10)                            TO THE SERIES ACCOUNTS FOR THE SERIES A NOTES,
THE FOLLOWING AMOUNTS, IF ANY, PRO RATA: THE ADDITIONAL INTEREST AMOUNTS AND THE
CONVERSION STEP-UP INTEREST AMOUNTS FOR THE SERIES A NOTES;

 

(11)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES
THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS, ALLOCATED AMONG THE SERIES B NOTES IN
ACCORDANCE WITH THE SERIES ALLOCATION RULES;

 

(12)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES,
THE FOLLOWING AMOUNTS, IF ANY, PRO RATA: THE SUPPLEMENTAL INTEREST AMOUNTS, THE
ADDITIONAL INTEREST AMOUNTS, AND THE CONVERSION STEP-UP INTEREST AMOUNTS FOR THE
SERIES B NOTES;

 

(13)                            TO THE SERIES ACCOUNTS FOR THE SERIES B NOTES,
THE PAYMENT OF THE PRINCIPAL OF ALL SERIES B NOTES, PRO RATA IN ACCORDANCE WITH
THEIR OUTSTANDING PRINCIPAL BALANCES UNTIL PAID IN FULL;

 

(14)                            IF A HEDGE DEFAULT HAS NOT OCCURRED OR IS NOT
THEN CONTINUING, TO THE HEDGE COUNTERPARTIES, PRO RATA, ANY HEDGE TERMINATION
PAYMENTS;

 

(15)                            TO THE SERIES ACCOUNTS, PRO RATA, ALL NOTEHOLDER
INDEMNIFIED AMOUNTS; AND

 

82

--------------------------------------------------------------------------------


 

(16)                            TO WEST, ALL REMAINING AMOUNTS, WHICH MAY BE
DISTRIBUTED TO THE BENEFICIAL OWNER.

 


(C)                                  EVENT OF DEFAULT (AFTER A COLLATERAL
LIQUIDATION NOTICE) DISTRIBUTIONS.  ON EACH PAYMENT DATE, IF AN EVENT OF DEFAULT
HAS OCCURRED AND IS THEN CONTINUING, AND THE INDENTURE TRUSTEE HAS RECEIVED A
COLLATERAL LIQUIDATION NOTICE, THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED
IN THE FOLLOWING ORDER OR PRIORITY, AFTER PAYMENT OF THE AMOUNTS DESCRIBED IN
SECTION 4.02(C)(I):


 

(1)                                  TO (A) THE SERVICE PROVIDERS AND PAYEES OF
ANY OPERATING EXPENSES PAYABLE ON SUCH PAYMENT DATE AND (B) THE EXPENSE ACCOUNT,
THE FOLLOWING AMOUNTS, PRO RATA, (I) THE SERVICE PROVIDER FEES, AND (II) THE
REQUIRED EXPENSE DEPOSIT;

 

(2)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES AND TO HEDGE COUNTERPARTIES, THE FOLLOWING AMOUNTS, PRO RATA: (I) THE
STATED INTEREST AMOUNTS ON THE SERIES A NOTES; (II) THE COMMITMENT FEE AMOUNTS
(IF ANY), FOR THE SERIES A NOTES; AND (III) PERIODIC HEDGE PAYMENTS,
RESPECTIVELY;

 

(3)                                  TO THE SERIES ACCOUNTS FOR THE SERIES B
NOTES, THE FOLLOWING AMOUNTS, PRO RATA: (I) THE BASE INTEREST AMOUNTS ON THE
SERIES B NOTES AND (II) THE COMMITMENT FEE AMOUNTS, IF ANY, FOR THE SERIES B
NOTES;

 

(4)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES AND, IF A HEDGE DEFAULT HAS OCCURRED AND IS CONTINUING, THE HEDGE
COUNTERPARTIES, THE FOLLOWING AMOUNTS, RESPECTIVELY, PRO RATA: (I) THE PAYMENT
OF THE PRINCIPAL OF ALL SERIES A NOTES, PRO RATA IN ACCORDANCE WITH THEN
OUTSTANDING PRINCIPAL BALANCES UNTIL PAID IN FULL; AND (II) ANY HEDGE
TERMINATION PAYMENTS, RESPECTIVELY;

 

(5)                                  TO THE SERIES ACCOUNTS FOR THE SERIES A
NOTES, THE FOLLOWING AMOUNTS, IF ANY, PRO RATA: THE ADDITIONAL INTEREST AMOUNTS
AND THE CONVERSION STEP-UP INTEREST AMOUNTS FOR THE SERIES A NOTES;

 

(6)                                  TO THE SERIES ACCOUNTS FOR THE SERIES B
NOTES, THE FOLLOWING AMOUNTS, PRO RATA: THE SUPPLEMENTAL INTEREST AMOUNTS, THE
ADDITIONAL INTEREST AMOUNTS, AND THE CONVERSION STEP-UP INTEREST AMOUNTS FOR THE
SERIES B NOTES;

 

(7)                                  TO THE SERIES ACCOUNTS FOR THE SERIES B
NOTES, THE PAYMENT OF THE PRINCIPAL OF ALL SERIES B NOTES, PRO RATA IN
ACCORDANCE WITH THEIR OUTSTANDING PRINCIPAL BALANCES UNTIL PAID IN FULL;

 

(8)                                  IF A HEDGE DEFAULT HAS NOT OCCURRED OR IS
NOT THEN CONTINUING, TO THE HEDGE COUNTERPARTIES, PRO RATA, ANY HEDGE
TERMINATION PAYMENTS;

 

83

--------------------------------------------------------------------------------


 

(9)                                  TO THE SERIES ACCOUNTS, PRO RATA, ALL
NOTEHOLDER INDEMNIFIED AMOUNTS; AND

 

(10)                            TO WEST, ALL REMAINING AMOUNTS, WHICH MAY BE
DISTRIBUTED TO THE BENEFICIAL OWNER.

 


(D)                                 REDEMPTION.


 

On any Payment Date on which any Series of Notes is to be the subject of a
Redemption, the Administrative Agent, on behalf of the Security Trustee, shall
distribute the amounts in the applicable Redemption/Defeasance Account to the
Holders of such Series of Notes as provided in the relevant Redemption Notice.

 


(E)                                  PAYMENTS BY WIRE TRANSFER.


 

All payments to be made pursuant to this Section 3.13 to Persons other than
Noteholders shall be made through a direct transfer of funds to the applicable
Person or Account.  All payments to Noteholders shall be governed by Section
2.05.

 

Section 3.14                                Allocation Rules.

 


(A)                                  MINIMUM AND SCHEDULED PRINCIPAL PAYMENTS.


 

(I)                                     IF ON ANY PAYMENT DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR
(B), THE AVAILABLE COLLECTIONS AMOUNT IS NOT SUFFICIENT TO PAY IN FULL THE
MINIMUM PRINCIPAL PAYMENT AMOUNTS PAYABLE IN RESPECT OF ALL SERIES A NOTES FOR
SUCH PAYMENT DATE, THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED TO PAY THE
MINIMUM PRINCIPAL PAYMENT AMOUNTS TO THE VARIOUS SERIES OF SERIES A NOTES IN
CHRONOLOGICAL ORDER OF PRIORITY (AFTER PAYMENT IN FULL OF ALL MINIMUM PRINCIPAL
PAYMENT AMOUNTS CALCULATED FOR ALL PRIOR PAYMENT DATES, AS DESCRIBED IN CLAUSE
(IV) BELOW)) BASED ON THE RESPECTIVE ISSUANCE DATES OF SUCH SERIES OF SERIES A
NOTES.  IF TWO OR MORE SERIES OF THE SERIES A NOTES HAVE THE SAME ISSUANCE DATE,
THEN THE MINIMUM PRINCIPAL PAYMENT AMOUNTS FOR SUCH SERIES WILL BE ALLOCATED
AMONG SUCH SERIES ON A PRO RATA BASIS, BASED ON SUCH MINIMUM PRINCIPAL PAYMENT
AMOUNTS.

 

(II)                                  IF ON ANY PAYMENT DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR
(B), THE AVAILABLE COLLECTIONS AMOUNT IS NOT SUFFICIENT TO PAY IN FULL THE
SCHEDULED PRINCIPAL PAYMENT AMOUNTS PAYABLE IN RESPECT OF ALL SERIES A NOTES FOR
SUCH PAYMENT DATE, THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED TO PAY THE
SCHEDULED PRINCIPAL PAYMENT AMOUNTS TO THE VARIOUS SERIES OF SERIES A NOTES IN
CHRONOLOGICAL ORDER OF PRIORITY (AFTER PAYMENT IN FULL OF ALL SCHEDULED
PRINCIPAL PAYMENT AMOUNTS CALCULATED FOR ALL PRIOR PAYMENT DATES, AS DESCRIBED
IN CLAUSE (V) OF THIS SECTION 3.14(A)) BASED ON THE RESPECTIVE ISSUANCE DATES OF
SUCH SERIES OF SERIES A NOTES.  IF TWO OR MORE SERIES OF THE SERIES A NOTES HAVE
THE SAME ISSUANCE DATE, THEN THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS FOR SUCH
SERIES WILL BE

 

84

--------------------------------------------------------------------------------


 

ALLOCATED AMONG SUCH SERIES ON A PRO RATA BASIS, BASED ON SUCH SCHEDULED
PRINCIPAL PAYMENT AMOUNTS.

 

(III)                               IF ON ANY PAYMENT DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR
(B), THE AVAILABLE COLLECTIONS AMOUNT IS NOT SUFFICIENT TO PAY IN FULL THE
SCHEDULED PRINCIPAL PAYMENT AMOUNTS PAYABLE IN RESPECT OF ALL SERIES B NOTES FOR
SUCH PAYMENT DATE, THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED TO PAY THE
SCHEDULED PRINCIPAL PAYMENT AMOUNTS TO THE VARIOUS SERIES OF SERIES B NOTES IN
CHRONOLOGICAL ORDER OF PRIORITY (AFTER PAYMENT IN FULL OF ALL SCHEDULED
PRINCIPAL PAYMENT AMOUNTS CALCULATED FOR ALL PRIOR PAYMENT DATES, AS DESCRIBED
IN CLAUSE (V) OF THIS SECTION 3.14(A))) BASED ON THE RESPECTIVE ISSUANCE DATES
OF SUCH SERIES OF SERIES B NOTES.  IF TWO OR MORE SERIES OF THE SERIES B NOTES
HAVE THE SAME ISSUANCE DATE, THEN THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS FOR
SUCH SERIES WILL BE ALLOCATED AMONG SUCH SERIES ON A PRO RATA BASIS, BASED ON
SUCH SCHEDULED PRINCIPAL PAYMENT AMOUNTS.

 

(IV)                              ON EACH PAYMENT DATE ON WHICH THE AVAILABLE
COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR (B), IF
THERE ARE ANY MINIMUM PRINCIPAL PAYMENT AMOUNTS THAT WERE PAYABLE IN RESPECT OF
ANY SERIES A NOTES ON PRIOR PAYMENT DATES BUT THAT WERE NOT PAID IN FULL ON SUCH
PAYMENT DATES, THE AVAILABLE COLLECTIONS AMOUNT TO BE APPLIED TO PAY MINIMUM
PRINCIPAL PAYMENT AMOUNTS ON SUCH PAYMENT DATE IN ACCORDANCE WITH SECTION 3.13
HEREOF WILL BE APPLIED FIRST TO PAY ALL MINIMUM PRINCIPAL PAYMENT AMOUNTS FOR
ALL SERIES A NOTES PAYABLE ON EACH SUCH PRIOR PAYMENT DATE IN CHRONOLOGICAL
ORDER BEFORE BEING APPLIED TO PAY THE MINIMUM PRINCIPAL PAYMENT AMOUNTS ON THE
SERIES A NOTES PAYABLE ON SUCH PAYMENT DATE.  THE MINIMUM PRINCIPAL PAYMENTS
THAT WERE PAYABLE ON THE SERIES A NOTES ON EACH PRIOR PAYMENT DATE MUST BE PAID
IN FULL BEFORE THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED TO THE PAYMENT
OF ANY MINIMUM PRINCIPAL PAYMENT AMOUNTS ON THE SERIES A NOTES ON ANY SUBSEQUENT
PAYMENT DATE.  THE PORTION OF THE AVAILABLE COLLECTIONS AMOUNT APPLIED TO THE
MINIMUM PRINCIPAL PAYMENT AMOUNTS ON THE SERIES A NOTES FOR EACH INDIVIDUAL
PAYMENT DATE WILL BE ALLOCATED AMONG SUCH MINIMUM PRINCIPAL PAYMENT AMOUNTS IN
ACCORDANCE WITH THE SERIES ALLOCATION RULES.

 

(V)                                 ON EACH PAYMENT DATE ON WHICH THE AVAILABLE
COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR (B), IF
THERE ARE ANY SCHEDULED PRINCIPAL PAYMENT AMOUNTS THAT WERE PAYABLE IN RESPECT
OF ANY SERIES A NOTES OR SERIES B NOTES ON PRIOR PAYMENT DATES BUT THAT WERE NOT
PAID IN FULL ON SUCH PAYMENT DATES, THE AVAILABLE COLLECTIONS AMOUNT TO BE
APPLIED TO PAY SCHEDULED PRINCIPAL PAYMENT AMOUNTS ON SUCH PAYMENT DATE IN
ACCORDANCE WITH SECTION 3.13 HEREOF WILL BE APPLIED FIRST TO PAY ALL SCHEDULED
PRINCIPAL PAYMENT AMOUNTS FOR ALL SERIES A NOTES OR SERIES B NOTES, AS
APPLICABLE, PAYABLE ON EACH SUCH PRIOR PAYMENT DATE IN CHRONOLOGICAL ORDER
BEFORE BEING APPLIED TO PAY THE SCHEDULED PRINCIPAL PAYMENT AMOUNTS ON THE
SERIES A NOTES OR SERIES B NOTES, RESPECTIVELY, PAYABLE ON SUCH PAYMENT DATE. 
THE SCHEDULED PRINCIPAL PAYMENTS THAT WERE PAYABLE ON THE SERIES A NOTES AND
SERIES B NOTES, AS APPLICABLE, ON EACH PRIOR PAYMENT DATE MUST BE PAID IN FULL
BEFORE THE AVAILABLE COLLECTIONS AMOUNT WILL BE APPLIED TO THE

 

85

--------------------------------------------------------------------------------


 

PAYMENT OF ANY SCHEDULED PRINCIPAL PAYMENT AMOUNTS ON THE SERIES A NOTES AND
SERIES B NOTES, RESPECTIVELY, ON ANY SUBSEQUENT PAYMENT DATE.  THE PORTION OF
THE AVAILABLE COLLECTIONS AMOUNT APPLIED TO THE SCHEDULED PRINCIPAL PAYMENT
AMOUNTS ON THE SERIES A NOTES AND SERIES B NOTES, AS APPLICABLE, FOR EACH
INDIVIDUAL PAYMENT DATE WILL BE ALLOCATED AMONG SUCH SCHEDULED PRINCIPAL PAYMENT
AMOUNTS IN ACCORDANCE WITH THE SERIES ALLOCATION RULES.

 


(B)                                 SUPPLEMENTAL PRINCIPAL PAYMENTS.


 

(I)                                     ON EACH PAYMENT DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR
(B), IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS SET FORTH IN SECTION 3.13, WEST
SHALL MAKE A PAYMENT OF THE SERIES A SUPPLEMENTAL PRINCIPAL PAYMENT AMOUNT THEN
DUE AND OWING, FIRST TO EACH SERIES OF SERIES A WAREHOUSE NOTES THEN OUTSTANDING
ON A PRO RATA BASIS, IN PROPORTION TO THE THEN OUTSTANDING PRINCIPAL BALANCE OF
EACH SUCH SERIES A WAREHOUSE NOTES, UNTIL THE SERIES A SUPPLEMENTAL PRINCIPAL
PAYMENT AMOUNT HAS BEEN FULLY ALLOCATED OR THE OUTSTANDING PRINCIPAL BALANCE OF
ALL SERIES A WAREHOUSE NOTES HAVE BEEN PAID IN FULL, AND, SECOND TO ALL OTHER
SERIES A NOTES THEN OUTSTANDING ON A PRO RATA BASIS, IN PROPORTION TO THE THEN
OUTSTANDING PRINCIPAL BALANCE OF SUCH SERIES A NOTES.

 

(II)                                  ON EACH PAYMENT DATE ON WHICH THE
AVAILABLE COLLECTIONS AMOUNT IS TO BE DISTRIBUTED PURSUANT TO SECTION 3.13(A) OR
(B), IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS SET FORTH IN SECTION 3.13, WEST
SHALL MAKE A PAYMENT OF THE SERIES B SUPPLEMENTAL PRINCIPAL PAYMENT AMOUNT THEN
DUE AND OWING, IF ANY, FIRST TO EACH SERIES OF SERIES B WAREHOUSE NOTES THEN
OUTSTANDING ON A PRO RATA BASIS, IN PROPORTION TO THE THEN OUTSTANDING PRINCIPAL
BALANCE OF EACH SUCH SERIES B WAREHOUSE NOTES, UNTIL THE SERIES B SUPPLEMENTAL
PRINCIPAL PAYMENT AMOUNT HAS BEEN PAID IN FULL OR THE OUTSTANDING PRINCIPAL
BALANCE OF ALL JUNIOR WAREHOUSE NOTES HAVE BEEN PAID IN FULL, AND SECOND TO ALL
OTHER SERIES B NOTES THEN OUTSTANDING ON A PRO RATA BASIS, IN PROPORTION TO THE
THEN OUTSTANDING PRINCIPAL BALANCE OF SUCH SERIES B NOTES.

 


(C)                                  THE RULES FOR ALLOCATION OF MINIMUM
PRINCIPAL PAYMENT AMOUNTS AND SCHEDULED PRINCIPAL PAYMENT AMOUNTS AMONG SERIES
HAVING THE SAME ALPHABETICAL DESIGNATION SET FORTH IN SECTION 3.14(A) ARE
REFERRED TO HEREIN AS THE “SERIES ALLOCATION RULES”.  THE RULES SET FORTH IN
SECTION 3.14(B) FOR ALLOCATING THE SERIES A SUPPLEMENTAL PRINCIPAL AMOUNTS AND
THE SERIES B SUPPLEMENTAL PRINCIPAL AMOUNTS ARE REFERRED TO HEREIN AS THE
“SUPPLEMENTAL PAYMENT ALLOCATION RULES.”


 

Section 3.15                                Certain Redemptions.

 


(A)                                  VOLUNTARY REDEMPTIONS.  IF SPECIFIED IN THE
RELATED SUPPLEMENT AND IF NO DEFAULT OR EVENT OF DEFAULT EXISTS, WEST WILL HAVE
THE OPTION TO PREPAY, IN WHOLE OR IN PART, THE OUTSTANDING PRINCIPAL BALANCE OF
SUCH SERIES OF NOTES IN AN OPTIONAL REDEMPTION, PROVIDED THAT (I) ANY OPTIONAL
REDEMPTION IN WHOLE OR IN PART OF SERIES A WAREHOUSE NOTES SHALL BE SUBJECT TO
THERE ALSO BEING AN OPTIONAL REDEMPTION IN WHOLE OR IN PART OF A PROPORTIONATE
OUTSTANDING PRINCIPAL BALANCE OF ALL SERIES B WAREHOUSE NOTES, (II) ANY OPTIONAL
REDEMPTION IN WHOLE OR IN PART OF THE SERIES A1 TERM NOTES SHALL BE SUBJECT TO
THERE ALSO BEING AN OPTIONAL REDEMPTION IN WHOLE OR IN PART OF A PROPORTIONATE


 

86

--------------------------------------------------------------------------------



 


OUTSTANDING PRINCIPAL BALANCE OF THE SERIES B1 WAREHOUSE NOTES, (III) ANY
OPTIONAL REDEMPTION IN WHOLE OR IN PART OF THE SERIES B1 TERM NOTES SHALL BE
SUBJECT TO THERE ALSO BEING AN OPTIONAL REDEMPTION IN WHOLE OR IN PART OF A
PROPORTIONATE OUTSTANDING PRINCIPAL BALANCE OF THE SERIES B2 WAREHOUSE NOTES,
(IV) IF AN EARLY AMORTIZATION EVENT IS THEN CONTINUING, ANY OPTIONAL REDEMPTION
IN PART SHALL BE AN OPTIONAL REDEMPTION OF ALL SERIES OF NOTES IN THE SAME
PROPORTIONATE PART AND (V) SUCH OPTIONAL REDEMPTION SHALL NOT RESULT IN A
DEFAULT OR EVENT OF DEFAULT.

 


(B)                                 ACQUISITION BALANCE REDEMPTIONS.  ANY
BALANCE IN THE ENGINE ACQUISITION ACCOUNT REMAINING AT THE END OF A DELIVERY
PERIOD WILL BE APPLIED TO THE REDEMPTION OF THE NOTES, ALLOCATED AMONG THE
SERIES OF NOTES, THE PROCEEDS OF WHICH WERE ORIGINALLY DEPOSITED IN THE ENGINE
ACQUISITION ACCOUNT AT THE BEGINNING OF SUCH DELIVERY PERIOD (EACH SUCH
REDEMPTION, AN “ACQUISITION BALANCE REDEMPTION”).   SUCH BALANCE WILL BE
ALLOCATED AMONG SUCH SERIES OF NOTES IN PROPORTION TO THE AMOUNTS OF THE
PROCEEDS OF EACH SUCH SERIES OF NOTES THAT WERE ORIGINALLY DEPOSITED IN THE
ENGINE ACQUISITION ACCOUNT.  THE PRINCIPAL AMOUNT OF THE REDEMPTION OF EACH SUCH
SERIES OF NOTES WILL BE EQUAL TO THE AMOUNT SO ALLOCATED TO EACH SUCH SERIES OF
NOTES, WHICH WILL BE APPLIED TO THE REDEMPTION OF THE SERIES A NOTES AND SERIES
B NOTES IN THE MANNER PROVIDED BELOW ON THE NEXT PAYMENT DATE AFTER THE END OF
THE DELIVERY PERIOD.

 


(C)                                  REDEMPTION FOR TAXATION PURPOSES.  SUBJECT
TO THE PROVISIONS OF SECTION 3.10 HEREOF, IF, AT ANY TIME,


 

(I)                                     WEST IS, OR ON THE NEXT PAYMENT DATE
WILL BE, REQUIRED TO MAKE ANY WITHHOLDING OR DEDUCTION UNDER THE LAWS OR
REGULATIONS OF ANY APPLICABLE TAX AUTHORITY WITH RESPECT TO ANY PAYMENT ON ANY
SERIES OF NOTES; OR

 

(II)                                  WEST IS, OR WILL BE, SUBJECT TO ANY
CIRCUMSTANCE (WHETHER BY REASON OF ANY LAW, REGULATION, REGULATORY REQUIREMENT
OR DOUBLE-TAXATION CONVENTION, OR THE INTERPRETATION OR APPLICATION THEREOF, OR
OTHERWISE) THAT HAS RESULTED OR WILL RESULT IN THE IMPOSITION OF A TAX (WHETHER
BY DIRECT ASSESSMENT OR BY WITHHOLDING AT SOURCE) OR OTHER SIMILAR IMPOSITION BY
ANY JURISDICTION WHICH WOULD (A) MATERIALLY INCREASE THE COST TO WEST OF MAKING
PAYMENTS IN RESPECT OF ANY SERIES OF NOTES OR OF COMPLYING WITH ITS OBLIGATIONS
UNDER OR IN CONNECTION WITH ANY SERIES OF NOTES; (B) MATERIALLY INCREASE THE
OPERATING OR ADMINISTRATIVE EXPENSES OF WEST; OR (C) OTHERWISE OBLIGATE ANY WEST
GROUP MEMBER TO MAKE ANY MATERIAL PAYMENT ON, OR CALCULATED BY REFERENCE TO, THE
AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY WEST;

 

then WEST shall inform the Indenture Trustee in writing at such time of any such
requirement or imposition and shall use its best efforts to avoid the effect of
the same; subject to WEST obtaining the consent of the Control Party for each
affected Series of Notes and a Rating Agency Confirmation with respect to any
proposed action.  If, after using its best efforts to avoid the adverse effect
described above, WEST or any of its Subsidiaries has not avoided such effects,
WEST may, at its election, redeem the Notes to which such withholding or
deduction applies on any Payment Date in whole at the Outstanding Principal
Balance thereof plus accrued and unpaid interest but without premium on any
Payment Date (a “Tax Redemption”).  However, any Tax Redemption may not occur
more than thirty (30) days prior to such time as the requirement or imposition
described in (i) or (ii) above is to become effective.  In the event of any Tax
Redemption of part of a Series of Notes, such Tax Redemption shall be deemed an
Optional

 

87

--------------------------------------------------------------------------------


 

Redemption for purposes of calculating the adjustments in the Targeted Principal
Balances on the Redemption Date and on subsequent Payment Dates in accordance
with Section 3.18 hereof.

 

Section 3.16                                Procedure for Redemptions.

 


(A)                                  METHOD OF REDEMPTION.  IN THE CASE OF ANY
REDEMPTION IN WHOLE (OTHER THAN A TAX REDEMPTION), WEST WILL DEPOSIT, OR WILL
CAUSE TO BE DEPOSITED, IN THE REDEMPTION/DEFEASANCE ACCOUNT AN AMOUNT EQUAL TO
THE REDEMPTION PRICE.  ONCE A REDEMPTION NOTICE IN RESPECT OF A REDEMPTION IN
WHOLE IS PUBLISHED, EACH SERIES OF NOTES TO WHICH SUCH REDEMPTION NOTICE APPLIES
WILL BECOME DUE AND PAYABLE ON THE REDEMPTION DATE STATED IN SUCH REDEMPTION
NOTICE AT ITS REDEMPTION PRICE.  ALL NOTES WHICH ARE REDEEMED WILL BE
SURRENDERED TO THE INDENTURE TRUSTEE FOR CANCELLATION AND ACCORDINGLY MAY NOT BE
REISSUED OR RESOLD.


 


(B)                                 DEPOSIT OF REDEMPTION AMOUNT.  ON OR BEFORE
ANY REDEMPTION DATE IN RESPECT OF A REDEMPTION UNDER SECTION 3.15, WEST SHALL,
TO THE EXTENT AN AMOUNT EQUAL TO THE REDEMPTION PRICE OF THE NOTES TO BE
REDEEMED AND ANY TRANSACTION EXPENSES AS OF THE REDEMPTION DATE IS NOT THEN HELD
BY WEST OR ON DEPOSIT IN THE REDEMPTION/DEFEASANCE ACCOUNT, DEPOSIT OR CAUSE TO
BE DEPOSITED SUCH AMOUNT IN THE REDEMPTION/DEFEASANCE ACCOUNT.


 


(C)                                  NOTES PAYABLE ON REDEMPTION DATE.  AFTER
NOTICE HAS BEEN GIVEN UNDER SECTION 3.16(D) HEREOF AS TO THE REDEMPTION DATE IN
RESPECT OF ANY REDEMPTION, THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTES TO BE
REDEEMED ON SUCH REDEMPTION DATE SHALL BECOME DUE AND PAYABLE AT THE CORPORATE
TRUST OFFICE OF THE INDENTURE TRUSTEE, AND FROM AND AFTER SUCH REDEMPTION DATE
(UNLESS THERE SHALL BE A DEFAULT IN THE PAYMENT OF THE APPLICABLE AMOUNT TO BE
REDEEMED) SUCH PRINCIPAL AMOUNT SHALL CEASE TO BEAR INTEREST.  UPON SURRENDER OF
ANY NOTE FOR REDEMPTION IN ACCORDANCE WITH SUCH NOTICE, THE REDEMPTION PRICE OF
SUCH NOTE SHALL BE PAID AS PROVIDED FOR IN SECTION 3.13(D).  IF ANY NOTE TO BE
REDEEMED SHALL NOT BE SO PAID UPON SURRENDER THEREOF FOR REDEMPTION, THE
OUTSTANDING PRINCIPAL BALANCE THEREOF SHALL CONTINUE TO BEAR INTEREST FROM THE
REDEMPTION DATE UNTIL PAID AT THE INTEREST RATE APPLICABLE TO SUCH NOTE.


 


(D)                                 REDEMPTION NOTICE.  IN RESPECT OF ANY
REDEMPTION OF ANY SERIES OF NOTES TO BE MADE OUT OF AMOUNTS AVAILABLE FOR SUCH
PURPOSES, THE INDENTURE TRUSTEE WILL GIVE A REDEMPTION NOTICE TO EACH HOLDER OF
THE NOTES TO BE REDEEMED PROVIDED THAT THE INDENTURE TRUSTEE SHALL HAVE
DETERMINED IN ADVANCE OF GIVING ANY SUCH REDEMPTION NOTICE THAT FUNDS ARE OR
WILL, ON THE REDEMPTION DATE, BE AVAILABLE THEREFOR.  SUCH REDEMPTION NOTICE
WILL BE GIVEN AT LEAST TWENTY (20) DAYS BUT NOT MORE THAN SIXTY (60) DAYS BEFORE
SUCH REDEMPTION DATE, OTHER THAN IN THE CASE OF A REFINANCING AS TO WHICH SUCH
REDEMPTION NOTICE SHALL BE GIVEN AT LEAST FIVE (5) DAYS BUT NOT MORE THAN THIRTY
(30) DAYS BEFORE THE REDEMPTION DATE, AND OTHER THAN IN THE CASE OF AN
ACQUISITION BALANCE REDEMPTION, AS TO WHICH SUCH REDEMPTION NOTICE SHALL BE
INCLUDED IN THE MONTHLY REPORT DELIVERED FOR THE APPLICABLE PAYMENT DATE. EACH
REDEMPTION NOTICE WILL STATE (I) THE APPLICABLE REDEMPTION DATE, (II) THE
INDENTURE TRUSTEE’S ARRANGEMENTS FOR MAKING PAYMENTS DUE ON THE REDEMPTION DATE,
(III) THE REDEMPTION PRICE OF THE NOTES TO BE REDEEMED, (IV) FOR AN OPTIONAL
REDEMPTION IN WHOLE OF ANY SERIES, THAT NOTES TO BE REDEEMED MUST BE SURRENDERED
(WHICH ACTION MAY BE TAKEN BY ANY HOLDER OF THE NOTES OR ITS AUTHORIZED AGENT)
TO THE INDENTURE TRUSTEE TO COLLECT THE REDEMPTION PRICE ON SUCH NOTES AND (V)
THAT, UNLESS WEST DEFAULTS IN THE PAYMENT OF THE REDEMPTION PRICE, IF ANY,
INTEREST ON NOTES CALLED FOR REDEMPTION WILL CEASE TO ACCRUE ON AND AFTER THE
REDEMPTION DATE.

 

88

--------------------------------------------------------------------------------


 

Section 3.17                                Collections Loans.

 

If permitted under the related Supplement for any Series A Warehouse Notes or
Series B Warehouse Notes, WEST may direct the Indenture Trustee, in writing, to
deposit the proceeds of a Collections Loan in respect of such Warehouse Notes in
the Collections Account for inclusion in the Available Collections Amount on any
Payment Date, subject to satisfaction of the conditions under each such
Supplement for such a Collections Loan.

 

Section 3.18                                Adjustments in Targeted Principal
Balances.

 


(A)                                  ENGINE DISPOSITIONS.


 

(i) If Available Sales Proceeds have been included in the Available Collections
Amount on any Payment Date, then the Minimum Targeted Principal Balances of each
Series of the Series A Notes for such Payment Date and for all subsequent
Payment Dates will be equal to the product of (a) the related Series A Minimum
Adjustment Fraction for such Series of Series A Notes as of each such Payment
Date and (b) the original Minimum Targeted Principal Balances of such Series of
Series A Notes for each such Payment Date.

 

(ii) If Available Sales Proceeds have been included in the Available Collections
Amount on any Payment Date, then the Scheduled Targeted Principal Balances of
each Series of the Series A Notes for such Payment Date and for all subsequent
Payment Dates will be equal to the product of (a) the related Series A Scheduled
Adjustment Fraction for such Series of Series A Notes as of each such Payment
Date and (b) the original Scheduled Targeted Principal Balances of such Series
of Series A Notes for each such Payment Date.

 

(iii) If Available Sales Proceeds have been included in the Available
Collections Amount on any Payment Date, then the Scheduled Targeted Principal
Balances of each Series of the Series B Notes for such Payment Date and for all
subsequent Payment Dates will be equal to the product of (a) the related Series
B Scheduled Adjustment Fraction for such Series of Series B Notes as of each
such Payment Date and (b) the original Scheduled Targeted Principal Balances of
such Series of Series B Notes for each such Payment Date.

 


(B)                                 OPTIONAL REDEMPTION.  IN CONNECTION WITH ANY
OPTIONAL REDEMPTION IN PART AND ANY ACQUISITION BALANCE REDEMPTION, THE MINIMUM
TARGETED PRINCIPAL BALANCE ON THE REDEMPTION DATE WILL BE REDUCED BY THE
ALLOCABLE MINIMUM PRINCIPAL AMOUNT FOR EACH SERIES ON SUCH REDEMPTION DATE, AND
THE MINIMUM TARGETED PRINCIPAL BALANCES ON ALL SUCCEEDING PAYMENT DATES SHALL BE
REDUCED BY THE AMOUNT OF SUCH OPTIONAL REDEMPTION OR ACQUISITION BALANCE
REDEMPTION MINUS THE ALLOCABLE MINIMUM PRINCIPAL PAYMENT AMOUNT, ALLOCATED PRO
RATA AMONG SUCH PAYMENT DATES.  IN ADDITION, THE SCHEDULED TARGETED PRINCIPAL
BALANCE ON THE REDEMPTION DATE WILL BE REDUCED BY THE ALLOCABLE SCHEDULED
PRINCIPAL AMOUNT FOR EACH SERIES ON SUCH PAYMENT DATE, AND THE SCHEDULED
TARGETED PRINCIPAL BALANCES ON ALL SUCCEEDING PAYMENT DATES SHALL BE REDUCED BY
THE AMOUNT OF SUCH OPTIONAL REDEMPTION OR ACQUISITION


 

89

--------------------------------------------------------------------------------



 


BALANCE REDEMPTION MINUS THE ALLOCABLE SCHEDULED PRINCIPAL PAYMENT AMOUNT,
ALLOCATED PRO RATA AMONG SUCH PAYMENT DATES.

 

ARTICLE IV

 

DEFAULT AND REMEDIES

 

Section 4.01                                Events of Default.

 

Each of the following events shall constitute an “Event of Default” hereunder,
and each such Event of Default shall be deemed to exist and continue so long as,
but only so long as, it shall not have been remedied:

 


(A)                                  FAILURE TO PAY INTEREST ON ANY SERIES OF
NOTES (OTHER THAN CONVERSION STEP-UP INTEREST, ADDITIONAL INTEREST OR
SUPPLEMENTAL INTEREST), IN EACH CASE WHEN SUCH AMOUNT BECOMES DUE AND PAYABLE,
AND SUCH DEFAULT CONTINUES FOR A PERIOD OF THREE (3) OR MORE BUSINESS DAYS;


 


(B)                                 FAILURE TO PAY PRINCIPAL WHEN DUE ON ANY
SERIES OF NOTES EITHER ON OR PRIOR TO THE APPLICABLE FINAL MATURITY DATE;


 


(C)                                  FAILURE TO PAY ANY AMOUNT (OTHER THAN A
PAYMENT DEFAULT FOR WHICH PROVISION IS MADE IN CLAUSE (A) OR (B) OF THIS SECTION
4.01) WHEN DUE AND PAYABLE IN CONNECTION WITH ANY SERIES OF NOTES, TO THE EXTENT
THAT THERE ARE, ON ANY PAYMENT DATE, AMOUNTS AVAILABLE IN THE COLLECTIONS
ACCOUNT OR THE JUNIOR RESTRICTED CASH ACCOUNT OR SENIOR RESTRICTED CASH ACCOUNT
THEREFOR, AND SUCH DEFAULT CONTINUES FOR A PERIOD OF THREE (3) OR MORE BUSINESS
DAYS;


 


(D)                                 (I) FAILURE BY WEST OR ANY OTHER WEST GROUP
MEMBER TO COMPLY WITH THE INSURANCE COVENANT SET FORTH IN SECTION 5.04(H) HEREOF
WHICH FAILURE CONTINUES UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS OR MORE OR
(II) FAILURE BY WEST OR ANY OTHER WEST GROUP MEMBER TO COMPLY WITH ANY OF THE
OTHER COVENANTS, OBLIGATIONS, CONDITIONS OR PROVISIONS BINDING ON IT UNDER THIS
INDENTURE, THE SECURITY TRUST AGREEMENT, ANY OF THE NOTES OR ANY OTHER RELATED
DOCUMENT (OTHER THAN A FAILURE TO COMPLY DESCRIBED IN CLAUSE (I) OR A PAYMENT
DEFAULT FOR WHICH PROVISION IS MADE IN CLAUSE (A), (B) OR (C) OF THIS SECTION
4.01), IF ANY SUCH FAILURE DESCRIBED IN THIS CLAUSE (II) MATERIALLY ADVERSELY
AFFECTS THE HOLDERS OF A SERIES OF NOTES AND CONTINUES FOR A PERIOD OF THIRTY
(30) DAYS OR MORE AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO WEST (OR, IF
SUCH FAILURE IS CAPABLE OF REMEDY AND THE ADMINISTRATIVE AGENT HAS PROMPTLY
PROVIDED THE INDENTURE TRUSTEE WITH A CERTIFICATE STATING THAT WEST OR ANY OTHER
WEST GROUP MEMBER HAS COMMENCED, OR WILL PROMPTLY COMMENCE, AND DILIGENTLY
PURSUE ALL REASONABLE EFFORTS TO REMEDY SUCH FAILURE OR BREACH, SO LONG AS SUCH
PERSON IS DILIGENTLY PURSUING SUCH REMEDY BUT IN ANY EVENT NO LONGER THAN SIXTY
(60) DAYS);


 


(E)                                  ANY REPRESENTATION OR WARRANTY MADE BY WEST
OR ANY OTHER WEST GROUP MEMBER UNDER THIS INDENTURE, THE SECURITY TRUST
AGREEMENT OR ANY RELATED DOCUMENT OR CERTIFICATE SHALL PROVE TO BE UNTRUE OR
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE, AND SUCH UNTRUTH OR INCORRECTNESS
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS OR MORE AFTER WRITTEN
NOTICE THEREOF HAS BEEN GIVEN TO WEST (OR, IF SUCH UNTRUTH OR INCORRECTNESS IS
CAPABLE OF


 

90

--------------------------------------------------------------------------------



 


REMEDY AND THE ADMINISTRATIVE AGENT HAS PROMPTLY PROVIDED THE INDENTURE TRUSTEE
WITH A CERTIFICATE STATING THAT WEST OR ANY OTHER WEST GROUP MEMBER HAS
COMMENCED, OR WILL PROMPTLY COMMENCE, AND DILIGENTLY PURSUE ALL REASONABLE
EFFORTS TO REMEDY SUCH UNTRUTH OR INCORRECTNESS, SO LONG AS SUCH PERSON IS
DILIGENTLY PURSUING SUCH REMEDY BUT IN ANY EVENT NO LONGER THAN SIXTY (60)
DAYS);

 


(F)                                    A COURT HAVING JURISDICTION IN THE
PREMISES ENTERS A DECREE OR ORDER FOR (I) RELIEF IN RESPECT OF WEST OR ANY
ENGINE SUBSIDIARY UNDER ANY APPLICABLE LAW RELATING TO BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP, WINDING-UP, LIQUIDATION, REORGANIZATION, EXAMINATION, RELIEF OF
DEBTORS OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT; (II) APPOINTMENT OF A
RECEIVER, LIQUIDATOR, EXAMINER, ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR OR
SIMILAR OFFICIAL OF WEST OR ANY ENGINE SUBSIDIARY; OR (III) THE WINDING UP OR
LIQUIDATION OF THE AFFAIRS OF WEST OR ANY ENGINE SUBSIDIARY AND, IN EACH CASE,
SUCH DECREE OR ORDER SHALL REMAIN UNSTAYED OR SUCH WRIT OR OTHER PROCESS SHALL
NOT HAVE BEEN STAYED OR DISMISSED WITHIN SIXTY (60) DAYS FROM ENTRY THEREOF;


 


(G)                                 WEST OR ANY ENGINE SUBSIDIARY (I) COMMENCES
A VOLUNTARY CASE UNDER ANY APPLICABLE LAW RELATING TO BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP, WINDING-UP, LIQUIDATION, REORGANIZATION, EXAMINATION, RELIEF OF
DEBTORS OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT, OR CONSENTS TO THE
ENTRY OF AN ORDER FOR RELIEF IN ANY INVOLUNTARY CASE UNDER ANY SUCH LAW; (II)
CONSENTS TO THE APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, LIQUIDATOR,
EXAMINER, ASSIGNEE, CUSTODIAN, TRUSTEE, SEQUESTRATOR OR SIMILAR OFFICIAL OF WEST
OR ANY ENGINE SUBSIDIARY OR FOR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY AND
ASSETS OF WEST OR ANY ENGINE SUBSIDIARY; OR (III) EFFECTS ANY GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS, ADMITS IN WRITING ITS INABILITY TO PAY ITS DEBTS
GENERALLY AS THEY COME DUE, VOLUNTARILY SUSPENDS PAYMENT OF ITS OBLIGATIONS OR
BECOMES INSOLVENT;


 


(H)                                 A JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY
IN EXCESS OF 5% OF THE MAXIMUM BORROWING BASE SHALL BE RENDERED AGAINST WEST OR
ANY OTHER WEST GROUP MEMBER AND EITHER (I) ENFORCEMENT PROCEEDINGS SHALL HAVE
BEEN COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER OR (II) THERE SHALL
BE ANY PERIOD OF TEN (10) CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF
SUCH JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE
IN EFFECT; PROVIDED, HOWEVER, THAT ANY SUCH JUDGMENT OR ORDER SHALL NOT BE AN
EVENT OF DEFAULT UNDER THIS SECTION 4.01(H) IF AND FOR SO LONG AS (X) THE AMOUNT
OF SUCH JUDGMENT OR ORDER IS COVERED BY A VALID AND BINDING POLICY OF INSURANCE
BETWEEN THE DEFENDANT AND THE INSURER COVERING PAYMENT THEREOF AND (Y) SUCH
INSURER, WHICH SHALL BE RATED AT LEAST “A” BY A.M. BEST COMPANY OR ANY SIMILAR
SUCCESSOR ENTITY, HAS BEEN NOTIFIED OF, AND HAS NOT DISPUTED THE CLAIM MADE FOR
PAYMENT OF, THE AMOUNT OF SUCH JUDGMENT OR ORDER;


 


(I)                                     ON ANY PAYMENT DATE, THE THEN AGGREGATE
NOTE PRINCIPAL BALANCE (DETERMINED AFTER GIVING EFFECT TO ALL PRINCIPAL PAYMENTS
MADE ON SUCH DATE) EXCEEDS AN AMOUNT EQUAL TO THE PRODUCT OF (I) ONE HUNDRED
TWENTY PERCENT (120%) AND (II) THE MAXIMUM BORROWING BASE ON SUCH PAYMENT DATE;
OR


 


(J)                                     WEST OR ANY OTHER WEST GROUP MEMBER
SHALL HAVE ASSERTED THAT THE INDENTURE, THE SECURITY TRUST AGREEMENT OR ANY OF
THE RELATED DOCUMENTS TO WHICH IT IS A PARTY IS NOT VALID AND BINDING ON THE
PARTIES THERETO OR ANY COURT, GOVERNMENTAL AUTHORITY OR AGENCY


 

91

--------------------------------------------------------------------------------



 


HAVING JURISDICTION OVER ANY OF THE PARTIES TO SUCH AGREEMENTS SHALL FIND OR
RULE THAT ANY MATERIAL PROVISION OF ANY OF SUCH AGREEMENTS IS NOT VALID OR
BINDING ON THE PARTIES THERETO; AND

 


(K)                                  A REQUISITE MAJORITY SHALL HAVE ELECTED TO
REMOVE THE SERVICER AS A RESULT OF A SERVICER TERMINATION EVENT, AND A
REPLACEMENT SERVICER SHALL NOT HAVE ASSUMED THE DUTIES OF THE SERVICER WITHIN
NINETY (90) DAYS AFTER THE DATE OF SUCH ELECTION BY SUCH REQUISITE MAJORITY.


 

Section 4.02                                Remedies Upon Event of Default.

 

(a)                                  Upon the occurrence of an Event of Default
of the type described in Section 4.01(f) or 4.01(g), the Outstanding Principal
Balance of, and accrued interest on, all Series of Notes, together with all
other amounts then due and owing to the Noteholders, shall become immediately
due and payable without further action by any Person.  If any other Event of
Default with respect to the Senior Series occurs and is continuing, then the
Indenture Trustee, acting at the direction of the Control Parties representing a
majority of the Outstanding Principal Balance of all Senior Series may declare
the principal of and accrued interest on all Notes of all Series then
Outstanding to be due and payable immediately, by written notice to WEST and the
Servicer (a “Default Notice”), and upon any such declaration such principal and
accrued interest shall become immediately due and payable.  At any time after
the Indenture Trustee has declared the Outstanding Principal Balance of the
Notes to be due and payable and prior to the exercise of any other remedies
pursuant to the Indenture, the Control Parties representing a majority of the
Outstanding Principal Balance of all Senior Series, by written notice to WEST,
the Administrative Agent and the Indenture Trustee may, except in the case of
(i) a default in the deposit or distribution of any payment required to be made
on the Notes of such Series, (ii) a payment default on such Series of Notes or
(iii) a default in respect to any covenant or provision of the Indenture that
cannot by the terms thereof be modified or amended without the consent of each
Noteholder affected thereby, rescind and annul such declaration and thereby
annul its consequences if, (1) there has been paid to or deposited with the
Security Trustee an amount sufficient to pay all overdue installments of
interest on the Notes, and the principal of and premium, if any, on the Notes
that would have become due otherwise than by such declaration of acceleration,
(2) the rescission would not conflict with any judgment or decree, and (3) all
other defaults and Events of Default, other than nonpayment of interest and
principal on the Notes that have become due solely because of such acceleration,
have been cured or waived.

 

(b)                                 If an Event of Default shall occur and be
continuing, the Indenture Trustee shall, if instructed, in writing, by the
Control Parties representing a majority of the Outstanding Principal Balance of
all Senior Series, do any of the following, provided that the Indenture Trustee
shall dispose of the Engines or the Stock of the WEST Subsidiaries only if it
has received a Collateral Liquidation Notice, and subject to such Control
Parties giving such directions in a commercially reasonable manner:

 

(I)                                     INSTITUTE ANY PROCEEDINGS, IN ITS OWN
NAME AND AS TRUSTEE OF AN EXPRESS TRUST, FOR THE COLLECTION OF ALL AMOUNTS THEN
DUE AND PAYABLE ON THE NOTES OF ALL SERIES OR UNDER THIS INDENTURE OR THE
RELATED SUPPLEMENT WITH RESPECT THERETO, WHETHER BY DECLARATION OR OTHERWISE,
ENFORCE ANY JUDGMENT OBTAINED, AND COLLECT FROM THE COLLATERAL AND ANY OTHER
ASSETS OF WEST ANY MONEYS ADJUDGED DUE;

 

92

--------------------------------------------------------------------------------


 

(II)                                  SUBJECT TO THE QUIET ENJOYMENT RIGHTS OF
ANY LESSEE OF AN ENGINE, DIRECT THE SECURITY TRUSTEE TO SELL, HOLD OR LEASE THE
COLLATERAL OR ANY PORTION THEREOF OR RIGHTS OR INTEREST THEREIN, AT ONE OR MORE
PUBLIC OR PRIVATE TRANSACTIONS CONDUCTED IN ANY MANNER PERMITTED BY LAW;
PROVIDED THAT, THE INDENTURE TRUSTEE SHALL INCUR NO LIABILITY AS A RESULT OF THE
SALE OF THE COLLATERAL OR ANY PART THEREOF AT ANY SALE PURSUANT TO THIS SECTION
4.02 AND THE SECURITY TRUST AGREEMENT CONDUCTED IN A COMMERCIALLY REASONABLE
MANNER, AND EACH OF WEST AND THE OTHER WEST GROUP MEMBERS HEREBY WAIVES ANY
CLAIMS AGAINST THE INDENTURE TRUSTEE OR THE SECURITY TRUSTEE ARISING BY REASON
OF THE FACT THAT THE PRICE AT WHICH THE COLLATERAL MAY HAVE BEEN SOLD AT SUCH
SALE WAS LESS THAN THE PRICE THAT MIGHT HAVE BEEN OBTAINED, EVEN IF THE
INDENTURE TRUSTEE DIRECTS THE SECURITY TRUSTEE TO ACCEPT THE FIRST OFFER
RECEIVED AND DOES NOT REQUIRE THE SECURITY TRUSTEE TO OFFER THE COLLATERAL TO
MORE THAN ONE OFFEREE.

 

(III)                               DIRECT THE SECURITY TRUSTEE TO INSTITUTE ANY
PROCEEDINGS FROM TIME TO TIME FOR THE COMPLETE OR PARTIAL FORECLOSURE OF THE
ENCUMBRANCE CREATED BY THIS INDENTURE, THE SECURITY TRUST AGREEMENT AND THE
ENGINE MORTGAGES WITH RESPECT TO THE COLLATERAL;

 

(IV)                              INSTITUTE SUCH OTHER APPROPRIATE PROCEEDINGS
TO PROTECT AND ENFORCE ANY OTHER RIGHTS, WHETHER FOR THE SPECIFIC ENFORCEMENT OF
ANY COVENANT OR AGREEMENT IN THE INDENTURE OR IN AID OF THE EXERCISE OF ANY
POWER GRANTED HEREIN, OR TO ENFORCE ANY OTHER PROPER REMEDY;

 

(V)                                 DIRECT THE SECURITY TRUSTEE TO EXERCISE ANY
REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE OR ANY APPLICABLE
LAW AND TAKE ANY OTHER APPROPRIATE ACTION TO PROTECT AND ENFORCE THE RIGHTS AND
REMEDIES OF THE INDENTURE TRUSTEE OR THE NOTEHOLDERS UNDER THE INDENTURE AND THE
SECURITY TRUST AGREEMENT; AND

 

(VI)                              APPOINT A RECEIVER OR A MANAGER OVER WEST OR
ITS ASSETS.

 

(c)                                  If the Notes of all Series have been
declared due and payable following an Event of Default, any money collected by
the Indenture Trustee pursuant to this Indenture or otherwise, and any moneys
that may then be held or thereafter received by the Indenture Trustee, shall be
applied to the extent permitted by law in the following order, at the date or
dates fixed by the Indenture Trustee;


 

(I)                                     FIRST, TO THE PAYMENT OF ALL COSTS AND
EXPENSES OF COLLECTION INCURRED BY THE INDENTURE TRUSTEE AND THE SECURITY
TRUSTEE (INCLUDING THE REASONABLE FEES AND EXPENSES OF ANY COUNSEL TO THE
INDENTURE TRUSTEE AND THE SECURITY TRUSTEE), AND ALL OTHER AMOUNTS DUE THE
INDENTURE TRUSTEE AND THE SECURITY TRUSTEE UNDER THIS INDENTURE; AND

 

(II)                                  SECOND, AS SET FORTH IN SECTION 3.13(C)
HEREOF.

 

(d)                                 Notwithstanding Sections 4.01, 4.02 and 4.11
hereof, after the occurrence and during the continuation of an Event of Default,
no Holders of any Series B Notes shall be permitted to give or direct the giving
of a Default Notice, or to exercise any remedy in respect of

 

93

--------------------------------------------------------------------------------


 

such Event of Default until all interest and principal and premium, if any, on
the Series A Notes shall have been paid in full.

 

(e)                                  The Indenture Trustee shall provide each
Rating Agency with a copy of any Default Notice it receives pursuant to this
Indenture.  Within thirty (30) days after the occurrence of an Event of Default
in respect of any Series of Notes, the Indenture Trustee shall give notice to
the Noteholders of such Series of Notes, transmitted by mail, of all uncured or
unwaived Defaults actually known to a Responsible Officer of the Indenture
Trustee on such date; provided that the Indenture Trustee may withhold such
notice with respect to a Default (other than a payment default with respect to
interest, principal or premium, if any) if it determines in good faith that
withholding such notice is in the interest of the affected Noteholders.


 

Section 4.03                                Limitation on Suits.

 

Without limiting the provisions of Section 4.11, no Holder shall have any right
to institute any proceeding, judicial or otherwise, with respect to this
Indenture, the Security Trust Agreement or the Notes, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 


(A)                                  SUCH HOLDER HOLDS SERIES A NOTES AND HAS
PREVIOUSLY GIVEN WRITTEN NOTICE TO THE INDENTURE TRUSTEE OF A CONTINUING EVENT
OF DEFAULT;


 


(B)                                 THE HOLDERS (NOT AFFILIATED WITH ANY WEST
GROUP MEMBER) OF AT LEAST 25% OF THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF
THE SERIES A NOTES MAKE A WRITTEN REQUEST TO THE INDENTURE TRUSTEE TO PURSUE A
REMEDY HEREUNDER;


 


(C)                                  SUCH HOLDER OR HOLDERS OFFER TO THE
INDENTURE TRUSTEE AN INDEMNITY REASONABLY SATISFACTORY TO THE INDENTURE TRUSTEE
AGAINST ANY COSTS, EXPENSES AND LIABILITIES TO BE INCURRED IN COMPLYING WITH
SUCH REQUEST;


 


(D)                                 THE INDENTURE TRUSTEE DOES NOT COMPLY WITH
SUCH REQUEST WITHIN SIXTY (60) DAYS AFTER RECEIPT OF THE REQUEST AND THE OFFER
OF INDEMNITY; AND


 


(E)                                  DURING SUCH SIXTY (60)-DAY PERIOD, CONTROL
PARTIES REPRESENTING A MAJORITY OF THE OUTSTANDING PRINCIPAL BALANCE OF ALL
SENIOR SERIES DO NOT GIVE THE INDENTURE TRUSTEE A DIRECTION INCONSISTENT WITH
SUCH REQUEST.


 

No one or more Noteholders may use this Indenture to affect, disturb or
prejudice the rights of another Holder or to obtain or seek to obtain any
preference or priority not otherwise created by this Indenture and the terms of
the Notes over any other Holder or to enforce any right under this Indenture,
except in the manner herein provided.

 

Section 4.04                                Waiver of Existing Defaults.

 

(a)                                  The Indenture Trustee acting at the
direction of the Control Parties representing a majority of the Outstanding
Principal Balance of all Senior Series may waive any existing Default hereunder
and its consequences, except a Default: (i) in the deposit or distribution of
any

 

94

--------------------------------------------------------------------------------


 

payment required to be made on any Notes, (ii) in the payment of the interest,
principal, and premium, if any, on any Note or (iii) in respect of a covenant or
provision hereof which under Article X hereof cannot be modified or amended
without the consent of the Holder of each Note affected thereby.  Upon any such
waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture, but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon. Each such notice of waiver shall also be
notified to each Rating Agency.

 

(b)                                 Any written waiver of a Default or an Event
of Default given by Holders of the Notes to the Indenture Trustee and WEST in
accordance with the terms of this Indenture shall be binding upon the Indenture
Trustee and the other parties hereto.  Unless such writing expressly provides to
the contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the Default or Event of Default so waived and not
to any other similar event or occurrence which occurs subsequent to the date of
such waiver.


 

Section 4.05                                Restoration of Rights and Remedies.

 

If the Indenture Trustee or any Holder of Series A Notes has instituted any
proceeding to enforce any right or remedy under this Indenture, and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Indenture Trustee or such Holder, then in every such
case WEST, the Indenture Trustee and the Noteholders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders shall continue as though no such
proceeding has been instituted.

 

Section 4.06                                Remedies Cumulative.

 

Each and every right, power and remedy herein given to the Indenture Trustee (or
the Control Parties or the Requisite Majority) specifically or otherwise in this
Indenture shall be cumulative and shall be in addition to every other right,
power and remedy herein specifically given or now or hereafter existing at law,
in equity or by statute, and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time and as often and in such order as may be deemed expedient by the Indenture
Trustee (or the Control Parties or the Requisite Majority), and the exercise or
the beginning of the exercise of any power or remedy shall not be construed to
be a waiver of the right to exercise at the same time or thereafter any other
right, power or remedy.  No delay or omission by the Indenture Trustee (or the
Control Parties or the Requisite Majority) in the exercise of any right, remedy
or power or in the pursuance of any remedy shall impair any such right, power or
remedy or be construed to be a waiver of any Default on the part of WEST or to
be an acquiescence.

 

Section 4.07                                Authority of Courts Not Required.

 

The parties hereto agree that, to the greatest extent permitted by law, the
Indenture Trustee shall not be obliged or required to seek or obtain the
authority of, or any judgment or order of, the courts of any jurisdiction in
order to exercise any of its rights, powers and remedies under this Indenture,
and the parties hereby waive any such requirement to the greatest extent
permitted by law.

 

95

--------------------------------------------------------------------------------


 

Section 4.08           Rights of Noteholders to Receive Payment.

 

Notwithstanding any other provision of this Indenture, the right of any
Noteholder to receive payment of interest on, principal of, or premium, if any,
on its Note on or after the respective due dates therefor expressed in such
Note, or to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Noteholder.

 

Section 4.09           Indenture Trustee May File Proofs of Claim.

 

The Indenture Trustee may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Indenture Trustee and of any Noteholder allowed in any judicial proceedings
relating to any obligor on the Notes, its creditors or its property.

 

Section 4.10           Undertaking for Costs.

 

All parties to this Indenture agree, and each Noteholder by its acceptance
thereof shall be deemed to have agreed, that in any suit for the enforcement of
any right or remedy under this Indenture or in any suit against the Indenture
Trustee for any action taken or omitted by it as Trustee, a court in its
discretion may require the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and the court in its discretion may
assess reasonable costs, including reasonable attorneys’ fees, against any party
litigant in such suit, having due regard to the merits and good faith of the
claims or defense made by the party litigant.  This Section 4.10 does not apply
to a suit instituted by the Indenture Trustee, a suit instituted by any
Noteholder for the enforcement of the payment of interest, principal, or
premium, if any, on his Note on or after the respective due dates expressed in
such Note, or a suit by a Noteholder or Noteholders of more than 10% of the
Outstanding Principal Balance of any Series of the Notes.

 

Section 4.11           Control by Noteholders.

 

Subject to Sections 4.01 and 4.03 hereof and to the rights of the Control Party
hereunder, the Noteholders holding Notes of any Series of not less than 25% of
the Outstanding Principal Balance of Notes of such Series shall have the right
to direct the time, method and place of conducting any proceeding for any remedy
available to the Indenture Trustee, or exercising any trust or power conferred
on the Indenture Trustee under this Indenture; provided that, for such Series:

 


(A)           SUCH DIRECTION SHALL NOT BE IN CONFLICT WITH ANY RULE OF LAW OR
WITH THIS INDENTURE AND WOULD NOT INVOLVE THE INDENTURE TRUSTEE IN PERSONAL
LIABILITY OR EXPENSE;


 


(B)           THE INDENTURE TRUSTEE SHALL NOT DETERMINE THAT THE ACTION SO
DIRECTED WOULD BE UNJUSTLY PREJUDICIAL TO THE NOTEHOLDERS OF SUCH SERIES NOT
TAKING PART IN SUCH DIRECTION, AND


 


(C)           THE INDENTURE TRUSTEE MAY TAKE ANY OTHER ACTION DEEMED PROPER BY
THE INDENTURE TRUSTEE WHICH IS NOT INCONSISTENT WITH SUCH DIRECTION.

 

96

--------------------------------------------------------------------------------


 

Section 4.12           Purchase Rights of the Series B Noteholders.

 

Upon the occurrence of an Event of Default, whether or not the Control Parties
for the Senior Series have delivered a Collateral Liquidation Notice, one or
more of the Holders of the Series B Notes (each, a “Series A Note Purchaser”)
may elect to purchase all, but not less than all, of the Series A Notes, for a
purchase price equal to the Outstanding Principal Balance of the Series A Notes
and all accrued and unpaid interest and premium thereon, if any.  Such right
shall be exercised by giving the Indenture Trustee written notice of the intent
to purchase the Series A Notes (a “Purchase Option Notice”) and the date on
which such purchase is to be consummated (the “Series A Note Purchase Date”),
which shall be not less than ten (10) Business Days nor more than twenty (20)
Business Days after the date of the Purchase Option Notice.  If there is more
than one Series A Note Purchaser, the Series A Notes shall be allocated between
or among the Series A Note Purchasers in proportion to the Outstanding Principal
Balance of their Series B Notes or on such other basis as such Holders of Series
B Notes may agree, and the Series A Note Purchase Date shall be the date
specified in the related Purchase Option Notice delivered by such Series A Note
Purchasers.  The Indenture Trustee shall promptly deliver a copy of each
Purchase Option Notice to the Holders of the Series A Notes, WEST, the Servicer
and the Administrative Agent.  On the date specified in the Purchase Option
Notice, the Series A Noteholders shall transfer the Series A Notes to the Series
A Note Purchasers upon the tender to them of the purchase price described in
this Section 4.12(a).   If any Series A Note Purchaser fails to consummate the
purchase of the Series A Notes, such Holder shall be deemed to have irrevocably
waived its rights to purchase the Series A Notes, and, if there are multiple
Series A Note Purchasers, the remaining Series A Note Purchasers must tender the
purchase price allocable to the portion of the Series A Notes allocable to such
defaulting Series A Note Purchaser, in such manner as they shall agree, or all
such Series A Notes Purchasers shall be deemed to have cancelled the purchase of
the Series A Notes pursuant to such Purchase Option Notice.  The non-defaulting
Series A Note Purchasers may elect to defer the Series A Note Purchase Date by
not more than three (3) Business Days for purposes of arranging such tender.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.01           Representations and Warranties.

 

WEST represents and warrants to the Indenture Trustee as of the Initial Closing
Date and each other Closing Date thereafter as follows:

 


(A)           DUE ORGANIZATION.


 

WEST is a statutory trust created under the laws of Delaware, and each WEST
Group Member is a statutory trust duly created, a corporation duly incorporated
or a limited liability company duly formed, in its respective jurisdiction of
creation, incorporation or formation, as the case may be, in each case with full
power and authority to conduct its business; and none of WEST or any other WEST
Group Member is in liquidation, bankruptcy or suspension of payments.

 

97

--------------------------------------------------------------------------------


 


(B)           SPECIAL PURPOSE STATUS.


 

WEST has not engaged in any activities since its organization (other than those
incidental to its organization and other appropriate trust steps and
arrangements for the payment of fees to, and director’s and officer’s insurance
for, the Controlling Trustees, the execution of the Related Documents to which
it is a party and the activities referred to in or contemplated by such
agreements).

 


(C)           NON-CONTRAVENTION.


 

The transfer by Willis of its ownership interest in WEST Funding to WEST
pursuant to the Asset Transfer Agreement, the other transactions contemplated by
the Asset Transfer Agreement, the creation of the Initial Notes and the
issuance, execution and delivery of, and the compliance by WEST and each WEST
Group Member with the terms of each of the Related Documents and the Initial
Notes:

 

(I)            DO NOT AT THE CLOSING DATE CONFLICT WITH, OR RESULT IN A BREACH
OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, THE
CONSTITUTIONAL DOCUMENTS OF WEST OR THE CONSTITUTIONAL DOCUMENTS OF ANY WEST
GROUP MEMBER OR WITH ANY EXISTING LAW, RULE OR REGULATION APPLYING TO OR
AFFECTING WEST OR ANY WEST GROUP MEMBER OR ANY JUDGMENT, ORDER OR DECREE OF ANY
GOVERNMENT, GOVERNMENTAL BODY OR COURT HAVING JURISDICTION OVER WEST OR ANY WEST
GROUP MEMBER; AND

 

(II)           DO NOT AT THE CLOSING DATE INFRINGE THE TERMS OF, OR CONSTITUTE A
DEFAULT UNDER, ANY DEED, INDENTURE, AGREEMENT OR OTHER INSTRUMENT OR OBLIGATION
TO WHICH WEST OR ANY WEST GROUP MEMBER IS A PARTY OR BY WHICH ANY OF THEM OR ANY
PART OF THEIR UNDERTAKING, ASSETS, PROPERTY OR REVENUES ARE BOUND.

 


(D)           DUE AUTHORIZATION.


 

The transfer by Willis of its ownership interest in WEST Funding to WEST
pursuant to the Asset Transfer Agreement, the other transactions contemplated by
the Asset Transfer Agreement, the creation, execution and issuance of the
Initial Notes, the execution and issue or delivery by WEST and each WEST Group
Member of the Related Documents executed by it and the performance by each of
them of their obligations to be assumed hereunder and thereunder and the
arrangements contemplated hereby and thereby to be performed by each of them
have been duly authorized by each of them.

 


(E)           VALIDITY AND ENFORCEABILITY.


 

This Indenture constitutes, and the Related Documents, when executed and
delivered and, in the case of the Initial Notes, when issued and authenticated,
will constitute valid, legally binding and (subject to general equitable
principles, insolvency, liquidation, reorganization and other laws of general
application relating to creditors’ rights or claims or to laws of prescription
or the concepts of materiality, reasonableness, good faith and fair dealing)
enforceable obligations of WEST and each WEST Group Member executing the same.

 

98

--------------------------------------------------------------------------------


 


(F)            NO EVENT OF DEFAULT OR EARLY AMORTIZATION EVENT.


 


NO EVENT OF DEFAULT OR EARLY AMORTIZATION EVENT HAS OCCURRED AND IS CONTINUING
AND NO EVENT HAS OCCURRED THAT WITH THE PASSAGE OF TIME OR NOTICE OR BOTH WOULD
BECOME AN EVENT OF DEFAULT OR EARLY AMORTIZATION EVENT.


 


(G)           NO ENCUMBRANCES.


 

Subject to the Security Interests created in favor of the Security Trustee and
except for Permitted Encumbrances, there exists no Encumbrance over the assets
or undertaking of WEST or any WEST Group Member which ranks prior to or pari
passu with the obligation to make payments on the Initial Notes.

 


(H)           NO CONSENTS.


 

All consents, approvals, authorizations or other orders of all regulatory
authorities required (excluding any required by the other parties to the Related
Documents) for or in connection with the execution and performance of the
Related Documents by WEST and each WEST Group Member and the issuance and
performance of the Initial Notes and the offering of the Initial Notes by WEST
(other than any such consents, approvals, authorizations or other orders that
may be required in acquiring any Remaining Engines, including consents and
assignments) have been obtained and are in full force and effect and not
contingent upon fulfillment of any condition.

 


(I)            NO LITIGATION.


 

There is no claim, action, suit, investigation or proceeding pending against, or
to the knowledge of WEST, threatened against or affecting, WEST or any WEST
Group Member before any court or arbitrator or any governmental body, agency or
official which in any manner challenges or seeks to prevent, enjoin, alter or
materially delay the transactions contemplated by this Indenture (including the
Exhibits and Schedules attached hereto) and/or the Related Documents.

 


(J)            EMPLOYEES, SUBSIDIARIES.


 

WEST and each WEST Group Member has no employees.  Set forth in Schedule 1,
Schedule 2 and Schedule 3 hereto is a true and complete lists, as of the date
hereof, of all WEST Subsidiaries, together with their jurisdictions of
organization.

 


(K)           OWNERSHIP.


 

WEST or a WEST Subsidiary is the beneficial owner of the Collateral free from
all Encumbrances and claims whatsoever other than Permitted Encumbrances.

 


(L)            NO FILINGS.


 

Under the laws of Delaware and New York (including U.S. federal law) in force at
the date hereof, it is not necessary or desirable that this Indenture or any
Related

 

99

--------------------------------------------------------------------------------


 

Document to which a WEST Group Member is a party (other than evidences of the
Security Interests) be filed, recorded or enrolled (other than the filing of the
Trust Agreement in Delaware and of the Engine Mortgages with the FAA) with any
court or other authority in any such jurisdictions or that any stamp,
registration or similar tax be paid on or in relation to this Indenture or any
of the other Related Documents in all material respects (other than filings of
UCC financing statements and the various consents and agreements pursuant to the
Security Trust Agreement).

 


(M)          OTHER REPRESENTATIONS.


 

The representations and warranties made by WEST and each WEST Group Member in
any of the other Related Documents are true and accurate as of the date made.

 


(N)           OTHER REGULATIONS.  WEST IS NOT: (I) A “PUBLIC UTILITY COMPANY” OR
A “HOLDING COMPANY,” OR AN “AFFILIATE” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” OR AN “AFFILIATE” OF SUCH A “SUBSIDIARY COMPANY,” AS SUCH TERMS ARE
DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1936, AS AMENDED, OR (II)
AN “INVESTMENT COMPANY,” OR AN “AFFILIATED PERSON” OF, OR A “PROMOTER” OR
“PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT COMPANY,” AS SUCH TERMS ARE DEFINED
IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 

Section 5.02           General Covenants.

 

WEST covenants with the Indenture Trustee as follows:

 


(A)           NO RELEASE OF OBLIGATIONS.


 

WEST will not take, or knowingly permit any WEST Group Member to take, any
action which would amend, terminate (other than any termination in connection
with the replacement of such agreement on terms substantially no less favorable
to WEST than the agreement being terminated) or discharge or prejudice the
validity or effectiveness of this Indenture (other than as permitted herein) or
any other Related Document or permit any party to any such document to be
released from such obligations, except that; in each case, as permitted or
contemplated by the terms of such documents, and provided that such actions may
be taken or permitted such release may be permitted if WEST will have first
obtained a Trustee Resolution determining that such action, permitted action or
release does not materially affect the interests of the Noteholders and prior
notice has been provided to the Rating Agencies; and provided further that, in
any case, (i) WEST will not take any action which would result in any amendment
or modification to any conflicts standard or duty of care in such agreements and
(ii) there must be at all times an Administrative Agent and a Servicer with
respect to all Engines.

 


(B)           ENCUMBRANCES.


 

WEST will not, and will not permit any WEST Group Member to, create, incur,
assume or suffer to exist any Encumbrance other than: (i) any Permitted
Encumbrance,  and (ii) any other Encumbrance the validity or applicability of
which is being contested in good faith in appropriate proceedings by any WEST
Group Member (and the proceedings related to such Encumbrance or the continued
existence of such Encumbrance does not give rise to any reasonable likelihood of
the sale, forfeiture or loss of the asset affected by such Encumbrance)

 

100

--------------------------------------------------------------------------------


 

and for which such WEST Group Member maintains adequate cash reserves to pay
such Encumbrance.

 


(C)           INDEBTEDNESS.


 

WEST will not, and will not permit any WEST Group Member to, incur, create,
issue, assume, guarantee or otherwise become liable for or with respect to, or
become responsible for the payment of, contingently or otherwise, whether
present or future, Indebtedness, other than:

 

(I)            INDEBTEDNESS IN RESPECT OF ANY SERIES OF NOTES ISSUED IN
ACCORDANCE WITH THE TERMS OF THIS INDENTURE;

 

(II)           UNSECURED INDEBTEDNESS TO EACH SELLER OF ENGINES UNDER ANY
ACQUISITION AGREEMENT AND ANY RELATED LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT
AND THE DOCUMENTS RELATED THERETO;

 

(III)          INDEBTEDNESS UNDER CURRENCY AND INTEREST RATE EXCHANGE
TRANSACTIONS DESCRIBED IN SECTION 5.02(F)(IV), UPON SUCH TERMS AND CONDITIONS AS
THE CONTROLLING TRUSTEES SEE FIT AND WITHIN LIMITS AND WITH PROVIDERS MEETING
THE REQUIREMENTS OF THIS INDENTURE;

 

(IV)          INDEBTEDNESS UNDER INTERCOMPANY LOANS OR ANY AGREEMENT BETWEEN
WEST OR ANY OF THE WEST GROUP MEMBERS (EACH, AN “INTERCOMPANY LOAN”); PROVIDED
THAT THE INDENTURE TRUSTEE SHALL HAVE RECEIVED A SUBORDINATION AGREEMENT IN FORM
AND SUBSTANCE SATISFACTORY TO THE INDENTURE TRUSTEE, INCLUDING PURSUANT TO THE
SECURITY TRUST AGREEMENT.

 


(D)           RESTRICTED PAYMENTS.


 

WEST will not, and will not permit any other WEST Group Member to, (i) declare
or pay any dividend or make any distribution on its Stock held by Persons other
than any WEST Group Member; provided that, so long as no Event of Default shall
have occurred and be continuing and to the extent there are available funds
therefor in the Collections Account on the applicable Payment Date, WEST may
make payments on the Beneficial Interest Certificates to the extent of the
aggregate amount of distributions made to WEST pursuant to Section 3.13 hereof
or any Supplement relating to a Series of Notes; (ii) purchase, redeem, retire
or otherwise acquire for value any Beneficial Interest in WEST or any shares of
Stock in any WEST Group Member held by or on behalf of Persons other than any
WEST Group Member or any Permitted Holder; (iii) make any interest, principal or
premium, if any, payment on the Notes or make any voluntary or optional
repurchase, defeasance or other acquisition or retirement for value of
Indebtedness of WEST or any other WEST Group Member that is not owed to a Person
other than any WEST Group Member other than in accordance with the Notes and
this Indenture or the Related Documents; provided that WEST may repurchase,
defease or otherwise acquire or retire any of the Notes from a source other than
from Collections (other than that portion of Collections that would otherwise be
distributable to WEST in accordance with Section 3.13 hereof) so long as any
additional Series of Notes of WEST issued in connection with such transactions
have

 

101

--------------------------------------------------------------------------------


 

been issued in accordance with the terms of this Indenture; or (iv) make any
investments, other than Permitted Investments and investments permitted under
Section 5.02(f) hereof.

 

The term “investment” for purposes of the above restriction shall mean any loan
or advance to a Person, any purchase or other acquisition of any Stock or
Indebtedness of such Person, any capital contribution to such Person or any
other investment in such Person.

 


(E)           LIMITATION ON DIVIDENDS AND OTHER PAYMENTS.


 

WEST will not, and will not permit any WEST Group Member to, create or otherwise
suffer to exist any consensual limitation or restriction of any kind on the
ability of WEST or any WEST Group Member to (i) declare or pay dividends or make
any other distributions permitted by Applicable Law, or purchase, redeem or
otherwise acquire for value, any Beneficial Interest in WEST or the Stock of any
such WEST Group Member, as the case may be; (ii) pay any Indebtedness owed to
WEST or such WEST Group Member; (iii) make loans or advances to WEST or such
WEST Group Member; or (iv) transfer any of its property or assets to WEST or any
other WEST Group Member.

 


(F)            BUSINESS ACTIVITIES.


 

WEST will not, and will not permit any WEST Group Member to, engage in any
business or activity other than:

 

(I)            PURCHASING OR OTHERWISE ACQUIRING (SUBJECT TO THE LIMITATIONS ON
ACQUISITIONS OF ENGINES DESCRIBED BELOW), OWNING, HOLDING, CONVERTING,
MAINTAINING, MODIFYING, MANAGING, OPERATING, LEASING, RE-LEASING AND (SUBJECT TO
THE LIMITATIONS ON SALES OF ENGINES DESCRIBED BELOW) SELLING OR OTHERWISE
DISPOSING OF THE ENGINES (OR RELATED ENGINE INTERESTS) AND ENTERING INTO ALL
CONTRACTS AND ENGAGING IN ALL RELATED ACTIVITIES INCIDENTAL THERETO, INCLUDING
FROM TIME TO TIME ACCEPTING, EXCHANGING, HOLDING OR PERMITTING ANY WEST
SUBSIDIARY TO ACCEPT, EXCHANGE OR HOLD PROMISSORY NOTES, CONTINGENT PAYMENT
OBLIGATIONS OR EQUITY INTERESTS OF LESSEES OR THEIR AFFILIATES ISSUED IN
CONNECTION WITH THE BANKRUPTCY, REORGANIZATION OR OTHER SIMILAR PROCESS, OR IN
SETTLEMENT OF DELINQUENT OBLIGATIONS OR OBLIGATIONS ANTICIPATED TO BE DELINQUENT
OF SUCH LESSEES OR THEIR RESPECTIVE AFFILIATES IN THE ORDINARY COURSE OF
BUSINESS (AN “ALLOWED RESTRUCTURING”);

 

(II)           PROVIDING LOANS TO, AND GUARANTEEING OR OTHERWISE SUPPORTING THE
OBLIGATIONS AND LIABILITIES OF ANY WEST GROUP MEMBER;

 

(III)          FINANCING OR REFINANCING THE BUSINESS ACTIVITIES DESCRIBED IN
CLAUSE (I) OF THIS SECTION 5.02(F) THROUGH THE OFFER, SALE AND ISSUANCE OF ONE
OR MORE SERIES OF NOTES (SUBJECT TO THE LIMITATIONS OF THIS INDENTURE) AND ANY
OTHER SECURITIES OF WEST, UPON SUCH TERMS AND CONDITIONS AS THE CONTROLLING
TRUSTEES SEE FIT, FOR CASH OR IN PAYMENT OR IN PARTIAL PAYMENT FOR ANY PROPERTY
PURCHASED OR OTHERWISE ACQUIRED BY ANY WEST GROUP MEMBER;

 

(IV)          ENGAGING IN CURRENCY AND INTEREST RATE EXCHANGE TRANSACTIONS FOR
THE PURPOSES OF AVOIDING, REDUCING, MINIMIZING, HEDGING AGAINST OR OTHERWISE
MANAGING

 

102

--------------------------------------------------------------------------------


 

THE RISK OF ANY LOSS, COST, EXPENSE OR LIABILITY ARISING, OR WHICH MAY ARISE,
DIRECTLY OR INDIRECTLY, FROM ANY CHANGE OR CHANGES IN ANY INTEREST RATE OR
CURRENCY EXCHANGE RATE OR IN THE PRICE OR VALUE OF THE PROPERTY OR ASSETS OF
WEST OR ANY WEST GROUP MEMBER, UPON SUCH TERMS AND CONDITIONS AS THE CONTROLLING
TRUSTEES SEE FIT AND WITHIN LIMITS AND WITH PROVIDERS SPECIFIED IN THIS
INDENTURE, INCLUDING BUT NOT LIMITED TO DEALINGS, WHETHER INVOLVING PURCHASES,
SALES OR OTHERWISE, IN FOREIGN CURRENCY, SPOT AND FORWARD INTEREST RATE EXCHANGE
CONTRACTS, FORWARD INTEREST RATE AGREEMENTS, CAPS, FLOORS AND COLLARS, FUTURES,
OPTIONS, SWAPS AND ANY OTHER CURRENCY, INTEREST RATE AND OTHER SIMILAR HEDGING
ARRANGEMENTS AND SUCH OTHER INSTRUMENTS AS ARE SIMILAR TO, OR DERIVATIVES OF,
ANY OF THE FOREGOING, BUT IN ANY EVENT NOT FOR SPECULATIVE PURPOSES;

 

(V)           (A) SUBJECT TO THE OTHER LIMITATIONS OF THIS INDENTURE,
ESTABLISHING, PROMOTING AND AIDING IN PROMOTING, CONSTITUTING, FORMING OR
ORGANIZING COMPANIES, TRUSTS, SYNDICATES, PARTNERSHIPS OR OTHER ENTITIES OF ALL
KINDS IN ANY PART OF THE WORLD FOR THE PURPOSES SET FORTH IN CLAUSE (I) OF THIS
SECTION 5.02(F), (B) ACQUIRING, HOLDING AND DISPOSING OF SHARES, SECURITIES AND
OTHER INTERESTS IN ANY SUCH TRUST, COMPANY, SYNDICATE, PARTNERSHIP OR OTHER
ENTITY AND (C) DISPOSING OF SHARES, SECURITIES AND OTHER INTERESTS IN, OR
CAUSING THE DISSOLUTION OF, ANY WEST GROUP MEMBER; PROVIDED THAT ANY SUCH
DISPOSITION WHICH RESULTS IN THE DISPOSITION OF AN ENGINE MEETS THE REQUIREMENTS
FOR A PERMITTED ENGINE DISPOSITION;

 

(VI)          PURCHASING, ACQUIRING, SURRENDERING AND ASSIGNING POLICIES OF
INSURANCE AND ASSURANCES WITH ANY INSURANCE COMPANY OR COMPANIES WHICH WEST OR
ANY WEST GROUP MEMBER DETERMINES TO BE NECESSARY OR APPROPRIATE TO COMPLY WITH
THIS INDENTURE AND TO PAY THE PREMIUMS THEREON; AND

 

(VII)         TAKING ANY ACTION THAT IS INCIDENTAL TO, OR NECESSARY TO EFFECT,
ANY OF THE ACTIONS OR ACTIVITIES SET FORTH ABOVE.

 


(G)           LIMITATION ON CONSOLIDATION, MERGER AND TRANSFER OF ASSETS.


 

WEST will not consolidate with, merge with or into, or sell, convey, transfer,
lease or otherwise dispose of its property and assets (as an entirety or
substantially an entirety in one transaction or in a series of related
transactions) to, any other Person, or permit any other Person to merge with or
into WEST (any such consolidation, merge sale or disposition, a “Merger
Transaction”), unless:

 

(I)            THE RESULTING ENTITY IS A SPECIAL PURPOSE ENTITY, THE CHARTER OF
WHICH IS SUBSTANTIALLY SIMILAR TO THE TRUST AGREEMENT, AND, AFTER SUCH MERGER
TRANSACTION, PAYMENTS FROM SUCH RESULTING ENTITY TO THE NOTEHOLDERS DO NOT GIVE
RISE TO ANY WITHHOLDING TAX PAYMENTS LESS FAVORABLE TO THE NOTEHOLDERS THAN THE
AMOUNT OF ANY WITHHOLDING TAX PAYMENTS WHICH WOULD HAVE BEEN REQUIRED HAD SUCH
MERGER TRANSACTION NOT OCCURRED AND SUCH ENTITY IS NOT SUBJECT TO TAXATION AS A
CORPORATION OR AN ASSOCIATION OR A PUBLICLY TRADED PARTNERSHIP TAXABLE AS A
CORPORATION;

 

(II)           (A) SUCH MERGER TRANSACTION HAS BEEN UNANIMOUSLY APPROVED BY THE
CONTROLLING TRUSTEES AND (B) THE SURVIVING SUCCESSOR OR TRANSFEREE ENTITY SHALL

 

103

--------------------------------------------------------------------------------


 

EXPRESSLY ASSUME ALL OF THE OBLIGATIONS OF WEST UNDER THIS INDENTURE, THE NOTES
AND EACH OTHER RELATED DOCUMENT TO WHICH WEST IS THEN A PARTY (WITH, IN THE CASE
OF A TRANSFER ONLY, WEST THEREUPON BEING RELEASED);

 

(III)          BOTH BEFORE, AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH MERGER
TRANSACTION, NO CONCENTRATION VIOLATION, SENIOR BORROWING BASE DEFICIENCY,
JUNIOR ASSET BASE DEFICIENCY, MAXIMUM BORROWING BASE DEFICIENCY, EVENT OF
DEFAULT OR EARLY AMORTIZATION EVENT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(IV)          EACH OF (A) A RATING AGENCY CONFIRMATION AND (B) THE CONSENT OF
THE CONTROL PARTY FOR EACH SERIES OF SERIES B NOTES HAS BEEN OBTAINED WITH
RESPECT TO SUCH MERGER TRANSACTION; AND

 

(V)           FOR U.S. FEDERAL INCOME TAX PURPOSES, SUCH MERGER TRANSACTION DOES
NOT RESULT IN THE RECOGNITION OF GAIN OR LOSS BY ANY NOTEHOLDER; AND

 

(VI)          WEST DELIVERS TO THE INDENTURE TRUSTEE AN OFFICER’S CERTIFICATE
AND AN OPINION OF COUNSEL, IN EACH CASE STATING THAT SUCH MERGER TRANSACTION
COMPLIES WITH THE ABOVE CRITERIA AND, IF APPLICABLE, SECTION 5.03(A) HEREOF AND
THAT ALL CONDITIONS PRECEDENT PROVIDED FOR HEREIN RELATING TO SUCH TRANSACTION
HAVE BEEN COMPLIED WITH;

 


(H)           LIMITATION ON TRANSACTIONS WITH AFFILIATES.


 

WEST will not, and will not permit any WEST Group Member to, directly or
indirectly, enter into, renew or extend any transaction (including, without
limitation, the purchase, sale, lease or exchange of property or assets, or the
rendering of any service) with any Affiliate of WEST or any WEST Group Member,
except upon fair and reasonable terms no less favorable to WEST or such WEST
Group Member than could be obtained, at the time of such transaction or at the
time of the execution of the agreement providing therefor, in a comparable
arm’s-length transaction with a Person that is not such an Affiliate, provided,
that the foregoing restriction does not limit or apply to the following:

 

(I)            ANY TRANSACTION IN CONNECTION WITH THE ESTABLISHMENT OF WEST, ITS
ACQUISITION OF WEST FUNDING AND THE INITIAL ENGINES (OR RELATED ENGINE TRUSTS)
OR PURSUANT TO THE TERMS OF THE RELATED DOCUMENTS;

 

(II)           ANY TRANSACTION WITHIN AND AMONG WEST OR ANY WEST GROUP MEMBER;
PROVIDED THAT NO SUCH TRANSACTION, OTHER THAN AMONG WEST AND ANY WEST GROUP
MEMBER, SHALL BE CONSUMMATED IF SUCH TRANSACTION WOULD MATERIALLY ADVERSELY
AFFECT THE NOTEHOLDERS;

 

(III)          THE PAYMENT OF REASONABLE AND CUSTOMARY REGULAR FEES TO, AND THE
PROVISION OF REASONABLE AND CUSTOMARY LIABILITY INSURANCE IN RESPECT OF, THE
CONTROLLING TRUSTEES;

 

(IV)          ANY PAYMENTS ON OR WITH RESPECT TO THE NOTES OR THE BENEFICIAL
INTEREST CERTIFICATES IN ACCORDANCE WITH SECTION 3.13 OF  THIS INDENTURE AND THE
TRUST AGREEMENT;

 

104

--------------------------------------------------------------------------------


 

(V)           ANY ACQUISITION OF ADDITIONAL ENGINES OR ANY PERMITTED ENGINE
ACQUISITION COMPLYING WITH SECTION 5.03(B) HEREOF;

 

(VI)          ANY PAYMENTS OF THE TYPES REFERRED TO IN CLAUSE (I) OR (II) OF
SECTION 5.02(D) HEREOF AND NOT PROHIBITED THEREUNDER; OR

 

(VII)         SALE OF ENGINES OR ANY WEST SUBSIDIARY AS PART OF A SINGLE
TRANSACTION PROVIDING FOR THE REDEMPTION OR DEFEASANCE OF THE NOTES IN
ACCORDANCE WITH THE TERMS OF THIS INDENTURE.

 


(I)            LIMITATION ON THE ISSUANCE, DELIVERY AND SALE OF EQUITY
INTERESTS.


 

Except as expressly permitted by the Trust Agreement, WEST will not (i) issue,
deliver or sell any Stock or (ii) sell, or permit any WEST Group Member,
directly or indirectly, to issue, deliver or sell, any Stock (in each case,
however designated, whether voting or non-voting, other than the Beneficial
Interests in WEST existing on the Closing Date), except for the following:

 

(I)            THE ISSUANCES, SALE, DELIVERY, TRANSFER OR PLEDGE OF STOCK OF ANY
WEST GROUP MEMBER TO OR FOR THE BENEFIT OF ANY WEST GROUP MEMBER;

 

(II)           ISSUANCES OR SALES OF ANY ADDITIONAL CERTIFICATES THE PROCEEDS OF
WHICH ARE APPLIED TO FINANCE PERMITTED ENGINE ACQUISITIONS OR TO FUND
DISCRETIONARY ENGINE MODIFICATIONS, AS THE CASE MAY BE;

 

(III)          ISSUANCES OR SALES OF SHARES OF STOCK OF ANY FOREIGN WEST GROUP
MEMBER TO NATIONALS IN THE JURISDICTION OF INCORPORATION OR ORGANIZATION OF SUCH
WEST SUBSIDIARY, AS THE CASE MAY BE, TO THE EXTENT REQUIRED BY APPLICABLE LAW OR
NECESSARY IN THE DETERMINATION OF THE CONTROLLING TRUSTEES TO AVOID ADVERSE TAX
CONSEQUENCES OR TO FACILITATE THE REGISTRATION OR LEASING OF ENGINES (ANY SUCH
HOLDER, A “PERMITTED HOLDER”);

 

(IV)          THE PLEDGE OF THE STOCK IN WEST GROUP MEMBERS PURSUANT TO THE
SECURITY TRUST AGREEMENT;

 

(V)           THE SALE OF ANY STOCK OF ANY WEST GROUP MEMBER IN ORDER TO EFFECT
THE SALE OF ALL ENGINES OWNED BY SUCH WEST GROUP MEMBER IN A PERMITTED ENGINE
DISPOSITION; AND

 

(VI)          THE ISSUANCE OF ADDITIONAL CERTIFICATES TO THE HOLDERS OF THE
BENEFICIAL INTEREST CERTIFICATES (OR THEIR NOMINEES) TO THE EXTENT SUCH HOLDERS
OF THE BENEFICIAL INTEREST CERTIFICATES PROVIDE FUNDS TO WEST WITH WHICH TO
EFFECT A REDEMPTION OR DISCHARGE OF THE NOTES UPON ANY ACCELERATION OF THE
NOTES.

 

(VII)         NOTWITHSTANDING THE FOREGOING, NO ISSUANCE, DELIVERY, SALE,
TRANSFER OR OTHER DISPOSITION OF ANY EQUITY INTEREST IN WEST OR ANY WEST GROUP
MEMBER WILL BE EFFECTIVE, AND ANY SUCH ISSUANCE, DELIVERY, SALE TRANSFER OR
OTHER DISPOSITION WILL BE VOID AB INITIO, IF IT WOULD RESULT IN WEST OR SUCH
WEST GROUP MEMBER BEING CLASSIFIED AS AN

 

105

--------------------------------------------------------------------------------


 

ASSOCIATION (OR A PUBLICLY TRADED PARTNERSHIP) TAXABLE AS A CORPORATION FOR U.S.
FEDERAL INCOME TAX PURPOSES.

 


(J)            BANKRUPTCY AND INSOLVENCY.


 

WEST will promptly provide the Indenture Trustee and the Rating Agencies with
written notice of the institution of any proceeding by or against WEST or any
other WEST Group Member, as the case may be, seeking to adjudicate any of them a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of their debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for either or for any substantial
part of their property.  WEST will not take any action to waive, repeal, amend,
vary, supplement or otherwise modify its charter documents or any provision of
the Trust Agreement or permit any WEST Group Member to do so to any of its
charter documents that would adversely affect the rights, privileges or
preferences of any Noteholder, as evidenced by a unanimous written resolution of
the Controlling Trustees and the Independent Controlling Trustee and a Rating
Agency Confirmation.  WEST will not, without an affirmative unanimous written
resolution of the Controlling Trustees and the Independent Controlling Trustee
and a Rating Agency Confirmation, take any action to waive, repeal, amend, vary,
supplement or otherwise modify the provision of the Trust Agreement which
requires a unanimous resolution of the Controlling Trustees and the Independent
Controlling Trustee, or limits the actions of Beneficial Interest holders, with
respect to voluntary insolvency proceedings or consents to involuntary
insolvency proceedings.

 


(K)           PAYMENT OF PRINCIPAL, PREMIUM, IF ANY, AND INTEREST.


 

WEST will duly and punctually pay the principal, premium, if any, and interest
on the Notes in accordance with the terms of this Indenture and the applicable
Supplement and Notes.

 


(L)            LIMITATION ON EMPLOYEES.


 

WEST will not, and will not permit any WEST Group Member to, employ or maintain
any employees other than as required by any provisions of local law.  Trustees
and directors shall not be deemed to be employees for purposes of this Section
5.02(l).

 


(M)          HEDGING AGREEMENT.  (I) WEST WILL MAINTAIN, DIRECTLY OR THROUGH ONE
OR MORE WEST GROUP MEMBERS, ONE OR MORE INTEREST RATE HEDGE AGREEMENTS AND WILL
USE COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN SUCH INTEREST RATE HEDGE
AGREEMENTS IN AN AGGREGATE NOTIONAL BALANCE THAT IS NOT LESS THAN THE MINIMUM
REQUIRED HEDGE AMOUNT NOR MORE THAN THE MAXIMUM REQUIRED HEDGE AMOUNT, AND THAT
WILL OBLIGATE WEST OR THE APPLICABLE ELIGIBLE HEDGE COUNTERPARTY TO MAKE A
PERIODIC HEDGE PAYMENT ON EACH PAYMENT DATE.  ANY HEDGE PAYMENTS FROM AN
ELIGIBLE HEDGE COUNTERPARTY (INCLUDING HEDGE TERMINATION PAYMENTS) SHALL BE
DEPOSITED BY WEST DIRECTLY INTO THE COLLECTIONS ACCOUNT, AND ANY HEDGE PAYMENT
DUE FROM WEST (INCLUDING HEDGE TERMINATION PAYMENTS) WILL BE MADE TO THE EXTENT
OF THE AVAILABLE COLLECTIONS AMOUNT AS PROVIDED IN SECTION 3.13.

 

106

--------------------------------------------------------------------------------


 

(ii)  WEST will maintain, directly or through one or more WEST Group Members,
Currency Hedge Agreements in the event that the aggregate Adjusted Borrowing
Value of Engines subject to Leases under which Lease Payments are denominated in
a currency other than Dollars exceeds five percent (5%) of the Aggregate
Adjusted Borrowing Value.

 

(iii)  Nothing contained in this section shall otherwise limit the ability of
WEST to enter into interest rate caps or collars with respect to Engines that
are then subject to Hedged Leases.

 


(N)           DELIVERY OF RULE 144A INFORMATION.  TO PERMIT COMPLIANCE WITH RULE
144A IN CONNECTION WITH OFFERS AND SALES OF NOTES, WEST WILL PROMPTLY FURNISH
UPON REQUEST OF A HOLDER OF A NOTE TO SUCH HOLDER AND A PROSPECTIVE PURCHASER
DESIGNATED BY SUCH HOLDER, THE INFORMATION REQUIRED TO BE DELIVERED UNDER RULE
144A(D)(4) IF AT THE TIME OF SUCH REQUEST WEST IS NOT A REPORTING COMPANY UNDER
SECTION 13 OR SECTION 15(D) OF THE EXCHANGE ACT.


 


(O)           ADMINISTRATIVE AGENT.  IF AT ANY TIME, THERE IS NOT A PERSON
ACTING AS ADMINISTRATIVE AGENT, WEST SHALL PROMPTLY APPOINT A QUALIFIED PERSON
TO PERFORM ANY DUTIES UNDER THIS INDENTURE THAT THE ADMINISTRATIVE AGENT IS
OBLIGATED TO PERFORM UNTIL A REPLACEMENT ADMINISTRATIVE AGENT ASSUMES THE DUTIES
OF THE ADMINISTRATIVE AGENT.


 

Section 5.03           Portfolio Covenants.

 

WEST covenants with the Indenture Trustee as follows:

 


(A)           ENGINE DISPOSITIONS.  WEST WILL NOT, AND WILL NOT PERMIT ANY OTHER
WEST GROUP MEMBER TO, SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY ENGINE OR ANY
INTEREST THEREIN, INCLUDING ANY INTEREST IN AN ENGINE SUBSIDIARY OR AN ENGINE
TRUST, EXCEPT THAT WEST AND EACH OTHER WEST GROUP MEMBER MAY SELL, TRANSFER OR
OTHERWISE DISPOSE OF OR PART WITH POSSESSION OF (I) ANY PARTS, OR (II) ONE OR
MORE ENGINES, AN ENGINE INTEREST OR AN ENGINE SUBSIDIARY, AS FOLLOWS (ANY SUCH
SALE, TRANSFER OR DISPOSITION DESCRIBED IN CLAUSE (I), (II) OR (III) OF THIS
SECTION 5.03(A), A “PERMITTED ENGINE DISPOSITION“):


 

(I)            AN ENGINE DISPOSITION PURSUANT TO A PURCHASE OPTION OR OTHER
AGREEMENTS OF A SIMILAR CHARACTER (I) EXISTING ON THE CLOSING DATE IN THE CASE
OF THE INITIAL ENGINES AND, WITH RESPECT TO ANY ADDITIONAL ENGINE ON THE DATE
ACQUIRED BY WEST OR ANY WEST SUBSIDIARY AND (II) GRANTED TO ANY LESSEE UNDER OR
IN CONNECTION WITH A LEASE OF AN ENGINE, PROVIDED THAT THE PURCHASE PRICE UNDER
SUCH PURCHASE OPTION WITH RESPECT TO SUCH ENGINE IS NOT LESS THAN THE PROJECTED
ADJUSTED BORROWING VALUE OF SUCH ENGINE AS OF THE DATE SUCH PURCHASE OPTION IS
EXERCISABLE;

 

(II)           AN ENGINE DISPOSITION PURSUANT TO RECEIPT OF INSURANCE PROCEEDS
IN CONNECTION WITH THE TOTAL LOSS OF AN ENGINE; OR

 

(III)          AN ENGINE DISPOSITION IN THE ORDINARY COURSE OF BUSINESS (OTHER
THAN AN ENGINE DISPOSITION AS A RESULT OF A TOTAL LOSS) SO LONG AS (A) SUCH
SALE, TRANSFER OR DISPOSITION DOES NOT RESULT IN A CONCENTRATION VIOLATION
(TAKING INTO ACCOUNT THE CONCENTRATION VARIANCE LIMITS), A SENIOR BORROWING BASE
DEFICIENCY, A JUNIOR BORROWING BASE DEFICIENCY OR A MAXIMUM BORROWING BASE
DEFICIENCY,  (B) THE NET SALE

 

107

--------------------------------------------------------------------------------


 

Proceeds to be received by WEST and its Subsidiaries from such Engine
Disposition are deposited, at the election of the Controlling Trustees, into (x)
a Qualified Escrow Account maintained by a Qualified Intermediary, or (y) the
Engine Replacement Account, or (z) the Collections Account, (C) the sum of the
Adjusted Borrowing Values of all Engines sold by WEST and WEST Subsidiaries,
including sales of Engines in connection with a Replacement Exchange but
excluding any Engine Disposition (whether or not in connection with a
Replacement Exchange) resulting from a Total Loss, in any twelve (12) month
period does not exceed *** of the Aggregate Adjusted Borrowing Value (measured
for the twelve (12) month period ending on the date of such Engine Disposition),
(D) no Event of Default is then continuing, and (E) such sale, transfer or
disposition has been approved by a Special Majority of the Controlling Trustees;

 


(B)           ENGINE ACQUISITIONS.  WEST WILL NOT, AND WILL CAUSE EACH WEST
GROUP MEMBER NOT TO, PURCHASE OR OTHERWISE ACQUIRE AN ENGINE (OR AN INTEREST
THEREIN) OTHER THAN THE INITIAL ENGINES OR ANY INTEREST THEREIN, EXCEPT THAT,
SUBJECT TO THE APPROVAL OF A SPECIAL MAJORITY OF THE CONTROLLING TRUSTEES, WEST
AND ANY WEST GROUP MEMBER WILL BE PERMITTED TO:  (I) PURCHASE OR OTHERWISE
ACQUIRE, DIRECTLY OR INDIRECTLY, ADDITIONAL ENGINES IN CONNECTION WITH ANY
REPLACEMENT EXCHANGE, (II) ACQUIRE ONE OR MORE ADDITIONAL ENGINES PURSUANT TO A
CAPITAL CONTRIBUTION FROM THE BENEFICIAL OWNER PERMITTED BY SECTION 5.03(I)(II),
(III)  PURCHASE OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY, ADDITIONAL ENGINES
WITH THE PROCEEDS OF THE ISSUANCE OF ADDITIONAL NOTES, ADDITIONAL CERTIFICATES,
OR ADVANCES MADE UNDER THE WAREHOUSE SERIES FROM TIME TO TIME, OR (IV) ANY
COMBINATION OF THE TRANSACTIONS DESCRIBED IN CLAUSES (II) AND (III), SO LONG AS
THE FOLLOWING REQUIREMENTS ARE SATISFIED:


 

(I)            NO EVENT OF DEFAULT, EARLY AMORTIZATION EVENT, SENIOR BORROWING
BASE DEFICIENCY, JUNIOR BORROWING BASE DEFICIENCY OR MAXIMUM BORROWING BASE
DEFICIENCY SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM;

 

(II)           THE ACQUISITION DOES NOT RESULT IN A CONCENTRATION DEFAULT
VIOLATION (WITHOUT REGARD TO THE CONCENTRATION VARIANCE LIMITS) AND SHALL NOT
CAUSE THE PERCENTAGE OF ENGINES NOT ON LEASE (MEASURED BY ADJUSTED BORROWING
VALUE) TO EXCEED ***;

 

(III)          THE PURCHASE PRICE FOR SUCH ENGINE DOES NOT EXCEED AN AMOUNT
EQUAL TO THE EXCESS OF (X) ITS THEN APPRAISED VALUE, MINUS (Y) ANY MAINTENANCE
RESERVE PAYMENTS TRANSFERRED TO WEST OR SUCH WEST GROUP MEMBER IN CONNECTION
WITH SUCH SALE;

 

(IV)          THE ADDITIONAL ENGINE ACQUIRED MUST HAVE AN APPRAISED VALUE,
DETERMINED NOT MORE THAN SIX (6) MONTHS PRIOR TO ITS ACQUISITION BY WEST OR ANY
WEST GROUP MEMBER;

 

(V)           THE PURCHASE OR OTHER ACQUISITION OF SUCH ADDITIONAL ENGINE HAS
BEEN APPROVED BY A SPECIAL MAJORITY OF THE CONTROLLING TRUSTEES;

 

(VI)          SUCH PURCHASE OR ACQUISITION SHALL NOT CAUSE THE PERCENTAGE OF
OFF-PRODUCTION ENGINES IN THE PORTFOLIO (MEASURED BY ADJUSTED BORROWING VALUE)
TO EXCEED

 

--------------------------------------------------------------------------------

***         Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

108

--------------------------------------------------------------------------------


 

*** during the period beginning on the Initial Closing Date and ending on the
fourth (4th) anniversary of the Initial Closing Date and *** thereafter, and

 

(VII)         IF TWO OR MORE ENGINES ARE BEING ACQUIRED IN ONE OR MORE RELATED
TRANSACTIONS, THE FOREGOING REQUIREMENTS SHALL BE DETERMINED ON AN AGGREGATE
BASIS (ANY SUCH PURCHASE OR ACQUISITION SATISFYING ALL OF THE FOREGOING
CONDITIONS (I) THROUGH (VII), A “PERMITTED ENGINE ACQUISITION”).

 


(C)           MODIFICATION PAYMENTS AND CAPITAL EXPENDITURES.  WEST WILL NOT,
AND WILL NOT PERMIT ANY WEST SUBSIDIARY TO, MAKE ANY CAPITAL EXPENDITURES FOR
THE PURPOSE OF EFFECTING ANY OPTIONAL IMPROVEMENT OR MODIFICATION OF ANY ENGINE,
EXCEPT THAT ANY WEST OR ANY WEST SUBSIDIARY MAY MAKE MANDATORY ENGINE
MODIFICATIONS AND DISCRETIONARY ENGINE MODIFICATIONS, IN EACH CASE ACTING AT THE
DIRECTION OF THE CONTROLLING TRUSTEES AND SUBJECT TO THE FOLLOWING LIMITATIONS
ON THE MANNER IN WHICH SUCH MANDATORY ENGINE MODIFICATIONS AND DISCRETIONARY
ENGINE MODIFICATIONS MAY BE FUNDED:


 

(i)   Mandatory Engine Modifications may be funded out of (A) that portion of
the Balance in the Engine Reserve Account that does not consist of Segregated
Funds, and (B) to the extent that the amounts set forth in (A) are not
sufficient to pay such amounts in full, out of the Available Collections Amount
to the extent provided in Section 3.13; and

 

(ii)  Discretionary Engine Modifications may be funded from (A) advances under
any Series of Warehouse Notes then outstanding (subject to the terms of the
related Supplement), (B) in a Replacement Exchange from the proceeds of a
Permitted Engine Disposition only to fund Qualified Engine Modifications, and
(C) proceeds from the issuance of Additional Series of Notes issued for that
purpose under the Indenture and/or the proceeds from the issuance of Additional
Certificates issued for that purpose, provided that in the case of any
Discretionary Engine Modification, the Controlling Trustees shall have
determined that there is expected to be a proportionate increase in the value or
marketability of an Engine as a result of such Discretionary Engine
Modification.

 


(D)           LEASES.


 

(I)            WEST WILL NOT SURRENDER POSSESSION OF ANY ENGINE TO ANY PERONS
THAT IS NOT A WEST GROUP MEMBER OTHER THAN FOR PURPOSES OF MAINTENANCE OR
OVERHAUL OR PURSUANT TO A LEASE THAT INCLUDES THE CORE LEASE PROVISIONS.

 

(II)           WEST WILL, AND WILL CAUSE THE SERVICER IN GENERAL TO USE ITS PRO
FORMA LEASE AGREEMENT OR AGREEMENTS, AS SUCH PRO FORMA LEASE AGREEMENT OR
AGREEMENTS MAY BE REVISED FOR PURPOSES OF WEST SPECIFICALLY OR GENERALLY FROM
TIME TO TIME BY THE SERVICER OR THE BACK-UP SERVICER, IF APPLICABLE
(COLLECTIVELY, THE “PRO FORMA LEASE”), FOR USE BY THE SERVICER ON BEHALF OF WEST
OR ANY OTHER WEST GROUP MEMBER AS A STARTING POINT IN THE NEGOTIATION OF FUTURE
LEASES WITH PERSONS WHO ARE NOT WEST GROUP MEMBERS OR ANY OF THEIR RESPECTIVE
AFFILIATES.  HOWEVER, WITH RESPECT TO ANY FUTURE LEASE ENTERED INTO IN
CONNECTION WITH  (X) THE RENEWAL OR EXTENSION OF A LEASE, (Y) THE LEASING OF

 

--------------------------------------------------------------------------------

***         Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

109

--------------------------------------------------------------------------------


 

an Engine to a Person that is or was a Lessee under a pre-existing Lease, or (z)
the leasing of an Engine to a Person that is or was a Lessee under an operating
lease of an engine that is being managed or serviced by the Servicer (such
Future Lease, a “Renewal Lease”), a form of lease substantially similar to such
pre-existing Lease or operating lease (a “Precedent Lease”), as the case may be,
may be used by the Servicer, in lieu of the Pro Forma Lease on behalf of WEST or
any other WEST Group Member as a starting point in the negotiation of such
Future Lease with Persons who are not a WEST Group Member or any of their
respective Affiliates. The terms of the Pro Forma Lease may be revised from time
to time by the Servicer or Back-Up Servicer, provided that any such revisions
shall be consistent with the Core Lease Provisions.

 

(III)          WEST MAY ENTER INTO, AND PERMIT ANY OTHER WEST GROUP MEMBER TO
ENTER INTO, ANY FUTURE LEASE FOR WHICH LEASE PAYMENTS ARE DENOMINATED IN A
CURRENCY OTHER THAN DOLLARS, PROVIDED THAT, IF THE AGGREGATE ADJUSTED BORROWING
VALUE OF ENGINES ON LEASES WITH ANY SUCH CURRENCY IS IN EXCESS OF FIVE PERCENT
(5%) OF THE AGGREGATE ADJUSTED BORROWING VALUE, WEST SHALL ENTER INTO
APPROPRIATE CURRENCY HEDGE AGREEMENTS.

 

(IV)          WEST MAY NOT ENTER INTO, AND WILL NOT PERMIT ANY OTHER WEST GROUP
MEMBER TO ENTER INTO, ANY FUTURE LEASE WITH ANY PERSON THAT IS NOT A WEST GROUP
MEMBER OR ANY OF THEIR AFFILIATES, UNLESS, UPON ENTERING INTO SUCH FUTURE LEASE
(OR WITHIN A COMMERCIALLY REASONABLE PERIOD THEREAFTER), THE CONTROLLING
TRUSTEES OBTAIN SUCH LEGAL OPINIONS, IF ANY, WITH REGARD TO ENFORCEABILITY OF
THE FUTURE LEASE AND SUCH OTHER MATTERS CUSTOMARY FOR SUCH TRANSACTIONS TO THE
EXTENT THAT RECEIVING SUCH LEGAL OPINIONS IS CONSISTENT WITH THE REASONABLE
COMMERCIAL PRACTICE OF LEADING INTERNATIONAL AIRCRAFT ENGINE OPERATING LESSORS.

 


(E)           CONCENTRATION LIMITS; PRI.  SUBJECT TO THE CONCENTRATION VARIANCE
LIMITS, IF APPLICABLE, WEST WILL NOT, AND WILL NOT PERMIT ANY WEST GROUP MEMBER
TO, SELL, PURCHASE, LEASE OR OTHERWISE TAKE ANY ACTION WITH RESPECT TO ANY
ENGINE IF ENTERING INTO SUCH PROPOSED SALE, PURCHASE, LEASE OR OTHER ACTION
WOULD CAUSE THE PORTFOLIO TO EXCEED ANY OF THE CONCENTRATION LIMITS, UNLESS WEST
SHALL HAVE OBTAINED A RATING AGENCY CONFIRMATION WITH RESPECT TO SUCH SALE,
PURCHASE OR LEASE OR OTHER ACTION.  ANY WEST GROUP MEMBER MAY DISPOSE OF AN
ENGINE OR LEASE OR RE-LEASE AN ENGINE THAT RESULTS IN THE PORTFOLIO EXCEEDING
ANY SINGLE CONCENTRATION LIMIT ON LESSEE LOCATIONS BY UP TO TWO PERCENTAGE
POINTS (2%) FOR A PERIOD OF NOT MORE THAN SIX (6) MONTHS AND EXCEEDING ALL SUCH
CONCENTRATION LIMITS BY NOT MORE THAN FOUR PERCENTAGE POINTS (4%) IN THE
AGGREGATE AT ANY ONE TIME (THE “CONCENTRATION VARIANCE LIMITS”).  IN ADDITION,
WEST WILL NOT, AND WILL NOT PERMIT ANY WEST GROUP MEMBER TO LEASE OR RE-LEASE
ENGINES TO LESSEES WHO ARE BASED IN, OR HABITUALLY OPERATE OR INTEND TO OPERATE
ENGINES IN A JURISDICTION SET FORTH IN CLAUSE (A) OF THE PRI GUIDELINES UNLESS
WEST OR SUCH WEST GROUP MEMBER OBTAINS ENGINE REPOSSESSION INSURANCE IN RESPECT
OF SUCH JURISDICTION FOR SUCH ENGINES.


 


(F)            APPRAISAL OF ENGINES.  WEST WILL, AT LEAST ONCE EACH YEAR AND IN
NO EVENT LATER THAN MARCH 31ST OF EACH YEAR (EACH SUCH DATE ON WHICH AN
APPRAISAL IS DELIVERED, AN “APPRAISAL DATE”), COMMENCING IN 2006, DELIVER TO THE
INDENTURE TRUSTEE AND PUBLISH IN THE NEXT MONTHLY REPORT (WITH NO OBLIGATION OF
REVIEW OR INQUIRY ON THE PART OF THE INDENTURE TRUSTEE) THE ANNUAL APPRAISED
VALUE OF EACH OF THE ENGINES IN THE PORTFOLIO, BASED ON APPRAISALS FROM AT

 

110

--------------------------------------------------------------------------------


 


LEAST THREE (3) APPRAISERS, EACH SUCH APPRAISAL TO BE DATED WITHIN THIRTY (30)
DAYS PRIOR TO ITS DELIVERY.


 


(G)           MORTGAGES.  WEST SHALL CAUSE EACH WEST SUBSIDIARY THAT OWNS AN
ENGINE TO EXECUTE AND DELIVER AN ENGINE MORTGAGE IN FAVOR OF THE SECURITY
TRUSTEE AND TO FILE SUCH ENGINE MORTGAGE WITH THE FAA, PROVIDED THAT, UPON THE
CAPTETOWN CONVENTION BECOMING EFFECTIVE, WEST SHALL CAUSE EACH WEST SUBSIDIARY
TO TAKE SUCH FURTHER ACTIONS AS SHALL BE REQUIRED TO FILE SUCH ENGINE MORTGAGE
WITH THE REGISTRY ESTABLISHED PURSUANT TO THE CAPETOWN CONVENTION.


 

Section 5.04           Operating Covenants.

 

WEST covenants with the Indenture Trustee as follows, provided that any of the
following covenants with respect to the Engines shall not be deemed to have been
breached by virtue of any act or omission of a Lessee or sub-lessee, or of any
Person which has possession of an Engine for the purpose of repairs,
maintenance, modification or storage, or by virtue of any requisition, seizure,
or confiscation of an Engine (other than seizure or confiscation arising from a
breach by WEST or any other WEST Group Member of such covenant) (each, a “Third
Party Event”), so long as (i) neither WEST nor any other WEST Group Member
consents or has consented to such Third Party Event; and (ii) WEST or any other
WEST Group Member which is the lessor or owner of such Engine promptly and
diligently takes such commercially reasonable actions as a leading international
engine operating lessor would reasonably take in respect of such Third Party
Event, including, as deemed appropriate (taking into account, among other
things, the laws of the jurisdiction in which such Engine is located), seeking
to compel such Lessee or other relevant Person to remedy such Third Party Event
or seeking to repossess the relevant Engine:

 


(A)           OWNERSHIP.  WEST WILL, AND SHALL CAUSE EACH WEST SUBSIDIARY TO,
(I) ON ALL OCCASIONS ON WHICH THE OWNERSHIP OF EACH ENGINE IS RELEVANT, MAKE IT
CLEAR TO THIRD PARTIES THAT TITLE TO THE SAME IS HELD BY WEST OR A WEST
SUBSIDIARY, AS THE CASE MAY BE, AND (II) NOT DO, OR KNOWINGLY PERMIT TO BE DONE,
OR OMIT, OR KNOWINGLY PERMIT TO BE OMITTED, ANY ACT OR THING WHICH MIGHT
REASONABLY BE EXPECTED TO JEOPARDIZE THE RIGHTS OF WEST OR ANY WEST SUBSIDIARY
AS OWNER OF EACH ENGINE, EXCEPT AS CONTEMPLATED BY THE RELATED DOCUMENTS.


 


(B)           COMPLIANCE WITH LAW; MAINTENANCE OF PERMITS.  WEST WILL (I)
COMPLY, AND CAUSE EACH WEST SUBSIDIARY TO COMPLY, IN ALL MATERIAL RESPECTS WITH
ALL APPLICABLE LAWS, (II) OBTAIN, AND CAUSE EACH WEST SUBSIDIARY TO OBTAIN, ALL
MATERIAL GOVERNMENTAL (INCLUDING REGULATORY) REGISTRATIONS, CERTIFICATES,
LICENSES, PERMITS AND AUTHORIZATIONS REQUIRED FOR THE USE AND OPERATION OF THE
ENGINES OWNED BY IT, (III) NOT CAUSE OR KNOWINGLY PERMIT, DIRECTLY OR
INDIRECTLY, THROUGH ANY WEST SUBSIDIARY, ANY LESSEE TO OPERATE ANY ENGINE UNDER
ANY LEASE IN ANY MATERIAL RESPECT CONTRARY TO ANY APPLICABLE LAW, AND (IV) NOT
KNOWINGLY PERMIT, DIRECTLY OR INDIRECTLY, THROUGH ANY WEST SUBSIDIARY, ANY
LESSEE NOT TO OBTAIN ALL MATERIAL GOVERNMENTAL (INCLUDING REGULATORY)
REGISTRATIONS, CERTIFICATES, LICENSES, PERMITS AND AUTHORIZATIONS REQUIRED FOR
SUCH LESSEE’S USE AND OPERATION OF ANY ENGINE UNDER ANY OPERATING LEASE.

 

111

--------------------------------------------------------------------------------


 


(C)           FORFEITURE.  WEST WILL NOT DO ANYTHING, AND WILL CAUSE EACH WEST
SUBSIDIARY NOT TO DO ANYTHING, AND WILL NOT KNOWINGLY PERMIT, DIRECTLY OR
INDIRECTLY, THROUGH ANY WEST SUBSIDIARY, ANY LESSEE TO DO ANYTHING, WHICH MAY
REASONABLY BE EXPECTED TO EXPOSE ANY ENGINE TO FORFEITURE, IMPOUNDMENT,
DETENTION, APPROPRIATION, DAMAGE OR DESTRUCTION (OTHER THAN ANY FORFEITURE,
IMPOUNDMENT, DETENTION OR APPROPRIATION WHICH IS BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS IF (I) ADEQUATE RESOURCES HAVE BEEN MADE AVAILABLE BY
WEST OR A WEST SUBSIDIARY OR THE APPLICABLE LESSEE FOR ANY PAYMENT WHICH MAY
ARISE OR BE REQUIRED IN CONNECTION WITH SUCH FORFEITURE, IMPOUNDING, DETENTION
OR APPROPRIATION OR PROCEEDINGS TAKEN IN RESPECT THEREOF, AND (II) SUCH
FORFEITURE, IMPOUNDING, DETENTION OR APPROPRIATION OR THE CONTINUED EXISTENCE
THEREOF DOES NOT GIVE RISE TO ANY MATERIAL LIKELIHOOD OF THE ASSETS TO WHICH
SUCH FORFEITURE, IMPOUNDING, DETENTION OR APPROPRIATION RELATES OR ANY INTEREST
IN SUCH ASSETS BEING SOLD, PERMANENTLY FORFEITED OR OTHERWISE LOST).  IN THE
EVENT OF A FORFEITURE, IMPOUNDMENT, DETENTION OR APPROPRIATION OF SUCH ENGINE
NOT CONSTITUTING A TOTAL LOSS, WEST WILL, OR SHALL CAUSE EACH WEST SUBSIDIARY
TO, USE ALL COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE IMMEDIATE RELEASE OF
SUCH ENGINE.


 


(D)           PROJECTED ENGINE RESERVES.  WEST WILL, BETWEEN JANUARY 1 AND
FEBRUARY 28 OF EACH YEAR, COMMENCING IN 2006, DELIVER TO THE INDENTURE TRUSTEE
AND INCLUDE WITH THE NEXT MONTHLY REPORT (WITH NO OBLIGATION OF REVIEW OR
INQUIRY ON THE PART OF THE INDENTURE TRUSTEE) THE MAINTENANCE RESERVE
EVALUATION.  WITHIN THIRTY (30) DAYS AFTER RECEIVING THE ANNUAL MAINTENANCE
RESERVE EVALUATION, WEST SHALL DETERMINE, BASED ON THE MAINTENANCE RESERVE
EVALUATION (IN NO EVENT LATER THAN THE END OF SUCH FIRST FISCAL QUARTER), (A)
THE PROJECTED BALANCE IN THE ENGINE RESERVE ACCOUNT AS OF EACH DETERMINATION
DATE DURING THE LESSER OF TWENTY-FIVE (25) YEARS AND THE EXPECTED LIFE OF ALL
THE ENGINES IN THE PORTFOLIO, TAKING INTO ACCOUNT THE BALANCE THEN IN THE ENGINE
RESERVE ACCOUNT AND THE PROJECTED MAINTENANCE RESERVE PAYMENTS UNDER THE LEASES
OF THE ENGINES, AND (B) THE AMOUNT, IF ANY (AN “ENGINE RESERVE DEFICIT“), BY
WHICH EACH SUCH PROJECTED BALANCE AS OF ANY DETERMINATION DATE IS LESS THAN THE
PROJECTED COSTS OF ENGINE OVERHAUL AND MAINTENANCE COSTS FOR THE COLLECTION
PERIOD FOLLOWING EACH DETERMINATION DATE.  THE ADMINISTRATIVE AGENT THEN SHALL
ALLOCATE EACH SUCH ENGINE RESERVE DEFICIT PRO RATA TO ALL PAYMENT DATES BETWEEN
THE DATE OF SUCH DETERMINATION AND THE DETERMINATION DATE ON WHICH SUCH ENGINE
RESERVE DEFICIT IS PROJECTED.  THE SUM OF THE PROJECTED BALANCE IN THE ENGINE
RESERVE ACCOUNT FOR EACH DETERMINATION DATE, AND THE TOTAL AMOUNT OF THE ENGINE
RESERVE DEFICITS SO ALLOCATED TO THE RELATED PAYMENT DATE WILL BE THE “ENGINE
RESERVE AMOUNT“ FOR SUCH PAYMENT DATE.  THE INDENTURE TRUSTEE SHALL APPLY THE
AVAILABLE COLLECTIONS AMOUNT TO MAKE A DEPOSIT INTO THE ENGINE RESERVE ACCOUNT
IN ACCORDANCE WITH SECTION 3.13 HEREOF TO THE EXTENT THE ENGINE RESERVE AMOUNT
EXCEEDS THE BALANCE IN THE ENGINE RESERVE ACCOUNT FOR EACH PAYMENT DATE.  THE
ENGINE RESERVE AMOUNTS WILL BE RECALCULATED AFTER EACH ANNUAL MAINTENANCE
RESERVE EVALUATION.


 


(E)           MAINTENANCE OF ASSETS.  WEST WILL, WITH RESPECT TO EACH ENGINE
UNDER LEASE, CAUSE, DIRECTLY OR INDIRECTLY, THROUGH ANY WEST SUBSIDIARY, SUCH
ENGINE TO BE MAINTAINED IN A STATE OF REPAIR AND CONDITION CONSISTENT WITH THE
REASONABLE COMMERCIAL PRACTICE OF LEADING INTERNATIONAL AIRCRAFT ENGINE
OPERATING LESSORS WITH RESPECT TO SIMILAR ENGINES UNDER LEASE, TAKING INTO
CONSIDERATION, AMONG OTHER THINGS, THE IDENTITY OF THE RELEVANT LESSEE
(INCLUDING THE CREDIT STANDING AND OPERATING EXPERIENCE THEREOF), THE AGE AND
CONDITION OF THE ENGINE AND THE JURISDICTION IN WHICH THE AIRFRAME THAT SUCH
ENGINE IS INSTALLED ON WILL BE REGISTERED OR IN WHICH THE LESSEE IS BASED. IN
ADDITION, WEST WILL, WITH RESPECT TO EACH ENGINE THAT IS NOT SUBJECT TO A

 

112

--------------------------------------------------------------------------------


 


LEASE, MAINTAIN, AND CAUSE EACH WEST SUBSIDIARY TO MAINTAIN, SUCH ENGINE IN A
STATE OF REPAIR AND CONDITION CONSISTENT WITH THE REASONABLE COMMERCIAL PRACTICE
OF LEADING INTERNATIONAL AIRCRAFT ENGINE OPERATING LESSORS WITH RESPECT TO
ENGINES NOT UNDER LEASE.


 


(F)            NOTIFICATION OF LOSS, THEFT, DAMAGE OR DESTRUCTION.   WEST WILL
NOTIFY THE INDENTURE TRUSTEE, THE SECURITY TRUSTEE AND THE ADMINISTRATIVE AGENT
AND THE SERVICER, IN WRITING, AS SOON AS WEST OR ANY WEST SUBSIDIARY BECOMES
AWARE OF ANY LOSS, THEFT, DAMAGE OR DESTRUCTION TO ANY ENGINE IF THE POTENTIAL
COST OF REPAIR OR REPLACEMENT OF SUCH ASSET (WITHOUT REGARD TO ANY INSURANCE
CLAIM RELATED THERETO) MAY EXCEED $1,000,000.


 


(G)           INSURANCE.  WEST WILL MAINTAIN OR CAUSE, DIRECTLY OR INDIRECTLY
THROUGH ITS SUBSIDIARIES, TO BE MAINTAINED WITH REPUTABLE AND RESPONSIBLE
INSURERS OR WITH INSURERS THAT MAINTAIN RELEVANT REINSURANCE WITH REPUTABLE AND
RESPONSIBLE REINSURERS (I) INSURANCE FOR EACH ENGINE IN AN AMOUNT AT LEAST EQUAL
TO THE ADJUSTED BORROWING VALUE FOR SUCH ENGINE (OR THE EQUIVALENT THEREOF FROM
TIME TO TIME IF SUCH INSURANCE IS DENOMINATED IN A CURRENCY OTHER THAN DOLLARS),
(II) LIABILITY INSURANCE DENOMINATED IN DOLLARS FOR EACH ENGINE AND OCCURRENCE
IN AN AMOUNT AT LEAST EQUAL TO THE RELEVANT AMOUNT SET FORTH ON EXHIBIT H HERETO
FOR EACH TYPE OF ENGINE AND AS AMENDED FROM TIME TO TIME WITH A RATING AGENCY
CONFIRMATION, AND (III) POLITICAL RISK INSURANCE (“PRI”) FOR EACH ENGINE SUBJECT
TO A LEASE TO A LESSEE THAT IS HABITUALLY BASED IN A JURISDICTION DETERMINED IN
ACCORDANCE WITH THE PRI GUIDELINES, IN AN AMOUNT AT LEAST EQUAL TO THE ADJUSTED
BORROWING VALUE (OR THE EQUIVALENT THEREOF FROM TIME TO TIME IF SUCH INSURANCE
IS DENOMINATED IN A CURRENCY OTHER THAN DOLLARS) FOR SUCH ENGINE.  THE COVERAGE
AND TERMS (INCLUDING ENDORSEMENTS, DEDUCTIBLES AND SELF-INSURANCE ARRANGEMENTS)
OF ANY INSURANCE MAINTAINED WITH RESPECT TO ANY ENGINE NOT SUBJECT TO A LEASE
SHALL BE SUBSTANTIALLY CONSISTENT WITH THE COMMERCIAL PRACTICES OF LEADING
INTERNATIONAL AIRCRAFT ENGINE OPERATING LESSORS REGARDING SIMILAR ENGINES.  THE
SECURITY TRUSTEE SHALL BE NAMED AS SOLE LOSS PAYEE ON ALL INSURANCE OTHER THAN
LIABILITY INSURANCE, AND THE INDENTURE TRUSTEE AND SECURITY TRUSTEE SHALL BE
NAMED AS ADDITIONAL INSUREDS ON ALL LIABILITY INSURANCE.


 

In determining the amount of insurance required to be maintained by this Section
5.04(h), WEST may take into account any indemnification from, or insurance
provided by, any governmental, supranational or inter-governmental authority or
agency (other than, with respect to PRI, any governmental authority or agency of
any jurisdiction for which PRI must be obtained), the sovereign foreign currency
debt of which is rated at least AA, or the equivalent, by at least one of the
Rating Agencies, against any risk with respect to an Engine at least in an
amount which, when added to the amount of insurance against such risk maintained
by WEST (or which WEST has caused to be maintained), shall be at least equal to
the amount of insurance against such risk otherwise required by this Section
5.04(h) (taking into account self-insurance permitted by this Section 5.04(h)).
 Any such indemnification or insurance provided by such government shall provide
substantially similar protection as the insurance required by this Section
5.04(h).  WEST will not be required to maintain (or to cause to be maintained)
any insurance otherwise required hereunder to the extent that such insurance is
not generally available in the relevant insurance market at commercially
reasonable rates from time to time.

 


(H)           INDEMNITY.  WEST WILL, AND SHALL CAUSE EACH WEST SUBSIDIARY TO,
INCLUDE IN EACH LEASE AN INDEMNITY FROM SUCH PERSON IN RESPECT OF ANY LOSSES OR
LIABILITIES ARISING FROM THE USE OR OPERATION OF THE RELATED ENGINE DURING THE
TERM OF SUCH LEASE, SUBJECT TO SUCH

 

113

--------------------------------------------------------------------------------


 


EXCEPTIONS, LIMITATIONS AND QUALIFICATIONS AS ARE CONSISTENT WITH THE REASONABLE
COMMERCIAL PRACTICE OF LEADING INTERNATIONAL AIRCRAFT ENGINE OPERATING LESSORS.


 


(I)            FEES AND LICENSE.  WEST WILL, AND SHALL CAUSE EACH WEST
SUBSIDIARY TO, PROMPTLY PAY OR CAUSE TO BE PROMPTLY PAID ALL LICENSE AND
REGISTRATION FEES AND ALL TAXES OF ANY NATURE (TOGETHER WITH ANY PENALTIES,
FINES OR INTEREST THEREON) ASSESSED AND DEMANDED BY ANY GOVERNMENT OR ANY
REVENUE AUTHORITY (WHETHER OF THE APPLICABLE COUNTRY OF REGISTRATION OF THE
AIRFRAME ON WHICH ANY ENGINE IS INSTALLED OR OTHERWISE), UPON OR WITH RESPECT TO
ANY ENGINES OR UPON THE PURCHASE, OWNERSHIP, DELIVERY, LEASING, POSSESSION, USE,
OPERATION, RETURN, SALE OR OTHER DISPOSITION THEREOF OR RENTALS, INCOME OR
PROCEEDS RECEIVED WITH RESPECT THERETO.

 

114

--------------------------------------------------------------------------------


 

ARTICLE VI

 

THE INDENTURE TRUSTEE

 


SECTION 6.01    ACCEPTANCE OF TRUSTS AND DUTIES. THE DUTIES AND RESPONSIBILITIES
OF THE INDENTURE TRUSTEE SHALL BE AS EXPRESSLY SET FORTH HEREIN, AND NO IMPLIED
COVENANTS OR OBLIGATIONS SHALL BE READ INTO THE INDENTURE AGAINST THE INDENTURE
TRUSTEE.  THE INDENTURE TRUSTEE ACCEPTS THE TRUSTS HEREBY CREATED AND APPLICABLE
TO IT AND AGREES TO PERFORM THE SAME BUT ONLY UPON THE TERMS OF THIS INDENTURE
AND AGREES TO RECEIVE AND DISBURSE ALL MONEYS RECEIVED BY IT IN ACCORDANCE WITH
THE TERMS HEREOF.  THE INDENTURE TRUSTEE IN ITS INDIVIDUAL CAPACITY SHALL NOT BE
ANSWERABLE OR ACCOUNTABLE UNDER ANY CIRCUMSTANCES, EXCEPT FOR ITS OWN WILLFUL
MISCONDUCT OR NEGLIGENCE OR BAD FAITH OR BREACH OF ITS REPRESENTATIONS,
WARRANTIES AND/OR COVENANTS AND THE INDENTURE TRUSTEE SHALL NOT BE LIABLE FOR
ANY ACTION OR INACTION OF WEST OR ANY OTHER PARTIES TO ANY OF THE RELATED
DOCUMENTS.

 


SECTION 6.02    ABSENCE OF DUTIES. THE INDENTURE TRUSTEE SHALL HAVE NO DUTY TO
ASCERTAIN OR INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY COVENANTS,
CONDITIONS OR AGREEMENTS ON THE PART OF ANY LESSEE.  NOTWITHSTANDING THE
FOREGOING, THE INDENTURE TRUSTEE, UPON WRITTEN REQUEST, SHALL FURNISH TO ANY
NOTEHOLDER, PROMPTLY UPON RECEIPT THEREOF, DUPLICATES OR COPIES OF ALL REPORTS,
NOTICES, REQUESTS, DEMANDS, CERTIFICATES, FINANCIAL STATEMENTS AND OTHER
INSTRUMENTS FURNISHED TO THE INDENTURE TRUSTEE UNDER THIS INDENTURE.

 


SECTION 6.03    REPRESENTATIONS OR WARRANTIES. THE INDENTURE TRUSTEE DOES NOT
MAKE AND SHALL NOT BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY AS TO
THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THIS INDENTURE, THE NOTES, ANY OTHER
SECURITIES OR ANY OTHER DOCUMENT OR INSTRUMENT OR AS TO THE CORRECTNESS OF ANY
STATEMENT CONTAINED IN ANY THEREOF, EXCEPT THAT THE INDENTURE TRUSTEE IN ITS
INDIVIDUAL CAPACITY HEREBY REPRESENTS AND WARRANTS (I) THAT EACH SUCH SPECIFIED
DOCUMENT TO WHICH IT IS A PARTY HAS BEEN OR WILL BE DULY EXECUTED AND DELIVERED
BY ONE OF ITS OFFICERS WHO IS AND WILL BE DULY AUTHORIZED TO EXECUTE AND DELIVER
SUCH DOCUMENT ON ITS BEHALF, AND (II) THIS INDENTURE IS THE LEGAL, VALID AND
BINDING OBLIGATION OF DEUTSCHE BANK TRUST COMPANY AMERICAS, ENFORCEABLE AGAINST
DEUTSCHE BANK TRUST COMPANY AMERICAS IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
THE EFFECT OF ANY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR SIMILAR LAW AFFECTING CREDITORS’ RIGHTS GENERALLY.

 


SECTION 6.04    RELIANCE; AGENTS; ADVICE OF COUNSEL. THE INDENTURE TRUSTEE SHALL
INCUR NO LIABILITY TO ANYONE ACTING UPON ANY SIGNATURE, INSTRUMENT, NOTICE,
RESOLUTION, REQUEST, CONSENT, ORDER, CERTIFICATE, REPORT, OPINION, BOND OR OTHER
DOCUMENT OR PAPER BELIEVED BY IT TO BE GENUINE AND BELIEVED BY IT TO BE SIGNED
BY THE PROPER PARTY OR PARTIES.  THE INDENTURE TRUSTEE MAY ACCEPT A COPY OF A
RESOLUTION OF, IN THE CASE OF WEST, THE CONTROLLING TRUSTEES AND, IN THE CASE OF
ANY OTHER PARTY TO ANY RELATED DOCUMENT, THE GOVERNING BODY OF SUCH PERSON,
CERTIFIED IN AN ACCOMPANYING OFFICER’S CERTIFICATE AS DULY ADOPTED AND IN FULL
FORCE AND EFFECT, AS CONCLUSIVE EVIDENCE THAT SUCH RESOLUTION HAS BEEN DULY
ADOPTED AND THAT THE SAME IS IN FULL FORCE AND EFFECT.  AS TO ANY FACT OR MATTER
THE MANNER OF ASCERTAINMENT OF WHICH IS NOT SPECIFICALLY DESCRIBED HEREIN, THE
INDENTURE TRUSTEE SHALL BE ENTITLED TO RECEIVE AND MAY FOR ALL PURPOSES HEREOF
CONCLUSIVELY RELY ON A CERTIFICATE, SIGNED BY AN OFFICER OF ANY DULY AUTHORIZED
PERSON, AS TO SUCH FACT OR MATTER, AND SUCH CERTIFICATE SHALL CONSTITUTE FULL
PROTECTION TO THE INDENTURE TRUSTEE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN
BY IT IN GOOD FAITH IN RELIANCE THEREON.  THE INDENTURE TRUSTEE

 

115

--------------------------------------------------------------------------------


 


SHALL FURNISH TO THE SERVICER OR THE ADMINISTRATIVE AGENT UPON WRITTEN REQUEST
SUCH INFORMATION AND COPIES OF SUCH DOCUMENTS AS THE INDENTURE TRUSTEE MAY HAVE
AND AS ARE NECESSARY FOR THE SERVICER OR THE ADMINISTRATIVE AGENT TO PERFORM ITS
DUTIES UNDER ARTICLES II AND III HEREOF.  THE INDENTURE TRUSTEE SHALL ASSUME,
AND SHALL BE FULLY PROTECTED IN ASSUMING, THAT WEST IS AUTHORIZED BY ITS
CONSTITUTIONAL DOCUMENTS TO ENTER INTO THIS INDENTURE AND TO TAKE ALL ACTION
PERMITTED TO BE TAKEN BY IT PURSUANT TO THE PROVISIONS HEREOF, AND SHALL NOT
INQUIRE INTO THE AUTHORIZATION OF WEST WITH RESPECT THERETO.

 

The Indenture Trustee shall not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within its rights or
powers or for any action it takes or omits to take in accordance with the
direction of the Holders in accordance with Section 4.11 hereof relating to the
time, method and place of conducting any proceeding for any remedy available to
the Indenture Trustee, or exercising any trust or power conferred upon the
Indenture Trustee, under this Indenture.

 

The Indenture Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys or a custodian or nominee, and the Indenture Trustee shall not be
responsible for any misconduct or negligence on the part of, or for the
supervision of, any such agent, attorney, custodian or nominee appointed with
due care by it hereunder.

 

The Indenture Trustee may consult with counsel as to any matter relating to this
Indenture and any Opinion of Counsel or any advice of such counsel shall be full
and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel.

 

The Indenture Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Indenture Trustee security or indemnity
reasonably satisfactory to it against the costs, expenses and liabilities which
may be incurred therein or thereby.

 

The Indenture Trustee shall not be required to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if there is
reasonable ground for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it, and
none of the provisions contained in this Indenture shall in any event require
the Indenture Trustee to perform, or be responsible or liable for the manner of
performance of, any obligations of WEST or the Administrative Agent under this
Indenture or any of the Related Documents.

 

The Indenture Trustee shall not be liable for any losses or Taxes (except for
Taxes relating to any compensation, fees or commissions of any entity acting in
its capacity as Indenture Trustee hereunder) or in connection with the selection
of Permitted Investments or for any investment losses resulting from Permitted
Investments.

 

116

--------------------------------------------------------------------------------


 

When the Indenture Trustee incurs expenses or renders services in connection
with an  Event of Default specified in Section 4.01(f) or 4.01(g) hereof, such
expenses (including the fees and expenses of its counsel) and the compensation
for such services are intended to constitute expenses of administration under
any bankruptcy law or law relating to creditors’ rights generally.

 

The Indenture Trustee shall not be charged with knowledge of an Event of Default
unless a Responsible Officer of the Indenture Trustee obtains actual knowledge
of such event or the Indenture Trustee receives written notice of such event
from WEST, the Administrative Agent or Noteholders owning Notes aggregating not
less than 10% of the outstanding principal amount of the Notes.

 

The Indenture Trustee shall have no duty to monitor the performance of WEST, the
Servicer, the Administrative Agent or any other party to the Related Documents,
nor shall it have any liability in connection with the malfeasance or
nonfeasance by such parties. The Indenture Trustee shall have no liability in
connection with compliance by WEST, the Servicer, the Administrative Agent or
any Lessee under a Lease with statutory or regulatory requirements related to
any Engine or any Lease.  The Indenture Trustee shall not make or be deemed to
have made any representations or warranties with respect to any Engine or any
Lease or the validity or sufficiency of any assignment or other disposition of
any Engine or any Lease.

 

The Indenture Trustee shall not be liable for any error of judgment reasonably
made in good faith by an officer or officers of the Indenture Trustee, unless it
shall be determined by a court of competent jurisdiction in a non-appealable
judgment that the Indenture Trustee was grossly negligent or willfully blind in
making such judgment.

 

Except as expressly set forth in the Related Documents, Indenture Trustee shall
not be bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval or other paper document, unless
any such Related Document directs the Indenture Trustee to make such
investigation.

 

The Indenture Trustee shall have no obligation to invest and reinvest any cash
held in the Accounts in the absence of timely and specific written investment
direction from the Administrative Agent or as expressly provided herein or in a
Supplement hereto.  In no event shall the Indenture Trustee be liable for the
selection of investments or for investment losses incurred thereon in accordance
with the Related Documents.  The Indenture Trustee shall have no liability in
respect of losses incurred as a result of the liquidation of any investment
prior to its stated maturity in accordance with the Related Documents or by any
other Person or the failure of the Administrative Agent to provide timely
written investment direction.

 

117

--------------------------------------------------------------------------------


 


SECTION 6.05    NOT ACTING IN INDIVIDUAL CAPACITY. THE INDENTURE TRUSTEE ACTS
HEREUNDER SOLELY AS TRUSTEE UNLESS OTHERWISE EXPRESSLY PROVIDED; AND ALL
PERSONS, OTHER THAN THE NOTEHOLDERS TO THE EXTENT EXPRESSLY PROVIDED IN THIS
INDENTURE, HAVING ANY CLAIM AGAINST THE INDENTURE TRUSTEE BY REASON OF THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL LOOK, SUBJECT TO THE LIEN AND PRIORITIES
OF PAYMENT AS HEREIN PROVIDED, ONLY TO THE PROPERTY OF WEST FOR PAYMENT OR
SATISFACTION THEREOF.

 


SECTION 6.06    NO COMPENSATION FROM NOTEHOLDERS. THE INDENTURE TRUSTEE AGREES
THAT IT SHALL HAVE NO RIGHT AGAINST THE NOTEHOLDERS FOR ANY FEE AS COMPENSATION
FOR ITS SERVICES HEREUNDER.

 


SECTION 6.07    NOTICE OF DEFAULTS. AS PROMPTLY AND SOON AS PRACTICABLE AFTER,
AND IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER, THE OCCURRENCE OF ANY DEFAULT
HEREUNDER, THE INDENTURE TRUSTEE SHALL TRANSMIT BY MAIL TO WEST AND THE
NOTEHOLDERS HOLDING NOTES OF THE RELATED SERIES, NOTICE OF SUCH DEFAULT
HEREUNDER ACTUALLY KNOWN TO A RESPONSIBLE OFFICER OF THE INDENTURE TRUSTEE,
UNLESS SUCH DEFAULT SHALL HAVE BEEN CURED OR WAIVED; PROVIDED, HOWEVER, THAT,
EXCEPT IN THE CASE OF A DEFAULT ON THE PAYMENT OF THE INTEREST, PRINCIPAL, OR
PREMIUM, IF ANY, ON ANY NOTE, THE INDENTURE TRUSTEE SHALL BE FULLY PROTECTED IN
WITHHOLDING SUCH NOTICE IF AND SO LONG AS A TRUST COMMITTEE OF RESPONSIBLE
OFFICERS OF THE INDENTURE TRUSTEE IN GOOD FAITH DETERMINES THAT THE WITHHOLDING
OF SUCH NOTICE IS IN THE INTERESTS OF THE NOTEHOLDERS OF THE RELATED SERIES.

 


SECTION 6.08    INDENTURE TRUSTEE MAY HOLD SECURITIES. THE INDENTURE TRUSTEE,
ANY PAYING AGENT, THE NOTE REGISTRAR OR ANY OF THEIR AFFILIATES OR ANY OTHER
AGENT IN THEIR RESPECTIVE INDIVIDUAL OR ANY OTHER CAPACITY, MAY BECOME THE OWNER
OR PLEDGEE OF SECURITIES AND, MAY OTHERWISE DEAL WITH WEST WITH THE SAME RIGHTS
IT WOULD HAVE IF IT WERE NOT THE INDENTURE TRUSTEE, PAYING AGENT, NOTE REGISTRAR
OR SUCH OTHER AGENT.

 


SECTION 6.09    CORPORATE TRUSTEE REQUIRED; ELIGIBILITY. THERE SHALL AT ALL
TIMES BE AN INDENTURE TRUSTEE WHICH SHALL MEET THE ELIGIBILITY REQUIREMENTS.  IF
SUCH CORPORATION PUBLISHES REPORTS OF CONDITIONS AT LEAST ANNUALLY, PURSUANT TO
LAW OR TO THE REQUIREMENTS OF FEDERAL, STATE, TERRITORIAL OR DISTRICT OF
COLUMBIA SUPERVISING OR EXAMINING AUTHORITY, THEN FOR THE PURPOSES OF THIS
SECTION 6.09, THE COMBINED CAPITAL AND SURPLUS OF SUCH CORPORATION SHALL BE
DEEMED TO BE ITS COMBINED CAPITAL AND SURPLUS AS SET FORTH IN ITS MOST RECENT
REPORT OF CONDITIONS SO PUBLISHED.  IN CASE AT ANY TIME THE INDENTURE TRUSTEE
SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
6.09 TO ACT AS INDENTURE TRUSTEE, THE INDENTURE TRUSTEE SHALL RESIGN IMMEDIATELY
AS INDENTURE TRUSTEE IN THE MANNER AND WITH THE EFFECT SPECIFIED IN SECTION 7.01
HEREOF.

 


SECTION 6.10    REPORTS BY WEST. WEST SHALL FURNISH TO THE INDENTURE TRUSTEE,
WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR, A BRIEF CERTIFICATE FROM THE
PRINCIPAL EXECUTIVE OFFICER, PRINCIPAL ACCOUNTING OFFICER OR PRINCIPAL FINANCIAL
OFFICER OF THE ADMINISTRATIVE AGENT, AS APPLICABLE, AS TO HIS OR HER KNOWLEDGE
OF WEST’S COMPLIANCE WITH ALL CONDITIONS AND COVENANTS UNDER THIS INDENTURE (IT
BEING UNDERSTOOD THAT FOR PURPOSES OF THIS SECTION 6.10, SUCH COMPLIANCE SHALL
BE DETERMINED WITHOUT REGARD TO ANY PERIOD OF GRACE OR REQUIREMENT OF NOTICE
PROVIDED UNDER THIS INDENTURE).

 

118

--------------------------------------------------------------------------------


 


SECTION 6.11    COMPENSATION.  WEST COVENANTS AND AGREES TO PAY TO THE INDENTURE
TRUSTEE FROM TIME TO TIME, AND THE INDENTURE TRUSTEE SHALL BE ENTITLED TO, THE
FEES AND EXPENSES AGREED IN WRITING BETWEEN WEST AND THE INDENTURE TRUSTEE, AND
WILL FURTHER PAY OR REIMBURSE THE INDENTURE TRUSTEE UPON ITS REQUEST FOR ALL
REASONABLE EXPENSES, DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY THE
INDENTURE TRUSTEE IN ACCORDANCE WITH ANY OF THE PROVISIONS HEREOF OR ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH (INCLUDING THE REASONABLE COMPENSATION
AND THE REASONABLE EXPENSES AND DISBURSEMENTS OF ITS COUNSEL AND OF ALL PERSONS
NOT REGULARLY IN ITS EMPLOY).

 

119

--------------------------------------------------------------------------------


 

ARTICLE VII

 

SUCCESSOR TRUSTEES

 


SECTION 7.01    RESIGNATION AND REMOVAL OF INDENTURE TRUSTEE. THE INDENTURE
TRUSTEE MAY RESIGN AS TO ALL OR ANY OF THE SERIES OF THE NOTES AT ANY TIME
WITHOUT CAUSE BY GIVING AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE TO WEST,
THE SERVICER, THE ADMINISTRATIVE AGENT AND THE HOLDERS, PROVIDED THAT THE
INDENTURE TRUSTEE SHALL CONTINUE TO SERVE AS INDENTURE TRUSTEE UNTIL A SUCCESSOR
HAS BEEN APPOINTED PURSUANT TO SECTION 7.02 HEREOF.  THE REQUISITE MAJORITY MAY
AT ANY TIME REMOVE THE INDENTURE TRUSTEE AS TO SUCH SERIES WITHOUT CAUSE BY AN
INSTRUMENT IN WRITING DELIVERED TO WEST, THE SERVICER, THE ADMINISTRATIVE AGENT,
THE SECURITY TRUSTEE AND THE INDENTURE TRUSTEE BEING REMOVED.  IN ADDITION, WEST
MAY REMOVE THE INDENTURE TRUSTEE AS TO ANY OF THE SERIES OF THE NOTES IF: (I)
SUCH INDENTURE TRUSTEE FAILS TO COMPLY WITH SECTION 7.02(D) HEREOF, (II) SUCH
INDENTURE TRUSTEE IS ADJUDGED A BANKRUPT OR AN INSOLVENT, (III) A RECEIVER OR
PUBLIC OFFICER TAKES CHARGE OF SUCH INDENTURE TRUSTEE OR ITS PROPERTY OR (IV)
SUCH INDENTURE TRUSTEE BECOMES INCAPABLE OF ACTING.  REFERENCES TO THE INDENTURE
TRUSTEE IN THIS INDENTURE INCLUDE ANY SUCCESSOR INDENTURE TRUSTEE AS TO ALL OR
ANY OF THE SERIES OF THE NOTES APPOINTED IN ACCORDANCE WITH THIS ARTICLE VII.

 


SECTION 7.02    APPOINTMENT OF SUCCESSOR.

 


(A)           IN THE CASE OF THE RESIGNATION OR REMOVAL OF THE INDENTURE TRUSTEE
AS TO ANY SERIES OF THE NOTES UNDER SECTION 7.01 HEREOF, WEST SHALL PROMPTLY
APPOINT A SUCCESSOR INDENTURE TRUSTEE AS TO SUCH SERIES; PROVIDED THAT THE
REQUISITE MAJORITY MAY APPOINT, WITHIN ONE (1) YEAR AFTER SUCH RESIGNATION OR
REMOVAL, A SUCCESSOR INDENTURE TRUSTEE AS TO SUCH SERIES WHICH MAY BE OTHER THAN
THE SUCCESSOR INDENTURE TRUSTEE APPOINTED BY WEST, AND SUCH SUCCESSOR INDENTURE
TRUSTEE APPOINTED BY WEST SHALL BE SUPERSEDED BY THE SUCCESSOR INDENTURE TRUSTEE
SO APPOINTED BY THE NOTEHOLDERS.  IF A SUCCESSOR INDENTURE TRUSTEE AS TO ANY
SERIES OF THE NOTES SHALL NOT HAVE BEEN APPOINTED AND ACCEPTED ITS APPOINTMENT
HEREUNDER WITHIN SIXTY (60) DAYS AFTER THE INDENTURE TRUSTEE GIVES NOTICE OF
RESIGNATION OR IS REMOVED AS TO SUCH SERIES, THE RETIRING OR REMOVED INDENTURE
TRUSTEE, WEST, THE ADMINISTRATIVE AGENT, THE SERVICER OR THE REQUISITE MAJORITY
MAY PETITION ANY COURT OF COMPETENT JURISDICTION FOR THE APPOINTMENT OF A
SUCCESSOR INDENTURE TRUSTEE AS TO SUCH SERIES.  ANY SUCCESSOR INDENTURE TRUSTEE
SO APPOINTED BY SUCH COURT SHALL IMMEDIATELY AND WITHOUT FURTHER ACT BE
SUPERSEDED BY ANY SUCCESSOR INDENTURE TRUSTEE APPOINTED AS PROVIDED IN THE FIRST
SENTENCE OF THIS PARAGRAPH WITHIN ONE (1) YEAR FROM THE DATE OF THE APPOINTMENT
BY SUCH COURT.


 


(B)           ANY SUCCESSOR INDENTURE TRUSTEE AS TO ANY SERIES OF THE NOTES,
HOWEVER APPOINTED, SHALL PROMPTLY EXECUTE AND DELIVER TO WEST, THE SERVICER, THE
ADMINISTRATIVE AGENT AND THE PREDECESSOR INDENTURE TRUSTEE AS TO SUCH SERIES AN
INSTRUMENT ACCEPTING SUCH APPOINTMENT, AND THEREUPON THE RESIGNATION OR REMOVAL
OF THE PREDECESSOR INDENTURE TRUSTEE SHALL BECOME EFFECTIVE AND SUCH SUCCESSOR
INDENTURE TRUSTEE, WITHOUT FURTHER ACT, SHALL BECOME VESTED WITH ALL THE
ESTATES, PROPERTIES, RIGHTS, POWERS, DUTIES AND TRUSTS OF SUCH PREDECESSOR
INDENTURE TRUSTEE HEREUNDER IN THE TRUSTS HEREUNDER APPLICABLE TO IT WITH LIKE
EFFECT AS IF ORIGINALLY NAMED THE INDENTURE TRUSTEE AS TO SUCH SERIES HEREIN;
PROVIDED THAT, UPON THE WRITTEN REQUEST OF SUCH SUCCESSOR INDENTURE TRUSTEE,
SUCH PREDECESSOR INDENTURE TRUSTEE SHALL, UPON PAYMENT OF ALL AMOUNTS DUE AND
OWING TO IT, EXECUTE AND DELIVER AN INSTRUMENT TRANSFERRING TO SUCH SUCCESSOR

 

120

--------------------------------------------------------------------------------


 


INDENTURE TRUSTEE, UPON THE TRUSTS HEREIN EXPRESSED APPLICABLE TO IT, ALL THE
ESTATES, PROPERTIES, RIGHTS, POWERS AND TRUSTS OF SUCH PREDECESSOR INDENTURE
TRUSTEE, AND SUCH PREDECESSOR INDENTURE TRUSTEE SHALL DULY ASSIGN, TRANSFER,
DELIVER AND PAY OVER TO SUCH SUCCESSOR INDENTURE TRUSTEE ALL MONEYS OR OTHER
PROPERTY THEN HELD BY SUCH PREDECESSOR INDENTURE TRUSTEE HEREUNDER SOLELY FOR
THE BENEFIT OF SUCH SERIES OF THE NOTES.


 


(C)           IF A SUCCESSOR INDENTURE TRUSTEE IS APPOINTED WITH RESPECT TO ONE
(1) OR MORE (BUT NOT ALL) SERIES OF THE NOTES, WEST, THE PREDECESSOR INDENTURE
TRUSTEE AND EACH SUCCESSOR INDENTURE TRUSTEE WITH RESPECT TO EACH SERIES OF
NOTES SHALL EXECUTE AND DELIVER AN INDENTURE SUPPLEMENTAL HERETO WHICH SHALL
CONTAIN SUCH PROVISIONS AS SHALL BE DEEMED NECESSARY OR DESIRABLE TO CONFIRM
THAT ALL THE RIGHTS, POWERS, TRUSTS AND DUTIES OF THE PREDECESSOR INDENTURE
TRUSTEE WITH RESPECT TO THE SERIES OF NOTES AS TO WHICH THE PREDECESSOR
INDENTURE TRUSTEE IS NOT RETIRING SHALL CONTINUE TO BE VESTED IN THE PREDECESSOR
INDENTURE TRUSTEE, AND SHALL ADD TO OR CHANGE ANY OF THE PROVISIONS OF THIS
INDENTURE AS SHALL BE NECESSARY TO PROVIDE FOR OR FACILITATE THE ADMINISTRATION
OF THE NOTES HEREUNDER BY MORE THAN ONE INDENTURE TRUSTEE.


 


(D)           EACH INDENTURE TRUSTEE SHALL BE AN ELIGIBLE INSTITUTION AND SHALL
MEET THE ELIGIBILITY REQUIREMENTS, IF THERE BE SUCH AN INSTITUTION WILLING, ABLE
AND LEGALLY QUALIFIED TO PERFORM THE DUTIES OF AN INDENTURE TRUSTEE HEREUNDER;
PROVIDED THAT THE RATING AGENCIES SHALL RECEIVE NOTICE OF ANY REPLACEMENT
INDENTURE TRUSTEE.


 


(E)           ANY CORPORATION INTO WHICH THE INDENTURE TRUSTEE MAY BE MERGED OR
CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY CORPORATION RESULTING
FROM ANY MERGER, CONVERSION OR CONSOLIDATION TO WHICH THE INDENTURE TRUSTEE
SHALL BE A PARTY, OR ANY CORPORATION TO WHICH SUBSTANTIALLY ALL THE BUSINESS OF
THE INDENTURE TRUSTEE MAY BE TRANSFERRED, SHALL, SUBJECT TO THE TERMS OF
PARAGRAPH (D) OF THIS SECTION, BE THE INDENTURE TRUSTEE UNDER THIS INDENTURE
WITHOUT FURTHER ACT.


 

ARTICLE VIII

 

INDEMNITY

 


SECTION 8.01    INDEMNITY. WEST SHALL INDEMNIFY THE INDENTURE TRUSTEE (AND ITS
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS) FOR, AND HOLD IT HARMLESS FROM AND
AGAINST, ANY LOSS, LIABILITY, CLAIM, OBLIGATION, DAMAGE, INJURY, PENALTIES,
ACTIONS, SUITS, JUDGMENTS OR EXPENSE (INCLUDING ATTORNEY’S FEES AND EXPENSES)
INCURRED BY IT WITHOUT NEGLIGENCE OR BAD FAITH ON ITS PART, ARISING OUT OF OR IN
CONNECTION WITH THE ACCEPTANCE OR ADMINISTRATION OF THIS INDENTURE AND ITS
DUTIES UNDER THIS INDENTURE AND THE NOTES, INCLUDING THE COSTS AND EXPENSES OF
DEFENDING ITSELF AGAINST ANY CLAIM OR LIABILITY AND OF COMPLYING WITH ANY
PROCESS SERVED UPON IT OR ANY OF ITS OFFICERS IN CONNECTION WITH THE EXERCISE OR
PERFORMANCE OF ANY OF ITS POWERS OR DUTIES AND HOLD IT HARMLESS AGAINST, ANY
LOSS, LIABILITY OR REASONABLE EXPENSE INCURRED WITHOUT NEGLIGENCE OR BAD FAITH
ON ITS PART, ARISING OUT OF OR IN CONNECTION WITH ACTIONS TAKEN OR OMITTED TO BE
TAKEN IN RELIANCE ON ANY OFFICER’S CERTIFICATE FURNISHED HEREUNDER, OR THE
FAILURE TO FURNISH ANY SUCH OFFICERS’ CERTIFICATE REQUIRED TO BE FURNISHED
HEREUNDER.  THE INDENTURE TRUSTEE SHALL NOTIFY THE HOLDERS, WEST AND THE
SERVICER AND, IN THE CASE OF ANY SUCH CLAIM IN EXCESS OF 5% OF THE APPRAISED
VALUE OF THE PORTFOLIO, THE RATING AGENCIES, PROMPTLY OF ANY CLAIM ASSERTED
AGAINST

 

121

--------------------------------------------------------------------------------


 


THE INDENTURE TRUSTEE FOR WHICH IT MAY SEEK INDEMNITY; PROVIDED, HOWEVER, THAT
FAILURE TO PROVIDE SUCH NOTICE SHALL NOT INVALIDATE ANY RIGHT TO INDEMNITY
HEREUNDER EXCEPT TO THE EXTENT WEST IS PREJUDICED BY SUCH DELAY. WEST SHALL
DEFEND THE CLAIM AND THE INDENTURE TRUSTEE SHALL COOPERATE IN THE DEFENSE
[UNLESS THE INDENTURE TRUSTEE DETERMINES THAT AN ACTUAL OR POTENTIAL CONFLICT OF
INTEREST EXISTS, IN WHICH CASE THE INDENTURE TRUSTEE SHALL BE ENTITLED TO RETAIN
SEPARATE COUNSEL AND WEST SHALL PAY THE REASONABLE FEES AND EXPENSES OF SUCH
COUNSEL].  WEST NEED NOT PAY FOR ANY SETTLEMENTS MADE WITHOUT ITS CONSENT;
PROVIDED THAT SUCH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  WEST NEED NOT
REIMBURSE ANY EXPENSE OR INDEMNITY AGAINST ANY LOSS OR LIABILITY INCURRED BY THE
INDENTURE TRUSTEE THROUGH NEGLIGENCE OR BAD FAITH.

 


SECTION 8.02    NOTEHOLDERS’ INDEMNITY. THE INDENTURE TRUSTEE SHALL BE ENTITLED,
SUBJECT TO SUCH INDENTURE TRUSTEE’S DUTY DURING A DEFAULT TO ACT WITH THE
REQUIRED STANDARD OF CARE, TO BE INDEMNIFIED BY THE HOLDERS OF THE APPLICABLE
SERIES OF THE NOTES BEFORE PROCEEDING TO EXERCISE ANY RIGHT OR POWER UNDER THIS
INDENTURE OR THE SERVICING AGREEMENT AT THE REQUEST OR DIRECTION OF SUCH
HOLDERS.

 


SECTION 8.03    SURVIVAL. THE PROVISIONS OF SECTIONS 8.01 AND 8.02 HEREOF SHALL
SURVIVE THE TERMINATION OF THIS INDENTURE OR THE EARLIER RESIGNATION OR REMOVAL
OF THE INDENTURE TRUSTEE.

 

ARTICLE IX

 

SUPPLEMENTAL INDENTURES

 


SECTION 9.01    SUPPLEMENTAL INDENTURES WITHOUT THE CONSENT OF THE NOTEHOLDERS.


 


(A)           WITHOUT THE CONSENT OF ANY HOLDER AND BASED ON AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE INDENTURE TRUSTEE TO
THE EFFECT THAT SUCH SUPPLEMENT IS FOR ONE OF THE PURPOSES SET FORTH IN CLAUSES
(I) THROUGH (VIII) BELOW, WEST AND THE INDENTURE TRUSTEE, AT ANY TIME AND FROM
TIME TO TIME, MAY ENTER INTO ONE OR MORE SUPPLEMENTS FOR ANY OF THE FOLLOWING
PURPOSES:

 

(I)            TO ADD TO THE COVENANTS OF WEST IN THE INDENTURE FOR THE BENEFIT
OF THE HOLDERS OF ALL SERIES THEN OUTSTANDING, OR TO SURRENDER ANY RIGHT OR
POWER CONFERRED UPON WEST IN THE INDENTURE;

 

(II)           TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISION IN
THIS INDENTURE WHICH MAY BE INCONSISTENT WITH ANY OTHER PROVISION IN THIS
INDENTURE, OR TO MAKE ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS
ARISING UNDER THIS INDENTURE THAT DO NOT MATERIALLY ADVERSELY AFFECT THE
NOTEHOLDERS;

 

(III)          TO CORRECT OR AMPLIFY THE DESCRIPTION OF ANY PROPERTY AT ANY TIME
SUBJECT TO THE ENCUMBRANCE OF THIS INDENTURE OR THE SECURITY TRUST AGREEMENT, OR
TO BETTER ASSURE, CONVEY AND CONFIRM UNTO THE INDENTURE TRUSTEE ANY PROPERTY
SUBJECT OR REQUIRED TO BE SUBJECT TO THE ENCUMBRANCE OF THIS INDENTURE, OR TO
SUBJECT ADDITIONAL PROPERTY TO THE ENCUMBRANCE OF THIS INDENTURE OR THE SECURITY
TRUST AGREEMENT;

 

122

--------------------------------------------------------------------------------


 

(IV)          TO ADD TO THE CONDITIONS, LIMITATIONS AND RESTRICTIONS ON THE
AUTHORIZED AMOUNT, TERMS AND PURPOSES OF ISSUE, AUTHENTICATION AND DELIVERY OF
THE NOTES, AS HEREIN SET FORTH, OR ADDITIONAL CONDITIONS, LIMITATIONS AND
RESTRICTIONS THEREAFTER TO BE OBSERVED BY WEST;

 

(V)           TO CONVEY, TRANSFER, ASSIGN, MORTGAGE OR PLEDGE ANY ADDITIONAL
PROPERTY TO OR WITH THE INDENTURE TRUSTEE;

 

(VI)          TO EVIDENCE THE SUCCESSION OF THE INDENTURE TRUSTEE;

 

(VII)         TO ADD ANY ADDITIONAL EARLY AMORTIZATION EVENTS OR, SUBJECT TO A
RATING AGENCY CONFIRMATION, EVENTS OF DEFAULT; OR

 

(VIII)        TO INCREASE THE MAXIMUM PRINCIPAL BALANCE OF THE SERIES A-2 NOTES
AND THE SERIES B-2 NOTES ISSUED ON THE INITIAL CLOSING DATE TO AN AMOUNT NOT TO
EXCEED $150,000,000 AND $21,428,521, RESPECTIVELY, SUBJECT TO A RATING AGENCY
CONFIRMATION.

 


(B)           PROMPTLY AFTER THE EXECUTION BY WEST AND THE INDENTURE TRUSTEE OF
ANY SUPPLEMENT PURSUANT TO THIS SECTION, WEST SHALL MAIL TO THE HOLDERS OF ALL
NOTES THEN OUTSTANDING, EACH RATING AGENCY, AND EACH ELIGIBLE INTEREST RATE
HEDGE COUNTERPARTY, A NOTICE SETTING FORTH IN GENERAL TERMS THE SUBSTANCE OF
SUCH SUPPLEMENT, TOGETHER WITH A COPY OF THE TEXT OF SUCH SUPPLEMENT.  ANY
FAILURE OF WEST TO MAIL SUCH NOTICE, OR ANY DEFECT THEREIN, SHALL NOT, HOWEVER,
IN ANY WAY IMPAIR OR AFFECT THE VALIDITY OF ANY SUCH SUPPLEMENT.


 


SECTION 9.02    SUPPLEMENTAL INDENTURES WITH THE CONSENT OF NOTEHOLDERS.


 


(A)           WITH THE CONSENT OF A REQUISITE MAJORITY, WEST AND THE INDENTURE
TRUSTEE MAY ENTER INTO A SUPPLEMENT HERETO FOR THE PURPOSE OF ADDING ANY
PROVISIONS TO OR CHANGING IN ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS OF
THIS INDENTURE OR OF MODIFYING IN ANY MANNER THE RIGHTS OF THE NOTEHOLDERS UNDER
THIS INDENTURE; PROVIDED, HOWEVER, THAT NO SUCH SUPPLEMENT SHALL, WITHOUT THE
CONSENT OF THE NOTEHOLDER OF EACH OUTSTANDING NOTE AFFECTED THEREBY:


 

(I)           REDUCE THE PRINCIPAL AMOUNT OF ANY NOTE OR THE RATE OF INTEREST
THEREON, CHANGE THE PRIORITY OF ANY PAYMENTS REQUIRED PURSUANT TO THIS INDENTURE
OR ANY SUPPLEMENT, OR THE DATE ON WHICH, OR THE AMOUNT OF WHICH, OR THE PLACE OF
PAYMENT WHERE, OR THE COIN OR CURRENCY IN WHICH, ANY NOTE OR THE INTEREST
THEREON IS PAYABLE, OR IMPAIR THE RIGHT TO INSTITUTE SUIT FOR THE ENFORCEMENT OF
ANY SUCH PAYMENT ON OR AFTER THE FINAL MATURITY DATE THEREOF;

 

(II)          REDUCE THE PERCENTAGE OF OUTSTANDING NOTES OR MAXIMUM COMMITMENTS
REQUIRED FOR (X) THE CONSENT OF ANY SUPPLEMENT TO THIS INDENTURE, (Y) THE
CONSENT REQUIRED FOR ANY WAIVER OF COMPLIANCE WITH CERTAIN PROVISIONS OF THIS
INDENTURE OR CERTAIN EVENTS OF DEFAULT HEREUNDER AND THEIR CONSEQUENCES AS
PROVIDED FOR IN THIS INDENTURE OR (Z) THE CONSENT REQUIRED TO WAIVE ANY PAYMENT
DEFAULT ON THE NOTES;

 

123

--------------------------------------------------------------------------------


 

(III)         MODIFY ANY PROVISION RELATING TO ANY SUPPLEMENT OR THIS INDENTURE
WHICH SPECIFIES THAT SUCH PROVISION CANNOT BE MODIFIED OR WAIVED WITHOUT THE
CONSENT OF THE HOLDER OF EACH OUTSTANDING NOTE AFFECTED THEREBY;

 

(IV)         MODIFY OR ALTER THE DEFINITION OF THE TERMS “REQUISITE MAJORITY”,
“SENIOR BORROWING BASE” (INCLUDING, WITHOUT LIMITATION, THE PERCENTAGE THEREIN),
“JUNIOR BORROWING BASE” (INCLUDING, WITHOUT LIMITATION, THE PERCENTAGE THEREIN),
“ADJUSTED BORROWING VALUE” OR “APPRAISED VALUE”;

 

(V)          IMPAIR OR ADVERSELY AFFECT THE COLLATERAL EXCEPT AS OTHERWISE
PERMITTED HEREIN;

 

(VI)         MODIFY OR ALTER THE PROVISION OF THIS INDENTURE RELATING TO
MANDATORY PREPAYMENTS;

 

(VII)        PERMIT THE CREATION OF ANY ENCUMBRANCE RANKING PRIOR TO OR ON A
PARITY WITH THE ENCUMBRANCE OF THIS INDENTURE OR THE SECURITY TRUST AGREEMENT
WITH RESPECT TO ANY PART OF THE COLLATERAL OR TERMINATE THE ENCUMBRANCE OF THIS
INDENTURE OR THE SECURITY TRUST AGREEMENT ON ANY PROPERTY AT ANY TIME SUBJECT
HERETO OR DEPRIVE THE HOLDER OF ANY NOTE OF THE SECURITY AFFORDED BY THE
ENCUMBRANCE OF THIS INDENTURE OR THE SECURITY TRUST AGREEMENT; OR

 

(VIII)       MODIFY ANY OF THE PROVISIONS OF THIS INDENTURE IN SUCH A MANNER AS
TO AFFECT THE AMOUNT OR TIMING OF ANY PAYMENTS OF INTEREST OR PRINCIPAL DUE ON
ANY NOTE.

 

Prior to the execution of any Supplement issued pursuant to this Section 9.02,
WEST shall provide a written notice to each Rating Agency setting forth in
general terms the substance of any such Supplement.  WEST shall not amend
Section 3.13 in any manner that would adversely affect any Eligible Hedge
Counterparty without its prior consent.

 


(B)           PROMPTLY AFTER THE EXECUTION BY WEST AND THE INDENTURE TRUSTEE OF
ANY SUPPLEMENT PURSUANT TO THIS SECTION, WEST SHALL MAIL TO THE ADMINISTRATIVE
AGENT, THE HOLDERS OF THE NOTES, EACH RATING AGENCY, AND EACH ELIGIBLE INTEREST
RATE HEDGE COUNTERPARTY, A NOTICE SETTING FORTH IN GENERAL TERMS THE SUBSTANCE
OF SUCH SUPPLEMENT, TOGETHER WITH A COPY OF THE TEXT OF SUCH SUPPLEMENT.  ANY
FAILURE OF WEST TO MAIL SUCH NOTICE, OR ANY DEFECT THEREIN, SHALL NOT, HOWEVER,
IN ANY WAY IMPAIR OR AFFECT THE VALIDITY OF ANY SUCH SUPPLEMENT.


 


SECTION 9.03    EXECUTION OF SUPPLEMENTAL INDENTURES.


 

In executing, or accepting the additional terms created by, a Supplement
permitted by this Article IX or the modification thereby of the terms created by
this Indenture, the Indenture Trustee shall be entitled to receive, and shall be
fully protected in relying upon, an Opinion of Counsel stating that the
execution of such Supplement is authorized or permitted by this Indenture.  The
Indenture Trustee may, but shall not be obligated to, enter into any such
Supplement which affects the Indenture Trustee’s own rights, duties or
immunities under this Indenture or otherwise.

 

124

--------------------------------------------------------------------------------


 


SECTION 9.04    EFFECT OF SUPPLEMENTAL INDENTURES.


 

Upon the execution of any Supplement under this Article, this Indenture shall be
modified in accordance therewith, and such Supplement shall form a part of this
Indenture for all purposes, and every Holder of Notes theretofore or thereafter
authenticated and delivered hereunder shall be bound thereby.

 


SECTION 9.05    REFERENCE IN NOTES TO SUPPLEMENTAL INDENTURES.


 

Notes authenticated and delivered after the execution of any Supplement pursuant
to this Article may, and shall if required by WEST, bear a notation in form as
to any matter provided for in such Supplement.  If WEST shall so determine, new
Notes so modified as to conform may be prepared and executed by WEST and
authenticated and delivered by the Indenture Trustee in exchange for Outstanding
Notes.

 


SECTION 9.06    ISSUANCE OF ADDITIONAL SERIES OF NOTES.


 


(A)           WEST MAY, AT THE DIRECTION OF THE CONTROLLING TRUSTEES, FROM TIME
TO TIME ISSUE ONE OR MORE SERIES OF NOTES PURSUANT TO A SUPPLEMENT EXECUTED BY
WEST AND THE INDENTURE TRUSTEE THAT WILL SPECIFY THE PRINCIPAL TERMS OF SUCH
SERIES.  THE TERMS OF SUCH SUPPLEMENT MAY MODIFY OR AMEND THE TERMS OF THIS
INDENTURE SOLELY AS APPLIED TO SUCH SERIES, AND WITH THE CONSENT OF THE CONTROL
PARTY FOR ANY OTHER SERIES, MAY AMEND THIS INDENTURE AS APPLICABLE TO SUCH
SERIES, IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE.  THE OBLIGATION OF THE
INDENTURE TRUSTEE TO AUTHENTICATE AND DELIVER THE NOTES OF SUCH SERIES AND TO
EXECUTE AND DELIVER THE RELATED SUPPLEMENT IS SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS:


 

(I)           ON OR BEFORE THE TENTH (10TH) BUSINESS DAY IMMEDIATELY PRECEDING
THE SERIES ISSUANCE DATE (UNLESS THE PARTIES TO BE NOTIFIED AGREE TO A SHORTER
NOTICE PERIOD), WEST SHALL HAVE GIVEN THE INDENTURE TRUSTEE, THE SERVICER, EACH
RATING AGENCY (AND, IF SUCH ADDITIONAL SERIES IS TO BE REGISTERED PURSUANT TO
THE SECURITIES ACT, ALL RATING AGENCIES THAT HAVE RATED ANY PRIOR SERIES)
ENTITLED THERETO PURSUANT TO THE RELEVANT SUPPLEMENT, NOTICE OF THE SERIES AND
THE SERIES ISSUANCE DATE;

 

(II)          WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE THE RELATED
SUPPLEMENT, IN FORM SATISFACTORY TO THE INDENTURE TRUSTEE, EXECUTED BY WEST;

 

(III)         WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE ANY RELATED
ENHANCEMENT AGREEMENT FOR SUCH SERIES OF NOTES EXECUTED BY EACH OF THE PARTIES
THERETO;

 

(IV)         RATING AGENCY CONFIRMATIONS SHALL HAVE BEEN OBTAINED WITH RESPECT
TO EACH SERIES OF NOTES THEN OUTSTANDING OR, IF NO SERIES OF NOTES THEN
OUTSTANDING IS BEING RATED BY ONE OR MORE RATING AGENCIES, A REQUISITE MAJORITY
CONSENTS;

 

(V)          WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE, EACH RATING
AGENCY AND, IF REQUIRED, ANY NOTEHOLDER, ANY OPINIONS OF COUNSEL REQUIRED BY THE
RELATED SUPPLEMENT, INCLUDING WITHOUT LIMITATION WITH RESPECT TO TRUE SALE,
ENFORCEABILITY, NON-CONSOLIDATION AND SECURITY INTEREST PERFECTION ISSUES;

 

125

--------------------------------------------------------------------------------


 

(VI)         WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE AND EACH RATING
AGENCY AN OFFICER’S CERTIFICATE STATING THAT (A) NO EARLY AMORTIZATION EVENT OR
EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING (OR WOULD RESULT FROM THE
ISSUANCE OF SUCH ADDITIONAL SERIES), (B) THERE IS NOT A SUBSTANTIAL LIKELIHOOD
THAT THE ISSUANCE OF SUCH ADDITIONAL SERIES WOULD RESULT IN AN EARLY
AMORTIZATION EVENT OR EVENT OF DEFAULT AT ANY TIME IN THE FUTURE, (C) AFTER
GIVING EFFECT TO THE PROPOSED ISSUANCE, NO SENIOR BORROWING BASE DEFICIENCY OR
JUNIOR BORROWING BASE DEFICIENCY EXISTS OR WILL EXIST, AND (D) ALL SCHEDULED
PRINCIPAL PAYMENT AMOUNTS ON THE SERIES B1 NOTES AND THE SERIES B2 NOTES SHALL
HAVE BEEN MADE AS OF THE DATE OF ISSUANCE OF THE ADDITIONAL SERIES;

 

(VII)        SUCH OTHER CONDITIONS AS SHALL BE SPECIFIED IN THE RELATED
SUPPLEMENT;

 

(VIII)       EACH ADDITIONAL SERIES OF NOTES (A) SHALL BE AMORTIZED ON A LEVEL
BASIS OVER A PERIOD OF NOT LESS THAN THIRTEEN (13) YEARS FOR SCHEDULED PRINCIPAL
PAYMENT AMOUNTS ON ANY SERIES A NOTES, FIFTEEN (15) YEARS FOR SCHEDULED
PRINCIPAL PAYMENT AMOUNTS ON ANY SERIES B NOTES AND TWENTY (20) YEARS FOR
MINIMUM PRINCIPAL PAYMENT AMOUNTS OR (B) IF NOT AMORTIZED ON A LEVEL BASIS (X)
HAVE A WEIGHTED AVERAGE LIFE THAT IS LESS THAN THE REMAINING WEIGHTED AVERAGE
LIFE OF ANY SERIES OF NOTES THEN OUTSTANDING AND (Y) PROVIDE FOR MINIMUM
PRINCIPAL PAYMENT AMOUNTS AND SCHEDULED PRINCIPAL PAYMENT AMOUNTS DURING THE
PERIOD OF SUCH REMAINING WEIGHTED AVERAGE LIFE THAT ARE MORE THAN THE MINIMUM
PRINCIPAL PAYMENT AMOUNTS AND SCHEDULED PRINCIPAL PAYMENT AMOUNTS THAT WOULD BE
PAYABLE UNDER THE LEVEL AMORTIZATION DESCRIBED IN CLAUSE (A);

 

(IX)          AS OF THE SERIES ISSUANCE DATE FOR SUCH ADDITIONAL SERIES, THE
PERCENTAGE OF OFF-PRODUCTION ENGINES IN THE PORTFOLIO (MEASURED BY ADJUSTED
BORROWING VALUE) SHALL NOT EXCEED *** DURING THE PERIOD BEGINNING ON THE INITIAL
CLOSING DATE AND ENDING ON THE FOURTH (4TH) ANNIVERSARY OF THE INITIAL CLOSING
DATE, *** DURING THE PERIOD BEGINNING ON (BUT EXCLUDING) THE FOURTH (4TH)
ANNIVERSARY OF THE INITIAL CLOSING DATE AND ENDING ON THE TENTH (10TH)
ANNIVERSARY OF THE INITIAL CLOSING DATE, AND *** THEREAFTER; AND

 

(X)           WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE AN OFFICER’S
CERTIFICATE THAT ALL OF THE CONDITIONS SPECIFIED IN CLAUSES (I) THROUGH (VIII)
HAVE BEEN SATISFIED.

 

Upon satisfaction of the above conditions, the Indenture Trustee shall execute
the Supplement and authenticate and deliver the Notes of such Series.

 

In addition, as set forth in the Supplements, WEST is prohibited from issuing
any Additional Series of Notes without confirmation in writing that the
aggregate Outstanding Principal Balance of all Series then Outstanding and the
Additional Series to be issued does not exceed the Senior Borrowing Base or the
Junior Borrowing Base, as the case may be.

 

--------------------------------------------------------------------------------

***         Confidential information omitted pursuant to a request for
confidential treatment filed separately with the Securities and Exchange
Commission.

 

126

--------------------------------------------------------------------------------


 

ARTICLE X

 

MODIFICATION AND WAIVER

 


SECTION 10.01      MODIFICATION AND WAIVER WITH CONSENT OF HOLDERS.


 

In the event that the Indenture Trustee receives a request for its consent to an
amendment, modification or waiver under the Indenture, the Notes or any Related
Document relating to the Notes, the Indenture Trustee shall mail a notice of
such proposed amendment, modification or waiver to each Noteholder asking
whether or not to consent to such amendment, modification or waiver if such
Noteholder’s consent is required pursuant to the Indenture; provided that any
amendment, modification or waiver of the provisions described in Section 9.02
hereof is not permitted without the consent of each Noteholder of any Notes
affected thereby; provided further, however, that any Event of Default may be
waived in accordance with Section 4.04 hereof.  The foregoing, however, shall
not prevent WEST or any Subsidiary from amending any Lease of an Engine,
provided that such amendment is otherwise permitted by the Indenture.

 

It shall not be necessary for the consent of the Holders under this Section
10.01 to approve the particular form of any proposed amendment, modification or
waiver, but it shall be sufficient if such consent approves the substance
thereof.  Any such modification approved by a Requisite Majority will be binding
on all Noteholders.

 

WEST shall give each Rating Agency prior notice of any amendment under this
Section 10.01 and any amendments of the constitutive documents by WEST or any
other WEST Group Member, and, after an amendment under this Section 10.01
becomes effective, WEST shall mail to the Holders and the Rating Agencies a
notice briefly describing such amendment. Any failure of WEST to mail such
notice, or any defect therein, shall not, however, in any way impair or affect
the validity of any such amendment.

 

After an amendment under this Section 10.01 becomes effective, it shall bind
every Holder, whether or not notation thereof is made on any Note held by such
Holder.

 

127

--------------------------------------------------------------------------------


 


SECTION 10.02      MODIFICATION WITHOUT CONSENT OF HOLDERS.


 

Subject to Section 9.01 hereof, the Indenture Trustee may agree, without the
consent of any Noteholder, to any modification (other than those referred to in
Section 10.01) of, or the waiver or authorization of any breach or prospective
breach of, any provision of any Related Document or of the relevant Notes to
correct a manifest error or an error which is of a formal, minor or technical
nature.  Any such modification shall be notified to the Holders as soon as
practicable thereafter and shall be binding on all the Holders.

 


SECTION 10.03      SUBORDINATION AND PRIORITY OF PAYMENTS.


 

The subordination provisions contained in Section 3.13 and Article XI hereof may
not be amended or modified without the consent of each Noteholder of the Notes
affected thereby and each Noteholder of Notes ranking senior thereto.  In no
event shall the provisions set forth in Section 3.13 relating to the priority of
the Service Provider Fees, Operating Expenses and Hedge Payments be amended or
modified.

 


SECTION 10.04      EXECUTION OF AMENDMENTS BY INDENTURE TRUSTEE.


 

In executing, or accepting the additional trusts created by, any amendment or
modification to this Indenture permitted by this Article X or the modifications
thereby of the trusts created by this Indenture, the Indenture Trustee shall be
entitled to receive, and shall be fully protected in relying upon, an Officer’s
Certificate and an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Indenture. The Indenture Trustee
may, but shall not be obligated to, enter into any such amendment which affects
the Indenture Trustee’s own rights, duties or immunities under this Indenture or
otherwise.

 

ARTICLE XI

 

SUBORDINATION

 


SECTION 11.01      SUBORDINATION.


 


(A)           EACH NOTEHOLDER, SERVICE PROVIDER AND HEDGE COUNTERPARTY AGREES
THAT ITS CLAIMS AGAINST WEST FOR PAYMENT OF AMOUNTS ARE SUBORDINATE TO ANY
CLAIMS RANKING IN PRIORITY THERETO AS SET FORTH IN SECTION 3.13 HEREOF,
INCLUDING ANY POST-PETITION INTEREST (EACH SUCH PRIOR CLAIM, A “SENIOR CLAIM”),
WHICH SUBORDINATION SHALL CONTINUE UNTIL THE HOLDER OF SUCH SENIOR CLAIM (A
“SENIOR CLAIMANT”), OR THE INDENTURE TRUSTEE ON ITS BEHALF, HAS RECEIVED THE
FULL CASH AMOUNT OF SUCH SENIOR CLAIM.  EACH SUCH PERSON IS ALSO OBLIGATED TO
HOLD FOR THE BENEFIT OF THE SENIOR CLAIMANT ANY AMOUNTS RECEIVED BY SUCH PERSON
WHICH, UNDER THE TERMS OF THE INDENTURE, SHOULD HAVE BEEN PAID TO OR ON BEHALF
OF THE SENIOR CLAIMANT AND TO PAY OVER SUCH AMOUNTS TO THE INDENTURE TRUSTEE FOR
APPLICATION AS PROVIDED IN SECTION 3.13 HEREOF.


 


(B)           IF ANY SENIOR CLAIMANT RECEIVES ANY PAYMENT IN RESPECT OF ANY
SENIOR CLAIM WHICH IS SUBSEQUENTLY INVALIDATED, DECLARED PREFERENTIAL, SET ASIDE
AND/OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR OTHER PARTY, THEN, TO THE
EXTENT SUCH PAYMENT IS SO INVALIDATED, DECLARED PREFERENTIAL, SET ASIDE AND/OR
REQUIRED TO BE REPAID, SUCH SENIOR CLAIM SHALL BE REVIVED

 

128

--------------------------------------------------------------------------------


 


AND CONTINUE IN FULL FORCE AND EFFECT, AND SHALL BE ENTITLED TO THE BENEFITS OF
THIS ARTICLE XI, ALL AS IF SUCH PAYMENT HAD NOT BEEN RECEIVED.


 


(C)           EACH NOTEHOLDER, BY ITS ACCEPTANCE OF A NOTE, AND EACH OTHER PAYEE
PURSUANT TO SECTION 3.13, BY ENTERING INTO THE RELATED DOCUMENT TO WHICH IT IS A
PARTY, AUTHORIZES AND EXPRESSLY DIRECTS THE INDENTURE TRUSTEE ON ITS BEHALF TO
TAKE SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE TO EFFECTUATE THE
SUBORDINATION PROVIDED IN THIS ARTICLE XI, AND APPOINTS THE INDENTURE TRUSTEE
ITS ATTORNEY-IN-FACT FOR SUCH PURPOSES, INCLUDING, IN THE EVENT OF ANY
DISSOLUTION, WINDING UP, LIQUIDATION OR REORGANIZATION OF WEST (WHETHER IN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, REORGANIZATION OR SIMILAR PROCEEDINGS OR
UPON AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR OTHERWISE) ANY ACTIONS
TENDING TOWARDS LIQUIDATION OF THE PROPERTY AND ASSETS OF WEST OR THE FILING OF
A CLAIM FOR THE UNPAID BALANCE OF ITS NOTES IN THE FORM REQUIRED IN THOSE
PROCEEDINGS.


 


(D)           NO RIGHT OF ANY HOLDER OF ANY SENIOR CLAIM TO ENFORCE THE
SUBORDINATION OF ANY SUBORDINATED CLAIM SHALL BE IMPAIRED BY AN ACT OR FAILURE
TO ACT BY WEST OR THE INDENTURE TRUSTEE OR BY ANY FAILURE BY EITHER WEST OR THE
INDENTURE TRUSTEE TO COMPLY WITH THIS INDENTURE, UNLESS SUCH FAILURE SHALL
MATERIALLY PREJUDICE THE RIGHTS OF THE SUBORDINATED CLAIMANT.


 


(E)           EACH NOTEHOLDER, BY ACCEPTING A NOTE, AND EACH OTHER PAYEE
PURSUANT TO SECTION 3.13, BY ENTERING INTO THE RELATED DOCUMENT TO WHICH IT IS A
PARTY, ACKNOWLEDGES AND AGREES THAT THE FOREGOING SUBORDINATION PROVISIONS ARE,
AND ARE INTENDED TO BE, AN INDUCEMENT AND A CONSIDERATION TO EACH HOLDER OF ANY
SENIOR CLAIM, WHETHER SUCH SENIOR CLAIM WAS CREATED OR ACQUIRED BEFORE OR AFTER
THE ISSUANCE OF SUCH HOLDER’S CLAIM, TO ACQUIRE AND CONTINUE TO HOLD SUCH SENIOR
CLAIM AND SUCH HOLDER OF ANY SENIOR CLAIM SHALL BE DEEMED CONCLUSIVELY TO HAVE
RELIED ON SUCH SUBORDINATION PROVISIONS IN ACQUIRING AND CONTINUING TO HOLD SUCH
SENIOR CLAIM.


 


(F)            THE NOTEHOLDERS OF EACH SERIES SHALL HAVE THE RIGHT TO RECEIVE,
TO THE EXTENT NECESSARY TO MAKE THE REQUIRED PAYMENTS WITH RESPECT TO THE NOTES
OF SUCH SERIES AT THE TIMES AND IN THE AMOUNTS SPECIFIED IN THE RELATED
SUPPLEMENT, (I) THE PORTION OF COLLECTIONS ALLOCABLE TO NOTEHOLDERS OF SUCH
SERIES PURSUANT TO THIS INDENTURE AND THE RELATED SUPPLEMENT, (II) FUNDS ON
DEPOSIT IN THE SENIOR RESTRICTED CASH ACCOUNT OR THE JUNIOR RESTRICTED CASH
ACCOUNT, AS APPLICABLE, AND IN ACCORDANCE WITH THE TERMS OF THIS INDENTURE AND
THE RELATED SUPPLEMENT AND (III) FUNDS ON DEPOSIT IN ANY SERIES ACCOUNT FOR SUCH
SERIES.  EACH NOTEHOLDER, BY ACCEPTANCE OF ITS NOTES, (X) ACKNOWLEDGES AND
AGREES THAT EXCEPT AS EXPRESSLY PROVIDED HEREIN AND IN A SUPPLEMENT, THE
NOTEHOLDERS OF A SERIES SHALL NOT HAVE ANY INTEREST IN ANY SERIES ACCOUNT FOR
THE BENEFIT OF ANY OTHER SERIES (TO THE EXTENT AMOUNTS WERE DEPOSITED THEREIN IN
ACCORDANCE WITH THE RELATED DOCUMENTS), AND (Y) RATIFIES AND CONFIRMS THE TERMS
OF THIS INDENTURE AND THE RELATED DOCUMENTS EXECUTED IN CONNECTION WITH SUCH
NOTEHOLDER’S SERIES.  WITH RESPECT TO EACH COLLECTION PERIOD, COLLECTIONS ON
DEPOSIT IN THE COLLECTIONS ACCOUNT WILL BE ALLOCATED TO EACH SERIES THEN
OUTSTANDING IN ACCORDANCE WITH SECTION 3.13 HEREOF AND THE RELATED SUPPLEMENTS.

 

129

--------------------------------------------------------------------------------

 


 


ARTICLE XII

DISCHARGE OF INDENTURE; DEFEASANCE


 


SECTION 12.01      DISCHARGE OF LIABILITY ON THE NOTES; DEFEASANCE. 


 

(a)                                  When (i) WEST delivers to the Indenture
Trustee all Outstanding Notes (other than Notes replaced pursuant to
Section 2.08 hereof) for cancellation or (ii) all Outstanding Notes have become
due and payable, whether at maturity or as a result of the mailing of a
Redemption Notice pursuant to Section 3.16(a) hereof and WEST irrevocably
deposits in the Redemption/Defeasance Account funds sufficient to pay at
maturity, or upon Redemption of, all Outstanding Notes, including interest
thereon to maturity or the Redemption Date (other than Notes replaced pursuant
to Section 2.08), and if in either case WEST pays all other sums payable
hereunder by WEST, then this Indenture shall, subject to Section 12.01(c), cease
to be of further effect.  The Indenture Trustee shall acknowledge satisfaction
and discharge of this Indenture on demand of WEST accompanied by an Officers’
Certificate and an opinion of counsel, at the cost and expense of WEST, to the
effect that any conditions precedent to a discharge of this Indenture have been
met.

 


(B)                                 SUBJECT TO SECTIONS 12.01(C) AND 12.02, WEST
AT ANY TIME MAY TERMINATE (I) ALL ITS OBLIGATIONS UNDER THE NOTES OR ANY
CLASS OR SERIES OF NOTES AND THIS INDENTURE (THE “LEGAL DEFEASANCE” OPTION) OR
(II) ITS OBLIGATIONS UNDER SECTIONS 5.02, 5.03, 5.04 AND 4.01 (OTHER THAN WITH
RESPECT TO A FAILURE TO COMPLY WITH SECTIONS 4.01(A), 4.01(B), 4.01(C),
4.01(F) (ONLY WITH RESPECT TO WEST) AND 4.01(G) (ONLY WITH RESPECT TO WEST))
(THE “COVENANT DEFEASANCE” OPTION).  WEST MAY EXERCISE ITS LEGAL DEFEASANCE
OPTION NOTWITHSTANDING ITS PRIOR EXERCISE OF ITS COVENANT DEFEASANCE OPTION.


 

If WEST exercises its legal defeasance option, payment of any Notes subject to
such legal defeasance may not be accelerated because of an Event of Default.  If
WEST exercises its covenant defeasance option, payment of the Notes may not be
accelerated because of an Event of Default (other than with respect to a failure
to comply with Section 5.02(j), 4.01(a), 4.01(b), 4.01(c), 4.01(f) and 4.01(g).

 

Upon satisfaction of the conditions set forth herein and upon request of WEST,
the Indenture Trustee shall acknowledge in writing the discharge of those
obligations that WEST terminates.

 


(C)                                  NOTWITHSTANDING CLAUSES (A) AND (B) ABOVE,
WEST’S OBLIGATIONS IN SECTIONS 2.01, 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08,
2.09, 5.02(J), ARTICLE VI, SECTIONS 8.01, 12.04, 12.05 AND 12.06 SHALL SURVIVE
UNTIL ALL THE NOTES HAVE BEEN PAID IN FULL.  THEREAFTER, WEST’S OBLIGATIONS IN
SECTIONS 8.01, 11.04, 11.05 AND 13.07 SHALL SURVIVE.


 


SECTION 12.02      CONDITIONS TO DEFEASANCE. 


 

WEST may exercise its legal defeasance option or its covenant defeasance option
only if:

 


(A)                                  WEST IRREVOCABLY DEPOSITS IN TRUST IN THE
REDEMPTION/DEFEASANCE ACCOUNT ANY ONE OR ANY COMBINATION OF (A) MONEY,
(B) OBLIGATIONS OF, AND SUPPORTED BY THE FULL

 

130

--------------------------------------------------------------------------------


 


FAITH AND CREDIT OF, THE U.S. GOVERNMENT (“U.S. GOVERNMENT OBLIGATIONS”) OR
(C) OBLIGATIONS OF CORPORATE ISSUERS (“CORPORATE OBLIGATIONS”) (PROVIDED THAT
ANY SUCH CORPORATE OBLIGATIONS ARE RATED AA+, OR THE EQUIVALENT, OR HIGHER, BY
THE RATING AGENCIES AT SUCH TIME AND SHALL NOT HAVE A MATURITY OF LONGER THAN
THREE (3) YEARS FROM THE DATE OF DEFEASANCE) FOR THE PAYMENT OF ALL PRINCIPAL,
PREMIUM, IF ANY, AND INTEREST (I) ON THE NOTES OR ANY CLASS OR SERIES OF NOTES
BEING DEFEASED, IN THE CASE OF LEGAL DEFEASANCE, OR (II) ON ALL OF THE NOTES IN
THE CASE OF COVENANT DEFEASANCE, IN EITHER CASE, TO MATURITY OR REDEMPTION, AS
THE CASE MAY BE;


 


(B)                                 WEST DELIVERS TO THE INDENTURE TRUSTEE A
CERTIFICATE FROM A NATIONALLY RECOGNIZED FIRM OF INDEPENDENT ACCOUNTANTS
EXPRESSING THEIR OPINION THAT THE PAYMENTS OF PRINCIPAL AND INTEREST WHEN DUE
AND WITHOUT REINVESTMENT ON THE DEPOSITED U.S. GOVERNMENT OBLIGATIONS OR THE
CORPORATE OBLIGATIONS PLUS ANY DEPOSITED MONEY WITHOUT INVESTMENT WILL PROVIDE
CASH AT SUCH TIMES AND IN SUCH AMOUNTS AS WILL BE SUFFICIENT TO PAY PRINCIPAL
AND INTEREST WHEN DUE (I) ON THE NOTES OR ANY CLASS OR SERIES OF NOTES BEING
DEFEASED, IN THE CASE OF LEGAL DEFEASANCE, OR (II) ON ALL OF THE NOTES IN THE
CASE OF COVENANT DEFEASANCE, IN EITHER CASE, TO MATURITY OR REDEMPTION, AS THE
CASE MAY BE;


 


(C)                                  91 DAYS PASS AFTER THE DEPOSIT DESCRIBED IN
CLAUSE (1) ABOVE IS MADE AND DURING THE 91-DAY PERIOD NO EVENT OF DEFAULT
SPECIFIED IN SECTION 4.01(F) OR (G) WITH RESPECT TO WEST OCCURS WHICH IS
CONTINUING AT THE END OF THE PERIOD;


 


(D)                                 THE DEPOSIT DESCRIBED IN CLAUSE (A) ABOVE
DOES NOT CONSTITUTE A DEFAULT UNDER ANY OTHER AGREEMENT BINDING ON WEST;


 


(E)                                  WEST DELIVERS TO THE INDENTURE TRUSTEE AN
OPINION OF COUNSEL TO THE EFFECT THAT THE TRUST RESULTING FROM THE DEPOSIT
DESCRIBED IN CLAUSE (A) DOES NOT CONSTITUTE, OR IS QUALIFIED AS, A REGULATED
INVESTMENT COMPANY UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;


 


(F)                                    IN THE CASE OF THE LEGAL DEFEASANCE
OPTION, WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE AN OPINION OF COUNSEL
STATING THAT (I) WEST HAS RECEIVED FROM, OR THERE HAS BEEN PUBLISHED BY, THE
U.S. INTERNAL REVENUE SERVICE A RULING, OR (II) SINCE THE DATE OF THIS INDENTURE
THERE HAS BEEN A CHANGE IN THE APPLICABLE FEDERAL INCOME TAX LAW, IN EITHER CASE
TO THE EFFECT THAT, AND BASED THEREON SUCH OPINION OF COUNSEL SHALL CONFIRM
THAT, THE NOTEHOLDERS WILL NOT RECOGNIZE INCOME, GAIN OR LOSS FOR U.S. FEDERAL
INCOME TAX PURPOSES AS A RESULT OF SUCH LEGAL DEFEASANCE AND WILL BE SUBJECT TO
FEDERAL INCOME TAX ON THE SAME AMOUNTS, IN THE SAME MANNER AND AT THE SAME TIMES
AS WOULD HAVE BEEN THE CASE IF SUCH LEGAL DEFEASANCE HAD NOT OCCURRED;


 


(G)                                 IN THE CASE OF THE COVENANT DEFEASANCE
OPTION, WEST SHALL HAVE DELIVERED TO THE INDENTURE TRUSTEE AN OPINION OF COUNSEL
TO THE EFFECT THAT THE NOTEHOLDERS WILL NOT RECOGNIZE INCOME, GAIN OR LOSS FOR
U.S. FEDERAL INCOME TAX PURPOSES AS A RESULT OF SUCH COVENANT DEFEASANCE AND
WILL BE SUBJECT TO U.S. FEDERAL INCOME TAX ON THE SAME AMOUNTS, IN THE SAME
MANNER AND AT THE SAME TIMES AS WOULD HAVE BEEN THE CASE IF SUCH COVENANT
DEFEASANCE HAD NOT OCCURRED;

 

131

--------------------------------------------------------------------------------


 


(H)                                 IF THE RELATED NOTES ARE THEN LISTED ON ANY
SECURITIES EXCHANGE, WEST DELIVERS TO THE INDENTURE TRUSTEE AN OPINION OF
COUNSEL TO THE EFFECT THAT SUCH DEPOSIT, DEFEASANCE AND DISCHARGE WILL NOT CAUSE
SUCH NOTES TO BE DELISTED;


 


(I)                                     WEST HAS OBTAINED A RATING AGENCY
CONFIRMATION RELATING TO THE DEFEASANCE CONTEMPLATED BY THIS SECTION 12.02; AND


 


(J)                                     WEST DELIVERS TO THE INDENTURE TRUSTEE
AN OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL, EACH STATING THAT ALL
CONDITIONS PRECEDENT TO THE DEFEASANCE AND DISCHARGE OF THE NOTES AS
CONTEMPLATED BY THIS ARTICLE XII HAVE BEEN COMPLIED WITH.


 


SECTION 12.03      APPLICATION OF TRUST MONEY. 


 

The Indenture Trustee shall hold in trust in the Redemption/Defeasance Account
money, U.S. Government Obligations or Corporate Obligations deposited with it
pursuant to this Article XII.  It shall apply the deposited money and the money
from U.S. Government Obligations or Corporate Obligations in accordance with
this Indenture to the payment of principal, premium, if any, and interest on the
Class or Series of Notes. Money and securities so held in trust are not subject
to Article X hereof.

 


SECTION 12.04      REPAYMENT TO ISSUER. 


 

The Indenture Trustee shall promptly turn over to WEST upon request any excess
money or securities held by it at any time.

 

Subject to any applicable abandoned property law, the Indenture Trustee shall
pay to WEST upon written request any money held by it for the payment of
principal or interest that remains unclaimed for two (2) years and, thereafter,
Noteholders entitled to the money must look to WEST for payment as general
creditors.  Such unclaimed funds shall remain uninvested and in no event shall
the Indenture Trustee be liable for interest on such unclaimed funds.

 


SECTION 12.05      INDEMNITY FOR GOVERNMENT OBLIGATIONS AND CORPORATE
OBLIGATIONS. 


 

WEST shall pay and shall indemnify the Indenture Trustee against any tax, fee or
other charge imposed on or assessed against deposited U.S. Government
Obligations or Corporate Obligations, or the principal and interest received on
such U.S. Government Obligations or Corporate Obligations.

 


SECTION 12.06      REINSTATEMENT. 


 

If the Indenture Trustee is unable to apply any money or U.S. Government
Obligations or Corporate Obligations in accordance with this Article XII by
reason of any legal proceeding or by reason of any order or judgment of any
court or governmental authority enjoining, restraining or otherwise prohibiting
such application, WEST’s obligations under this Indenture and the Notes shall be
revived and reinstated as though no deposit had occurred pursuant to this
Article XII until such time as the Indenture Trustee is permitted to apply all
such money, U.S. Government Obligations or Corporate Obligations in accordance
with this Article XII; provided, however, that, if WEST has made any payment of
interest on or principal of any Notes because

 

132

--------------------------------------------------------------------------------


 

of the reinstatement of its obligations, WEST shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money, U.S.
Government Obligations or Corporate Obligations held by the Indenture Trustee.

 


ARTICLE XIII

MISCELLANEOUS


 


SECTION 13.01      RIGHT OF INDENTURE TRUSTEE TO PERFORM. 


 

If WEST for any reason fails to observe or punctually to perform any of its
obligations to the Indenture Trustee, whether under this Indenture or any of the
other Related Documents or otherwise, the Indenture Trustee shall have power
(but shall have no obligation), on behalf of or in the name of WEST or
otherwise, to perform such obligations and to take any steps which the Indenture
Trustee may, in its absolute discretion, consider appropriate with a view to
remedying, or mitigating the consequences of, such failure by WEST; provided
that no exercise or failure to exercise this power by the Indenture Trustee
shall in any way prejudice the Indenture Trustee’s other rights under this
Indenture or any of the other Related Documents.

 


SECTION 13.02      WAIVER. 


 

Any waiver by any party of any provision of this Indenture or any right, remedy
or option hereunder shall only prevent and estop such party from thereafter
enforcing such provision, right, remedy or option if such waiver is given in
writing and only as to the specific instance and for the specific purpose for
which such waiver was given.  The failure or refusal of any party hereto to
insist in any one or more instances, or in a course of dealing, upon the strict
performance of any of the terms or provisions of this Indenture by any party
hereto or the partial exercise of any right, remedy or option hereunder shall
not be construed as a waiver or relinquishment of any such term or provision,
but the same shall continue in full force and effect.  No failure on the part of
the Indenture Trustee to exercise, and no delay on its part in exercising, any
right or remedy under this Indenture will operate as a waiver thereof, nor will
any single or partial exercise of any right or remedy preclude any other or
further exercise thereof or the exercise of any other right or remedy.  The
rights and remedies provided in this Indenture are cumulative and not exclusive
of any rights or remedies provided by law.

 


SECTION 13.03      SEVERABILITY. 


 

In the event that any provision of this Indenture or the application thereof to
any party hereto or to any circumstance or in any jurisdiction governing this
Indenture shall, to any extent, be invalid or unenforceable under any applicable
statute, regulation or rule of law, then such provision shall be deemed
inoperative to the extent that it is invalid or unenforceable and the remainder
of this Indenture, and the application of any such invalid or unenforceable
provision to the parties, jurisdictions or circumstances other than to whom or
to which it is held invalid or unenforceable, shall not be affected thereby nor
shall the same affect the validity or enforceability of this Indenture.  The
parties hereto further agree that the holding by any court of competent
jurisdiction that any remedy pursued by the Indenture Trustee hereunder is

 

133

--------------------------------------------------------------------------------


 

unavailable or unenforceable shall not affect in any way the ability of the
Indenture Trustee to pursue any other remedy available to it.

 


SECTION 13.04      NOTICES. 


 

All notices, demands, certificates, requests, directions, instructions and
communications hereunder (“Notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, or (b) one Business Day after
delivery to an overnight courier, or (c) on the date personally delivered to an
authorized officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

 

if to WEST, to:

 

Willis Engine Securitization Trust

c/o Wilmington Trust Company

1100 North Market Street

Rodney Square North

Wilmington, Delaware 19890

Attention: Corporate Trust Administrator

Facsimile:  (302) 651-8882



with copies to:

 

Willis Lease Finance Corporation

2320 Marinship Way, Suite 300

Sausalito, CA 94965

Attention: General Counsel

Facsimile: (415) 275-5167

 

and

 

[               ]

[               ]

Attention: [           ]

Facsimile: [           ]



if to the Administrative Agent, to:

 

Willis Lease Finance Corporation

2320 Marinship Way, Suite 300

Sausalito, CA 94965

Attention: General Counsel

Facsimile: (415) 275-5167

 

134

--------------------------------------------------------------------------------


 

if to the Indenture Trustee, the Security Trustee, the Note Registrar or the
Paying Agent, to:

 

Deutsche Bank Trust Company Americas

60 Wall Street

New York, New York 10005

Attention: TSS-Structured Finance

Facsimile: 212-797-8606



if to the Servicer, to:

 

Willis Lease Finance Corporation

2320 Marinship Way, Suite 300

Sausalito, CA 94965

Attention: General Counsel

Facsimile: (415) 275-5167

 

if to the Rating Agencies, to:

 

Fitch, Inc.

55 E. Monroe, Suite 3500
Chicago, IL 60603
Attention: ABS Monitoring-Equipment Leases
Facsimile: [                 ]

 

Moody’s Investors Service, Inc.
99 Church Street
New York, New York 10007
Attention: Monitoring Group
Facsimile: (212) 553-0573

 

A copy of each notice given hereunder to any party hereto shall also be given to
each of the other parties hereto.  Each party hereto may, by notice given in
accordance herewith to each of the other parties hereto, designate any further
or different address to which subsequent Notices shall be sent.

 


SECTION 13.05      ASSIGNMENTS. 


 

This Indenture shall be a continuing obligation of WEST and shall (i) be binding
upon WEST and its successors and assigns and (ii) inure to the benefit of and be
enforceable by the Indenture Trustee, and by its successors, transferees and
assigns.  WEST may not assign any of its obligations under the Indenture, or
delegate any of its duties hereunder.

 


SECTION 13.06      CURRENCY CONVERSION. 


 

(a)  If any amount is received or recovered by the Administrative Agent, the
Servicer or the Indenture Trustee in respect of this Indenture or any part
thereof (whether as a result of the enforcement of the security created under
the Security Trust Agreement or pursuant

 

135

--------------------------------------------------------------------------------


 

to this Indenture or any judgment or order of any court or in the liquidation or
dissolution of WEST or by way of damages for any breach of any obligation to
make any payment under or in respect of WEST’s obligations hereunder or any part
thereof or otherwise) in a currency (the “Received Currency”) other than the
currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by the Indenture Trustee shall, to the fullest extent permitted by
Applicable Law, only constitute a discharge to WEST to the extent of the amount
of the Agreed Currency which the Administrative Agent, the Servicer or the
Indenture Trustee was or would have been able in accordance with its normal
procedures to purchase on the date of actual receipt or recovery (or, if that is
not practicable, on the next date on which it is so practicable), and, if the
amount of the Agreed Currency which the Administrative Agent, the Servicer or
the Indenture Trustee is or would have been so able to purchase is less than the
amount of the Agreed Currency which was originally payable by WEST, WEST shall
pay to the Administrative Agent, the Servicer or the Indenture Trustee such
amount as the Administrative Agent, Servicer or the Indenture Trustee shall
determine to be necessary to indemnify such Person against any Loss sustained by
it as a result (including the cost of making any such purchase and any premiums,
commissions or other charges paid or incurred in connection therewith) and so
that such indemnity, to the fullest extent permitted by Applicable Law,
(i) shall constitute a separate and independent obligation of WEST distinct from
its obligation to discharge the amount which was originally payable by WEST and
(ii) shall give rise to a separate and independent cause of action and apply
irrespective of any indulgence granted by the Administrative Agent, the Servicer
or the Indenture Trustee and continue in full force and effect notwithstanding
any judgment, order, claim or proof for a liquidated amount in respect of the
amount originally payable by WEST or any judgment or order and no proof or
evidence of any actual loss shall be required.

 


(B)                                 FOR THE PURPOSE OF OR PENDING THE DISCHARGE
OF ANY OF THE MONEYS AND LIABILITIES HEREBY SECURED THE ADMINISTRATIVE AGENT AND
THE SERVICER MAY CONVERT ANY MONEYS RECEIVED, RECOVERED OR REALIZED BY THE
ADMINISTRATIVE AGENT OR THE SERVICER, AS THE CASE MAY BE, UNDER THIS INDENTURE
(INCLUDING THE PROCEEDS OF ANY PREVIOUS CONVERSION UNDER THIS SECTION 13.06)
FROM THEIR EXISTING CURRENCY OF DENOMINATION INTO THE CURRENCY OF DENOMINATION
(IF DIFFERENT) OF SUCH MONEYS AND LIABILITIES AND ANY CONVERSION FROM ONE
CURRENCY TO ANOTHER FOR THE PURPOSES OF ANY OF THE FOREGOING SHALL BE MADE AT
THE INDENTURE TRUSTEE’S THEN PREVAILING SPOT SELLING RATE AT ITS OFFICE BY WHICH
SUCH CONVERSION IS MADE.  IF NOT OTHERWISE REQUIRED TO BE APPLIED IN THE
RECEIVED CURRENCY, THE ADMINISTRATIVE AGENT OR THE SERVICER, AS THE CASE MAY BE,
ACTING ON BEHALF OF THE SECURITY TRUSTEE, SHALL PROMPTLY CONVERT ANY MONEYS IN
SUCH RECEIVED CURRENCY OTHER THAN DOLLARS INTO DOLLARS.  EACH PREVIOUS REFERENCE
IN THIS SECTION TO A CURRENCY EXTENDS TO FUNDS OF THAT CURRENCY AND FUNDS OF ONE
CURRENCY MAY BE CONVERTED INTO DIFFERENT FUNDS OF THE SAME CURRENCY.


 


SECTION 13.07      APPLICATION TO COURT. 


 

The Security Trustee may at any time after the service of a Default Notice apply
to any court of competent jurisdiction for an order that the terms of this
Indenture be carried into execution under the direction of such court and for
the appointment of a receiver of the Collateral or any part thereof and for any
other order in relation to the administration of this Indenture as the Requisite
Majority shall deem fit and it may assent to or approve any application to any
court of competent jurisdiction made at the instigation of any of the
Noteholders and shall be

 

136

--------------------------------------------------------------------------------


 

indemnified by WEST against all costs, charges and expenses incurred by it in
relation to any such application or proceedings.

 


SECTION 13.08      GOVERNING LAW. 


 

THIS INDENTURE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.

 


SECTION 13.09      JURISDICTION. 


 

(a)  Each of the parties hereto agrees that the United States federal and New
York State courts located in The City of New York shall have jurisdiction to
hear and determine any suit, action or proceeding, and to settle any disputes,
which may arise out of or in connection with this Indenture and, for such
purposes, submits to the jurisdiction of such courts.  Each of the parties
hereto waives any objection which it might now or hereafter have to the United
States federal or New York State courts located in The City of New York being
nominated as the forum to hear and determine any suit, action or proceeding, and
to settle any disputes, which may arise out of or in connection with this
Indenture and agrees not to claim that any such court is not a convenient or
appropriate forum.  Each of the parties hereto agrees that the process by which
any suit, action or proceeding is begun may be served on it by being delivered
in connection with any suit, action or proceeding in The City of New York to the
Person named as the process agent of such party in Schedule 5 at the address set
out therein or at the principal New York City office of such process agent, if
not the same.

 


(B)                                 THE SUBMISSION TO THE JURISDICTION OF THE
COURTS REFERRED TO IN SECTION 13.09(A) SHALL NOT (AND SHALL NOT BE CONSTRUED SO
AS TO) LIMIT THE RIGHT OF THE INDENTURE TRUSTEE TO TAKE PROCEEDINGS AGAINST WEST
IN ANY OTHER COURT OF COMPETENT JURISDICTION NOR SHALL THE TAKING OF PROCEEDINGS
IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE TAKING OF PROCEEDINGS IN ANY OTHER
JURISDICTION, WHETHER CONCURRENTLY OR NOT.


 


(C)                                  EACH OF THE PARTIES HERETO HEREBY CONSENTS
GENERALLY IN RESPECT OF ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS INDENTURE TO THE GIVING OF ANY RELIEF OR THE ISSUE OF ANY
PROCESS IN CONNECTION WITH SUCH ACTION OR PROCEEDING, INCLUDING THE MAKING,
ENFORCEMENT OR EXECUTION AGAINST ANY PROPERTY WHATSOEVER (IRRESPECTIVE OF ITS
USE OR INTENDED USE) OF ANY ORDER OR JUDGMENT WHICH MAY BE MADE OR GIVEN IN SUCH
ACTION OR PROCEEDING.


 


SECTION 13.10      COUNTERPARTS. 


 

This Indenture may be executed in two or more counterparts by the parties
hereto, and each such counterpart shall be considered an original and all such
counterparts shall constitute one and the same instrument.

 

137

--------------------------------------------------------------------------------


 


SECTION 13.11      TABLE OF CONTENTS, HEADINGS, ETC.


 

The Table of Contents and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof and shall in no way modify or restrict any of the terms
and provisions hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

138

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,

 

as Issuer

 

 

 

 

 

By:

/s/ Monica J. Burke

 

 

Name: Monica J. Burke

 

Title:   Controlling Trustee

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

AMERICAS, not in its individual capacity but
solely as Indenture Trustee

 

 

 

 

 

By:

/s/ Peter T. Becker

 

 

Name: Peter T. Becker

 

Title:   Vice President

 

139

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

ENGINE SUBSIDIARIES

 

WEST Engine Funding LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

ENGINE TRUSTS

 

Trust Agreement No. 30771 dated as of February 16, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 311498 dated as of December 19, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 312234 dated as of December 19, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 575283 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 575573 dated as of March 18, 2003, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 577214 dated as of February 14, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 695530 dated as of March 18, 2003, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 704371 dated as of December 19, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 704447 dated as of December 19, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 704638 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 708173 dated as of February 4, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

--------------------------------------------------------------------------------


 

Trust Agreement No. 716430 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 716779 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 718210 dated as of September 22, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 718262 dated as of October 10, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 721877 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 724721 dated as of November 6, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 724862 dated as of January 12, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 725183 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 725434 dated as of July 20, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 725522 dated as of November 26, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 726169 dated as of February 2, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 726173 dated as of February 2, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

--------------------------------------------------------------------------------


 

Trust Agreement No. 726195 dated as of February 2, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 726203 dated as of February 2, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 727057 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 727255 dated as of March 18, 2003, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 727340 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 727393 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 728154 dated as of October 4, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 728173 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 731570 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 731812 dated as of December 19, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 731999 dated as of December 19, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 733172 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

--------------------------------------------------------------------------------


 

Trust Agreement No. 733175 dated as of October 24, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 733186 dated as of October 23, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 733438 dated as of October 29, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 733471 dated as of October 21, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 733587 dated as of May 25, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 733715 dated as of December 19, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 733758 dated as of December 19, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 740342 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 741414 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 741573 dated as of October 23, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 741822 dated as of March 18, 2003, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 779194 dated as of October 4, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

--------------------------------------------------------------------------------


 

Trust Agreement No. 779484 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 856690 dated as of March 25, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 858327 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 858788 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 858789 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 872554 dated as of May 12, 2003, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 874243 dated as of September 12, 2002, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 876272 dated as of February 22, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 888763 dated as of March 3, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 890704 dated as of January 12, 2005, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

Trust Agreement No. 890988 dated as of September 10, 2004, between WEST Engine
Funding, LLC (formerly known as Willis Engine Funding, LLC), as Owner
Participant, and Wells Fargo Bank Northwest, National Association, as Owner
Trustee.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

LEASING SUBSIDIARIES

 

NONE

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

INITIAL ENGINES

 

Manufacturer

 

Model

 

ESN

 

 

 

 

 

Rolls Royce

 

RB211-535E4

 

30771

Rolls Royce

 

3007A

 

311498

Rolls Royce

 

3007A

 

312234

CFM International

 

CFM56-5B

 

575283

CFM International

 

CFM56-5B

 

575573

CFM International

 

CFM56-5B

 

577214

General Electric

 

CF6-80C2A

 

695530

General Electric

 

CF6-80C2B

 

704371

General Electric

 

CF6-80C2B

 

704447

General Electric

 

CF6-80C2D1F

 

704638

Pratt & Whitney

 

JT8D-200

 

708173

Pratt & Whitney

 

PW2037

 

716430

Pratt & Whitney

 

JT8D-200

 

716779

Pratt & Whitney

 

JT8D-200

 

718210

Pratt & Whitney

 

JT8D-200

 

718262

CFM International

 

CFM56-3C1

 

721877

Pratt & Whitney

 

PW4060

 

724721

Pratt & Whitney

 

PW4158

 

724862

CFM International

 

CFM56-3C1

 

725183

Pratt & Whitney

 

JT8D-200

 

725434

CFM International

 

CFM56-3C1

 

725522

Pratt & Whitney

 

JT8D-200

 

726169

Pratt & Whitney

 

JT8D-200

 

726173

Pratt & Whitney

 

JT8D-200

 

726195

Pratt & Whitney

 

JT8D-200

 

726203

Pratt & Whitney

 

PW2037

 

727057

CFM International

 

CFM56-3C1

 

727255

Pratt & Whitney

 

PW4060

 

727340

Pratt & Whitney

 

PW4060

 

727393

Pratt & Whitney

 

JT8D-200

 

728154

Pratt & Whitney

 

JT8D-200

 

728173

CFM International

 

CFM56-5A

 

731570

CFM International

 

CFM56-5A

 

731812

CFM International

 

CFM56-5A

 

731999

CFM International

 

CFM56-5A

 

733172

CFM International

 

CFM56-5A

 

733175

CFM International

 

CFM56-5A

 

733186

Pratt & Whitney

 

PW4168A

 

733438

Pratt & Whitney

 

PW4168A

 

733471

Pratt & Whitney

 

PW4168A

 

733587

Pratt & Whitney

 

PW4462-3

 

733715

 

--------------------------------------------------------------------------------


 

Pratt & Whitney

 

PW4462-3

 

733758

CFM International

 

CFM56-5C

 

740342

CFM International

 

CFM56-5C

 

741414

CFM International

 

CFM56-5C

 

741573

CFM International

 

CFM56-5C

 

741822

CFM International

 

CFM56-5B

 

779194

CFM International

 

CFM56-5B

 

779484

CFM International

 

CFM56-3C1

 

856690

CFM International

 

CFM56-3C1

 

858327

CFM International

 

CFM56-3C1

 

858788

CFM International

 

CFM56-3C1

 

858789

General Electric

 

CF34-3A/B

 

872554

CFM International

 

CFM56-7B

 

874243

CFM International

 

CFM56-7B

 

876272

CFM International

 

CFM56-7B

 

888763

CFM International

 

CFM56-7B

 

890704

CFM International

 

CFM56-7B

 

890988

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

AGENT FOR SERVICE OF PROCESS

 

Party

 

Jurisdiction

 

Appointed Agent

 

 

 

 

 

Willis Engine Securitization Trust

 

Delaware

 

Corporation Service Company
1133 Avenue of the Americas
New York, NY 10036

 

 

 

 

 

WEST Engine funding LLC

 

Delaware

 

Corporation Service Company
1133 Avenue of the Americas
New York, NY 10036

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF SERIES A TERM NOTE

 

WILLIS ENGINE SECURITIZATION TRUST

SERIES A1 FLOATING RATE SECURED NOTE



$[XX]

 

CUSIP No.:

 

 

 

 

 

No.      

 

 

                 , 20    

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
              , or registered assigns, at the principal corporate trust office
of the Indenture Trustee named below, (i) the principal sum of                 
Dollars ($                ), which sum shall be payable on each Payment Date on
the dates and in the amounts set forth in the Indenture, dated as of August 9,
2005 (as amended, restated or otherwise modified from time to time, the
“Indenture”) and the Series A1 Supplement, dated as of August 9, 2005 (as
amended, restated or otherwise modified from time to time, the “Series A1
Supplement”), each between WEST and Deutsche Bank Trust Company Americas, as
indenture trustee (the “Indenture Trustee”), and (ii) interest on the
outstanding principal amount of this Series A1 Note on the dates and in the
amounts set forth in the Indenture and the Series A1 Supplement.  Capitalized
terms not otherwise defined herein will have the meaning set forth in the
Indenture and the Series A1 Supplement.

 

Payment of the principal of and interest on this Series A1 Note shall be made in
lawful money of the United States of America which at the time of payment is
legal tender for payment of public and private debts. The principal balance of,
and interest on this Series A1 Note is payable at the times and in the amounts
set forth in the Indenture and the Series A1 Supplement by wire transfer of
immediately available funds to the account designated by the Holder of record on
the related Record Date.

 

This Series A1 Note is one of the authorized notes identified in the title
hereto and issued in the aggregate principal amount of
                                                 Dollars ($                  )
pursuant to the Indenture and the Series A1 Supplement.

 

The Series A1 Notes shall be an obligation of WEST and shall be secured by the
Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series A1 Note is transferable as provided in the Indenture and the
Series A1 Supplement, subject to certain limitations therein contained, only
upon the books for registration and transfer kept by the Indenture Trustee, and
only upon surrender of this Series A1 Note for transfer to the Indenture Trustee
duly endorsed by, or accompanied by a written instrument of transfer in form
reasonably satisfactory to the Indenture Trustee duly executed by, the
registered Holder hereof or his attorney duly authorized in writing. The
Indenture Trustee or WEST may require payment by the Holder of a sum sufficient
to cover any tax expense or other

 

--------------------------------------------------------------------------------


 

governmental charge payable in connection with any transfer or exchange of the
Series A1 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the person in
whose name this Series A1 Note is registered as the absolute owner hereof for
all purposes, and neither WEST, the Indenture Trustee, nor any other such agent
shall be affected by notice to the contrary.

 

The Series A1 Notes are subject to prepayment, at the times and subject to the
conditions set forth in the Indenture and the Series A1 Supplement.

 

If an Indenture Event of Default shall occur and be continuing, the principal of
and accrued interest on this Series A1 Note may be declared to be due and
payable in the manner and with the effect provided in the Indenture and the
Series A1 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series A1 Note
and on all future holders of this Series A1 Note and of any Series A1 Note
issued in lieu hereof whether or not notation of such consent is made upon this
Series A1 Note. Supplements and amendments to the Indenture and the Series A1
Supplement may be made only to the extent and in circumstances permitted by the
Indenture and the Series A1 Supplement.

 

The Holder of this Series A1 Note shall have no right to enforce the provisions
of the Indenture and the Series A1 Supplement or to institute action to enforce
the covenants, or to take any action with respect to a default under the
Indenture and the Series A1 Supplement, or to institute, appear in or defend any
suit or other proceedings with respect thereto, except as provided under certain
circumstances described in the Indenture and the Series A1 Supplement; provided,
however, that nothing contained in the Indenture and the Series A1 Supplement
shall affect or impair any right of enforcement conferred on the Holder hereof
to enforce any payment of the principal of and interest on this Series A1 Note
on or after the due date thereof; provided further, however, that by acceptance
hereof the Holder is deemed to have covenanted and agreed that it will not
institute against WEST any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings under any applicable bankruptcy
or similar law, at any time other than at such time as permitted by the
Indenture and the Series A1 Supplement.

 

This Series A1 Note, and the rights and obligations of the parties hereunder,
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York without giving effect to principles of conflict of
laws.

 

All terms and provisions of the Indenture and the Series A1 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series A1 Supplement and the issuance of this
Series A1 Note

 

--------------------------------------------------------------------------------


 

and the issue of which it is a part, do exist, have happened and have been
timely performed in regular form and manner as required by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series A1 Note shall not be entitled to any benefit under the Indenture and the
Series A1 Supplement, or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, Willis Engine Securitization Trust has caused this Series A1
Note to be duly executed by its duly authorized representative, on this      day
of                       , 20    .

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

This Note is one of the Series A1 Notes described in the within-mentioned
Indenture and the Series A1 Supplement.

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Indenture Trustee

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

 

Aggregate principal amount of any Series A1 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series A1 Note
exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Exchanged

 

Remaining Principal Amount
of this Series A1 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SERIES A WAREHOUSE NOTE

 

WILLIS ENGINE SECURITIZATION TRUST

SERIES A2 FLOATING RATE SECURED NOTE



$[XX]

 

CUSIP No.:                      

 

 

No.      

 

 

                 , 20    

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
                      , or registered assigns, at the principal corporate trust
office of the Indenture Trustee named below, (i) the principal amount of the
Loans made by the holder hereof to WEST in an amount up to the Maximum Principal
Balance of                  Dollars ($                ),which principal amount
shall be payable on each Payment Date on the dates and in the amounts set forth
in the Indenture, dated as of August     , 2005 (as amended, restated or
otherwise modified from time to time, the “Indenture”) and the Series A2
Supplement, dated as of August     , 2005 (as amended, restated or otherwise
modified from time to time, the “Series A2 Supplement”), each between WEST and
Deutsche Bank Trust Company Americas, as indenture trustee (the “Indenture
Trustee”), and (ii) interest on the outstanding principal amount of this
Series A2 Note on the dates and in the amounts set forth in the Indenture and
the Series A2 Supplement.  Capitalized terms not otherwise defined herein will
have the meaning set forth in the Indenture and the Series A2 Supplement.

 

Payment of the principal of, interest on and Increased Costs for this Series A2
Note shall be made in lawful money of the United States of America which at the
time of payment is legal tender for payment of public and private debts. The
principal balance of, and interest on this Series A2 Note and any Increased
Costs are payable at the times and in the amounts set forth in the Indenture and
the Series A2 Supplement by wire transfer of immediately available funds to the
account designated by the Holder of record on the related Record Date.

 

This Series A2 Note is one of the authorized notes identified in the title
hereto and issued in the aggregate Maximum Principal Balance of One Hundred
Million Dollars ($100,000,000) pursuant to the Indenture and the Series A2
Supplement, provided that the aggregate Maximum Principal Balance of the
Series A2 Notes may be increased up to One Hundred Fifty Million Dollars
($150,000,000) as provided in the Indenture and the Series A2 Supplement. 

 

The Series A2 Notes shall be an obligation of WEST and shall be secured by the
Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series A2 Note is transferable as provided in the Indenture and the
Series A2 Supplement, subject to certain limitations therein contained, only
upon the books for registration and transfer kept by the Indenture Trustee, and
only upon surrender of this Series A2 Note for transfer to the Indenture Trustee
duly endorsed by, or accompanied by a written instrument of transfer and an
assumption of the obligation of the transferor to make Loans in form reasonably

 

--------------------------------------------------------------------------------


 

satisfactory to the Indenture Trustee duly executed by, the registered Holder
hereof or his attorney duly authorized in writing.  The Indenture Trustee shall
not recognize any transfer of this Series A2 Note unless the transferee meets
the requirements for an Eligible Transferee in the Series A2 Supplement and
agrees to make Loans up to an amount equal to the excess of the Maximum
Principal Balance of this Series A2 Note at the time of transfer over the
Outstanding Principal Balance of this Series A2 Note at such time. The Indenture
Trustee or WEST may require payment by the Holder of a sum sufficient to cover
any tax expense or other governmental charge payable in connection with any
transfer or exchange of the Series A2 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the person in
whose name this Series A2 Note is registered as the absolute owner hereof for
all purposes, and neither WEST, the Indenture Trustee, nor any other such agent
shall be affected by notice to the contrary.

 

The Series A2 Notes are subject to Optional Redemption, at the times and subject
to the conditions set forth in the Indenture and the Series A2 Supplement.

 

If an Indenture Event of Default shall occur and be continuing, the principal of
and accrued interest on this Series A2 Note may be declared to be due and
payable in the manner and with the effect provided in the Indenture and the
Series A2 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series A2 Note
and on all future holders of this Series A2 Note and of any Series A2 Note
issued in lieu hereof whether or not notation of such consent is made upon this
Series A2 Note. Supplements and amendments to the Indenture and the Series A2
Supplement may be made only to the extent and in circumstances permitted by the
Indenture and the Series A2 Supplement.

 

The Holder of this Series A2 Note shall have no right to enforce the provisions
of the Indenture and the Series A2 Supplement or to institute action to enforce
the covenants, or to take any action with respect to a default under the
Indenture and the Series A2 Supplement, or to institute, appear in or defend any
suit or other proceedings with respect thereto, except as provided under certain
circumstances described in the Indenture and the Series A2 Supplement; provided,
however, that nothing contained in the Indenture and the Series A2 Supplement
shall affect or impair any right of enforcement conferred on the Holder hereof
to enforce any payment of the principal of and interest on this Series A2 Note
on or after the due date thereof; provided further, however, that by acceptance
hereof the Holder is deemed to have covenanted and agreed that it will not
institute against WEST any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings under any applicable bankruptcy
or similar law, at any time other than at such time as permitted by the
Indenture and the Series A2 Supplement.

 

The purchaser of a Series A2 Note shall be deemed to represent and warrant to
the Initial Purchasers, WEST, the Indenture Trustee and the Servicer that either
(1) it is not acquiring the Series A2 Note with the assets of a Benefit Plan; or
(2) (a) the Series A2 Note is rated investment grade or better and such person
believes that the Offered Note is properly treated as indebtedness

 

--------------------------------------------------------------------------------


 

without substantial equity features for purposes of the Department of Labor
Regulations Section 2510.101, and agrees to so treat the Series A2 Note and
(b) the acquisition and holding of the Series A2 Note will not give rise to a
nonexempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

 

This Series A2 Note, and the rights and obligations of the parties hereunder,
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York without giving effect to principles of conflict of
laws.

 

All terms and provisions of the Indenture and the Series A2 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series A2 Supplement and the issuance of this
Series A2 Note and the issue of which it is a part, do exist, have happened and
have been timely performed in regular form and manner as required by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series A2 Note shall not be entitled to any benefit under the Indenture and the
Series A2 Supplement, or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, Willis Engine Securitization Trust has caused this Series A2
Note to be duly executed by its duly authorized representative, on this      day
of                       , 20    .

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

This Note is one of the Series A2 Notes described in the within-mentioned
Indenture and the Series A2 Supplement.

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Indenture Trustee

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

 

Aggregate principal amount of any Series A2 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series A2 Note
exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Exchanged

 

Remaining Principal Amount
of this Series A2 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF SERIES B TERM NOTE

 

WILLIS ENGINE SECURITIZATION TRUST
SERIES B1 FLOATING RATE SECURED NOTE

 

$[XX]

 

CUSIP No.:              

 

 

No.      

 

 

              , 20     

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay
to          , or registered assigns, at the principal corporate trust office of
the Indenture Trustee named below, (i) the principal sum of              
Dollars ($              ), which sum shall be payable on each Payment Date on
the dates and in the amounts set forth in the Indenture, dated as of August 9,
2005 (as amended, restated or otherwise modified from time to time, the
“Indenture”) and the Series B1 Supplement, dated as of August 9, 2005 (as
amended, restated or otherwise modified from time to time, the “Series B1
Supplement”), each between WEST and Deutsche Bank Trust Company Americas, as
indenture trustee (the “Indenture Trustee”), and (ii) interest on the
outstanding principal amount of this Series B1 Note on the dates and in the
amounts set forth in the Indenture and the Series B1 Supplement.  Capitalized
terms not otherwise defined herein will have the meaning set forth in the
Indenture and the Series B1 Supplement.

 

Payment of the principal of and interest on this Series B1 Note shall be made in
lawful money of the United States of America which at the time of payment is
legal tender for payment of public and private debts. The principal balance of,
and interest on this Series B1 Note is payable at the times and in the amounts
set forth in the Indenture and the Series B1 Supplement by wire transfer of
immediately available funds to the account designated by the Holder of record on
the related Record Date.

 

This Series B1 Note is one of the authorized notes identified in the title
hereto and issued in the aggregate principal amount of
                                            Dollars ($                  )
pursuant to the Indenture and the Series B1 Supplement.

 

The Series B1 Notes shall be an obligation of WEST and shall be secured by the
Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series B1 Note is transferable as provided in the Indenture and the
Series B1 Supplement, subject to certain limitations therein contained, only
upon the books for registration and transfer kept by the Indenture Trustee, and
only upon surrender of this Series B1 Note for transfer to the Indenture Trustee
duly endorsed by, or accompanied by a written instrument of transfer in form
reasonably satisfactory to the Indenture Trustee duly executed by, the
registered Holder hereof or his attorney duly authorized in writing. The
Indenture Trustee or WEST may require payment by the Holder of a sum sufficient
to cover any tax expense or other

 

--------------------------------------------------------------------------------


 

governmental charge payable in connection with any transfer or exchange of the
Series B1 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the person in
whose name this Series B1 Note is registered as the absolute owner hereof for
all purposes, and neither WEST, the Indenture Trustee, nor any other such agent
shall be affected by notice to the contrary.

 

The Series B1 Notes are subject to prepayment, at the times and subject to the
conditions set forth in the Indenture and the Series B1 Supplement.

 

If an Indenture Event of Default shall occur and be continuing, the principal of
and accrued interest on this Series B1 Note may be declared to be due and
payable in the manner and with the effect provided in the Indenture and the
Series B1 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series B1 Note
and on all future holders of this Series B1 Note and of any Series B1 Note
issued in lieu hereof whether or not notation of such consent is made upon this
Series B1 Note. Supplements and amendments to the Indenture and the Series B1
Supplement may be made only to the extent and in circumstances permitted by the
Indenture and the Series B1 Supplement.

 

The Holder of this Series B1 Note shall have no right to enforce the provisions
of the Indenture and the Series B1 Supplement or to institute action to enforce
the covenants, or to take any action with respect to a default under the
Indenture and the Series B1 Supplement, or to institute, appear in or defend any
suit or other proceedings with respect thereto, except as provided under certain
circumstances described in the Indenture and the Series B1 Supplement; provided,
however, that nothing contained in the Indenture and the Series B1 Supplement
shall affect or impair any right of enforcement conferred on the Holder hereof
to enforce any payment of the principal of and interest on this Series B1 Note
on or after the due date thereof; provided further, however, that by acceptance
hereof the Holder is deemed to have covenanted and agreed that it will not
institute against WEST any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings under any applicable bankruptcy
or similar law, at any time other than at such time as permitted by the
Indenture and the Series B1 Supplement.

 

The indebtedness evidenced by the Series B1 Notes is, to the extent and in the
manner provided in the Indenture, subordinate and subject in right of payment to
the prior payment in full of all Senior Claims (as defined in the Indenture),
and this Series B1 Note is issued subject to such provisions. Each Holder of
this Series B1 Note, by accepting the same, (a) agrees to and shall be bound by
such provisions, (b) authorizes and directs the Indenture Trustee on his behalf
to take such action as may be necessary or appropriate to effectuate the
subordination as provided in the Indenture and (c) appoints the Indenture
Trustee his attorney-in-fact for such purpose.

 

--------------------------------------------------------------------------------


 

The maturity of this Series B1 Note is subject to acceleration upon the
occurrence and during the continuance of the Events of Default specified in the
Indenture. The Series B1 Noteholders shall not be permitted to deliver a Default
Notice or to exercise any remedy in respect of any such Event of Default until
all interest and principal on the Series A Notes have been paid in full.

 

The Holder of this Series B1 Note agrees, by acceptance hereof, to pay over to
the Administrative Agent any money (including principal, premium and interest)
paid to it in respect of this Series B1 Note in the event that the Indenture
Trustee, acting in good faith, determines subsequently that such monies were not
paid in accordance with the priority of payment provisions of the Indenture or
as a result of any other mistake of fact or law on the part of the
Administrative Agent in making such payment.

 

The subordination provisions contained in Section 3.13 and Article XI of the
Indenture may not be amended or modified without the consent of each Hedge
Counterparty, each Noteholder of the subclass affected thereby and each
Noteholder of any subclass of Notes ranking senior thereto.

 

The Indenture also contains provisions permitting the Holders of Notes
representing a majority of the Outstanding Principal Balance of the Senior
Series of Notes, on behalf of the Holders of all of the Series B1 Notes, to
waive compliance by the Issuer with certain provisions of the Indenture and
certain past defaults under the Indenture and their consequences. Any such
consent or waiver shall be conclusive and binding upon all present and future
Holders of this Series B1 Note and of any Series B1 Note issued upon the
registration of transfer of, in exchange or in lieu of or upon the refinancing
of this Subclass B-1 Note, whether or not notation of such consent or waiver is
made upon this Series B1 Note.

 

This Series B1 Note, and the rights and obligations of the parties hereunder,
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York without giving effect to principles of conflict of
laws.

 

All terms and provisions of the Indenture and the Series B1 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series B1 Supplement and the issuance of this
Series B1 Note and the issue of which it is a part, do exist, have happened and
have been timely performed in regular form and manner as required by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series B1 Note shall not be entitled to any benefit under the Indenture and the
Series B1 Supplement, or be valid or obligatory for any purpose.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Willis Engine Securitization Trust has caused this Series B1
Note to be duly executed by its duly authorized representative, on this      day
of                     , 20   .

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

This Note is one of the Series B1 Notes described in the within-mentioned
Indenture and the Series B1 Supplement.

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Indenture Trustee

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

 

Aggregate principal amount of any Series B1 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series B1 Note
exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Exchanged

 

Remaining Principal Amount
of this Series B1 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF SERIES B WAREHOUSE NOTE

 

WILLIS ENGINE SECURITIZATION TRUST
SERIES B2 FLOATING RATE SECURED NOTE

 

$[XX]

 

CUSIP No.:              

 

 

No.      

 

 

              , 20     

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
                      , or registered assigns, at the principal corporate trust
office of the Indenture Trustee named below, (i) the principal amount of the
Loans made by the holder hereof to WEST in an amount up to the Maximum Principal
Balance of                Dollars ($                ),which principal amount
shall be payable on each Payment Date on the dates and in the amounts set forth
in the Indenture, dated as of August   , 2005 (as amended, restated or otherwise
modified from time to time, the “Indenture”) and the Series B2 Supplement, dated
as of August   , 2005 (as amended, restated or otherwise modified from time to
time, the “Series B2 Supplement”), each between WEST and Deutsche Bank Trust
Company Americas, as indenture trustee (the “Indenture Trustee”), and
(ii) interest on the outstanding principal amount of this Series B2 Note on the
dates and in the amounts set forth in the Indenture and the Series B2
Supplement.  Capitalized terms not otherwise defined herein will have the
meaning set forth in the Indenture and the Series B2 Supplement.

 

Payment of the principal of, interest on and Increased Costs for this Series B2
Note shall be made in lawful money of the United States of America which at the
time of payment is legal tender for payment of public and private debts. The
principal balance of, and interest on this Series B2 Note and any Increased
Costs are payable at the times and in the amounts set forth in the Indenture and
the Series B2 Supplement by wire transfer of immediately available funds to the
account designated by the Holder of record on the related Record Date.

 

This Series B2 Note is one of the authorized notes identified in the title
hereto and issued in the aggregate Maximum Principal Balance of One Hundred
Million Dollars ($100,000,000) pursuant to the Indenture and the Series B2
Supplement, provided that the aggregate Maximum Principal Balance of the
Series B2 Notes may be increased up to One Hundred Fifty Million Dollars
($150,000,000) as provided in the Indenture and the Series B2 Supplement.

 

The Series B2 Notes shall be an obligation of WEST and shall be secured by the
Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series B2 Note is transferable as provided in the Indenture and the
Series B2 Supplement, subject to certain limitations therein contained, only
upon the books for registration and transfer kept by the Indenture Trustee, and
only upon surrender of this Series B2 Note for transfer to the Indenture Trustee
duly endorsed by, or accompanied by a written instrument of transfer and an
assumption of the obligation of the transferor to make Loans in form reasonably

 

--------------------------------------------------------------------------------


 

satisfactory to the Indenture Trustee duly executed by, the registered Holder
hereof or his attorney duly authorized in writing.  The Indenture Trustee shall
not recognize any transfer of this Series B2 Note unless the transferee meets
the requirements for an Eligible Transferee in the Series B2 Supplement and
agrees to make Loans up to an amount equal to the excess of the Maximum
Principal Balance of this Series B2 Note at the time of transfer over the
Outstanding Principal Balance of this Series B2 Note at such time. The Indenture
Trustee or WEST may require payment by the Holder of a sum sufficient to cover
any tax expense or other governmental charge payable in connection with any
transfer or exchange of the Series B2 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the person in
whose name this Series B2 Note is registered as the absolute owner hereof for
all purposes, and neither WEST, the Indenture Trustee, nor any other such agent
shall be affected by notice to the contrary.

 

The Series B2 Notes are subject to Optional Redemption, at the times and subject
to the conditions set forth in the Indenture and the Series B2 Supplement.

 

If an Indenture Event of Default shall occur and be continuing, the principal of
and accrued interest on this Series B2 Note may be declared to be due and
payable in the manner and with the effect provided in the Indenture and the
Series B2 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series B2 Note
and on all future holders of this Series B2 Note and of any Series B2 Note
issued in lieu hereof whether or not notation of such consent is made upon this
Series B2 Note. Supplements and amendments to the Indenture and the Series B2
Supplement may be made only to the extent and in circumstances permitted by the
Indenture and the Series B2 Supplement.

 

The Holder of this Series B2 Note shall have no right to enforce the provisions
of the Indenture and the Series B2 Supplement or to institute action to enforce
the covenants, or to take any action with respect to a default under the
Indenture and the Series B2 Supplement, or to institute, appear in or defend any
suit or other proceedings with respect thereto, except as provided under certain
circumstances described in the Indenture and the Series B2 Supplement; provided,
however, that nothing contained in the Indenture and the Series B2 Supplement
shall affect or impair any right of enforcement conferred on the Holder hereof
to enforce any payment of the principal of and interest on this Series B2 Note
on or after the due date thereof; provided further, however, that by acceptance
hereof the Holder is deemed to have covenanted and agreed that it will not
institute against WEST any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings under any applicable bankruptcy
or similar law, at any time other than at such time as permitted by the
Indenture and the Series B2 Supplement.

 

The purchaser of a Series B2 Note shall be deemed to represent and warrant to
the Initial Purchasers, WEST, the Indenture Trustee and the Servicer that either
(1) it is not acquiring the Series B2 Note with the assets of a Benefit Plan; or
(2) (a) the Series B2 Note is rated investment grade or better and such person
believes that the Offered Note is properly treated as indebtedness

 

--------------------------------------------------------------------------------


 

without substantial equity features for purposes of the Department of Labor
Regulations Section 2510.101, and agrees to so treat the Series B2 Note and
(b) the acquisition and holding of the Series B2 Note will not give rise to a
nonexempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

 

The indebtedness evidenced by the Series B2 Notes is, to the extent and in the
manner provided in the Indenture, subordinate and subject in right of payment to
the prior payment in full of all senior claims, and this Series B2 Note is
issued subject to such provisions. Each Holder of this Series B2 Note, by
accepting the same, (a) agrees to and shall be bound by such provisions,
(b) authorizes and directs the Indenture Trustee on his behalf to take such
action as may be necessary or appropriate to effectuate the subordination as
provided in the Indenture and (c) appoints the Indenture Trustee his
attorney-in-fact for such purpose.

 

The maturity of this Series B2 Note is subject to acceleration upon the
occurrence and during the continuance of the Events of Default specified in the
Indenture. The Series B2 Noteholders shall not be permitted to deliver a Default
Notice or to exercise any remedy in respect of any such Event of Default until
all interest and principal on the Series A Notes have been paid in full.

 

The Holder of this Series B2 Note agrees, by acceptance hereof, to pay over to
the Administrative Agent any money (including principal, premium and interest)
paid to it in respect of this Series B2 Note in the event that the Indenture
Trustee, acting in good faith, determines subsequently that such monies were not
paid in accordance with the priority of payment provisions of the Indenture or
as a result of any other mistake of fact or law on the part of the
Administrative Agent in making such payment.

 

The subordination provisions contained in Section 3.13 and Article XI of the
Indenture may not be amended or modified without the consent of each Hedge
Counterparty, each Noteholder of the Series affected thereby and each Noteholder
of any Series of Notes ranking senior thereto.

 

The Indenture also contains provisions permitting the Holders of Notes
representing a majority of the Outstanding Principal Balance of the Senior
Seroes of Notes, on behalf of the Holders of all of the Series B2 Notes, to
waive compliance by the Issuer with certain provisions of the Indenture and
certain past defaults under the Indenture and their consequences. Any such
consent or waiver shall be conclusive and binding upon all present and future
Holders of this Series B2 Note and of any Series B2 Note issued upon the
registration of transfer of, in exchange or in lieu of or upon the refinancing
of this Series B2 Note, whether or not notation of such consent or waiver is
made upon this Series B2 Note.

 

This Series B2 Note, and the rights and obligations of the parties hereunder,
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York without giving effect to principles of conflict of
laws.

 

All terms and provisions of the Indenture and the Series B2 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

--------------------------------------------------------------------------------


 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series B2 Supplement and the issuance of this
Series B2 Note and the issue of which it is a part, do exist, have happened and
have been timely performed in regular form and manner as required by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series B2 Note shall not be entitled to any benefit under the Indenture and the
Series B2 Supplement, or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, Willis Engine Securitization Trust has caused this Series B2
Note to be duly executed by its duly authorized representative, on this      
day of                      , 20   .

 

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

This Note is one of the Series B2 Notes described in the within-mentioned
Indenture and the Series B2 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Indenture Trustee

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule A

 

Aggregate principal amount of any Series B2 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series B2 Note
exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Exchanged

 

Remaining Principal Amount
of this Series B2 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF CERTIFICATE TO BE GIVEN BY NOTEHOLDERS

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

 

Re:          Series [           ] Floating Rate Secured Notes (the “Offered
Notes”) issued pursuant to the Series [           ] Supplement, dated as of
August    , 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture,
dated as of August    , 2005, between WEST and the Indenture Trustee.

 

This is to certify that as of the date hereof, and except as set forth below,
the beneficial interest in the Offered Notes held by you for our account is
owned by persons that are not U.S. persons (as defined in Rule 902 under the
Securities Act of 1933, as amended).

 

The undersigned undertakes to advise you promptly by tested telex on or prior to
the date on which you intend to submit your certification relating to the
Offered Notes held by you in which the undersigned has acquired, or intends to
acquire, a beneficial interest in accordance with your operating procedures if
any applicable statement herein is not correct on such date. In the absence of
any such notification, it may be assumed that this certification applies as of
such date.

 

[This certification excepts beneficial interests in and does not relate to U.S.
$                 principal amount of the Offered Notes appearing in your books
as being held for our account but that we have sold or as to which we are not
yet able to certify.]

 

We understand that this certification is required in connection with certain
securities laws in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings.

 

 

Dated:*

 

 

 

By:

 

,

 

 

 

Account Holder

 

 

--------------------------------------------------------------------------------

*Certification must be dated on or after the 15th day before the date of the
Euroclear or Clearstream certificate to which this certification relates.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF
CERTIFICATE TO BE GIVEN BY EUROCLEAR OR CLEARSTREAM

 

Deutsche Bank Trust Company Americas

as Indenture Trustee and Note Registrar

[                                    ]

New York, New York [           ]

Attention: [                               ]

 

Re:          Series [       ] Floating Rate Secured Notes (the “Offered Notes”)
issued pursuant to the Series [             ] Supplement, dated as of
August     , 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture,
dated as of August    , 2005, between WEST and the Indenture Trustee.

 

This is to certify that, based solely on certifications we have received in
writing, by tested telex or by electronic transmission from member organizations
appearing in our records as persons being entitled to a portion of the principal
amount set forth below (our “Member Organizations”) as of the date hereof,
$                       principal amount of the Offered Notes is owned by
persons (a) that are not U.S. persons (as defined in Rule 902 under the
Securities Act of 1933, as amended (the “Securities Act”)) or (b) who purchased
their Offered Notes (or interests therein) in a transaction or transactions that
did not require registration under the Securities Act.

 

We further certify (a) that we are not making available herewith for exchange
any portion of the related Regulation S Temporary Book-Entry Note excepted in
such certifications and (b) that as of the date hereof we have not received any
notification from any of our Member Organizations to the effect that the
statements made by them with respect to any portion of the part submitted
herewith for exchange are no longer true and cannot be relied upon as of the
date hereof.

 

We understand that this certification is required in connection with certain
securities laws of the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy hereof to any interested party in such proceedings.

 

 

Date:

 

 

Yours faithfully,

 

 

 

By:

 

[Morgan Guaranty Trust Company of New York, Brussels Office, as Operator of the
Euroclear Clearance System] [Clearstream, société anonyme]

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

FORM OF CERTIFICATE TO DEPOSITORY REGARDING INTEREST

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

Re:                               Series [    ] Floating Rate Secured Notes (the
“Offered Notes”) issued pursuant to the Series [          ] Supplement, dated as
of August    , 2005, between Willis Engine Securitization Trust (the “Issuer”)
and Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the
Indenture, dated as of August   , 2005, between WEST and the Indenture Trustee
(Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture).

 

This letter relates to $[              ] principal amount of the Offered Notes
that are held in the form of a beneficial interest in the Regulation S Temporary
Book-Entry Note (CUSIP No.    ) through [insert name of Depository] by the
undersigned (the “Holder”) in the name of [insert name of Participant].  The
Holder of such Regulation S Temporary Book-Entry Note hereby requests the
receipt of payment of interest installments due and payable [on the applicable
Payment Date] pursuant to Section 2.05 of the Indenture.

 

The Holder hereby represents and warrants that it (i) is not a U.S. person and
(ii) does not hold the above-referenced Regulation S Temporary Book-Entry Note
for the account or benefit of a U.S. person (other than a distributor).  Terms
in this sentence have the meanings given to them in Regulation S under the
Securities Act of 1933, as amended.

 

This certificate and the statements contained herein are made for your benefit
and the benefit of the Paying Agent.

 

 

 

[Name of Holder]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

FORM OF DEPOSITORY CERTIFICATE REGARDING INTEREST

 

[          ]. As Paying Agent

[Address]

 

Re:                               Series [   ] Floating Rate Secured Notes (the
“Offered Notes”) issued pursuant to the Series [   ] Supplement, dated as of
August   , 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture,
dated as of August   , 2005, between WEST and the Indenture Trustee (Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture).

 

This letter relates to $                      principal amount of Series [    ]
Notes that are held in the form of a beneficial interest in the Regulation S
Temporary Book-Entry Note (CUSIP No.    ) through [insert name of Depository] by
the undersigned (the “Holder”) in the name of [insert name of Participant]. 
Certain Holders of the beneficial interests in such Regulation S Temporary
Book-Entry Note have requested the receipt of payment of interests installments
due and payable [on the applicable Payment Date] pursuant to Section 2.05 of the
Indenture.

 

We have received from such Holders certifications to the effect that they
(i) are not U.S. persons and (ii) do not hold the above-referenced Regulation S
Temporary Book-Entry Note for the account or benefit of U.S. persons (other than
distributors).  Terms in this sentence have the meanings given to them in
Regulation S under the Securities Act of 1933, as amended.

 

Accordingly, the Holders of the beneficial interests in the Regulation S
Temporary Book-Entry Note are entitled to receive interest, principal and
premium, if any, in accordance with the terms of the Indenture in the amount of
$           .

 

 

[Morgan Guaranty Trust Company of New York,
Brussels Office, as Operator of the Euroclear
Clearance System] [Clearstream, société anonyme]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-5

 

FORM OF
TRANSFER CERTIFICATE FOR EXCHANGE OR
TRANSFER FROM 144A BOOK-ENTRY NOTE
TO REGULATION S BOOK-ENTRY NOTE

 

Deutsche Bank Trust Company Americas

as Indenture Trustee and Note Registrar

[                                        ]

New York, New York [         ]

Attention: [                            ]

 

Re:                               Series [    ] Floating Rate Secured Notes (the
“Offered Notes”) issued pursuant to the Series [  ] Supplement, dated as of
August   , 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture
(as supplemented, the “Indenture”), dated as of August   , 2005, between WEST
and the Indenture Trustee.

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

 

This letter relates to U.S. $                principal amount of Offered Notes
that are held as a beneficial interest in the 144A Book-Entry Note (CUSIP
No.                    ) with DTC in the name of [insert name of transferor]
(the “Transferor”). The Transferor has requested an exchange or transfer of the
beneficial interest for an interest in the Regulation S Book-Entry Note (CUSIP
No.                  ) to be held with [Euroclear] [Clearstream] through DTC.

 

In connection with the request and in receipt of the Offered Notes, the
Transferor does hereby certify that the exchange or transfer has been effected
in accordance with the transfer restrictions set forth in the Indenture and the
Offered Notes and:

 

(a)                                  pursuant to and in accordance with
Regulation S under the Securities Act of 1933, as amended (the “Securities
Act”), and accordingly the Transferor does hereby certify that:

 

(i)                                     the offer of the Offered Notes was not
made to a person in the United States of America,

 

(ii)                                  either (A) at the time the buy order was
originated, the transferee was outside the United States of America or the
Transferor and any person acting on its behalf reasonably believed that the
transferee was outside the United States of America, or (B) the transaction was
executed in, on or through the facilities of a designated offshore securities
market and neither the Transferor nor any person acting on its behalf knows that
the transaction was pre-arranged with a buyer in the United States of America,

 

(iii)                               no directed selling efforts have been made
in contravention of the requirements of Rule 903 or 904 of Regulation S, as
applicable, and the other

 

--------------------------------------------------------------------------------


 

conditions of Rule 903 or Rule 904 of Regulation S, as applicable, have been
satisfied and

 

(iv)                              the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act, and

 

(b)                                 with respect to transfers made in reliance
on Rule 144A under the Securities Act, the Transferor does hereby certify that
the Notes are being transferred in a transaction permitted by Rule 144A under
the Securities Act.

 

This certification and the statements contained herein are made for your benefit
and the benefit of WEST.

 

Dated:

[Insert name of Transferor]

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-6

 

FORM OF INITIAL PURCHASER EXCHANGE INSTRUCTIONS

 

Depository Trust Company

55 Water Street

50th Floor

New York, New York 10041

 

Re:          Series [      ] Floating Rate Secured Notes (the “Offered Notes”)
issued pursuant to the Series [   ] Supplement, dated as of August    , 2005,
between Willis Engine Securitization Trust (the “Issuer”) and Deutsche Bank
Trust Company Americas (the “Indenture Trustee”) to the Indenture, dated as of
August    , 2005, between the Issuer and the Indenture Trustee.

 

Pursuant to Section 2.07 of the Indenture, [insert name of an Initial Purchaser]
(the “Initial Purchaser”) hereby requests that $                  aggregate
principal amount of the Offered Notes held by you for our account and
represented by the Regulation S Temporary Book-Entry Note (CUSIP
No.                  ) (as defined in the Indenture) be exchanged for an equal
principal amount represented by the 144A Book-Entry Note (CUSIP
No.                 ) to be held by you for our account.

 

Dated:

[insert name of the Initial Purchaser]

 

as Initial Purchaser

 

 

 

 

 

 

 

 

By:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-7

 

FORM OF
CERTIFICATE TO BE GIVEN BY TRANSFEREE OF BENEFICIAL INTEREST IN A
REGULATION S TEMPORARY BOOK ENTRY NOTE

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

Re:                               Series [      ] Floating Rate Secured Notes
(the “Offered Notes”) issued pursuant to the Series [    ] Supplement, dated as
of August    , 2005, between Willis Engine Securitization Trust (the “Issuer”)
and Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the
Indenture, dated as of August    , 2005, between WEST and the Indenture Trustee.

 

This is to certify that as of the date hereof, and except as set forth below,
for purposes of acquiring a beneficial interest in the Offered Notes, the
undersigned certifies that it is not a U.S. person (as defined in Rule 902 under
the Securities Act of 1933, as amended).

 

The undersigned undertakes to advise you promptly by tested telex on or prior to
the date on which you intend to submit your certification relating to the
Offered Notes held by you in which the undersigned intends to acquire a
beneficial interest in accordance with your operating procedures if any
applicable statement herein is not correct on such date. In the absence of any
such notification, it may be assumed that this certification applies as of such
date.

 

We understand that this certification is required in connection with certain
securities laws in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings.

 

Dated:

By:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF INVESTMENT LETTER TO BE DELIVERED IN CONNECTION WITH
TRANSFERS TO NON-QIB ACCREDITED INVESTORS

 

                                  ,         

 

Deutsche Bank Trust Company Americas
60 Wall Street

New York, New York 10005

 

Ladies and Gentlemen:

 

In connection with our proposed purchase of $                            of the
Series       Floating Rate Notes (the “Notes”) issued by Willis Engine
Securitization Trust (the “Issuer”), we confirm that:

 

(i)            we have received a copy of the offering memorandum (the “Offering
Memorandum”) relating to the Notes and such other information as we deem
necessary in order to make our investment decision.  We acknowledge that we have
read and agree to the matters stated under the caption “TRANSFER RESTRICTIONS”
in such Offering memorandum, and the restrictions on duplication or circulation
of, or disclosure relating to, such Offering Memorandum;

 

(ii)           we understand that any subsequent transfer of the Notes is
subject to certain restrictions and conditions set forth in the indenture
relating to the Notes (the “Indenture”) and that any subsequent transfer of the
Notes is subject to certain restrictions and conditions set forth under
“TRANSFER RESTRICTIONS” in the Offering Memorandum and the undersigned agree to
be bound by, and not to resell, pledge or otherwise transfer the Notes except in
compliance with, such restrictions and conditions and the Securities Act of
1933, as amended (the “Securities Act”);

 

(iii)          we understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes may not be offered or
sold except as permitted in the following sentence.    We agree, on our own
behalf and on behalf of any accounts for which we are acting as hereinafter
stated, that if we sell any Notes, we will do so only (A) to the Issuer, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an Institutional Accredited Investor” (as
defined below) that, prior to such transfer, furnishes to the trustee (as
defined in the Private Placement Memorandum) (the “ Indenture Trustee”), a
signed letter containing certain representations and agreements relating to the
restrictions on transfer of the Notes (substantially in the form of this
letter), (D) in an offshore transaction in accordance with Rule 903 or Rule 904
of Regulation S under the Securities Act, (E) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act (if available),
(F) pursuant to another applicable exemption from registration under the
Securities Act, provided we provide an opinion of counsel acceptable to the
Issuer or (G) pursuant to an effective registration statement under the
Securities Act, and we further

 

--------------------------------------------------------------------------------


 

agree to provide to any person purchasing any of the Notes from us a notice
advising such purchaser that resales of the Notes are restricted as stated
herein;

 

(iv)          we (or any account for which we are exercising sole investment
discretion) are an “Institutional  Accredited Investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which are acting are each able to bear the economic risk
of our or its investment for an indefinite period of time;

 

(v)           we are acquiring Notes for or own account (or an account for which
we are exercising sole investment discretion) for investment and not with a view
to any distribution thereof in a transaction that would violate the Securities
Act or the securities laws of any state of the United States or any other
applicable jurisdiction; provided that the disposition of our property and the
property of any accounts (each of which is an Institutional Accredited Investor)
for which we are acting as fiduciary shall remain at all times within our
control;

 

(vi)          we represent and warrant with respect to any Notes that either
(i) no assets of a Plan (as defined in the Offering Memorandum) have been used
to purchase the Notes or (ii) one or more statutory or administrative exemptions
applies so that the use of such Plan assets to purchase and hold the  Notes will
not constitute a non-exempt Prohibited Transaction (as defined in the Offering
Memorandum); and

 

(vii)         We understand that, on any proposed resale of any Notes, we will
be required to furnish to the Indenture Trustee and the Issuer such
certifications, legal opinions and other information as the Indenture Trustee
and Issuer may reasonably require to confirm that the proposed sale complies
with the foregoing restrictions.  We further understand that the Notes purchased
by us will bear a legend substantially to the foregoing effect.

 

Terms used in this letter and not defined shall have the meanings assigned in
the Offering Memorandum.

 

The Issuer, the Initial Purchaser and the Indenture Trustee are entitled to rely
upon this letter and are irrevocably authorized to produce this letter or a copy
hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CONCENTRATION LIMITS

 

 

 

Percentage
of
Aggregate
Net
Book Value

 

 

 

Engine Type Concentration Limits

 

 

 

 

 

Single Engine type

 

***

 

 

 

Single supported narrow body aircraft type

 

***

 

 

 

Single supported wide body aircraft type

 

***

 

 

 

Aggregated supported wide body aircraft type

 

***

 

 

 

Lessee Concentration Limit

 

 

 

 

 

Single lessee

 

***

 

 

 

Top 3 lessees

 

***

 

 

 

Lessee locations:

 

 

 

 

 

North America

 

***

 

 

 

South America

 

***

 

 

 

Western Europe

 

***

 

 

 

Eastern Europe

 

***

 

 

 

Africa/Middle East

 

***

 

 

 

Asia/Pacific

 

***

 

 

 

Any emerging country

 

***

 

 

 

Aggregate emerging country

 

***

 

--------------------------------------------------------------------------------

***                           Confidential information omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

Total below investment grade lessees domiciled in accession countries with
ownership rights not protected by insurance policy or recognition of rights
agreements

 

***

 

 

 

Single below investment grade lessee domiciled in accession country with
ownership rights not protected by insurance policy or recognition of rights
agreements

 

***

 

 

 

Lease Maturity Concentration Limit

 

 

 

 

 

Leases maturing during any 12 consecutive months

 

***

 

--------------------------------------------------------------------------------

***                           Confidential information omitted pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PRI GUIDELINES

 

(a)           Prohibited Countries:

Burma

Cuba

Iran

Iraq

Libya

North Korea

Sudan

Syria

 

(b)           Countries with respect to which PRI must be procured:

 

Angola

 

Congo

 

Mongolia

Armenia

 

Equatorial Guinea

 

Niger

Azerbaijan

 

Eritrea

 

Sao Tome & Principe

Belarus

 

Ethiopia

 

Somalia

Benin

 

Grenada

 

Sudan

Bhutan

 

Kazakhstan

 

Syria

Cameroon

 

Kirbati

 

Turkmenistan

Cape Verde Islands

 

Kyrgistan

 

Uzbekistan

Chad

 

Liberia

 

 

Comoros

 

Moldova

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF MONTHLY REPORT

 

(i)  With respect to each Payment Date and for each of the Engine Replacement
Account, Security Deposit Account, Senior Restricted Cash Account, Junior
Restricted Cash Account, Engine Reserve Account and any other Account, the
following information:

 

(a)                                  the balances on deposit in each such
Account on the Determination Date immediately preceding the prior Payment Date,

 

(b)                                 the aggregate amounts of deposits and
withdrawals from each such Account between such Determination Date and the
Determination Date immediately preceding the Payment Date,

 

(c)                                  the balances on deposit in each such
Account on the Determination Date immediately preceding such Payment Date, and

 

(d)                                 in the case of the Engine Reserve Account
and the Security Deposit Account, the amount of any segregated funds in
subaccounts.

 

(ii)           With respect to each Payment Date, an analysis of activity in the
Expense Account since the preceding Determination Date

 

•                                          Balance in the Expense Account on the
prior Determination Date

•                                          Required Expense Amount transferred
to the Expense Account on the prior Payment Date for each of the following
categories:  WEST Expenses, Ordinary Course Expenses and Mandatory Engine
Modifications, identifying any Significant Operating Expense accruals

•                                          Payments made from the Expense
Account during the period between prior Determination Date and the relevant
Determination Date for each of the following categories: WEST Expenses, Ordinary
Course Expenses and Mandatory Engine Modifications, identifying any
disbursements for Significant Operating Expenses

•                                          Balance in Expense Account on
relevant Determination Date

 

(iii)          With respect to each Payment Date, an analysis of activity in the
Collections Account since preceding Determination Date

 

•                                          Balance in Collections Account on
preceding Determination Date

•                                          Collections during period beginning
on the preceding Determination Date and ending on the applicable Determination
Date

•                                          Net transfers between the Security
Deposit Account and the Collections Account

•                                          Net Transfers between the Engine
Reserve Account and the Collections Account

•                                          Transfers between the Engine
Replacement Account and the Engine Reserve Account

 

--------------------------------------------------------------------------------


 

•                                          Total disbursements to
Series Accounts on prior Payment Date

•                                          Hedge Payments paid and/or received
since the preceding Payment Date including Hedge Termination Payments

•                                          Transfers to be made to and from
Collections Account during the period beginning on the Determination Date and
ending on the Payment Date

•                                          Available Collections Amount for such
Payment Date

 

(iv)          With respect to each Payment Date and any other distribution date,
the payments to be made on each Series for the current Payment Date (as
applicable)

 

(a)                                  Floating Rate Notes (by Series)

 

•                                          One-Month LIBOR for the Interest
Accrual Period ending on the Payment Date

•                                          Applicable interest rate for the
Interest Accrual Period ending on the Payment Date

•                                          Stated Interest Amount for Series A
Notes

•                                          Base Interest Amount for Series B
Notes

•                                          Supplemental Interest Amount for
Series B Notes

•                                          Conversion Step-Up Interest, if any

•                                          Additional Interest, if any

•                                          Commitment Fees, if any

•                                          Opening Outstanding Principal Balance

•                                          Minimum Principal Payment Amounts for
Series A Notes

•                                          Scheduled Principal Payment Amounts
for Series A Notes and Series B Notes

•                                          Supplemental Principal Payment
Amounts

•                                          Redemption Amount, if any

•                                          Redemption Premium, if any

•                                          Outstanding Principal Balance after
all payments of principal on Payment Date

 

(b)                                 Fixed Rate Notes (by Series)

 

•                                          Applicable Interest Rate

•                                          Stated Interest Amount for Series A
Notes

•                                          Base Interest Amount for Series B
Notes

•                                          Supplemental Interest Amount for
Series B Notes

•                                          Conversion Step-Up Interest, if any

•                                          Additional Interest, if any

•                                          Commitment Fees, if any

•                                          Opening Outstanding Principal Balance

•                                          Minimum Principal Payment Amounts for
Series A Notes

•                                          Scheduled Principal Payment Amounts
for Series A Notes and Series B Notes

•                                          Supplemental Principal Payment
Amounts

•                                          Redemption Amount, if any

 

--------------------------------------------------------------------------------


 

•                                          Redemption Premium, if any

•                                          Outstanding Principal Balance after
all payments of principal on Payment Date

 

(c)                                  Payments per $100,000 initial outstanding
principal balance of Notes (by Series)

 

•                                          Outstanding Principal Balance before
all principal payments on Payment Date

•                                          Total Principal Payments

•                                          Outstanding Principal Balance after
all principal payments on Payment Date

•                                          Total Interest

•                                          Total Premium

 

(v)           With respect to each Payment Date, the following information with
respect to Permitted Engine Dispositions, Permitted Engine Acquisitions and
Discretionary and Mandatory Engine Modifications during period between prior
Determination Date and relevant Determination Date

 

•                                          Identification of Engines subject to
Permitted Engine Dispositions

•                                          Adjusted Borrowing Value of such
Engines

•                                          Net Sales Proceeds of each Permitted
Engine Dispositions

•                                          Modified Net Sales Proceeds of each
Permitted Engine Disposition

•                                          Identification of Engines acquired in
Permitted Engine Acquisitions

•                                          Initial Borrowing Value of such
Engines

•                                          Purchase Price of each such Engine

•                                          Cost of all Discretionary Engine
Modifications

•                                          Cost of all Mandatory Engine
Modifications

•                                          Engines and/or Engine Modifications
subject to Replacement Exchanges, whether or not completed

 

(vi)          With respect to each Payment Date, the Maximum Borrowing Base, the
Senior Borrowing Base and the Junior Borrowing Base

 

(vii)         With respect to the Interest Accrual Period ending on the
immediately preceding Determination Date

 

•                                          a discussion of any significant
developments affecting WEST in period

•                                          an updated description of the Engines
then in the portfolio (showing Engine acquisitions and sales by WEST during the
preceding month) in substantially the same form as the table in “The Engines in
the Initial Portfolio – Appraisers’ Report” and the related leases and lessees
in substantially the same form as the first table in “Initial Leases – Initial
Lessees.”

 

--------------------------------------------------------------------------------


 

(viii)        An updated description of the Engines in the portfolio as of the
Determination Date in substantially the same form as the table in “The Engines
in the Initial Portfolio – Appraisers’ Report” and the related leases and
lessees in substantially the same form as the table in “Initial Leases – The
Lessees.”

 

(ix)           A discussion of any significant developments, including any
repossession of any Engine or any other enforcement actions, affecting WEST in
such month

 

(x)            A copy of each amendment to the Servicing Agreement, the Back-Up
Servicing Agreement, the Administrative Agency Agreement and the Back-Up
Administrative Agency Agreement in such month

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF ANNUAL REPORT

 

(i)            audited financial statements of WEST for such calendar year;

 

(ii)           updated information regarding the Engines then in the portfolio
(including Additional Engines), the then current leases and then current lessees
in substantially the same manner as set forth under “The Initial Engines and
Initial Lessees;”

 

(iii)          a statement of the Engines off-lease due to any repossession;

 

(iv)          a comparison of actual against expected principal payments on the
Notes during such annual period; and

 

(iv)          a comparison of WEST’s performance to the Annual Budget for the
preceding year and a statement setting forth an analysis of Collections Account
activity, each for the preceding year ended December 31.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

INSURANCE PROVISION

 

MINIMUM COVERAGE AMOUNTS

 

1.             Hull Insurance:  With respect to any Engine, hull insurance shall
be maintained by the Lessee and, to the extent such hull insurance is not
maintained by Lessee, WEST shall maintain contingent hull insurance coverage, in
each case, in an amount at least equal to Adjusted Borrowing Value for such
Engine; provided, however, that in the event that an agreement with respect to
hull insurance cannot be reached with any particular Lessee pursuant to which
such Lessee will pay the premiums to procure such insurance in amounts
consistent with the foregoing, hull insurance shall be procured by the Servicer
on behalf of WEST in an amount equal to the amount set forth above, at the
expense of WEST.  Parts, if any, shall be insured on the basis of their
replacement cost under similar circumstances.

 

2.             Liability Insurance:  Liability insurance shall be maintained by
the Lessee and, to the extent such liability insurance is not maintained by the
Lessee, WEST shall maintain contingent liability insurance coverage, in each
case, for each Engine and occurrence in an amount consistent with the reasonable
commercial practices of leading international aircraft engine operating lessors.

 

3.             Insurance Deductibles

 

(a)           Deductibles and self-insurance for Engines subject to a Lease may
be maintained in an amount pursuant to deductible and self-insurance
arrangements (taking into account, inter alia, the creditworthiness and
experience of the Lessee, the type of aircraft engine and market practices in
the aircraft engine insurance industry generally) consistent with the Servicer’s
commercially reasonable practices for its own aircraft engines.

 

(b)           Deductibles for Engines off-lease shall be maintained in respect
of any one occurrence in respect of such Engines in an amount consistent with
the Servicer’s commercially reasonable practice for its own aircraft engines
with any difference between such amount and $500,000 (or such other amount as
WEST may direct in writing from time to time), taking into account any
deductible insurance procured, to be notified to WEST by the Servicer.

 

4.             Other Insurance Matters:  Apart from the matters set forth above,
the coverage and terms of any insurance with respect to any Engine not subject
to a Lease, shall be substantially consistent with the reasonable commercial
practices of the Servicer with respect to its own aircraft engines.

 

5.             Additional Insureds:  Any insurance arrangements entered into
with respect to any Engine shall include as named insureds the Indenture Trustee
and such persons as are reasonably requested by WEST.

 

6.             Currencies:  All amounts payable under any insurance policy shall
be denominated in U.S. dollar terms.

 

--------------------------------------------------------------------------------


 

7.             Availability:  The insurance guidelines set forth herein are
subject to such insurance being generally available in the relevant insurance
market at commercially reasonable rates from time to time.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CORE LEASE PROVISIONS

 

Each Lease of an Engine with a Lessee shall comply with the following
requirements:

 

1)     The Lessee is obligated to comply with maintenance, return, alteration
and replacement conditions typically found in financings and leases for aircraft
engines and as necessary to maintain such Engine’s serviceability status
pursuant to applicable Governmental Rules.

 

2)     The Lessee is obligated to provide liability insurance, aircraft hull
insurance covering all risks, ground and flight, engine coverage for damage/loss
of Engine, and war risk insurance (including the risk of confiscation and
requisition by any government), and the Indenture Trustee and Security Trustee
are named as additional insureds and the Security Trustee is named as sole loss
payee.

 

3)     The Lease requires that such Engine be kept and operated in locations
covered by the requisite insurance and must not be flown or transported to any
airport or country in violation of United States laws.

 

4)     Any fixed price purchase option must provide for a net purchase price not
less than the projected Adjusted Borrowing Value of such Engine as of the date
the option is exercisable.

 

5)     The Lease must be triple net, non-cancelable and contain a customary
“hell or high water” clause under which the Lessee is unconditionally obligated
to make all Lease Payments without any right of setoff for liabilities of the
Lessor due to the Lessee.

 

6)     The Lease must contain limitations on the ability of the Lessee to
sublease such Engine or otherwise surrender possession of such Engine to other
parties consistent with the requirements of this Indenture.

 

7)     The Lease shall not contain any provisions inconsistent with the
obligations of WEST under this Indenture.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

REQUIRED ACQUISITION AGREEMENT TERMS

 

Customary representations and warranties as to the title in the asset, free and
clear of any Encumbrances, and if the seller is an Affiliate of WEST, that any
Lease of an Engine is valid, binding and enforceable

 

Condition to acquisition that all recordations and filings necessary to
establish clear title in acquiring WEST Group Member be satisfied before
transfer to such WEST Group Member

 

Agreement of seller not to file insolvency petition against WEST or any WEST
Subsidiary

 

In the acquisition of an Engine, customary cross-indemnification for event
occurring before (by the seller) and after (by the buyer) the closing of the
acquisition

 

--------------------------------------------------------------------------------

 